                 Case 19-10289-LSS            Doc 2853       Filed 01/27/21        Page 1 of 203




           THIS DISCLOSURE STATEMENT HAS NOT BEEN APPROVED BY THE
          BANKRUPTCY COURT AS CONTAINING “ADEQUATE INFORMATION”
        WITHIN THE MEANING OF SECTION 1125(A) OF THE BANKRUPTCY CODE.
          ACCORDINGLY, THIS IS NOT A SOLICITATION OF ACCEPTANCE OR
        REJECTION OF THE PLAN. ACCEPTANCES OR REJECTIONS MAY NOT BE
       SOLICITED UNTIL THE BANKRUPTCY COURT APPROVES THIS DISCLOSURE
          STATEMENT. IN ADDITION, THIS DISCLOSURE STATEMENT MAY BE
        REVISED TO REFLECT EVENTS THAT OCCUR AFTER THE DATE HEREOF
            BUT PRIOR TO THE BANKRUPTCY COURT’S APPROVAL OF THIS
                            DISCLOSURE STATEMENT.


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
IMERYS TALC AMERICA, INC., et al.,1                          : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
------------------------------------------------------------ :
In re:                                                       : Chapter 11
                                                             :
IMERYS TALC ITALY S.P.A.,                                    : Case No. [Not yet filed]
                                                             :
                    Potential Debtor.                        : [Joint Administration To Be Requested]
                                                             :
------------------------------------------------------------ x

   DISCLOSURE STATEMENT FOR NINTH AMENDED JOINT CHAPTER 11 PLAN OF
      REORGANIZATION OF IMERYS TALC AMERICA, INC. AND ITS DEBTOR
         AFFILIATES UNDER CHAPTER 11 OF THE BANKRUPTCY CODE




   1
            The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
   number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050) and Imerys Talc Canada
   Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076. This
   solicitation is also being conducted by Imerys Talc Italy S.p.A. pursuant to sections 1125(g) and 1126(b)
   of the Bankruptcy Code and Bankruptcy Rule 3018. If the Plan is accepted by the requisite number of
   claimants in Class 4, Imerys Talc Italy S.p.A. will commence a bankruptcy case that will be, pending entry
   of an order by the Bankruptcy Court, jointly administered under Case No. 19-10289 (LSS).


   US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853     Filed 01/27/21    Page 2 of 203




 RICHARDS, LAYTON & FINGER, P.A.                  LATHAM & WATKINS LLP
 Mark D. Collins, Esq.                            Jeffrey E. Bjork, Esq.
 Michael J. Merchant, Esq.                        Kimberly A. Posin, Esq.
 Amanda R. Steele, Esq.                           Helena G. Tseregounis, Esq.
 Brett M. Haywood, Esq.                           Shawn P. Hansen, Esq.
 One Rodney Square                                355 South Grand Avenue, Suite 100
 920 North King Street                            Los Angeles, California 90071-1560
 Wilmington, DE 19801                             Telephone: (213) 485-1234
 Telephone: (302) 651-7700                        Facsimile: (213) 891-8763
 Facsimile: (302) 651-7701                        E-mail: jeff.bjork@lw.com
 E-mail: collins@rlf.com                                   kim.posin@lw.com
         merchant@rlf.com                                  helena.tseregounis@lw.com
         steele@rlf.com                                    shawn.hansen@lw.com
         haywood@rlf.com                          - and -

                                                  Richard A. Levy, Esq.
                                                  330 North Wabash Avenue, Suite 2800
                                                  Chicago, Illinois 60611
                                                  Telephone: (312) 876-7700
                                                  Facsimile: (312) 993-9767
                                                  E-mail: richard.levy@lw.com

                      Counsel for the Debtors and Debtors-in-Possession


 ROBINSON & COLE LLP                              YOUNG CONAWAY STARGATT &
 Natalie D. Ramsey, Esq.                          TAYLOR LLP
 Mark A. Fink, Esq.                               Robert S. Brady, Esq.
 1201 North Market Street, Suite 1406             Edwin J. Harron, Esq.
 Wilmington, Delaware 19801                       Sharon M. Zieg, Esq.
 Telephone: (302) 516-1700                        Rodney Square
 Facsimile: (302) 516-1699                        1000 North King Street
 E-mail: nramsey@rc.com                           Wilmington, Delaware 19801
          mfink@rc.com                            Telephone: (302) 571-6600
                                                  Facsimile: (302) 571-1253
 - and -                                          E-mail: rbrady@ycst.com
                                                          eharron@ycst.com
 Michael R. Enright, Esq.                                 szieg@ycst.com
 280 Trumbull Street
 Hartford, Connecticut 06103
 Telephone: (860) 275-8290
 Facsimile: (860) 275-8299
 E-mail: menright@rc.com
                                                  Counsel for the Future Claimants’
 Counsel for the Tort Claimants’ Committee        Representative



US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853     Filed 01/27/21    Page 3 of 203




 HUGHES HUBBARD & REED LLP
 Christopher Kiplok, Esq.
 Dustin P. Smith, Esq.
 Erin Diers, Esq.
 One Battery Park Plaza
 New York, New York 10004
 Telephone: (212) 837-6000
 Facsimile: (212) 422-4726
 E-mail: christopher.kiplok@hugheshubbard.com
         dustin.smith@hugheshubbard.com
         erin.diers@hugheshubbard.com

 Counsel for Imerys S.A. and the Persons Listed on Schedule II of the Plan




US-DOCS\120811663.4
                 Case 19-10289-LSS                   Doc 2853           Filed 01/27/21             Page 4 of 203




                                                 TABLE OF CONTENTS

                                                                                                                                    Page

Article I. INTRODUCTION .........................................................................................................1

          1.1        Voting and Confirmation .........................................................................................2

Article II. OVERVIEW OF THE PLAN .....................................................................................3

          2.1        Summary of the Trust Distribution Procedures and Other Plan Provisions
                     Critical to Claimants Entitled to Vote in Class 4 .....................................................4
          2.2        General Overview ....................................................................................................6
          2.3        Summary Description of Classes and Treatment ...................................................17
          2.4        The Plan Supplement .............................................................................................22

Article III. GENERAL INFORMATION..................................................................................23

          3.1        History and Business, Organizational Structure, and Assets of the North
                     American Debtors ..................................................................................................23
          3.2        History and Business, Organizational Structure, and Assets of ITI ......................29
          3.3        Filing of the Chapter 11 Cases and Plan Discussions ............................................31

Article IV. SUMMARY OF LIABILITIES AND RELATED INSURANCE OF THE
       DEBTORS ........................................................................................................................34

          4.1        Description of Talc Personal Injury Liabilities ......................................................34
          4.2        Description of Talc Insurance Coverage................................................................37
          4.3        Description of Non-Talc Liabilities of the Debtors ...............................................45

Article V. EVENTS DURING THE CHAPTER 11 CASES ....................................................46

          5.1        Commencement of the Chapter 11 Cases and First Day Motions .........................46
          5.2        Commencement of Canadian Proceeding ..............................................................46
          5.3        Appointment of the Tort Claimants’ Committee ...................................................47
          5.4        Appointment of the Legal Representative for Future Claimants ...........................51
          5.5        Other Plaintiffs Groups ..........................................................................................52
          5.6        Retention of Debtors’ Professionals ......................................................................53
          5.7        Administrative Matters in the Chapter 11 Cases ...................................................53
          5.8        Debtor-In-Possession Financing ............................................................................58
          5.9        Litigation, Adversary Proceeding, Coverage Disputes, and Mediation.................59
          5.10       Material Settlements and Resolutions ....................................................................68
          5.11       Anticipated Developments Regarding ITI Before Confirmation...........................70

Article VI. SETTLEMENTS AND THE SALE OF THE NORTH AMERICAN
       DEBTORS’ ASSETS .......................................................................................................71

          6.1        The Imerys Settlement ...........................................................................................71


US-DOCS\120811663.4
               Case 19-10289-LSS                   Doc 2853             Filed 01/27/21             Page 5 of 203




        6.2      Settlement with Rio Tinto and Zurich ...................................................................74
        6.3      Settlement with the Cyprus Parties ........................................................................76
        6.4      Sale of North American Debtors’ Assets ...............................................................80

Article VII. THE PLAN OF REORGANIZATION .................................................................82

        7.1      Treatment of Administrative Claims, Fee Claims, DIP Facility Claims, and
                 Priority Tax Claims ................................................................................................83
        7.2      Treatment of Classified Claims and Equity Interests ............................................85
        7.3      Acceptance or Rejection of Plan ............................................................................88
        7.4      Conditions Precedent to the Confirmation of the Plan ..........................................89
        7.5      Conditions Precedent to the Effective Date of the Plan .........................................93
        7.6      Means for Implementation of the Plan...................................................................94
        7.7      Effect of Confirmation .........................................................................................109
        7.8      Releases, Injunctions and Exculpation ................................................................114

Article VIII. THE TALC PERSONAL INJURY TRUST AND TRUST
       DISTRIBUTION PROCEDURES ...............................................................................125

        8.1      Overview ..............................................................................................................125
        8.2      Select Provisions of the Trust Distribution Procedures .......................................132

Article IX. CERTAIN FACTORS TO BE CONSIDERED ...................................................153

        9.1      Variance from Financial Projections ...................................................................153
        9.2      Failure to Confirm the Plan..................................................................................153
        9.3      Non-Occurrence of the Effective Date ................................................................154
        9.4      The Recovery to Holders of Allowed Claims and Equity Interests Cannot
                 Be Stated with Absolute Certainty.......................................................................154
        9.5      The Allowed Amount of Claims May Differ From Current Estimates ...............154
        9.6      The Debtors May Object to the Amount or Classification of a Claim ................155
        9.7      Parties in Interest May Object to the Debtors’ Classification of Claims and
                 Interests ................................................................................................................155
        9.8      Appointment of Different Talc Trustees and/or Different Members of the
                 Talc Trust Advisory Committee for the Talc Personal Injury Trust ....................155
        9.9      Distributions under the Trust Distribution Procedures ........................................156
        9.10     The Channeling Injunction ..................................................................................156
        9.11     Voting Requirements ...........................................................................................156
        9.12     The Debtors’ Operations May be Impacted by the Continuing COVID-19
                 Pandemic ..............................................................................................................157
        9.13     The Canadian Court May Not Enter an Order Recognizing the
                 Confirmation Order ..............................................................................................157
        9.14     Risks Relating to ITI’s Chapter 11 Filing ............................................................157
        9.15     Risks Relating to the Cyprus Settlement .............................................................157
        9.16     Allegations Regarding the Abandonment of Liability Defenses .........................158
        9.17     Unavailability of J&J’s Revised Protocol ............................................................158



                                                                   ii
US-DOCS\120811663.4
                 Case 19-10289-LSS                    Doc 2853             Filed 01/27/21              Page 6 of 203




          9.18      Treatment of Holders of Talc Personal Injury Claims Pursuant to the Trust
                    Distribution Procedures .......................................................................................158

Article X. VOTING PROCEDURES AND REQUIREMENTS............................................159

          10.1      Voting Procedures Summary ...............................................................................159
          10.2      Voting Deadline ...................................................................................................161
          10.3      Holders of Claims Entitled to Vote......................................................................162
          10.4      Vote Required for Acceptance by a Class ...........................................................162
          10.5      Voting Procedures ................................................................................................162

Article XI. CONFIRMATION OF THE PLAN ......................................................................165

          11.1      Confirmation Hearing ..........................................................................................165
          11.2      Requirements for Confirmation of the Plan .........................................................165

Article XII. POSITIONS OF CERTAIN OBJECTING PARTIES WITH RESPECT
       TO DISCLOSURES.......................................................................................................168

          12.1      J&J .......................................................................................................................169
          12.2      Talc Personal Injury Claimants Represented by Arnold & Itkin .........................173
          12.3      The Insurer Group ................................................................................................178
          12.4      Travelers Casualty and Surety Company .............................................................184

Article XIII. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION
       OF THE PLAN ...............................................................................................................185

          13.1      Alternative Plan of Reorganization ......................................................................185
          13.2      Liquidation under Chapter 7 ................................................................................185

Article XIV. CERTAIN TAX CONSEQUENCES OF THE PLAN......................................185

          14.1      Treatment of the Talc Personal Injury Trust ........................................................186
          14.2      Tax Consequences to Holders of Talc Personal Injury Claims ...........................187

Article XV. CONCLUSION AND RECOMMENDATION...................................................188


Exhibit A:          Plan

Exhibit B:          Financial Projections – North American Debtors

Exhibit C:          Financial Projections – ITI

Exhibit D:          Liquidation Analysis




                                                                     iii
US-DOCS\120811663.4
                 Case 19-10289-LSS             Doc 2853        Filed 01/27/21          Page 7 of 203




                                             IMPORTANT DATES

                         Event2                                                       Date

    Voting Record Date                                   January 27, 2021

    Deadline to Mail Solicitation Packages and Related
                                                         February 1, 2021
    Notices

    Newspaper Publication Notice                         February 1, 2021 – February 14, 2021

    Deadline to File Plan Supplement                     February 5, 2021

                                                         The later of (a) fourteen (14) days after receipt of a Sale Cure
                                                         Notice (for North American Debtor counterparties only) or
                                                         February 15, 2021 (for (i) ITI counterparties and (ii) North
                                                         American Debtor counterparties not previously included on
                                                         a Sale Cure Notice) and (b) fourteen (14) days after (for all
    Deadline for Cure Objections
                                                         counterparties) (i) the Debtors serve a counterparty with
                                                         notice of any amendment or modification to such
                                                         counterparty’s proposed cure cost or (ii) the Debtors serve a
                                                         counterparty with notice of a supplement to the list of
                                                         contracts to be assumed pursuant to the Plan

                                                         The later of (a) February 15, 2021 and (b) fourteen (14) days
    Deadline for Assumption Objections                   after the Debtors serve a counterparty with notice of a
                                                         supplement to the list of contracts to be assumed

    Deadline to Serve Written Discovery in Connection
                                                         February 15, 2021
    with Confirmation

    Deadline for Plaintiffs’ Attorneys to Return
                                                         February 17, 2021
    Directive and Client List

    Deadline to File Rule 3018 Motions                   February 19, 2021

    Deadline for Plan Proponents to Identify Topics of
                                                         February 19, 2021
    Anticipated Expert Testimony

    Deadline to Reply to 3018 Motions                    March 5, 2021

    Deadline for All Parties Other than Plan
    Proponents to Identify Topics for Anticipated        March 5, 2021
    Affirmative Expert Testimony

    Hearing on 3018 Motions                              March 15, 2021

    Deadline for Substantial Completion of Document
                                                         March 24, 2021
    Productions



2
         Capitalized terms used in this summary of “Important Dates” and not otherwise defined herein or
in the Plan shall have the meaning ascribed to them in the Voting Procedures (as defined below).


US-DOCS\120811663.4
                 Case 19-10289-LSS           Doc 2853        Filed 01/27/21        Page 8 of 203




                         Event2                                                   Date

                                                       March 25, 2021 at 4:00 p.m. (Prevailing Eastern Time);
    Voting Deadline                                    provided that the Debtors are authorized to extend the Voting
                                                       Deadline for any party entitled to vote on the Plan

    Fact Depositions                                   March 29, 2021 – April 14, 2021

    Deadline to File Voting Certification3             April 8, 2021, at 4:00 p.m. (Prevailing Eastern Time)

    End of Fact Discovery                              April 14, 2021

    Affirmative Expert Reports Due                     April 19, 2021

    Responsive Expert Reports Due                      May 10, 2021

    Expert Depositions                                 May 13, 2021 – May 21, 2021

    End of Expert Discovery                            May 21, 2021

    Confirmation Objection Deadline                    May 28, 2021, at 4:00 p.m. (Prevailing Eastern Time)

    Confirmation Reply Deadline and Deadline to File
                                                       June 14, 2021, at 4:00 p.m. (Prevailing Eastern Time)
    Form of Confirmation Order

                                                       June 21, 22 and 23, 2021 at 10:00 a.m. (Prevailing Eastern
    Confirmation Hearing
                                                       Time)




3
         In addition to tabulating the votes from Class 4 to accept or reject the Plan, the Voting Certification
shall also include a list of Class 4 creditors who opted out of the releases contained in the Plan, as well as
those Class 4 creditors whose solicitation packages were returned as undeliverable, or who were not served
with a solicitation package pursuant to paragraph 10 of the order of the Bankruptcy Court approving the
Voting Procedures [Docket No. [__]].

                                                         v
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853      Filed 01/27/21      Page 9 of 203




       IMPORTANT ACRONYMS, ABBREVIATED NAMES, AND DEFINITIONS

   “FCR” means James L. Patton (or any Bankruptcy Court-appointed successor), in his capacity
    as the legal representative for any and all persons who may assert Talc Personal Injury
    Demands in the future, but who are currently unknown. “FCR” stands for Future Claimants’
    Representative.

   “Imerys Affiliated Parties” means, in each case during the times the Debtors were direct or
    indirect subsidiaries of Imerys S.A. and solely in their capacities as such: (i) direct or indirect
    shareholders of Imerys S.A.; (ii) current and former officers, directors, principals, members,
    partners, managers, employees, agents, advisory board members, financial advisors, attorneys,
    accountants, investment bankers, consultants, representatives, experts, and other professionals
    of the Imerys Corporate Parties and/or the Debtors; and (iii) with respect to each of the
    foregoing Persons in clauses (i) and (ii), each such Persons’ respective heirs, executors, estates,
    and nominees, as applicable. For the avoidance of doubt, the Imerys Affiliated Parties exclude
    J&J, the Rio Tinto Corporate Parties, and the Cyprus Corporate Parties.

   “Imerys Corporate Parties” means Imerys S.A. and all Persons listed on Schedule I attached
    to the Plan, each of which are or were Affiliates of Imerys S.A. during the time that the Debtors
    were owned or controlled by Imerys S.A., hereto, and the successors and assigns of such
    Persons, solely in their capacity as such. Schedule I attached to the Plan is an exclusive list
    and does not include, among others, J&J, the Rio Tinto Corporate Parties, or the Cyprus
    Corporate Parties.

   “Imerys Non-Debtors” means Imerys S.A. and its Affiliates, excluding the Debtors.

   “Imerys Plan Proponents” means Imerys S.A., on behalf of itself and all Persons listed on
    Schedule II attached to the Plan, each of which Imerys S.A. has direct or indirect ownership or
    other control over.

   “Imerys Protected Parties” means the Imerys Corporate Parties and the Imerys Affiliated
    Parties.

   “Imerys S.A.” means Imerys S.A., the Debtors’ parent entity. For the avoidance of doubt,
    Imerys S.A. is a non-debtor.

   “Imerys USA” means Imerys USA, Inc., a Non-Debtor Affiliate. For the avoidance of doubt,
    Imerys USA is a non-debtor.

   “ITA” means Imerys Talc America, Inc., a Delaware corporation, and a Debtor in the Chapter
    11 Cases.

   “ITC” means Imerys Talc Canada Inc., a Canadian corporation, and a Debtor in the Chapter
    11 Cases.

   “ITI” means Imerys Talc Italy S.p.A., an Italian corporation, and a potential Debtor in the
    Chapter 11 Cases.


US-DOCS\120811663.4
             Case 19-10289-LSS      Doc 2853        Filed 01/27/21   Page 10 of 203




   “ITV” means Imerys Talc Vermont, Inc., a Vermont corporation, and a Debtor in the Chapter
    11 Cases.

   “Mircal” means Mircal S.A., a Non-Debtor Affiliate. For the avoidance of doubt, Mircal is a
    non-debtor.

   “Mircal Italia” means Mircal Italia S.p.A., a Non-Debtor Affiliate. For the avoidance of
    doubt, Mircal Italia is a non-debtor.

   “Plan Proponents” means, collectively, the Debtors, the Tort Claimants’ Committee, the
    FCR, and the Imerys Plan Proponents.

   “Reorganized Debtors” means the Reorganized North American Debtors and Reorganized
    ITI.

   “Reorganized ITA” means ITA, renamed Ivory America, Inc., on and after the Effective Date.

   “Reorganized ITC” means ITC, renamed Ivory Canada, Inc., on and after the Effective Date.

   “Reorganized ITI” means ITI, on and after the Effective Date.

   “Reorganized ITV” means ITV, renamed Ivory Vermont, Inc., on and after the Effective Date.

   “Reorganized North American Debtors” means Reorganized ITA, Reorganized ITV, and
    Reorganized ITC.

   “Tort Claimants’ Committee” means the official committee of tort claimants in the Debtors’
    Chapter 11 Cases appointed by the United States Trustee, as such committee is reconstituted
    from time to time.




                                              vii
US-DOCS\120811663.4
             Case 19-10289-LSS   Doc 2853      Filed 01/27/21   Page 11 of 203




                                   DISCLAIMER
     THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT IS
INCLUDED HEREIN FOR PURPOSES OF SOLICITING ACCEPTANCES TO, AND
CONFIRMATION OF, THE PLAN AND MAY NOT BE RELIED UPON FOR ANY OTHER
PURPOSE.

        THIS SOLICITATION IS BEING CONDUCTED NOT ONLY WITH RESPECT TO
 THE DEBTORS IN THE ABOVE-CAPTIONED BANKRUPTCY CASES, BUT ALSO BY
 IMERYS TALC ITALY S.P.A. PRIOR TO ITS FILING OF A VOLUNTARY PETITION
 UNDER CHAPTER 11 OF TITLE 11 OF THE UNITED STATES CODE. BECAUSE NO
 CHAPTER 11 CASE HAS YET BEEN COMMENCED FOR IMERYS TALC ITALY S.P.A.,
 THIS DISCLOSURE STATEMENT HAS NOT BEEN APPROVED BY THE
 BANKRUPTCY COURT AS CONTAINING “ADEQUATE INFORMATION” WITHIN THE
 MEANING OF SECTION 1125(a) OF THE BANKRUPTCY CODE WITH RESPECT TO
 IMERYS TALC ITALY S.P.A. FOLLOWING COMMENCEMENT OF ITS CHAPTER 11
 CASE, IMERYS TALC ITALY S.P.A. EXPECTS TO PROMPTLY SEEK AN ORDER OF
 THE BANKRUPTCY COURT APPROVING THIS DISCLOSURE STATEMENT AND THE
 SOLICITATION OF VOTES. THE ASSETS AND LIABILITIES OF IMERYS TALC ITALY
 S.P.A. ARE DESCRIBED IN DETAIL IN THIS DISCLOSURE STATEMENT.


     ALL CREDITORS ARE ENCOURAGED TO READ THIS DISCLOSURE
STATEMENT AND ITS ATTACHED EXHIBITS INCLUDING THE PLAN IN THEIR
ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN. PLAN SUMMARIES
AND STATEMENTS MADE IN THIS DISCLOSURE STATEMENT ARE QUALIFIED IN
THEIR ENTIRETY BY REFERENCE TO THE PLAN AND THE EXHIBITS AND
SCHEDULES ATTACHED TO THE PLAN AND THE PLAN SUPPLEMENT, WHICH
CONTROL OVER THE DISCLOSURE STATEMENT IN THE EVENT OF ANY
INCONSISTENCY OR INCOMPLETENESS. THE STATEMENTS CONTAINED IN THIS
DISCLOSURE STATEMENT ARE MADE ONLY AS OF THE DATE OF THIS DISCLOSURE
STATEMENT, AND THERE CAN BE NO ASSURANCE THAT THE STATEMENTS
CONTAINED HEREIN WILL BE CORRECT AT ANY TIME AFTER THIS DATE.

     ANY STATEMENTS IN THIS DISCLOSURE STATEMENT CONCERNING THE
PROVISIONS OF ANY DOCUMENT ARE NOT NECESSARILY COMPLETE, AND IN
EACH INSTANCE REFERENCE IS MADE TO SUCH DOCUMENT FOR THE FULL TEXT
THEREOF.

     THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
WITH SECTION 1125 OF THE BANKRUPTCY CODE AND RULE 3016 OF THE
BANKRUPTCY RULES AND NOT NECESSARILY IN ACCORDANCE WITH FEDERAL
OR STATE SECURITIES LAWS OR OTHER NON-BANKRUPTCY LAW.

     PERSONS OR ENTITIES TRADING IN OR OTHERWISE PURCHASING, SELLING,
OR TRANSFERRING CLAIMS OR EQUITY INTERESTS AGAINST THE DEBTORS
SHOULD EVALUATE THIS DISCLOSURE STATEMENT AND THE PLAN IN LIGHT OF
THE PURPOSE FOR WHICH THEY WERE PREPARED.

                                        viii
US-DOCS\120811663.4
             Case 19-10289-LSS   Doc 2853        Filed 01/27/21   Page 12 of 203




     THIS DISCLOSURE STATEMENT AND ANY EXHIBITS ATTACHED TO THE
VOTING PROCEDURES ORDER ARE THE ONLY DOCUMENTS TO BE USED IN
CONNECTION WITH THE SOLICITATION OF VOTES ON THE PLAN.           NO
SOLICITATION OF VOTES MAY BE MADE EXCEPT AFTER DISTRIBUTION OF THIS
DISCLOSURE STATEMENT. NO PERSON HAS BEEN AUTHORIZED TO DISTRIBUTE
ANY INFORMATION CONCERNING THE PLAN OTHER THAN THE INFORMATION
CONTAINED IN THIS DISCLOSURE STATEMENT AND ANY EXHIBITS ATTACHED TO
THE VOTING PROCEDURES ORDER.

     CERTAIN OF THE INFORMATION CONTAINED IN THIS DISCLOSURE
STATEMENT IS BY ITS NATURE FORWARD LOOKING AND CONTAINS ESTIMATES,
ASSUMPTIONS, AND PROJECTIONS THAT MAY BE MATERIALLY DIFFERENT FROM
ACTUAL FUTURE RESULTS. THE WORDS “BELIEVE,” “MAY,” “WILL,” “ESTIMATE,”
“CONTINUE,” “ANTICIPATE,” “INTEND,” “EXPECT,” AND SIMILAR EXPRESSIONS
IDENTIFY THESE FORWARD-LOOKING STATEMENTS. THESE FORWARD-LOOKING
STATEMENTS ARE SUBJECT TO A NUMBER OF RISKS, UNCERTAINTIES, AND
ASSUMPTIONS, INCLUDING THOSE DESCRIBED IN ARTICLE IX, “CERTAIN FACTORS
TO BE CONSIDERED.” IN LIGHT OF THESE RISKS AND UNCERTAINTIES, THE
FORWARD-LOOKING EVENTS AND CIRCUMSTANCES DISCUSSED IN THIS
DISCLOSURE STATEMENT MAY NOT OCCUR, AND ACTUAL RESULTS COULD
DIFFER MATERIALLY FROM THOSE ANTICIPATED IN THE FORWARD-LOOKING
STATEMENTS. THE DEBTORS AND THE REORGANIZED DEBTORS DO NOT
UNDERTAKE ANY OBLIGATION TO PUBLICLY UPDATE OR REVISE ANY FORWARD-
LOOKING STATEMENTS, WHETHER AS A RESULT OF NEW INFORMATION, FUTURE
EVENTS, OR OTHERWISE.

     EXCEPT WHERE SPECIFICALLY NOTED, THE FINANCIAL INFORMATION
CONTAINED IN THIS DISCLOSURE STATEMENT HAS NOT BEEN AUDITED BY A
CERTIFIED PUBLIC ACCOUNTANT AND HAS NOT BEEN PREPARED IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES. THE
HISTORICAL INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT HAS
BEEN OBTAINED FROM SUCH REPORTS AND OTHER SOURCES OF INFORMATION
AS ARE AVAILABLE TO THE DEBTORS.

     AS TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS, AND OTHER
ACTIONS OR THREATENED ACTIONS, THIS DISCLOSURE STATEMENT SHALL NOT
CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY,
STIPULATION OR WAIVER, BUT RATHER AS A STATEMENT MADE IN SETTLEMENT
NEGOTIATIONS. THIS DISCLOSURE STATEMENT SHALL NOT BE CONSTRUED TO
BE CONCLUSIVE ADVICE ON THE TAX OR OTHER LEGAL EFFECTS OF THE PLAN AS
TO HOLDERS OF CLAIMS AGAINST, OR EQUITY INTERESTS IN, EITHER THE
DEBTORS OR THE REORGANIZED DEBTORS.




                                            ix
US-DOCS\120811663.4
             Case 19-10289-LSS            Doc 2853       Filed 01/27/21       Page 13 of 203




                                               ARTICLE I.

                                            INTRODUCTION

        This Disclosure Statement4 is being furnished by the Plan Proponents5 as co-proponents of
the Ninth Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and Its
Debtor Affiliates Under Chapter 11 of the Bankruptcy Code, dated January [27], 2021, pursuant
to section 1125 of the Bankruptcy Code, and in connection with the solicitation of votes for
acceptance or rejection of the Plan.

        ITA, ITV, and ITC are debtors in the Chapter 11 Cases6 pending in the Bankruptcy Court.
ITI, an affiliate of the North American Debtors,7 may file (but has not yet filed) a chapter 11 case.
If and when ITI files a chapter 11 case, the Debtors will ask the Bankruptcy Court to enter an order
jointly administering ITI’s chapter 11 case with the Chapter 11 Cases under lead case number 19-
10289 (LSS). The contemplated filing of ITI is designed to address the Talc Personal Injury
Claims against ITI, and ITI’s filing is contingent upon acceptance of the Plan by the holders of
such Claims, as described more fully below. As a result, certain holders of Claims against ITI are
being solicited through this Disclosure Statement to vote on the Plan prior to ITI’s contemplated
chapter 11 filing.

        This Disclosure Statement is being transmitted in order to provide adequate information to
enable holders of Claims in Class 4 (Talc Personal Injury Claims) who are the sole Impaired Class
entitled to vote on the Plan to make an informed judgment in exercising their right to vote to accept
or reject the Plan.

        On the Effective Date, liability for all Talc Personal Injury Claims shall be channeled
to and assumed by the Talc Personal Injury Trust. As set forth in greater detail in Article
VIII, the purposes of the Talc Personal Injury Trust shall be to: (i) assume all Talc Personal
Injury Claims; (ii) to preserve, hold, manage, and maximize the assets of the Talc Personal
Injury Trust; and (iii) to direct the processing, liquidation, and payment of all compensable
Talc Personal Injury Claims in accordance with the Talc Personal Injury Trust Documents.
The Plan Proponents believe and intend to show at the Confirmation Hearing that the Talc


4
         Capitalized terms used but not defined in this Disclosure Statement have the meanings ascribed to
them in Article I of the Plan. To the extent that a term is defined in this Disclosure Statement and is defined
in the Plan, the definition contained in the Plan controls.
5
         Each of the Debtors, the Tort Claimants’ Committee, the FCR, and Imerys S.A., on behalf of itself
and all Persons listed on Schedule II attached to the Plan, each of which Imerys S.A. has direct or indirect
ownership or other control over (the “Imerys Plan Proponents”) are Plan Proponents. For the avoidance
of doubt, ITI will be a Plan Proponent as a Debtor to the extent it commences a proceeding under the
Bankruptcy Code, otherwise, ITI will be a Plan Proponent as an Imerys Plan Proponent.
6
       As the context requires, Chapter 11 Cases includes the case to be commenced in the Bankruptcy
Court under chapter 11 of the Bankruptcy Court for ITI.
7
         The term “Debtors” refers to ITA, ITV, and ITC, and to the extent ITI commences a proceeding
under the Bankruptcy Code, the term “Debtors” also refers to ITI. The term “North American Debtors”
refers to ITA, ITV, and ITC.


US-DOCS\120811663.4
             Case 19-10289-LSS       Doc 2853       Filed 01/27/21    Page 14 of 203




Personal Injury Trust will resolve Talc Personal Injury Claims in accordance with the Talc
Personal Injury Trust Documents in such a way that holders of Talc Personal Injury Claims
are treated fairly, equitably, and reasonably in light of the finite assets available to satisfy
such claims, and otherwise comply in all respects with the requirements of
section 524(g)(2)(B)(i) of the Bankruptcy Code. The Trust Distribution Procedures are
attached to the Plan as Exhibit A. The Talc Personal Injury Trust Agreement is attached to
the Plan as Exhibit B. The Trust Distribution Procedures are binding on the holders of all
Talc Personal Injury Claims.

     A DETAILED SUMMARY OF THE TRUST DISTRIBUTION PROCEDURES
CAN BE FOUND IN SECTIONS 8.1 AND 8.2 OF THIS DISCLOSURE STATEMENT.

       For a discussion of issues raised by certain parties that filed objections to this
Disclosure Statement and expressed concerns with certain provisions of the Plan, including
the Trust Distribution Procedures and/or the Talc Personal Injury Trust Agreement, please
review Article XII of this Disclosure Statement.

       By order dated January [27], 2021, the Bankruptcy Court approved this Disclosure
Statement as to the North American Debtors in accordance with section 1125 of the Bankruptcy
Code, and found that it contained “adequate information” sufficient to enable a hypothetical
investor of the relevant class to make an informed judgment about the Plan, and authorized its use
in connection with the solicitation of votes with respect to the Plan. Approval of this Disclosure
Statement does not, however, constitute a determination by the Bankruptcy Court as to the
fairness or merits of the Plan. No solicitation of votes may be made except pursuant to this
Disclosure Statement and section 1125 of the Bankruptcy Code.

        Because no chapter 11 case has yet been commenced for ITI, this Disclosure Statement has
not been approved by the Bankruptcy Court as containing “adequate information” within the
meaning of section 1125(a) of the Bankruptcy Code with respect to ITI. If the requisite votes are
obtained, following commencement of its chapter 11 case, ITI expects to promptly seek an order
of the Bankruptcy Court approving this Disclosure Statement and the solicitation of votes with
respect to ITI.

1.1     Voting and Confirmation

       Article X of this Disclosure Statement specifies the deadlines, procedures, and
instructions for voting to accept or reject the Plan, as well as the applicable standards for
tabulating Ballots (as defined below). The following is an overview of certain information
related to voting that is contained in Article X of this Disclosure Statement and elsewhere in
this Disclosure Statement.

        Each holder of a Claim in Class 4 is entitled to vote to accept or reject the Plan. Class 4
shall have accepted the Plan pursuant to the requirements of sections 1126(c) and 524(g) of the
Bankruptcy Code if at least two-thirds (2/3) in amount and seventy-five percent (75%) in number
of those voting Claims in Class 4 (Talc Personal Injury Claims) voted to accept the Plan. Assuming
the requisite acceptances are obtained, the Plan Proponents intend to seek confirmation of the Plan
at the Confirmation Hearing scheduled for June 21, 22, and 23, 2021, at 10:00 a.m. (Prevailing


                                                2
US-DOCS\120811663.4
             Case 19-10289-LSS      Doc 2853       Filed 01/27/21   Page 15 of 203




Eastern Time) before the Bankruptcy Court. For the avoidance of doubt, though proposed
jointly, the Plan constitutes a separate Plan for each Debtor. Accordingly, a vote cast either
to accept or reject the Plan by holders of Claims in Class 4 will be applied in the same manner
and in the same amount against each Debtor.

      The Debtors have engaged Prime Clerk LLC (the “Solicitation Agent” or “Claims
Agent”) to assist in the voting process.

        The Solicitation Agent will provide additional copies of all materials and process and
tabulate Ballots for Class 4.

       To be counted, your Ballot indicating acceptance or rejection of the Plan must be
received by the Solicitation Agent no later than 4:00 p.m. (prevailing Eastern Time) on
March 25, 2021 (the “Voting Deadline”), unless the Plan Proponents, in their sole discretion,
extend the period during which votes will be accepted on the Plan, in which case the term “Voting
Deadline” shall mean the last date on, and time by which, such period is extended. Any executed
Ballot that does not indicate either an acceptance or rejection of the Plan or indicates both
an acceptance and rejection of the Plan will not be counted as an acceptance or rejection and
will not count toward the tabulations required pursuant to either sections 524(g) or 1129 of
the Bankruptcy Code.

        Prior to deciding whether and how to vote on the Plan, each holder of a Claim entitled to
vote should consider carefully all of the information in this Disclosure Statement, including
Article IX entitled “Certain Factors to be Considered.” You should read this Disclosure
Statement and the Plan with care in evaluating how the Plan will affect your Claim(s) before
voting to accept or reject the Plan.

       The Plan Proponents are the Debtors, the Tort Claimants’ Committee, the FCR, and
the Imerys Plan Proponents. The Plan Proponents believe that the Plan is in the best
interests of all creditors of the Debtors. The Plan Proponents recommend that all holders of
Claims against the Debtors, whose votes are being solicited, submit Ballots to accept the Plan.

                                         ARTICLE II.

                                OVERVIEW OF THE PLAN

        The following is a general overview of how the Plan treats all holders of Claims against,
and Equity Interests in, the Debtors. It is qualified in its entirety by, and should be read in
conjunction with, the more detailed discussions, information, financial statements, and notes
appearing elsewhere in this Disclosure Statement and in the Plan. For a more detailed description
of the terms and provisions of the Plan, please refer to Article VII of this Disclosure Statement
titled “The Plan of Reorganization.” Capitalized terms used in this Article II and not otherwise
defined herein or in the Plan have the meanings ascribed to them in the Trust Distribution
Procedures.

        Each of the Debtors is a proponent of the Plan within the meaning of section 1129 of the
Bankruptcy Code. The Plan does not contemplate the substantive consolidation of the Debtors’
Estates. Instead, the Plan, although proposed jointly, constitutes a separate chapter 11 plan for

                                               3
US-DOCS\120811663.4
                Case 19-10289-LSS       Doc 2853       Filed 01/27/21   Page 16 of 203




each of ITA, ITV, ITC, and ITI (to the extent ITI commences a proceeding under the Bankruptcy
Code).

       In developing the Plan, the Debtors engaged in good-faith, arms’-length negotiations with
Imerys S.A., the Tort Claimants’ Committee, and the FCR. The Debtors are pleased to report that
both the Tort Claimants’ Committee and the FCR support the Plan and are Plan Proponents.

2.1   Summary of the Trust Distribution Procedures and Other Plan Provisions Critical to
Claimants Entitled to Vote in Class 4

          (a)     Overview

        The Trust Distribution Procedures divide Class 4 Talc Personal Injury Claims into three
categories: (i) Ovarian Cancer A Claims; (ii) Mesothelioma Claims; and (iii) Ovarian Cancer B -
D Claims; and allocates a fixed percentage of the Trust Fund and the Cyprus Contribution to each
of these three Funds. Specifically, Fund A will receive a fixed allocation of 40% of the Trust Fund
and 30.15% of the Cyprus Contribution; Fund B will receive a fixed allocation of 40% of the Trust
Fund and 55% of the Cyprus Contribution; and Fund C will receive a fixed allocation of 20% of
the Trust Fund and 14.85% of the Cyprus Contribution. The proposed allocation of the Cyprus
Contribution, which the FCR continues to examine, remains subject to the terms sets forth in
footnote 17 of this Disclosure Statement.

          The Initial Payment Percentages attributed to each of the Funds will be within the following
ranges:

                        Fund A (Ovarian Cancer A Claimants): 0.40% to 2.34%;

                        Fund B (Mesothelioma Claimants): 3.70% to 6.24%; and

                        Fund C (Ovarian Cancer B – D Claimants): 0.30% to 1.48%.

        As set forth in the Plan, on the Effective Date, liability for all Talc Personal Injury Claims
shall be channeled to and assumed by the Talc Personal Injury Trust without further act or deed
and shall be resolved in accordance with the Trust Distribution Procedures.

       Foreign Claims are a subset of Talc Personal Injury Claims that will be channeled to and
assumed by the Talc Personal Injury Trust and subject to the Channeling Injunction. The Trust
Distribution Procedures provide that Foreign Claims will not receive any distributions from the
Talc Personal Injury Trust.

        Among the assets that will be transferred to the Talc Personal Injury Trust are the Debtors’
rights under the J&J Indemnification Obligations, which rights may arguably constitute the most
valuable assets of the Talc Personal Injury Trust. As further described in Section 8.1(a) of this
Disclosure Statement and the Talc Personal Injury Trust Agreement, the Talc Trustees have the
power to make, pursue (by litigation or otherwise), collect, compromise or settle, in the name of
the Talc Personal Injury Trust, any claim, right, action, or cause of action included in the Talc
Personal Injury Trust Assets or which may otherwise hereafter accrue in favor of the Talc Personal
Injury Trust, including, but not limited to, insurance recoveries. See Talc Personal Injury Trust

                                                   4
US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853       Filed 01/27/21   Page 17 of 203




Agreement, at § 2.1(c)(xv). Before taking certain actions, however, the Talc Trustees must either
consult with or obtain the consent of each of the FCR and the Trust Advisory Committee as set
forth in the Talc Personal Injury Trust Agreement. To the extent the Trust Advisory Committee
and the FCR do not provide the necessary consent, there are resolution procedures in Section 7.13
of the Talc Personal Injury Trust Agreement which include alternative dispute resolution and
application to the Bankruptcy Court. The Talc Personal Injury Trust Agreement is explicit that in
the event the Talc Trustees seek to approve any release or abandonment of J&J’s indemnification
obligations that they must have the consent of each of the Trust Advisory Committee and the FCR.
See id. at § 2.2(f)(xvi).

        (b)      Examples of Potential Recoveries Under the Trust Distribution Procedures

        Under the Expedited Review process, the recovery of a holder of a Talc Personal Injury
Claim that is resolved in favor of payment may be determined by multiplying the applicable
Payment Percentage by the applicable Scheduled Value. For example, using the range of Initial
Payment Percentages set forth in Section 5.2(a)(iii) of the Trust Distribution Procedures, with
respect to Trust Election Claims, Non-Indemnified Claims, and Mixed Claims seeking Expedited
Review:

   Fund               Disease       Scheduled         Initial Payment          Distribution
                                      Value          Percentage Range

 Fund B        Mesothelioma A     $400,000          3.70% - 6.24%        $14,800 to $24,960
                                                                         ($400,000 x 3.70% to
                                                                         $400,000 x 6.24%)

 Fund B        Mesothelioma B     $400,000          3.70% - 6.24%        $14,800 to $24,960
                                                                         ($400,000 x 3.70% to
                                                                         $400,000 x 6.24%)

 Fund A        Ovarian Cancer A $400,000            0.40% - 2.34%        $1,600 to $9,360
                                                                         ($400,000 x 0.40% to
                                                                         $400,000 x 2.34%)

 Fund C        Ovarian Cancer B $260,000            0.30% - 1.48%        $780 to $3,848
                                                                         ($260,000 x 0.30% to
                                                                         $260,000 x 1.48%)

 Fund C        Ovarian Cancer C $140,000            0.30% - 1.48%        $420 to $2,072
                                                                         ($140,000 x 0.30% to
                                                                         $140,000 x 1.48%)

 Fund C        Ovarian Cancer D $60,000             0.30% - 1.48%        $180 to $888 ($60,000
                                                                         x 0.30% to $60,000 x
                                                                         1.48%)




                                                5
US-DOCS\120811663.4
             Case 19-10289-LSS         Doc 2853       Filed 01/27/21    Page 18 of 203




       Under the Individual Review process, the same general concept is applicable, except that
such Claims are also subject to Average Values and Maximum Values as set forth in
Section 5.2(b)(vii) of the Trust Distribution Procedures.

2.2     General Overview

        The North American Debtors commenced their Chapter 11 Cases in order to manage the
significant potential liabilities arising from claims by plaintiffs alleging personal injuries caused
by exposure to talc mined, processed and/or distributed by one or more of the North American
Debtors. As of the Petition Date, one or more of the North American Debtors had been sued by
approximately 14,650 claimants seeking damages for personal injuries allegedly caused by
exposure to the North American Debtors’ talc products, with the vast majority of such claims
(approximately 98.6%) based on alleged exposure to cosmetic talc products. The vast majority of
such claims (approximately 13,800) asserted OC Claims (as defined below), and the remainder
(about 850) asserted Mesothelioma Claims (as defined below).

        The Debtors’ stated purpose of the Chapter 11 Cases is to confirm a plan of reorganization
that will maximize the value of the Debtors’ assets for the benefit of all stakeholders and, pursuant
to sections 524(g) and 105(a) of the Bankruptcy Code, will include a trust mechanism to address
Talc Personal Injury Claims in a fair and equitable manner. The Plan Proponents believe that the
Plan accomplishes these goals.

       Indeed, the Plan embodies a global settlement of issues (the “Imerys Settlement”) among
the Plan Proponents, which resolves all outstanding disputes between the Debtors, their Estates,
the Imerys Non-Debtors (as defined below), the Tort Claimants’ Committee, and the FCR, and
provides for a significant contribution to the Talc Personal Injury Trust. The Imerys Settlement is
described in detail below.

         The Plan also implements a comprehensive settlement among the Debtors, on the one hand,
and Rio Tinto America Inc. (“Rio Tinto”), on behalf of itself and the Rio Tinto Captive Insurers
(as defined below), and for the benefit of the Rio Tinto Protected Parties, and Zurich American
Insurance Company, in its own capacity and as successor-in-interest to Zurich Insurance
Company, U.S. Branch (“Zurich”), on behalf of itself and for the benefit of the Zurich Protected
Parties, on the other hand, and consented to by the Tort Claimants’ Committee and the FCR (the
“Rio Tinto/Zurich Settlement”). The Rio Tinto/Zurich Settlement finally resolves disputes over
(i) alleged liabilities relating to the Rio Tinto Corporate Parties’ (as defined below) prior ownership
of the Debtors, (ii) alleged indemnification obligations of the Rio Tinto Corporate Parties, and
(iii) the amount of coverage to which the Debtors claim to be entitled under the Talc Insurance
Policies issued by the Zurich Corporate Parties and the Rio Tinto Captive Insurers. The Rio
Tinto/Zurich Settlement will generate substantial recoveries for the holders of Talc Personal Injury
Claims.

       In addition, the Plan effectuates a global settlement (the “Cyprus Settlement”) among (i)
the Debtors, (ii) Cyprus Mines Corporation (“Cyprus Mines”), Cyprus Amax Minerals Company
(“CAMC,” and together with Cyprus Mines, “Cyprus”), and Freeport-McMoRan Inc.
(“Freeport,” and together with Cyprus, the “Cyprus Parties”), (iii) the Tort Claimants’
Committee, and (iv) the FCR (collectively, the “Cyprus Settlement Parties”), which represents


                                                  6
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853        Filed 01/27/21    Page 19 of 203




a comprehensive resolution of all issues between and among the Cyprus Settlement Parties, and
resolves (i) the treatment of Talc Personal Injury Claims relating to Cyprus, (ii) disputes between
Cyprus and the Debtors regarding entitlement to certain insurance proceeds between Cyprus and
the Debtors, and (iii) disputes between Cyprus and the Debtors regarding ownership of certain
indemnification rights. The Cyprus Settlement, like the Imerys Settlement and the Rio
Tinto/Zurich Settlement, provides a significant benefit to holders of Talc Personal Injury Claims.

        Pursuant to the Plan, a Talc Personal Injury Trust will be established that will comply in
all respects with the requirements of section 524(g)(2)(B)(i) of the Bankruptcy Code, and assume
all Talc Personal Injury Claims. The Talc Personal Injury Trust will be funded with the Talc
Personal Injury Trust Assets in order to resolve Talc Personal Injury Claims in accordance with
the Talc Personal Injury Trust Documents. Moreover, remaining proceeds from the Sale (as
defined below) will be used to fund the Talc Personal Injury Trust in accordance with the terms of
the Plan. As further described in this Disclosure Statement, the Talc Personal Injury Trust will
manage the Talc Personal Injury Trust Assets, and liquidate such assets to enable it to resolve Talc
Personal Injury Claims pursuant to the Trust Distribution Procedures.

        Under the Plan, holders of Allowed Unsecured Claims against the North American Debtors
that are not Talc Personal Injury Claims will be paid in full.

        Although ITI is not currently in bankruptcy, ITI will solicit acceptance of the Plan as a
“prepackaged plan of reorganization” and if the Plan is approved by the requisite number and
amount of holders of Talc Personal Injury Claims, it would provide for the permanent settlement
of Talc Personal Injury Claims against ITI contemporaneously with the Talc Personal Injury
Claims against the North American Debtors. Holders of Equity Interests in and Claims against
ITI (other than holders of Talc Personal Injury Claims and Non-Debtor Intercompany Claims) will
be Unimpaired, or otherwise “ride through,” the Chapter 11 Cases.

        (a)      The Channeling Injunction

        The Channeling Injunction to be issued as part of the Plan will permanently and forever
stay, bar, and enjoin holders of Talc Personal Injury Claims from taking any action for the purpose
of directly or indirectly or derivatively collecting, recovering, or receiving payment of, on, or with
respect to any Talc Personal Injury Claim other than from the Talc Personal Injury Trust pursuant
to the Talc Personal Injury Trust Agreement and the Trust Distribution Procedures, or as otherwise
set forth in the Trust Distribution Procedures. Each holder of a Talc Personal Injury Claim will
have no right whatsoever at any time to assert its Talc Personal Injury Claim against any Protected
Party or any property or interest in property of any Protected Party. The Protected Parties include:
(i) the Debtors and any Person who served as a director or officer of either Debtor at any time
during the Chapter 11 Cases, but solely in such Person’s capacity as such; (ii) the Reorganized
Debtors; (iii) the Imerys Protected Parties; (iv) any Person, except for the Talc Personal Injury
Trust, that, pursuant to the Plan or otherwise, after the Effective Date, becomes a direct or indirect
transferee of, or successor to, the Debtors, the Reorganized Debtors, or any of their respective
assets (but only to the extent that liability is asserted to exist as a result of its becoming such a
transferee or successor); (v) the Buyer (as defined below) (but only to the extent that liability is
asserted to exist as a result of its becoming a transferee or successor to the Debtors); (vi) the



                                                  7
US-DOCS\120811663.4
              Case 19-10289-LSS         Doc 2853        Filed 01/27/21     Page 20 of 203




Settling Talc Insurance Companies; (vii) the Rio Tinto Protected Parties; and (viii) the Cyprus
Protected Parties (upon the Cyprus Trigger Date).8

         The effect of “channeling” Talc Personal Injury Claims to the Talc Personal Injury Trust
is that Talc Personal Injury Claims may only be pursued against, and resolved by, the Talc Personal
Injury Trust and in connection with the Trust Distribution Procedures, or as otherwise set forth in
the Trust Distribution Procedures. Following the Effective Date of the Plan, Talc Personal Injury
Claims may not be asserted against the Debtors, the Reorganized Debtors, or any other Protected
Party. For the avoidance of doubt, Talc Personal Injury Claims include Indirect Talc Personal
Injury Claims and Talc Personal Injury Demands.

        (b)      Imerys Settlement

       To resolve the Debtors’ Talc Personal Injury Claims the Plan incorporates a global
settlement between the Plan Proponents that provides that, inter alia:

                       the Debtors will commence a 363 sale process to sell substantially all assets
                        of the North American Debtors (the “Sale”) to one or more purchaser(s)
                        (the “Buyer”), in which Imerys S.A. or its non-debtor affiliates (each, a
                        “Non-Debtor Affiliate”, and together with Imerys S.A., the “Imerys Non-
                        Debtors”) may participate in any auction as bidder, but will not be
                        designated as a stalking horse purchaser (if any is selected);9

                       in the event the Plan is properly accepted by holders of Talc Personal Injury
                        Claims, ITI will commence a chapter 11 bankruptcy proceeding to be jointly
                        administered (subject to Bankruptcy Court approval) with the North
                        American Debtors’ Chapter 11 Cases prior to the Confirmation Hearing;

                       the equity interests in the North American Debtors will be canceled, and on
                        the Effective Date, equity interests in the Reorganized North American
                        Debtors will be authorized and issued to the Talc Personal Injury Trust; and

                       the equity interests in ITI will be reinstated following the Effective Date,
                        with approximately 99.66% of such equity interests retained by Mircal Italia
                        S.p.A. (“Mircal Italia”), a Non-Debtor Affiliate.



8
       The “Cyprus Trigger Date” means the later of (i) the later of the Effective Date or the date the
Affirmation Order becomes a Final Order or (ii) the Cyprus Mines Plan Trigger Date. Further, the “Cyprus
Mines Plan Trigger Date” means the later of (a) the effective date of the Cyprus Mines Plan (as defined
below) or (b) the date the order of the District Court (as defined below) affirming confirmation of the
Cyprus Mines Plan and issuing or affirming the issuance of the channeling injunction (as described in the
Cyprus Mines Plan) in favor of the Cyprus Protected Parties thereunder becomes a Final Order.
9
        As discussed in Section 6.4 of this Disclosure Statement, the Bankruptcy Court approved the Sale
of substantially all of the Debtors’ assets on November 17, 2020 to the Buyer pursuant to the Sale Order,
for a purchase price consisting of: (i) $223,000,000 in cash consideration, and (ii) the assumption of the
Assumed Liabilities (as defined in the Asset Purchase Agreement (as defined below)).

                                                    8
US-DOCS\120811663.4
             Case 19-10289-LSS         Doc 2853          Filed 01/27/21   Page 21 of 203




        The Imerys Non-Debtors have agreed to make, or cause the Imerys Contribution to be
made in exchange for the releases and channeling injunction benefiting the Imerys Protected
Parties as contemplated pursuant to the Plan. As further described below, the Imerys Contribution
consists of four components, which include (i) the Imerys Settlement Funds, (ii) the Imerys Cash
Contribution, (iii) the Talc Trust Contribution, and (iv) the Additional Contribution (each as
defined below). For the avoidance of doubt, the releases and the Channeling Injunction, if granted,
would not release direct claims against the Imerys Protected Parties held by third parties that are
unrelated to the Debtors’ alleged talc liabilities.

        Each of the Debtors, the Tort Claimants’ Committee, and the FCR conducted extensive
investigations into potential claims against Imerys S.A. and other entities for which Imerys S.A.
is either a direct or indirect parent. This investigation included, among other things, the review of
tens of thousands of documents and numerous meetings over several months. The Imerys
Settlement is the result of that investigation and in the view of each of the Debtors, the Tort
Claimants’ Committee, and the FCR is fair and equitable and in the best interest of the Debtors,
their Estates, and creditors.

        Imerys Settlement Funds

       On, prior to, or as soon as reasonably practicable after the Effective Date, the Imerys Non-
Debtors will contribute, or cause to be contributed, the Imerys Settlement Funds to the Debtors or
the Reorganized Debtors, as applicable, which the Debtors or the Reorganized Debtors, as
applicable, will contribute to the Talc Personal Injury Trust upon receipt.

        The Imerys Settlement Funds consist of (i) $75 million, consisting of $74.5 million Cash
and the Talc PI Note,10 plus (ii) the Sale Proceeds, plus (iii) a contingent purchase price
enhancement of up to $102.5 million, subject to the Cash value of the Sale Proceeds provided that
in the event the Sale contemplated by and pursuant to the Sale Order closes, no contingent purchase
price enhancement shall be payable, less (iv) if the DIP Order is entered, amounts required to pay
the DIP Facility Claims pursuant to the terms of the DIP Loan Documents and Allowed by the DIP
Order, less (v) if the DIP Order is not entered, Imerys S.A.’s reasonable and documented out-of-
pocket costs and expenses of negotiation and preparation of the DIP Loan Documents estimated
to be $400,000 as of December 10, 2020. The contingent purchase price enhancement is described
in Section 6.4(b) of this Disclosure Statement.

        Imerys Cash Contribution

       As provided in the Plan, on or prior to the Effective Date, the Imerys Non-Debtors have
agreed to contribute, or cause to be contributed, the following to the Debtors or the Reorganized
Debtors, as applicable (the “Imerys Cash Contribution”):

                 (1)    the balance of that certain loan payable from the Imerys Non-Debtors to the
                        North American Debtors (the “Intercompany Loan”) totaling
                        approximately $2.5 million as of December 31, 2020, for the purpose of



10
        The value of the Talc PI Note is $500,000.

                                                     9
US-DOCS\120811663.4
             Case 19-10289-LSS         Doc 2853        Filed 01/27/21    Page 22 of 203




                       funding administrative expenses during the pendency of the Chapter 11
                       Cases, as well as certain of the Reserves;11

                 (2)   $5 million (less any amounts already paid and noted in an accounting to the
                       Tort Claimants’ Committee and the FCR) for payment of Allowed Claims
                       in Class 3a through inclusion in the Reorganized North American Debtor
                       Cash Reserve or the Disputed Claims Reserve, as applicable; and

                 (3)   the lesser of (x) $15 million and (y) fifty percent (50%) of the sum of (I)
                       any administrative expenses paid by the Debtors with the proceeds of the
                       DIP Facility plus (II) any administrative expenses paid by the Debtors from
                       the Sale Closing Date through the Effective Date plus (III) any amounts
                       necessary to fund all reserves, costs or expenses required in connection with
                       the Debtors’ emergence from bankruptcy separate from the Unsecured
                       Claim Contribution (the “Contingent Contribution”); provided that if the
                       Plan is confirmed before June 25, 2021 and the Sale does not close before
                       the Effective Date (such that the DIP Facility Claims have been satisfied in
                       full from the Sale Proceeds and discharged in accordance with the DIP Loan
                       Documents), then (A) the outstanding principal amount of any DIP Loans
                       (excluding any PIK Interest (as defined in the DIP Loan Documents)) shall
                       be applied as a dollar-for-dollar reduction of the amount of the Contingent
                       Contribution required to be contributed by Imerys S.A. to the Debtors or the
                       Reorganized Debtors (in an amount not to exceed $15,000,000), and (B) the
                       remaining outstanding principal amount of any DIP Loans (excluding any
                       PIK Interest), after giving effect to the application in clause (A) above, shall
                       be applied as a dollar-for dollar reduction of the $75 million in Cash that is
                       part of the Imerys Settlement Funds.

        Talc Trust Contribution

       In addition to the Imerys Cash Contribution, the Imerys Non-Debtors have agreed to
contribute, or cause to be contributed, the following to the Talc Personal Injury Trust (the “Talc
Trust Contribution”) on or prior to the Effective Date:

                 (1)   rights and interests of the Imerys Non-Debtors to the proceeds of the Shared
                       Talc Insurance Policies and all rights against third parties held by the Imerys
                       Non-Debtors relating to Talc Personal Injury Claims, including any related
                       indemnification rights, which for the avoidance of doubt include the J&J
                       Indemnification Obligations, each of which is to be identified in the Plan
                       Supplement (the “Contributed Indemnity and Insurance Interests”); and




11
       In connection with the contribution of the balance of the Intercompany Loan, the Imerys Non-
Debtors have agreed to waive certain setoff rights in the amount of $13,672,414.39. The Intercompany
Loan was valued at approximately $30 million on the Petition Date, however it has been drawn down during
the Chapter 11 Cases.

                                                  10
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853        Filed 01/27/21   Page 23 of 203




                 (2)    a Pledge Agreement to be issued by Mircal Italia pursuant to which the Talc
                        Personal Injury Trust will be granted an Encumbrance entitling the Talc
                        Personal Injury Trust to fifty-one percent (51%) of the common stock of ITI
                        in the event of a default under the Talc PI Note (the “Talc PI Pledge
                        Agreement”).

        The Additional Contribution

        Finally, in addition to the Imerys Cash Contribution and the Talc Trust Contribution, on or
prior to the Effective Date, the Imerys Non-Debtors have agreed to take the following actions (the
“Additional Contribution”):

                 (1)    waive all Non-Debtor Intercompany Claims against the Debtors; and

                 (2)    unless otherwise assumed by the Buyer, assume any Pension Liabilities of
                        the North American Debtors through and after the Effective Date of the
                        Plan.

       The Imerys Settlement is further described in Articles VI and VII of this Disclosure
Statement.

        (c)      Rio Tinto/Zurich Settlement

        The Plan incorporates the Rio Tinto/Zurich Settlement, a comprehensive settlement among
the Debtors, on the one hand, and Rio Tinto, on behalf of itself and the Rio Tinto Captive Insurers,
and for the benefit of the Rio Tinto Protected Parties, and Zurich, on behalf of itself and for the
benefit of the Zurich Protected Parties, on the other hand, and consented to by the Tort Claimants’
Committee and the FCR, to resolve Talc Personal Injury Claims and the Rio Tinto/Zurich Released
Claims (as defined below) against the Rio Tinto Protected Parties, the Rio Tinto Captive Insurers,
and the Zurich Protected Parties (as applicable, and subject to the limitations provided in the Plan).
The Rio Tinto/Zurich Settlement provides, inter alia, that:

                       Zurich will buy back any and all of the Debtors’ rights under Talc Insurance
                        Policies issued by the Zurich Corporate Parties, free and clear of any rights
                        of third parties, pursuant to section 363 of the Bankruptcy Code, and Three
                        Crowns Insurance Company (formerly known as Three Crowns Insurance
                        Company Limited), Metals & Minerals Company Pte. Ltd., and Falcon
                        Insurance Ltd. (collectively, or individually, as appropriate, the “Rio Tinto
                        Captive Insurers”) will buy back any and all of the Debtors’ rights under
                        Talc Insurance Policies issued by the Rio Tinto Captive Insurers, free and
                        clear of any rights of third parties, pursuant to section 363 of the Bankruptcy




                                                  11
US-DOCS\120811663.4
             Case 19-10289-LSS           Doc 2853         Filed 01/27/21     Page 24 of 203




                         Code, as set out in the Plan and in the Rio Tinto/Zurich Settlement
                         Agreement, which is attached as Exhibit C to the Plan;12 and

                        the Rio Tinto Protected Parties and the Zurich Protected Parties will be
                         released from the Rio Tinto/Zurich Released Claims and the Rio Tinto
                         Protected Parties, the Rio Tinto Captive Insurers, and the Zurich Protected
                         Parties will receive the benefit of the Channeling Injunction and related
                         injunctive protections under the Plan, which will be effective after the Rio
                         Tinto/Zurich Contribution (as defined in the Plan) is made to the Talc
                         Personal Injury Trust.

       Rio Tinto (on behalf of itself and the Rio Tinto Captive Insurers and for the benefit of the
Rio Tinto Protected Parties) and Zurich (on behalf of itself and for the benefit of the Zurich
Protected Parties) will contribute $340 million in Cash (as detailed below), along with certain
rights of indemnification, contribution, and/or subrogation against third parties, to the Talc
Personal Injury Trust, as follows:

                        On or prior to the date that is thirty (30) days after the Rio Tinto/Zurich
                         Trigger Date,13 Zurich will contribute, or cause to be contributed, $260
                         million in Cash to the Talc Personal Injury Trust.

                        On or prior to the date that is fourteen (14) days after the Rio Tinto/Zurich
                         Trigger Date, Rio Tinto will contribute $80 million in Cash to the Talc
                         Personal Injury Trust.

                        On the Rio Tinto/Zurich Trigger Date, or as soon as reasonably practicable
                         thereafter (not to exceed three (3) Business Days), the appropriate Rio Tinto
                         Corporate Parties and the appropriate Zurich Corporate Parties shall each
                         execute and deliver to the Talc Personal Injury Trust, in a form reasonably
                         acceptable to the Talc Personal Injury Trust, an assignment to the Talc
                         Personal Injury Trust of (i) all of their rights to or claims for
                         indemnification, contribution (whether via any “other insurance” clauses or
                         otherwise), or subrogation against any Person relating to the payment or
                         defense of any Talc Personal Injury Claim or any past talc-related claim
                         against the Debtors prior to the Effective Date, and (ii) all of their other
                         rights to or claims for indemnification, contribution (whether via any “other
                         insurance” clauses or otherwise), or subrogation against any Person relating
                         to any Talc Personal Injury Claim.



12
        The Zurich Policies and the Rio Tinto Captive Insurer Policies (each as defined below), including
the amount of available insurance remaining under those policies, are further discussed in Article IV of this
Disclosure Statement.
13
         The “Rio Tinto/Zurich Trigger Date” is the date that the Tort Claimants’ Committee or the Talc
Personal Injury Trust provides Rio Tinto and/or Zurich (as applicable) with notice of the occurrence of the
later of (a) the Effective Date, or (b) the date the Affirmation Order becomes a Final Order.

                                                     12
US-DOCS\120811663.4
              Case 19-10289-LSS          Doc 2853         Filed 01/27/21     Page 25 of 203




       The Rio Tinto/Zurich Settlement is further described in Articles VI and VII of this
Disclosure Statement.

        (d)      The Cyprus Settlement

         In December 2020, the Cyprus Parties, the Debtors, the Tort Claimants’ Committee, and
the FCR agreed to the terms of the Cyprus Settlement, which resolves (i) the talc personal injury
claims and the Cyprus Released Claims (as defined below) against the Cyprus Protected Parties,
(ii) disputes between Cyprus and the Debtors pertaining to the Debtors’ rights to the Cyprus Talc
Insurance Policies,14 and (iii) disputes between Cyprus and the Debtors pertaining to the Debtors’
and Cyprus’ rights to indemnification by J&J. The Cyprus Settlement provides, inter alia, that:

                        the Cyprus Settlement will be implemented through two chapter 11 plans –
                         (i) the Plan filed in the Chapter 11 Cases and (ii) a chapter 11 plan to be
                         filed by Cyprus Mines (the “Cyprus Mines Plan”) in a case under chapter
                         11 of the Bankruptcy Code to be commenced by Cyprus Mines in the United
                         States Bankruptcy Court for the District of Delaware (the “Cyprus Mines
                         Bankruptcy”);

                        CAMC, pursuant to an unsecured seven-year promissory note and for and
                         on behalf of itself, Cyprus Mines, and all other Cyprus Protected Parties,
                         will pay a total of $130 million to the Talc Personal Injury Trust in seven
                         installments, which shall be guaranteed by Freeport, with the first
                         installment paid within thirty (30) days of the Cyprus Trigger Date;

                        upon the occurrence of the Cyprus Trigger Date, and in accordance with the
                         terms of Cyprus Settlement Agreement, the Cyprus Protected Parties (as
                         applicable) will assign the Cyprus Talc Insurance Policy Rights15 to the Talc
                         Personal Injury Trust;


14
          “Cyprus Talc Insurance Policy” means any liability insurance policy (i) that was issued prior to
June 30, 1992, (ii) that is currently or was previously in effect at any time on or before the Effective Date,
(iii) as to which there has not been a complete release of coverage for Talc Personal Injury Claims, and
(iv) that names any Cyprus Protected Party as an insured (whether as the primary or additional insured, or
by virtue of being a parent or subsidiary of the named insured) or that is otherwise alleged to afford any
Cyprus Protected Party insurance coverage for any Talc Personal Injury Claim or any other claims
channeled to the Talc Personal Injury Trust. The Cyprus Talc Insurance Policies include, but are not limited
to, the policies set forth on Schedule VIII of the Plan.
15
         “Cyprus Talc Insurance Policy Rights” means (a) all rights, Claims, benefits, or causes of action
held by the Cyprus Protected Parties with respect to the Cyprus Talc Insurance Policies, including the
right to receive proceeds; and (b) all rights, Claims, or causes of action held by the Cyprus Protected
Parties, including the right to receive proceeds, with respect to any settlement agreements or coverage-
in-place agreements to the extent those agreements amend, modify, replace, or govern the rights and
obligations of, and the coverage afforded to, any or all of the Cyprus Protected Parties under any Cyprus
Talc Insurance Policy. For the avoidance of doubt, subject to Section 6.1 of the Cyprus Settlement
Agreement, the right to receive proceeds under any such agreements will not apply to any proceeds paid to
a Cyprus Protected Party under such agreements prior to the Cyprus Trigger Date.

                                                     13
US-DOCS\120811663.4
             Case 19-10289-LSS       Doc 2853        Filed 01/27/21   Page 26 of 203




                     upon the occurrence of the Cyprus Trigger Date, and in accordance with the
                      terms of Cyprus Settlement Agreement, the Talc Personal Injury Trust will
                      assume all present and future obligations associated with recovering
                      proceeds under the Cyprus Talc Insurance Policies, provided that (i) solely
                      to the extent that the Talc Personal Injury Trust asserts any claim as assignee
                      of a Cyprus Protected Party bound by the PDC Agreement,16 the Talc
                      Personal Injury Trust shall abide by the terms of the PDC Agreement and
                      (ii) unless otherwise stated in the Plan or the Cyprus Settlement Agreement,
                      such obligations shall not include any obligations undertaken by any Cyprus
                      Protected Party in any settlement agreement or other contract compromising
                      or releasing any rights under any Cyprus Talc Insurance Policy;

                     upon the occurrence of the Cyprus Trigger Date, and in accordance with the
                      terms of Cyprus Settlement Agreement, the appropriate Cyprus Protected
                      Parties shall each execute and deliver to the Talc Personal Injury Trust, in a
                      form reasonably acceptable to the Talc Personal Injury Trust, an assignment
                      to the Talc Personal Injury Trust of: (i) all of their rights to or claims for
                      indemnification, contribution (whether via any “other insurance” clauses or
                      otherwise), reimbursement, or subrogation against any Person relating to
                      the payment or defense of any Talc Personal Injury Claim or other past talc-
                      related claim channeled to the Talc Personal Injury Trust prior to the Cyprus
                      Trigger Date (the “Cyprus Credits”), and (ii) all of their rights to or claims
                      for indemnification, contribution (whether via any “other insurance”
                      clauses or otherwise), reimbursement, or subrogation against any Person
                      relating to any other Talc Personal Injury Claim or other claims channeled
                      to the Talc Personal Injury Trust (the “Cyprus Future Credits”); provided,
                      however, that the assertion of the Cyprus Credits or Cyprus Future Credits
                      against a Protected Party shall be subject to the Channeling Injunction and
                      nothing herein shall impact the injunctions and releases otherwise inuring
                      to the benefit of the Cyprus Protected Parties under the terms of the Plan or
                      the Cyprus Mines Plan; provided further that, for the avoidance of doubt,
                      the foregoing shall not include, and the assignment of such rights shall not
                      impair, the rights of any Talc Insurance Company; and

                     the Plan and the Cyprus Mines Plan will include the broadest releases and
                      channeling injunctions permitted by sections 105(a), 524(g), and 1141(d)(1)
                      of the Bankruptcy Code so as to prevent the assertion of any further talc-
                      related claims against the Cyprus Protected Parties.

        At this time, Mr. Patton has been approached and has agreed to serve as the prepetition
future claimants’ representative. He has engaged Young Conaway (as defined below) as his lead
counsel, and co-retained Gilbert LLP with the prepetition committee as prepetition special
insurance counsel. Separately, a prepetition committee made up of eight (8) firms that each


16
       The “PDC Agreement” is the letter agreement by and between Phelps Dodge Corporation, on the
one hand, and BP Amoco Corporation, on the other hand, entered into on February 28, 2000.

                                                14
US-DOCS\120811663.4
              Case 19-10289-LSS         Doc 2853         Filed 01/27/21     Page 27 of 203




represent holders of one or more talc personal injury claims against Cyprus Mines has been
formed. The prepetition committee has engaged Robinson & Cole LLP as lead counsel, Willkie
Farr & Gallagher LLP as special litigation and corporate counsel, and co-retained Gilbert LLP
with the proposed future claimants’ representative as special insurance counsel. Pursuant to
Section 7.1 of the Cyprus Settlement Agreement, Cyprus Mines shall pay the reasonable fees and
expenses of such professionals incurred on or after December 22, 2020, in connection with
preparation for Cyprus Mines’ bankruptcy case, including preparation of its plan, disclosure
statement, and related documents.

       The Cyprus Settlement is further described in Articles VI and VII of this Disclosure
Statement.

        (e)      Talc Personal Injury Trust

        The Plan contemplates the establishment of a Talc Personal Injury Trust that will assume
all Talc Personal Injury Claims and resolve Talc Personal Injury Claims in accordance with the
Talc Personal Injury Trust Documents. The Talc Personal Injury Trust Documents include the
Talc Personal Injury Trust Agreement, the Trust Distribution Procedures, the Cooperation
Agreement, and all other agreements, instruments, and documents governing the establishment,
administration, and operation of the Talc Personal Injury Trust. The Trust Distribution Procedures
are attached to the Plan as Exhibit A, the Talc Personal Injury Trust Agreement is attached to the
Plan as Exhibit B, and the Cooperation Agreement and other Talc Personal Injury Trust Documents
will be included in the Plan Supplement.

       On the Effective Date (unless otherwise noted below), the Talc Personal Injury Trust will
receive the Talc Personal Injury Trust Assets, which include:

                the Imerys Settlement Funds;
                the right to receive the Rio Tinto/Zurich Contribution pursuant to the Rio
                 Tinto/Zurich Settlement;
                the right to receive the Cyprus Contribution pursuant to the Cyprus Settlement,
                 subject to the terms of the Cyprus Settlement Agreement and conditioned upon
                 occurrence of the Cyprus Trigger Date;17


17
        For the avoidance of doubt, the rights of any Cyprus Protected Parties under the J&J Agreements
(as defined below), including any J&J Indemnification Obligations, or under any Cyprus Talc Insurance
Policy or with respect to the Talc Insurance Actions, shall not constitute Talc Personal Injury Trust Assets
for any purpose until the occurrence of the Cyprus Trigger Date (and then as provided for under the Cyprus
Settlement).
         The Tort Claimants’ Committee has proposed the following allocation of the Cyprus Contribution
after extensive internal deliberations: (a) 55% will be allocated to Mesothelioma Claimants; and (b) 45%
will be allocated to Ovarian Cancer Claimants. As between the Ovarian Cancer Claimants, 30.15% of the
Cyprus Contribution will be allocated to and become part of Fund A and 14.85% of the Cyprus Contribution
will become part of Fund C. The FCR continues to examine the proposed allocation. Solely for purposes
of this negotiated allocation, the Cyprus Contribution is deemed to include all rights and obligations under
the Cyprus Talc Insurance Policies. For the avoidance of doubt, nothing in the Plan Documents shall be

                                                    15
US-DOCS\120811663.4
             Case 19-10289-LSS          Doc 2853         Filed 01/27/21    Page 28 of 203




                the balance of the Intercompany Loan not otherwise used to fund the Reserves or
                 pay administrative expenses during the pendency of the Chapter 11 Cases;
                the balance of the $5 million used for the payment of Allowed Claims in Class 3a
                 not otherwise used to fund the (i) Reorganized North American Debtor Cash
                 Reserve or (ii) the Disputed Claims Reserve;
                all non-Cash assets included in the Imerys Contribution, including the Contributed
                 Indemnity and Insurance Assets;
                all Cash held by the North American Debtors on the Effective Date, not including
                 the Cash used to fund the Reserves;
                all Cash remaining in the Reserves to the extent required by the Plan, if any (to be
                 distributed to the Talc Personal Injury Trust in accordance with the Plan);18
                the Talc Personal Injury Trust Causes of Action19 and any and all proceeds thereof;
                the Talc Insurance Actions and the Talc Insurance Action Recoveries;
                the rights of the Debtors with respect to the Talc Insurance Policies, the Talc
                 Insurance CIP Agreements, the Talc Insurance Settlement Agreements, and Claims
                 thereunder;
                the Reorganized North American Debtor Stock;20



interpreted as an admission, or adjudication on the merits of any disputed issue related to the Cyprus Talc
Insurance Policies, including, but not limited to, the disputed rights at issue in the Cyprus Insurance
Adversary Proceeding.
         Consummation of the proposed allocation of the Cyprus Contribution remains subject to:
(i) approval of any tort claimants’ committee to be appointed in the Cyprus Mines Bankruptcy; (ii) approval
of any future claimants’ representative to be appointed in the Cyprus Mines Bankruptcy; (iii) approval by
the Bankruptcy Court in the Debtors’ Chapter 11 Cases; (iv) approval by the bankruptcy court in the Cyprus
Mines Bankruptcy; (v) the Effective Date; and (vi) the Cyprus Trigger Date.
        The final allocation will be served on any party that has filed an appearance requesting notices in
the Chapter 11 Cases and any party that receives a Ballot to vote in the Chapter 11 Cases. The Trust
Distribution Procedures may be amended as appropriate to address the Cyprus Contribution and the Cyprus
Mines Plan, as set forth in footnote 1 therein.
18
       Subject to the foregoing, all excess Cash balances in the Reserves will be disbursed to the Talc
Personal Injury Trust pursuant to the terms of the Plan.
19
        Talc Personal Injury Trust Causes of Action include certain claims and causes of action held or
assertable by the Debtors that will be transferred to the Talc Personal Injury Trust pursuant to the Plan.
20
        The value of the Reorganized North American Debtor Stock will be dependent upon the value of
the property held by the Reorganized North American Debtors following the Effective Date, which is
anticipated to primarily consist of the post-Effective Date balances of the Reserves and the North American
Debtor Causes of Action. Furthermore, it is contemplated that certain of the North American Debtor Causes
of Action may be included in the Sale. For the avoidance of doubt, the North American Debtor Causes of
Action do not include Talc Personal Injury Trust Causes of Action. The Debtors do not believe that the
North American Debtor Causes of Action have significant value.

                                                    16
US-DOCS\120811663.4
             Case 19-10289-LSS            Doc 2853          Filed 01/27/21     Page 29 of 203




                any and all other funds, proceeds, or other consideration otherwise contributed to
                 the Talc Personal Injury Trust pursuant to the Plan and/or the Confirmation Order
                 or other order of the Bankruptcy Court;

                the rights of the Debtors with respect to the J&J Indemnification Obligations;21 and

                the income or earnings realized or received in respect of the foregoing.

        For the reasons detailed in this Disclosure Statement, the Plan Proponents believe that there
will be substantially more assets available to resolve Talc Personal Injury Claims under the Plan
than would be the case if there were a chapter 7 liquidation. As a result of the Imerys Settlement,
the Rio Tinto/Zurich Settlement, and the Cyprus Settlement, the Imerys Non-Debtors, Rio Tinto,
Zurich, and Cyprus, respectively, are contributing substantial assets to the Talc Personal Injury
Trust, which would not be otherwise available for holders of Talc Personal Injury Claims, as it is
unlikely that any of those entities would proceed with the settlements set forth in the Plan and
Disclosure Statement in the absence of the Injunctions. Also, pursuing litigation with such entities
would be costly and time consuming for the Debtors’ Estates and would carry litigation risk. In
addition, the Imerys Settlement paved the way for a value-maximizing sale process that, pending
the close of the Sale, will fund these cases and allow for remaining proceeds to be available for
distribution to holders of Talc Personal Injury Claims. The Plan Proponents also believe that
conversion of the Chapter 11 Cases to chapter 7 liquidation proceedings would substantially
impact the costs and efficiency of administering the Talc Personal Injury Claims compared to the
Talc Personal Injury Trust. For these and other reasons explained in detail herein, the Plan
Proponents believe that all holders of Talc Personal Injury Claims, the only Class entitled to vote,
should vote to accept the Plan.

2.3     Summary Description of Classes and Treatment

        Except for Administrative Claims, DIP Facility Claims, and Priority Tax Claims, which
are not required to be classified, all Claims and Equity Interests are divided into classes under the
Plan. The following chart summarizes the treatment of such classified and unclassified Claims
and Equity Interests under the Plan. This chart is only a summary of such classification and
treatment and reference should be made to the entire Disclosure Statement and the Plan for a
complete description of the classification and treatment of Claims and Equity Interests. The Plan
Proponents reserve the right to modify the Plan consistent with section 1127 of the Bankruptcy
Code and Bankruptcy Rule 3019.

       The summary of classification and treatment of Claims against and Equity Interests in the
Debtors is as follow:




21
         As further described in Article XII of this Disclosure Statement, the ability of the Debtors to transfer
the J&J Indemnification Obligations to the Talc Personal Injury Trust is disputed by J&J, and J&J believes
it has substantial defenses to the J&J Indemnification Obligations. Each of the Plan Proponents disagrees
that J&J has any defenses to its indemnification obligations to the Debtors.

                                                       17
US-DOCS\120811663.4
             Case 19-10289-LSS            Doc 2853           Filed 01/27/21       Page 30 of 203




                                                                        Impairment
                       22   Applicable                                      and
 Class Designation                              Treatment                               Estimated Recovery
                            Debtor(s)                                   Entitlement
                                                                          to Vote

                                          Each holder of an
                                          Allowed Priority Non-         Unimpaired
                              North
                                          Tax Claim shall receive        Not Entitled
           Priority Non-     American
     1                                    Cash equal to the                to Vote            100%
            Tax Claims      Debtors and
                                          Allowed Amount of             (Presumed to
                               ITI
                                          such Priority Non-Tax            Accept)
                                          Claim.

                                          All Allowed Secured
                                          Claims in Class 2 shall
                                          be treated pursuant to
                                          one of the following
                                          alternatives     on     the
                                          Distribution         Date:
                                          (i) payment in full in
                                          Cash in accordance with       Unimpaired
                              North       section 506(a) of the
             Secured         American     Bankruptcy           Code;     Not Entitled
     2                                                                     to Vote            100%
             Claims         Debtors and   (ii) reinstatement
                               ITI        pursuant to section 1124      (Presumed to
                                          of the Bankruptcy Code;          Accept)
                                          (iii) such other treatment
                                          as the Debtor and the
                                          holder shall agree; or
                                          (iv) such other treatment
                                          as may be necessary to
                                          render      such     Claim
                                          Unimpaired.




22
         The Plan Proponents reserve the right to eliminate any Class of Claims in the event they determine
that there are no Claims in such Class.

                                                        18
US-DOCS\120811663.4
             Case 19-10289-LSS            Doc 2853          Filed 01/27/21       Page 31 of 203




                                                                      Impairment
                       22   Applicable                                    and
 Class Designation                              Treatment                              Estimated Recovery
                            Debtor(s)                                 Entitlement
                                                                        to Vote

                                          Each holder of an
                                          Allowed       Unsecured
                                          Claim against the North
                                          American Debtors shall
                                          be paid the Allowed
                                          Amount         of     its
                                          Unsecured Claim on the
                                          Distribution Date. Such
                                          payment shall be (i) in
            Unsecured                     full, in Cash, plus post-   Unimpaired
          Claims Against       North      petition interest at the     Not Entitled
     3a      the North       American     federal judgment rate in       to Vote                100%
            American          Debtors     effect on the Petition      (Presumed to
              Debtors                     Date, or (ii) upon such        Accept)
                                          other less favorable
                                          terms as may be
                                          mutually agreed upon
                                          between the holder of
                                          the Unsecured Claim
                                          and the applicable North
                                          American Debtor or
                                          Reorganized        North
                                          American Debtor.

                                          The legal, equitable, and
                                          contractual rights of the
                                          holders of Unsecured
                                          Claim against ITI are
                                          unaltered by the Plan.
                                          Except to the extent that
                                          a holder of an Unsecured    Unimpaired
                                          Claim against ITI agrees
            Unsecured                                                  Not Entitled
                                          to a different treatment,
     3b   Claims Against        ITI                                      to Vote                100%
                                          on and after the
               ITI                                                    (Presumed to
                                          Effective           Date,
                                          Reorganized ITI will           Accept)
                                          continue to pay or
                                          dispute each Unsecured
                                          Claim in the ordinary
                                          course of business in
                                          accordance           with
                                          applicable law.

           Talc Personal      North       On the Effective Date,        Impaired      The      Initial   Payment
     4                       American     liability for all Talc                      Percentages are estimated
          Injury Claims23
                            Debtors and   Personal Injury Claims       (Entitled to   in the following ranges: (1)


23
       The Talc Personal Injury Claims will be resolved pursuant to the terms of the Trust Distribution
Procedures. The estimated recovery for Foreign Claims is 0%.

                                                       19
US-DOCS\120811663.4
             Case 19-10289-LSS            Doc 2853          Filed 01/27/21       Page 32 of 203




                                                                      Impairment
                       22   Applicable                                    and
 Class Designation                              Treatment                             Estimated Recovery
                            Debtor(s)                                 Entitlement
                                                                        to Vote
                                ITI       shall be channeled to and      Vote)      Fund A (Ovarian Cancer A
                                          assumed by the Talc                       Claimants): 0.40% to
                                          Personal Injury Trust                     2.34%;
                                          without further act or
                                                                                    (2) Fund B (Mesothelioma
                                          deed and shall be
                                                                                    Claimants): 3.70% to
                                          resolved in accordance
                                                                                    6.24%; and
                                          with       the      Trust
                                          Distribution Procedures.                  (3) Fund C (Ovarian
                                          Pursuant to the Plan and                  Cancer B – D Claimants):
                                          the Trust Distribution                    0.30% to 1.48%.
                                          Procedures, each holder
                                          of a Talc Personal Injury                 _____________________
                                          Claim shall have its                      The Trust Distribution
                                          Claim        permanently                  Procedures         include
                                          channeled to the Talc                     provisions that would
                                          Personal Injury Trust,                    permit    a     subsequent
                                          and such Claim shall                      modification of Payment
                                          thereafter be resolved in                 Percentages on a Claim
                                          accordance with the                       category     by     Claim
                                          Trust        Distribution                 category basis.24
                                          Procedures.       Foreign
                                          Claims are a subset of
                                          Talc Personal Injury
                                          Claims that will be
                                          channeled      to     and
                                          assumed by the Talc
                                          Personal Injury Trust
                                          and subject to the
                                          Channeling Injunction;
                                          however, the Trust
                                          Distribution Procedures
                                          provide that Foreign
                                          Claims will not receive
                                          any distributions from
                                          the Talc Personal Injury
                                          Trust.




24
         For a discussion of issues raised by certain objecting parties pertaining to the different treatment of
these three categories of Claims in Class 4 under the Trust Distribution Procedures, please see Section 12.2
of this Disclosure Statement.

                                                       20
US-DOCS\120811663.4
             Case 19-10289-LSS           Doc 2853           Filed 01/27/21       Page 33 of 203




                                                                       Impairment
                      22   Applicable                                      and
 Class Designation                             Treatment                               Estimated Recovery
                           Debtor(s)                                   Entitlement
                                                                         to Vote

                                         On or after the Effective
                                         Date, all Non-Debtor
                                         Intercompany Claims
                                         (i.e., a Claim held by a
                                         Non-Debtor      Affiliate
                                         against a Debtor) shall
                                         be canceled, discharged,
                                         or eliminated.
                                                                         Impaired
                             North       Although Non-Debtor
           Non-Debtor                                                   Not Entitled
                            American     Intercompany Claims
   5a     Intercompany                                                    to Vote             0%
                           Debtors and   are Impaired, each
              Claims                                                   (Presumed to
                              ITI        holder of an Allowed
                                                                          Accept)
                                         Claim in Class 5a has
                                         consented       to     its
                                         treatment under the Plan
                                         as a Plan Proponent and
                                         is therefore presumed to
                                         accept the Plan pursuant
                                         to section 1126(f) of the
                                         Bankruptcy Code.

                                         At the election of the
                                         applicable Debtor, each
                                         Debtor      Intercompany
                                         Claim (i.e., a Claim held
                                         by a Debtor against
                                         another Debtor) shall (i)
                                         be reinstated, (ii) remain
                                         in place, and/or (iii) with
                                         respect to certain Debtor     Unimpaired
                             North
              Debtor                     Intercompany Claims in         Not Entitled
                            American
   5b     Intercompany                   respect      of     goods,       to Vote            100%
                           Debtors and
              Claims                     services, interest, and       (Presumed to
                              ITI
                                         other amounts that               Accept)
                                         would       have       been
                                         satisfied in Cash directly
                                         or indirectly in the
                                         ordinary      course     of
                                         business had they not
                                         been outstanding as of
                                         the Petition Date, be
                                         settled in Cash.




                                                       21
US-DOCS\120811663.4
              Case 19-10289-LSS            Doc 2853           Filed 01/27/21       Page 34 of 203




                                                                         Impairment
                         22   Applicable                                     and
 Class Designation                               Treatment                               Estimated Recovery
                              Debtor(s)                                  Entitlement
                                                                           to Vote

                                           On the Effective Date,
                                           all Equity Interests in the
                                           North American Debtors
                                           shall    be     canceled,
                                           annulled,              and
                                           extinguished.
                                           Although           Equity
               Equity                                                      Impaired
                                           Interests in the North
           Interests in the      North     American Debtors are           Not Entitled
      6         North          American    Impaired, each holder of         to Vote           Cancelled
             American           Debtors    an Allowed Equity             (Presumed to
               Debtors                     Interest in Class 6 has          Accept)
                                           consented       to     its
                                           treatment under the Plan
                                           as a Plan Proponent and
                                           is therefore presumed to
                                           accept the Plan pursuant
                                           to section 1126(f) of the
                                           Bankruptcy Code.

                                           On the Effective Date,
                                           all Equity Interests in ITI
                                           shall be reinstated and
                                           the legal, equitable, and     Unimpaired
                                           contractual rights to          Not Entitled
               Equity
      7                          ITI       which holders of Equity          to Vote          Reinstated
           Interests in ITI
                                           Interests in ITI are          (Presumed to
                                           entitled shall remain            Accept)
                                           unaltered to the extent
                                           necessary to implement
                                           the Plan.


2.4       The Plan Supplement

        Unless otherwise ordered by the Bankruptcy Court, the Plan Proponents will file the Plan
Supplement with the Bankruptcy Court no later than February 5, 2021. The Plan Supplement will
include: (a) the list of Executory Contracts and Unexpired Leases to be assumed by the North
American Debtors, together with the Cure Amount for each such contract or lease; (b) the list of
Executory Contracts and Unexpired Leases to be assumed by ITI, together with the Cure Amount
for each such contract or lease; (c) a list of the Executory Contracts and Unexpired Leases to be
rejected by ITI; (d) a list of the Settling Talc Insurance Companies; (e) a list of the North American
Debtor Causes of Action; (f) a list of the ITI Causes of Action; (g) a list of the Contributed
Indemnity and Insurance Interests; (h) the Cooperation Agreement; (i) the Amended Charter
Documents; (j) the list of officers and directors of the Reorganized North American Debtors; (k)
the Talc PI Note; (l) the Talc PI Pledge Agreement; (m) the identity of the initial Talc Trustees
and their compensation; and (n) a list of the Talc Insurance Policies; provided that the Plan

                                                         22
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853         Filed 01/27/21    Page 35 of 203




Documents listed in subsections (d), (g), (h), (i), (j), (k), and (l) shall each be in form and substance
acceptable to each of the Plan Proponents; provided further that the Plan Documents listed in
subsections (a), (b), and (c) will be revised as needed, subject to Article V of the Plan, to take into
account any additional Executory Contracts and Unexpired Leases to be assumed or rejected in
advance of the Confirmation Hearing. The Plan Supplement will be served only on those parties
that have requested notice in the Chapter 11 Cases pursuant to Bankruptcy Rule 2002 and any
party in interest who requests in writing a copy from counsel for the Debtors; provided that the
Plan Documents listed in subsection (m) above will be filed and served on all parties receiving
Ballots. In addition, copies of all Executory Contract and Unexpired Lease exhibits will be served
on the applicable counterparties to such Executory Contracts and Unexpired Leases. Once the
Plan Supplement is filed, a copy will also be available for review on the Claims Agent’s website
free of charge at https://cases.primeclerk.com/ImerysTalc/ by clicking the link for “Plan &
Disclosure Statement.”

        As provided in the Plan, certain documents included in the Plan Supplement may be revised
prior to Confirmation. For example, the list of Executory Contracts and Unexpired Leases to be
assumed by the North American Debtors will be revised as needed to take into account additional
Executory Contracts and Unexpired Leases to be assumed in advance of the Confirmation Hearing.
On or before February 5, 2021, the Debtors shall serve copies of the lists of Executory Contracts
and Unexpired Leases provided for in the Plan Supplement on the applicable counterparties.
Additionally, the Debtors will serve any revised Executory Contract and Unexpired Lease list on
affected counterparties within two (2) days of filing such lists, provided that each counterparty to
an Executory Contract or Unexpired Lease that (i) is later added to the list and/or (ii) has its Cure
Amount modified by the Debtors shall have until the date that is fourteen (14) days after the
Debtors serve such counterparty with notice thereof to object to the assumption of its Executory
Contract or Unexpired Lease pursuant to the Plan, including any objection as to adequate assurance
of future performance under section 365(b)(1) of the Bankruptcy Code, and, if the proposed Cure
Amount has been modified, exclusively to the proposed Cure Amount.

                                            ARTICLE III.

                                   GENERAL INFORMATION

        This Article III provides a general overview of the North American Debtors’ and ITI’s
corporate history, business operations, organizational structures, and assets. It also discusses the
events leading to the filing of the Chapter 11 Cases.

3.1     History and Business, Organizational Structure, and Assets of the North American Debtors

        (a)      Corporate History

      The Debtors were acquired in 2011 (the “2011 Purchase”) by an Imerys Group25 holding
company, Mircal S.A. (“Mircal”). Mircal entered into an agreement with Rio Tinto to purchase



25
         The Imerys Group is a French multinational corporation comprised of over 360 affiliated entities
directly and indirectly owned by Imerys S.A.

                                                   23
US-DOCS\120811663.4
              Case 19-10289-LSS          Doc 2853         Filed 01/27/21     Page 36 of 203




the stock of the Rio Tinto Corporate Parties’ talc operations,26 including the stock of Luzenac
America, Inc. (“Luzenac America”) and Windsor Minerals, Inc. (“Windsor”).27 The stock
purchase agreement entitled Mircal to substitute other members of the Imerys Group to acquire
individual talc-related entities from the Rio Tinto Corporate Parties, and Mircal exercised that right
to cause Imerys Minerals Holding Limited (UK), an indirect, non-debtor subsidiary of Imerys S.A.,
to acquire the outstanding shares of Luzenac America. At the same time, Mircal also acquired the
stock of Luzenac, Inc. (“Luzenac”), which is now known as ITC, from another member of the Rio
Tinto Corporate Parties, QIT Fer & Titane, Inc. Mircal remains the direct parent entity of ITC.
Luzenac America, Windsor, and Luzenac subsequently changed their names to ITA, ITV, and ITC,
respectively.28

         At the time of the 2011 Purchase there were only approximately eight Talc Personal Injury
Claims pending against one or more of the Debtors, each of which was in the early stages of
litigation. Since then, the number of suits has increased significantly, with over 16,000 on or prior
to Petition Date.

        (b)      North American Debtors’ Operations

       The Debtors are in the business of mining, processing, selling, and/or distributing talc. Talc
is mined from talc deposits, which were geologically formed through the transformation of existing
rocks under the effect of hydrothermal fluids carrying one or several of the components needed to
form the mineral. There are many types of talc and each ore body has its own features and geology.
Accordingly, the mining and processing of talc requires highly-technical and specialized
knowledge. Talc is used in the manufacturing of dozens of products in a variety of sectors,
including coatings, rubber, paper, polymers, cosmetics, food, and pharmaceuticals.

         The operations of the North American Debtors include talc mines, plants, and distribution
facilities located in: Montana (Yellowstone, Sappington, and Three Forks); Vermont (Argonaut
and Ludlow); Texas (Houston); and Ontario, Canada (Timmins, Penhorwood, and Foleyet). Talc
sold by the North American Debtors is utilized in numerous products, including, but not limited
to: polymers; paper; paints and coatings; specialties; rubber; personal care/cosmetics; building
materials; and others. ITA and ITV sell talc directly to their customers as well as to third party

26
        As used herein, “Rio Tinto Corporate Parties” means Rio Tinto plc, Rio Tinto Limited, and the
Persons listed on Schedule IV attached to the Plan, each of which is directly or indirectly controlled by Rio
Tinto plc and/or Rio Tinto Limited, and the future successors or assigns of Rio Tinto plc, Rio Tinto Limited,
and/or the Persons listed on Schedule IV attached to the Plan, solely in their capacity as such.
27
         The Debtors have been owned by various entities over their 100-year history. In 1989, Johnson &
Johnson sold the stock of Windsor, which is now known as ITV, to Cyprus Mines. In 1992, Cyprus Mines
and its affiliates transferred such stock and all of their other assets in the talc business to a newly formed
subsidiary, Cyprus Talc Corporation (“CTC”). As a result of this transaction, Windsor became a wholly-
owned subsidiary of CTC. Contemporaneously with the 1992 transfer, RTZ America, Inc. purchased the
outstanding shares of CTC. Also in 1992, CTC was renamed Luzenac America, which is now known as
ITA. Windsor continued to remain a wholly-owned subsidiary of Luzenac America.
28
        A timeline of the ownership history of each of the North American Debtors is included in the
Declaration of Alexandra Picard, Chief Financial Officer of the Debtors in Support of Chapter 11 Petitions
and First Day Pleadings [Docket No. 10] (the “First Day Declaration”).

                                                     24
US-DOCS\120811663.4
              Case 19-10289-LSS         Doc 2853         Filed 01/27/21     Page 37 of 203




and affiliate distributors. ITC exports the vast majority of its talc into the United States almost
entirely on a direct basis to its customers.

         As of the Petition Date, approximately 5% of the North American Debtors’ revenues were
from talc sales in the United States for personal care/cosmetic applications. In addition, as of the
Petition Date, the North American Debtors’ top customers in the personal care/cosmetic sector
were manufacturers of baby powder (50% of personal care sales), makeup (30% of personal care
sales), and soap (20% of personal care sales). Although there are other talc suppliers in the market,
the North American Debtors were historically the sole supplier of cosmetic talc to J&J.29 The
Debtors report that although personal care/cosmetic sales make up only a minor percentage of the
North American Debtors’ revenue, nearly all of the pending Talc Personal Injury Claims allege
injuries based on use of cosmetic products containing talc, though some claims also allege injuries
based on exposure to talc in an industrial setting.

       Together, the North American Debtors are the market leader with respect to talc production
in North America, representing nearly 50% of the market. Their main competitors are the
following companies: Mineral Technologies Inc., American Talc Company, Inc., IMI Fabi, and
Cimbar.

        (c)      Existing Organizational Structure and Ongoing Businesses

       The North American Debtors continue to mine, process, and distribute talc, utilizing a core
group of executives and staff personnel who are assisted by specialized outside professionals and
consultants.

        As of October 31, 2020, the North American Debtors employed approximately 277
employees – 177 by ITA, 28 by ITV, and 72 by ITC. These employees are located at the North
American Debtors’ offices in Roswell, Georgia, and talc mines, plants, and distribution facilities
in Montana, Vermont, Texas, and Ontario, Canada.30 Approximately 98 of the employees are
salaried employees and approximately 179 of the employees are hourly employees. In addition,
the North American Debtors’ workforce also includes approximately 4 part-time employees and
approximately 29 independent contractors.31 The North American Debtors also rely on services
provided by Imerys S.A. and certain Non-Debtor Affiliates under various shared services
arrangements, as further described in the First Day Declaration and the Cash Management Motion
(as defined below).

        The officers (with position) of each of the North American Debtors as appointed by their
respective boards of directors are: Giorgio La Motta (President), Anthony Wilson (Treasurer), and

29
        “J&J” means Johnson & Johnson, Johnson & Johnson Baby Products Company, Johnson &
Johnson Consumer Companies, Inc., Johnson & Johnson Consumer Inc., Johnson & Johnson Consumer
Products, Inc., and each of their past and present parents, subsidiaries and Affiliates, direct and indirect
equity holders, and the successors and assigns of each, excluding the Debtors and the Imerys Non-Debtors.
30
        Certain of the North American Debtors’ officers conduct operations from a rented office located in
San Jose, California.
31
         Included as hourly employees are approximately 111 employees who are covered by various
collective bargaining agreements.

                                                    25
US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853        Filed 01/27/21   Page 38 of 203




Ryan J. Van Meter (Secretary). In addition, the boards of directors of ITA and ITV consist of
Kevin Collins, Giorgio La Motta, and Douglas Smith, and the board of directors of ITC consists
of Kevin Collins, Giorgio La Motta, Douglas Smith, and Matthias Reisinger.

        (d)      Description of the North American Debtors’ Assets

       The North American Debtors’ assets consist primarily of cash on hand, parent loan
receivables, insurance assets and indemnification rights, inventory, machinery and equipment,
mineral reserves, land and buildings, and accounts receivable. Each of these asset categories is
described below.

                 (1)    Cash and Investments

       As of October 31, 2020, the North American Debtors held approximately $11.7 million in
Cash in the aggregate. The Cash is maintained, in part, in various accounts maintained by the
North American Debtors. ITA maintains a lockbox account and an EFT account, as well as an
adequate assurance account in accordance with the order approving the Utilities Motion [Docket
No. 296] (as defined below), each of which are located at SunTrust Bank. ITC has two operating
accounts (one for U.S. Dollars and one for Canadian Dollars) held at the Royal Bank of Canada
and a deposit account held at SunTrust Bank. ITC’s deposit account was opened post-petition at
the request of the United States Trustee. ITA and ITC also maintain interest bearing savings
accounts with Signature Bank that were opened in January 2020. ITV does not hold any bank
accounts.

       As of October 31, 2020, the North American Debtors also had an accounts receivable
balance totaling approximately $28.2 million. This balance primarily corresponds to receivables
due from third party customers incurred in the ordinary course of sales.

                 (2)    Cash Management System and Intercompany Loans

        The North American Debtors are not party to any secured financing arrangements or any
third party credit facilities, and instead have relied on the positive cash flows generated by their
operations to run their businesses and fund the Chapter 11 Cases. However, and as described in
Section 5.8 of this Disclosure Statement, on November 2, 2020, the Debtors filed the DIP Motion
(as defined below) seeking authority to obtain debtor-in-possession financing in an amount not to
exceed $30 million (the “DIP Facility”). The DIP Loans would be secured by a lien on
substantially all of the Debtors’ assets. A hearing on the DIP Motion was held on November 16,
2020 (the “DIP Hearing”). At the hearing, the Bankruptcy Court requested additional information
from the Debtors with respect to the DIP Facility. Currently, an order approving the DIP Facility
has not yet been entered by the Bankruptcy Court.

        Prior to the Petition Date, and as further described in the First Day Declaration, ITA and
ITV participated in a zero balance accounting cash management system with their non-debtor,
indirect parent, Imerys USA, Inc. (“Imerys USA”).32 Under such system, at the end of each


32
         A description of the Debtors’ cash management system, deposit practices, and intercompany
transactions is found in Debtors’ Motion for Orders Under 11 U.S.C. §§ 105(a), 345, 363, 503(b), and

                                                26
US-DOCS\120811663.4
             Case 19-10289-LSS        Doc 2853        Filed 01/27/21   Page 39 of 203




business day, funds remaining in certain of ITA’s bank accounts were automatically swept to
Imerys USA. The amount swept to Imerys USA less any payments made by Imerys USA on
account of expenses incurred by ITA or ITV was recorded in ITA’s and Imerys USA’s books as
an interest-bearing intercompany loan in favor of ITA pursuant to (i) that certain Intercompany
Loan and Investment Agreement, dated as of June 2018, by and between ITA and Imerys USA
(the “ITA Loan Agreement”) and (ii) that certain Intercompany Loan and Investment Agreement,
dated as of June 2018, by and between ITV and Imerys USA (the “ITV Loan Agreement” and,
together with the ITA Loan Agreement, the “Intercompany Loan Agreement”).33 Prior to the
Petition Date, ITA and ITV modified certain aspects of their cash management system and
eliminated the practice of automatically sweeping funds to Imerys USA. As of the date hereof, (i)
ITA no longer has an outstanding loan receivable from Imerys USA and (ii) ITV has an outstanding
loan receivable from Imerys USA in the amount of approximately $2,500,000.

        ITC operates under a separate cash management system from the other North American
Debtors. Historically, excess cash generated by ITC’s operations was periodically swept to Imerys
S.A. at the discretion of ITC. All transfers of cash that were made to Imerys S.A. (net of any cash
transfers made from Imerys S.A. to ITC) were recorded as an intercompany interest-bearing loan
on the books of Imerys S.A. and ITC pursuant to (i) that certain Intra-Group Treasury Agreement,
by and between Imerys S.A. and certain of its subsidiaries, including the North American Debtors,
and (ii) that certain Intercompany Loan and Investment Agreement by and between Imerys S.A.
and ITC. As of the date hereof, ITC no longer holds an outstanding loan due and payable from
Imerys S.A.

                 (3)   Insurance Policies, Indemnity Rights, and Settlement Agreements

       The North American Debtors are insureds, or otherwise have rights to coverage, under
numerous Talc Insurance Policies covering, among other things, liability for Talc Personal Injury
Claims. Although the Debtors estimate that the amount of the aggregate insurance available is
material, the realizable value of such coverage is subject to any number of factors, including,
without limitation, the solvency of the insurers and the outcome of existing and any future coverage
disputes. As further described in Article V of this Disclosure Statement, prepetition, the North
American Debtors were actively pursuing claims against certain insurers for substantial insurance
coverage and collections against these insurers, and were engaged in disputes with certain of their
predecessors in interest regarding who has the right to access certain Talc Insurance Policies.

         In addition, the Debtors believe that (i) Talc Personal Injury Claims related to the North
American Debtors’ sale of talc to J&J are subject to uncapped indemnity rights against J&J under
certain stock purchase and supply agreements and (ii) one or more of the North American Debtors
(e.g., ITV f/k/a Windsor Minerals, Inc.) have the rights to the proceeds of insurance policies issued

507(a), Fed. R. Bankr. P. 6003 and 6004, and Del. Bankr. L.R. 2015-2 (I) Authorizing Continued Use of
Existing Cash Management System, Including Maintenance of Existing Bank Accounts, Checks, and
Business Forms, (II) Authorizing Continuation of Existing Deposit Practices, (III) Approving the
Continuation of Intercompany Transactions, and (IV) Granting Superpriority Administrative Expense
Status to Certain Postpetition Intercompany Claims [Docket No. 11] (the “Cash Management Motion”).
33
       The Intercompany Loan Agreements were amended by that certain Letter Agreement, dated as of
February 11, 2019.

                                                 27
US-DOCS\120811663.4
             Case 19-10289-LSS         Doc 2853        Filed 01/27/21    Page 40 of 203




to J&J. J&J has historically disputed the existence and extent of any indemnity obligations owed
to the Debtors or the Imerys Non-Debtors, and has disputed that the North American Debtors have
any rights to the proceeds of insurance policies issued to J&J. In particular, J&J has stated that it
does not believe it owes the Debtors any indemnity obligations after December 31, 2000. J&J has
also stated that it believes that it has strong defenses against any indemnification obligations
asserted by the Debtors or their successors and that the Debtors have materially breached their
contractual indemnity agreements and common law duties.34 The Plan Proponents disagree with
J&J’s assertions.

      As of the date hereof, the North American Debtors have identified various insurance and
indemnity assets, including:

                remaining aggregate limits under the Talc Insurance Policies with solvent insurers
                 (not otherwise subject to a Bankruptcy Court-approved settlement agreement)
                 having an estimated realizable value of approximately $830 million available to
                 pay claims covered under such agreements, which estimate excludes any estimate
                 for anticipated recoveries on account of the coverage provided by insurers who are
                 subject to settlement agreements;

                the right to access certain shared insurance policies issued to J&J and its
                 subsidiaries with estimated total aggregate limits of approximately $2 billion;
                 provided, however, that J&J disputes that the Debtors are entitled to such proceeds;

                the right to seek the proceeds of policies issued to Standard Oil (Indiana) and its
                 subsidiaries with total aggregate limits of approximately $1.2 billion; and

                indemnity rights against J&J.

As described in Articles IV, VI, and VII of this Disclosure Statement, the Debtors’ ability to access
certain of these insurance and indemnity assets is affected by the Rio Tinto/Zurich Settlement and
the Cyprus Settlement.

                 (4)    Other Assets

        As of October 31, 2020, the North American Debtors also had the following core assets:

                Inventory with an approximate value of $27.3 million. The inventory includes raw
                 materials, finished goods, and other inventory or supplies. Raw materials represent
                 the largest component of total inventory for ITA and ITV, totaling approximately
                 $13.3 million and $1.9 million, respectively, and include, among other things,
                 purchased crude ore and mined ore. Finished goods represent the largest
                 component of total inventory for ITC, totaling approximately $2.2 million, and




34
        These and other arguments made by J&J against the applicability of the indemnity obligations and
the availability of the insurance proceeds are discussed in Article XII of this Disclosure Statement.

                                                  28
US-DOCS\120811663.4
              Case 19-10289-LSS         Doc 2853        Filed 01/27/21   Page 41 of 203




                 include, among other things, products that have been packaged but are awaiting
                 distribution.

                Machinery, fixtures, and equipment with an approximate value of $36.0 million.

                Mining assets with a value of approximately $14.0 million. Mineral reserves and
                 overburden represent approximately $5.3 million and $8.7 million of the mining
                 assets, respectively. Moreover, the North American Debtors’ mineral reserves are
                 comprised of the unmined portion of the ore deposits at the North American
                 Debtors’ mines.

                Land and buildings with an approximate value of $5.7 million (after accumulated
                 depreciation), primarily consisting of industrial buildings and related
                 improvements, including infrastructure, and the land under and surrounding the
                 buildings and production facilities.

3.2     History and Business, Organizational Structure, and Assets of ITI

        (a)      Corporate History

        In 1895, the Società Talco e Grafite Val Chisone (“Società”) was organized for the purpose
of mining minerals, including talc, from the Val Chisone and Valle Germanasca valleys in the
Piedmont region of Italy. In July of 1907, Talco e Grafite Val Chisone S.V.C. (“Talco e Grafite”)
was incorporated in Pinerolo, Italy, and subsequently acquired all of the tangible and intangible
assets of Società. Thereafter, on April 5, 1990, Finanziaria Minerario Industriale was organized
in the Piedmont region of Italy, and on August 31, 1990, Finanziaria Minerario Industriale was
merged with Talco e Grafite and renamed Talco Val Chisone S.p.A.

       Talco Val Chisone S.p.A. changed its name to Luzenac Val Chisone S.p.A. after it was
acquired by Rio Tinto Talc Limited. Then, as with the predecessor entities of the North American
Debtors, Luzenac Val Chisone S.p.A. was acquired by the Imerys Group as part of the 2011
Purchase. Luzenac Val Chisone S.p.A. was then renamed Imerys Talc Italy S.p.A. ITI is a
majority-owned subsidiary of Mircal Italia, which in turn is an indirect subsidiary of Imerys S.A.

        (b)      ITI’s Operations

        Like the North American Debtors, ITI is in the business of mining, processing, selling,
and/or distributing talc to a variety of end markets. ITI’s talc operations include a talc mine in
Rodoretto, and a plant and office in Porte. Talc that is mined in Rodoretto is sent to the plant in
Porte where it is processed, refined into various talc products, and packaged for distribution. The
office in Porte houses ITI’s general management administrative operations.

       ITI sells its talc through internal sales channels as well as through third party distributors.
Talc sold by ITI is utilized in numerous products, including, but not limited to: specialties (39%);
polymers (23%); personal care (22%); paints and coatings (10%); and other (6%).35 ITI has a


35
        The foregoing percentages are based on total sales in 2019.

                                                   29
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853       Filed 01/27/21   Page 42 of 203




leading market share for its products in Europe, the Middle East, and Africa. In addition, ITI also
sells talc to purchasers in North America. Approximately 4% of ITI’s current revenues arise from
talc sales to the United States for cosmetic/personal care applications.

        (c)      Existing Organizational Structure and Ongoing Businesses

        ITI continues to mine, process, and distribute talc, utilizing a core group of executives and
personnel. ITI currently employs 83 full-time employees and one part-time employee.
Specifically, 49 of ITI’s employees are located at the Rodoretto mine, 23 are located at the
Malanaggio plant, and 12 are located at the Porte office. ITI also benefits from certain shared
services arrangements with Imerys S.A. and Imerys Talc Europe. Specifically, ITI pays an
aggregate annual fee to Imerys Talc Europe for services related to, among other things: information
systems and technology, research and application, general management and communications,
industrial production, geology, process engineering, marketing, finance, human resources, health,
safety and environment, and logistics. ITI also pays an annual fee to Imerys S.A. on account of
certain group-level executive management, legal, and other corporate overhead services provided
by Imerys S.A. to ITI. These services include, among other things: business administration,
management, marketing and sales, legal, internal and external communications, accounting,
finance, taxation, treasury, information technology, technology, transport, insurance, purchasing,
and product safety and stewardship services.

        The officers (with position) and Statutory Auditors of ITI are: Kosman Rivolti (CEO),
Laura Campanini (Board of Statutory Auditors Chairman), Giorgio Monetti (Statutory Auditor),
and Anna Angela De Benedittis (Statutory Auditor). In addition, the board of directors of ITI
consists of Vincenzo Walter Gentile, Kosman Rivolti, and Kevin Collins.

        (d)      Description of ITI’s Assets

                 (1)    Cash, Cash Management System and Intercompany Loan

        ITI has relied on the positive cash flows generated by its operations to run its business.

       As of October 31, 2020, ITI held approximately $1,500,000. ITI has an operating account
located at Société Générale Italy and a tax disbursement account located at Intesa Sanpaolo S.p.A.
Each of these accounts are maintained in ITI’s name.

        ITI operates under a separate cash management system from the North American Debtors.
Historically, excess cash generated by ITI’s operations was swept on a daily basis to a bank
account in the name of Imerys Talc Europe, where it was pooled in an operating account held by
Imerys Talc Europe with funds from other European affiliates and eventually upstreamed to Imerys
S.A. ITI also periodically transferred funds to Imerys S.A. as compensation for intercompany
transactions, which were historically consolidated and settled with Imerys S.A. pursuant to an
intercompany netting system and recorded on the relevant entity’s books as a payable or
receivable, as applicable. All transfers that were made to Imerys Talc Europe or Imerys S.A. (net
of any cash transfers made from Imerys Talc Europe or Imerys S.A. to, or on behalf of, ITI) were
recorded as an intercompany interest-bearing loan on the books of ITI and Imerys Talc Europe or
Imerys S.A., as applicable.


                                                 30
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853      Filed 01/27/21   Page 43 of 203




        As of the date of this Disclosure Statement, excess funds are no longer swept from ITI to
Imerys Talc Europe or Imerys S.A. Instead, all funds generated from ITI’s operations are retained
in ITI’s bank accounts. Moreover, ITI now satisfies all intercompany obligations on account of
intercompany purchases or services as they come due in cash. Notwithstanding the foregoing,
payables and receivables between ITI and the Debtors may continue to accumulate, with such
obligations to be settled on a cash basis at the discretion of the Debtors and ITI.

        As of October 31, 2020, ITI holds an outstanding loan receivable (i) from Imerys Talc
Europe in the amount of approximately $21.9 million and (ii) from Imerys S.A. in the amount of
approximately $160,000. ITI also had an accounts receivable balance totaling approximately
$4,500,000 as of October 31, 2020. This balance primarily corresponds to receivables due from
third party customers incurred in the ordinary course of sales.

                 (2)    Other Assets

        As of October 31, 2020, ITI maintained the following other core assets:

                Inventory with an approximate value of $2,000,000. The inventory includes raw
                 materials, spare parts, work in progress, and finished goods. Raw materials
                 represent the largest component of total inventory, totaling approximately
                 $1,400,000, and include, among other things, crude ore, bag stops, and pallets.

                Mineral reserves with a value of approximately $1,000,000. The mineral reserves
                 represent the unmined portion of the ore deposits at the mine.

                Land and buildings with an approximate value of $3,500,000 (after accumulated
                 depreciation), primarily consisting of industrial buildings and related
                 improvements, including infrastructure, and the land under and surrounding the
                 buildings and production facilities.

3.3     Filing of the Chapter 11 Cases and Plan Discussions

        (a)      Events Leading to the Chapter 11 Cases

        In June 2018, as a result of the increasing number of talc claims being asserted against the
North American Debtors in the tort system and the unwillingness of the North American Debtors’
insurers and indemnitors to provide coverage for the Debtors’ mounting defense costs, the North
American Debtors retained Latham & Watkins LLP (“Latham”) to assist them in evaluating a
number of strategic options to manage their talc-related liabilities. The North American Debtors
and Latham worked with the North American Debtors’ litigation defense counsel, Alston & Bird
LLP (“Alston”) and Gordon Rees Scully Mansukhani LLP, and insurance coverage counsel, Neal,
Gerber & Eisenberg LLP (“NGE”), to identify and assess alternatives to resolve the North
American Debtors’ talc-related liabilities, including evaluating the costs and benefits associated
with continuing to litigate talc-related claims in the tort system.

       At the same time, the North American Debtors explored the viability of using a chapter 11
bankruptcy filing to address their talc liabilities by channeling them to a trust created under
sections 105 and 524(g) of the Bankruptcy Code that would be structured to ensure the fair and

                                                31
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853        Filed 01/27/21   Page 44 of 203




equitable treatment of present and future claimants. As part of this exploratory effort and to
facilitate the implementation of this potential chapter 11 strategy if and when authorized by their
boards of directors, the North American Debtors entered into an engagement letter with James L.
Patton, Jr. of Young Conaway Stargatt & Taylor, LLP (“Young Conaway”) on September 25,
2018 to serve as a proposed future claims representative to represent the interests of individuals
who may in the future assert talc-related demands against the Debtors. Mr. Patton retained Young
Conaway as his legal counsel and Ankura Consulting Group, LLC (“Ankura”) as his claims
analyst to provide advice in connection with such representation. Together with his advisors,
Mr. Patton initiated an extensive diligence process into the North American Debtors’ businesses
and the pending talc litigation, subject to a confidentiality agreement.

       The North American Debtors worked constructively with Mr. Patton and his advisors
throughout the prepetition process by providing access to relevant documents and responses to
numerous information requests, as well as by attending multiple in-person diligence meetings,
among other things. The North American Debtors hoped to engage with plaintiffs’ firms prior to
the commencement of the Chapter 11 Cases to determine if a pre-arranged chapter 11 plan could
be achieved. The North American Debtors did not have sufficient time, however, to conduct the
diligence process that would be necessary for the parties to engage in meaningful discussions given
the pending trial calendar (and risk of incurring a judgment for which the North American Debtors
could not post an appeal bond) and the ever-increasing costs of settlement and defense.
Nevertheless, the constructive discussions with Mr. Patton confirmed, from the Debtors’
perspective, the viability of using chapter 11 to resolve the Talc Personal Injury Claims in a manner
that would maximize the distributable value for all stakeholders and provide fair and equitable
treatment of the Talc Personal Injury Claims.

        (b)      Filing the Chapter 11 Cases, Continuation of Diligence, and Plan Discussions

        After extensive discussions with their advisors, the North American Debtors ultimately
determined that, due to the increasing number of Talc Personal Injury Claims being asserted
against them in the tort system and the prospect of diminishing readily accessible insurance/third
party indemnitor coverage, continued litigation in the tort system was not a viable option and that
the commencement of the Chapter 11 Cases was in the best interests of the North American
Debtors, their Estates, and their stakeholders. Accordingly, on February 13, 2019, the North
American Debtors’ boards of directors authorized the filing of these Chapter 11 Cases.

        Following the Petition Date, as described more fully in Article V, the FCR and the Tort
Claimants’ Committee were each appointed in the Chapter 11 Cases. Plan discussions between
the Tort Claimants’ Committee, the FCR, and the North American Debtors (and related due
diligence) progressed after the bankruptcy filing. The plan discussion process included, among
other things, in-person meetings and conference calls between counsel to the North American
Debtors and counsel to the Tort Claimants’ Committee and the FCR, written responses to
information requests from counsel to the Tort Claimants’ Committee and the FCR, and a
comprehensive document production, wherein the North American Debtors produced, and counsel
to the Tort Claimants’ Committee and the FCR reviewed, documents and electronic files relating
to the Debtors, their affiliates, and predecessors.




                                                 32
US-DOCS\120811663.4
              Case 19-10289-LSS         Doc 2853         Filed 01/27/21    Page 45 of 203




        As discussions matured, the North American Debtors, the Tort Claimants’ Committee, and
the FCR focused on the possibility of a comprehensive settlement involving Imerys S.A., ITI, and
the other Non-Debtor Affiliates. In furtherance of such a settlement, Imerys S.A. provided certain
information and documents related to diligence requests from the Tort Claimants’ Committee and
the FCR. Such diligence informed the parties’ views on a potential contribution that could be
made to the Talc Personal Injury Trust by or on behalf of the Imerys Non-Debtors in return for
protection under the Channeling Injunction.

        In light of the foregoing developments, Imerys S.A. and its counsel became more directly
involved in the plan negotiations in the months leading up to the filing of the Plan. Representatives
of the North American Debtors, the Tort Claimants’ Committee, the FCR, and Imerys S.A. spent
considerable time negotiating over the terms of a framework for a plan of reorganization for the
Debtors that would include a chapter 11 filing for ITI. In particular, the parties focused on the
funding for the Talc Personal Injury Trust via the Imerys Contribution, and the terms of the
Channeling Injunction. Ultimately, the parties reached an agreement on the key terms for a
proposed plan of reorganization and global settlement, which are embodied in the Plan.

        (c)      ITI

        The global settlement encompassed in the Plan contemplates that ITI will file a voluntary
petition for relief under chapter 11, provided that the requisite number of votes to accept the Plan
are received from the holders of Talc Personal Injury Claims against the Debtors (including, for
the avoidance of doubt, ITI).36 ITI, like certain of the North American Debtors, has been named
as a defendant in litigation asserting Talc Personal Injury Claims. Specifically, ITI has been named
in eight lawsuits asserting Mesothelioma Claims, each of which has been filed by a single firm. In
light of the potential chapter 11 filing of ITI contemplated under the Plan, the cases against ITI
were dismissed without prejudice as to ITI pursuant to an agreement between ITI and the plaintiffs
in those suits.

         As a result of the foregoing, and given the potential for ITI to face increasing talc-related
litigation if it remains in the tort system, ITI has determined that the commencement of a chapter
11 case in order to similarly resolve its talc-related liabilities, pending a vote to accept the Plan by
holders of Claims in Class 4, is in the best interests of ITI and its stakeholders. The commencement
of a chapter 11 case by ITI is a negotiated for and essential component of the Imerys Settlement,
which aims to fully resolve the Talc Personal Injury Claims against the Debtors.

        (d)      J&J Negotiations

       For nearly four years prior to the Petition Date, the Debtors and J&J engaged in
negotiations to resolve disputes related to indemnification rights and obligations, which involved
complicated issues of allocation of indemnification obligations, purported “gap years” not covered
by contractual indemnity, cross claims for indemnification between the parties, and coverage under
various insurance agreements. During those years, the parties engaged in multiple conversations,
including in-person meetings and letter writing, as well as mediation sessions on July 24, 2018 and

36
        ITI has retainers with certain of its retained professionals in the United States, which provide it
with sufficient property in the United States for purposes of commencing a chapter 11 case.

                                                    33
US-DOCS\120811663.4
             Case 19-10289-LSS         Doc 2853        Filed 01/27/21   Page 46 of 203




September 25, 2018, in an attempt to resolve these issues. The parties were unable to reach a
resolution in the mediation, but continued to engage in settlement discussions after the conclusion
of the formal mediations. The Debtors, the Tort Claimants’ Committee, the FCR, the Imerys Non-
Debtors and J&J also engaged in mediation sessions on September 18 and September 21, 2020 in
an attempt to resolve issues related to the J&J Stay Motion (as defined below). The parties were
unable to resolve these issues. As of the date of this Disclosure Statement the Plan Proponents are
willing to continue to engage with J&J on issues regarding J&J’s indemnification obligations.
However, the Debtors, the Tort Claimants’ Committee, and the FCR are not willing to agree to a
resolution along the lines of the Revised J&J Protocol (as defined below) [Docket No. 2247]
because the relief proposed by J&J would be detrimental to holders of current and future Claims
seeking to prosecute those Claims against J&J for the reasons set forth in the objections and
responses filed by each of the Debtors, the Tort Claimants’ Committee, and the FCR, which are
further described in Section 4.2(b)(3) of this Disclosure Statement.

                                           ARTICLE IV.

      SUMMARY OF LIABILITIES AND RELATED INSURANCE OF THE DEBTORS

4.1     Description of Talc Personal Injury Liabilities

         The Debtors’ most significant liabilities are the numerous Talc Personal Injury Claims
asserted against them, which are described in detail below. The Debtors maintain that their talc is
safe, that the Talc Personal Injury Claims are without medical or scientific merit, and that exposure
to their talc products has not caused personal injuries. The Debtors also contend that the safety of
their talc has been confirmed by dozens of peer-reviewed studies and multiple regulatory and
scientific bodies, including five of the largest real world studies ever conducted. The Tort
Claimants’ Committee and the FCR disagree with the Debtors’ position, and dispute the validity
of the studies relied upon by the Debtors. In support of their position, the Tort Claimants’
Committee and the FCR assert, among other things, the relatively nascent development of this tort
and the existence of new or better testing methodologies than those cited in the studies on which
the Debtors rely.

        As described in the First Day Declaration, it is the Debtors’ view that they have had
significant success defending against Talc Personal Injury Claims in the tort system and no final,
unappealable verdict has been issued against any Debtor in any lawsuit asserting talc related
claims. The Debtors assert that they have been and continue to be committed to the quality and
safety of their products above all else. Nevertheless, the substantial increase in alleged talc-related
claims in the last few years, combined with the current state of the U.S. tort system, has led to
overwhelming projected litigation costs (net of insurance) that the Debtors were unable to sustain
over the long-term, leading to the chapter 11 filings.

       To be clear, though they are each Plan Proponents, neither the Tort Claimants’ Committee
nor the FCR accept the Debtors’ position regarding the safety of their talc or the safety of any
products into which talc is incorporated.




                                                  34
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853        Filed 01/27/21    Page 47 of 203




        (a)      Overview

        As of the Petition Date, one or more of the Debtors were among the defendants in thousands
of actions brought before various U.S. federal and state courts by multiple plaintiffs asserting Talc
Personal Injury Claims. Plaintiffs have historically asserted two types of Talc Personal Injury
Claims: (1) claims alleging ovarian cancer or other related gynecological diseases arising as a
result of talc exposure (the “OC Claims”) and (2) claims alleging respiratory cancers or other
asbestos-related diseases arising as a result of talc exposure (“Mesothelioma Claims”). As of the
Petition Date, there were approximately 13,800 pending lawsuits asserting OC Claims and
approximately 850 pending lawsuits asserting Mesothelioma Claims against one or more of the
North American Debtors. ITI has also been named as a defendant in litigation asserting Talc
Personal Injury Claims. As noted above, ITI has been named in eight lawsuits asserting
Mesothelioma Claims, and it is possible that ITI may presently be a named defendant in other
cases in which it has not been served or otherwise been made aware of such proceedings.

        Approximately 98.6% of the pending lawsuits asserting Talc Personal Injury Claims allege
injuries based on the use of cosmetic products containing talc. As described above,
personal care/cosmetic sales into the United States make up approximately 5% of the North
American Debtors’ annual revenues and 2% of ITI’s annual revenues. In addition, the Debtors
historically supplied and at times were the sole supplier of, talc to J&J, and have been routinely
named as a co-defendant with J&J in litigation related to the Talc Personal Injury Claims.
Approximately 99.8% of the pending and closed lawsuits asserting OC Claims against the Debtors
named J&J as a co-defendant, and approximately 80.1% of the pending lawsuits asserting
Mesothelioma Claims against the Debtors named J&J as a co-defendant. The pending and
completed lawsuits asserting Talc Personal Injury Claims also routinely name third parties other
than or in addition to J&J.

       On January 5, 2021, J&J filed its Supplemental Objection to the Disclosure Statement,
which stated for the first time that “J&J settled numerous talc claims postpetition, including a large
proportion of mesothelioma claims, obtaining a release of those plaintiffs’ claims against the
Debtors in the process.” On January 15, 2021, J&J informed the Bankruptcy Court and the Debtors
that J&J has settled “most” of the outstanding Mesothelioma Claims that J&J understood to be
pending against the Debtors on the Petition Date and involved J&J products and obtained releases
on behalf of the Debtors with respect to such claims.37 This Disclosure Statement contains the
Debtors’ best understanding of pending Direct Talc Personal Injury Claims as of the Petition Date
as no bar date was set in the Chapter 11 Cases with respect to Direct Talc Personal Injury Claims
and J&J has not provided any information to the Debtors with respect to specific claims against
the Debtors that have purportedly been resolved by J&J since the Petition Date. J&J has advised
the Debtors and other parties that since the Petition Date, J&J has procured releases of the Debtors
and related parties in over 800 claims alleging mesothelioma caused by exposure to J&J’s baby
powder. J&J likewise has asserted that, since the Petition Date, it has resolved approximately
2,000 claims alleging ovarian cancer caused by exposure to J&J’s baby powder on terms that
include releases of the Debtors and related parties.


37
       However, J&J later confirmed that it does not know with certainty how many Mesothelioma Claims
remain pending.

                                                 35
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853        Filed 01/27/21    Page 48 of 203




         J&J has subsequently stated that it intends to assert subrogation rights against the Debtors
on account of the Direct Talc Personal Injury Claims it settled, in addition to the claims it has
asserted and may assert as Indirect Talc Personal Injury Claims. If J&J has such rights, and J&J
is successful in asserting those rights, it will step into the shoes of the Direct Talc Personal Injury
Claims and receive the same share of the Talc Personal Injury Trust Assets that other holders of
Direct Talc Personal Injury Claims receive; however, the Plan Proponents believe any such rights
would be offset by any portion that is subject to the J&J Indemnification Obligations. Moreover,
it is expected that the Plan Proponents and/or the Talc Trustees will object to J&J receiving a cash
recovery under the Trust Distribution Procedures as a Direct Claimant (as defined in the Trust
Distribution Procedures) for the claims against the Debtors that J&J settled postpetition.

        The Plan Proponents did not take into account the purported J&J settlements in determining
the allocation of the Talc Personal Injury Trust Assets and the Payment Percentages (as defined in
the Trust Distribution Procedures) under the Trust Distribution Procedures.

       The Trust Distribution Procedures do not contemplate any adjustment of the allocation of
Talc Personal Injury Trust Assets between Mesothelioma Claims and OC Claims.

        (b)      Proliferation of Talc Claims

       At the time of the Imerys Group’s acquisition of the Debtors, there was only one OC Claim
pending against ITA, which was in the early stages of litigation.38 In 2014, following a judgment
against J&J, the number of suits filed involving OC Claims began to increase. Approximately
16,500 OC Claims have been filed since 2014 and, as of the Petition Date, approximately 13,800
OC Claims were pending against one or more of the Debtors.

       Similarly, when the Debtors were acquired in 2011, there were only approximately seven
pending Mesothelioma Claims, which were all in the early stages of litigation. As with OC Claims,
however, plaintiffs began filing Mesothelioma Claims at an increasing pace in 2014, and in early
2016, one of the Mesothelioma Claims reached trial. Since 2014, approximately 1,200
Mesothelioma Claims have been filed against one or more of the Debtors, of which approximately
850 were still pending as of the Petition Date.39

        (c)      OC Claims

        Plaintiffs asserting OC Claims generally allege that they have developed ovarian cancer or
other related gynecological cancers as a result of their use of certain cosmetic products, primarily
J&J body powders (which were historically comprised almost entirely of talc) for feminine hygiene
purposes. Historically, plaintiffs have asserted that talc itself causes ovarian cancer and have not
asserted that talc contained in the body powder was contaminated with trace amounts of asbestos.
In 2017, however, some plaintiffs asserting OC Claims began to allege that their personal injuries



38
        ITA subsequently obtained summary judgment in its favor in that case.
39
       The Debtors do not intend to seek a formal estimation of the Debtors’ total liability for Talc
Personal Injury Claims, but they reserve the right to seek such a formal estimation in the future.

                                                  36
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853         Filed 01/27/21    Page 49 of 203




may also have been caused by trace asbestos contamination of the talc. The Debtors dispute all of
these allegations.

        (d)      Mesothelioma Claims

        Plaintiffs asserting Mesothelioma Claims generally allege they have developed non-
ovarian cancer personal injuries based on some form of asbestos exposure. Some of these plaintiffs
assert that they were only exposed to talc that was contaminated with trace amounts of asbestos,
while others allege additional non-talc exposure to asbestos. It is the Debtors’ view that in many
cases plaintiffs have made insufficient allegations for the Debtors to determine whether the
Mesothelioma Claims are based on cosmetic talc exposure, industrial talc exposure, or both. For
those pending cases where the plaintiff’s exposure to talc has been identified with specificity,
approximately 63% percent of plaintiffs allege exposure to asbestos through the use of cosmetics,
while approximately 24% of plaintiffs allege exposure in industrial occupational settings (the
approximately remaining 13% of plaintiffs allege both cosmetic and industrial exposure).

4.2     Description of Talc Insurance Coverage

        (a)      Talc Insurance Coverage

        The North American Debtors have access to, and rights under, various Talc Insurance
Policies with Talc Insurance Companies that cover, among other things, certain talc-related
personal injury liabilities and related litigation costs (including, in certain instances, defense
costs).40 Specifically, one or more of the North American Debtors have the right to the proceeds
of insurance policies for both the OC Claims and the Mesothelioma Claims.41 As further discussed
below, the Debtors are informed and believe that the total amount of insurance available for the
OC Claims and the Mesothelioma Claims is at least $670 million and $160 million, respectively.42
Notwithstanding the foregoing, the amounts available for OC Claims that the Debtors believe are
attributable to the Zurich Policies (in excess of $630 million) will be released pursuant to the Rio
Tinto/Zurich Settlement in exchange for the Rio Tinto/Zurich Contribution. Any and all rights to
and in connection with the Cyprus Talc Insurance Policies will be assigned to the Talc Personal
Injury Trust on the Cyprus Trigger Date pursuant to the Cyprus Settlement. Moreover, the Debtors
also believe that ITA has rights to seek the proceeds from certain other insurance policies with
total aggregate limits of approximately $1.2 billion to resolve Mesothelioma Claims.

        The Debtors have reviewed each of the available Talc Insurance Policies referred to herein,
as well as secondary evidence. Based on the Debtors’ review, the Debtors believe that each of the
Talc Insurance Policies provides coverage for bodily injury allegedly caused by exposure to talc


40
        ITI has not identified any insurance coverage for Talc Personal Injury Claims asserted against it
and has been paying the defense costs of talc-related personal injury litigation directly.
41
        The payment of defense costs by certain of the Talc Insurance Companies under certain Talc
Insurance Policies does not erode the limits of liability available to satisfy talc-related liabilities.
42
       ITA currently is involved in coverage litigation in California state court regarding the scope and
amount of available coverage for Mesothelioma Claims under certain Talc Insurance Policies. This
coverage dispute is further discussed below.

                                                   37
US-DOCS\120811663.4
             Case 19-10289-LSS           Doc 2853         Filed 01/27/21     Page 50 of 203




or talc-containing products during the applicable policy period. Based on the Debtors’ review and
communications with certain Talc Insurance Companies, the Debtors understand that each of the
Talc Insurance Companies that issued the Talc Insurance Policies included within the available
limits (as further described below) is solvent and able to pay covered claims. The Debtors base
their belief that the Talc Insurance Policies have realizable value as stated herein on their review
of the Talc Insurance Policies, review of secondary evidence, and communications with certain
Talc Insurance Companies.43

       Several Talc Insurance Companies have asserted coverage defenses, including but not
limited to defenses based on exclusions and other limitations contained in the policies. The
Debtors have evaluated these purported defenses and believe that such defenses do not preclude
insurance coverage, but may impact the scope of available coverage on a claim by claim basis.

                 (1)    Insurance Coverage Containing Asbestos Exclusions

        Zurich and Rio Tinto Captive Insurer Policies. One or more of the North American
Debtors has asserted the right to insurance coverage under certain primary liability policies issued
by a Zurich Corporate Party (the “Zurich Policies”).44 Zurich issued primary liability policies to
Luzenac America from May 1997 to May 2001 with total aggregate limits of liability of $20
million. Zurich also issued primary liability policies to certain of the Rio Tinto Corporate Parties
from May 2001 to May 2012 with total aggregate limits of $630 million. The Debtors are informed
and believe that the Zurich Policies have been eroded by at least $17 million, resulting in remaining
limits of in excess of $630 million. Pursuant to various agreements with Zurich and certain of the
Rio Tinto Corporate Parties, the North American Debtors owe no further deductibles on the Zurich
Policies. The Debtors are unaware of any excess policies issued to the Rio Tinto Corporate Parties
or to the North American Debtors above the Zurich Policies. Each of the Zurich Policies contains
an endorsement that purports to exclude coverage for injuries caused by exposure to asbestos.45

        Zurich and the Rio Tinto Corporate Parties have disputed the North American Debtors’
rights to the proceeds of the Zurich Policies on several grounds, including that (1) there is a lack
of scientific evidence to support the theory that talc exposure, in and of itself, causes ovarian
cancer, thus rendering the Debtors’ liability for ovarian-cancer claims uncertain and speculative;
(2) the Zurich Policies contain exclusions for asbestos-related liabilities; (3) there is a lack of
relevant settlement history; (4) the Debtors have successfully asserted defenses to liability in the
tort system; (5) the Debtors have substantial insurance assets other than the Zurich Policies that
are available to them; and (6) under the terms of the 2011 Purchase, the Debtors are not entitled to



43
        For example, a review of the Zurich Policies shows that the total limits are in excess of $650
million, and communications with Zurich confirmed that there is in excess of $630 million in remaining
limits.
44
         The Zurich Policies include any and all Talc Insurance Policies issued by the Zurich Corporate
Parties, including but not limited to the Talc Insurance Policies listed on Schedule VI to the Plan. For the
avoidance of doubt, the Zurich Policies shall not include any policy to the extent such policy provides
reinsurance to any Rio Tinto Captive Insurer.
45
        J&J contends that it qualifies as an additional insured under certain of the Zurich Policies.

                                                     38
US-DOCS\120811663.4
             Case 19-10289-LSS          Doc 2853         Filed 01/27/21     Page 51 of 203




access any Zurich Policies other than ten policies issued by Zurich between May 31, 2001 and
May 31, 2011, under which Luzenac America was an insured.

        In addition, the Rio Tinto Captive Insurers issued certain policies (the “Rio Tinto Captive
Insurer Policies”) that originally named Luzenac America and certain Rio Tinto Corporate Parties
as insureds, and afforded difference-in-limits coverage for sums that exceeded the limits of the
Zurich Policies, up to the policy limits of the Rio Tinto Captive Insurer Policies, and the Rio Tinto
Corporate Parties purchased certain excess policies above those limits.46 Each of these policies
contains an exclusion for injuries caused by exposure to asbestos. Rio Tinto contends that, under
the terms of the 2011 Purchase, the Debtors no longer have access to coverage under any of these
policies.

        The Rio Tinto/Zurich Settlement, including the Rio Tinto/Zurich Settlement Agreement,
finally resolves all disputes regarding the Debtors’ alleged rights to coverage under the above
policies and releases the Zurich Protected Parties and the Rio Tinto Protected Parties from any
claims directly or indirectly arising out of or related to those policies, in return for the substantial
contributions to be made by Zurich and Rio Tinto to the Talc Personal Injury Trust.

         XL Policies. One or more of the North American Debtors have the right to insurance
coverage under four primary general liability policies and four umbrella polices issued by XL
Insurance America, Inc. (“XL”) to Imerys USA and its subsidiaries. XL issued primary general
liability policies for the period of January 2011 to February 2015 with total aggregate limits of $4
million (the “XL Primary Policies”). XL also issued umbrella liability policies for the period of
January 2011 to February 2015 with total aggregate limits of $34 million (the “XL Umbrella
Policies,” and together with the XL Primary Policies, the “XL Policies”). The Debtors are
informed and believe that the XL Policies have total remaining limits of approximately $37
million. Each of the XL Policies contains an endorsement that purports to exclude coverage for
injuries caused by exposure to asbestos.

        As described in Section 5.9 of this Disclosure Statement, the Debtors are currently
participating in mediation with XL to resolve certain disputes regarding the Debtors’ rights to
coverage under the XL Policies.

                 (2)    Insurance Coverage Not Containing Asbestos Exclusions

        As a result of the various transactions involving the talc business of Cyprus Mines (as
discussed in Article V below), ITA believes it has the right to seek proceeds from the Cyprus Talc
Insurance Policies, which provide coverage for liabilities arising out of the talc business of Cyprus
Mines and/or its affiliates or predecessors. The Debtors are informed and believe that the primary
Cyprus Talc Insurance Policies that could provide coverage for asbestos-related liabilities arising
out of the talc business of Cyprus Mines and/or its affiliates or predecessors have been exhausted,
except four primary liability policies issued by The American Insurance Company (“AIC”) from


46
        The Rio Tinto Captive Insurance Policies include any and all Talc Insurance Policies issued by the
Rio Tinto Captive Insurers, including, but not limited to the Talc Insurance Policies listed on Schedule III
attached to the Plan. For the avoidance of doubt, the Rio Tinto Captive Insurer Policies shall not include
any policy to the extent such policy provides reinsurance to any Zurich Protected Party.

                                                    39
US-DOCS\120811663.4
              Case 19-10289-LSS          Doc 2853         Filed 01/27/21     Page 52 of 203




May 1961 to October 1964. The remaining coverage consists of umbrella and excess policies
issued by various insurers from April 1962 to July 1986 with total remaining aggregate limits of
approximately $160 million. In addition, the Debtors are informed and believe that ITA also has
rights to seek the proceeds from insurance policies issued to Standard Oil (Indiana) from 1980 to
1985 with total aggregate limits of approximately $1.2 billion.

         The North American Debtors are presently litigating their rights to these policies (and
others issued to Cyprus) in the Cyprus Insurance Adversary Proceeding (as defined and further
discussed below). The Cyprus Settlement, if approved and implemented, would settle this
litigation. Pursuant to the Cyprus Settlement, if the Cyprus Trigger Date occurs, all rights to the
Cyprus Talc Insurance Policies will be assigned to the Talc Personal Injury Trust. However, in
the event the Cyprus Trigger Date does not occur, the rights to these policies will be resolved
pursuant to the Cyprus Insurance Adversary Proceeding or otherwise.

        (b)      J&J

                 (1)     J&J Insurance and Indemnity Obligations

        J&J Insurance. The Debtors have asserted that one or more of the Debtors have the right
to insurance coverage from various Talc Insurance Policies issued to J&J (including, for the
purpose of this section, policies issued to J&J’s corporate predecessors or subsidiaries) with total
aggregate limits of approximately $2 billion. For example, ITV (f/k/a Windsor Minerals, Inc.)
was a wholly-owned J&J subsidiary during the applicable policy periods of the J&J Talc Insurance
Policies and therefore entitled to coverage. The Debtors presently are unaware of the total
remaining and available limits of the Talc Insurance Policies issued to J&J. J&J disputes that the
Debtors or any third parties are entitled to the proceeds of any insurance coverage from various
insurance policies issued to J&J.47

        J&J Indemnification Obligations. The Debtors also have asserted that one or more of the
Debtors, the Protected Parties, and the Imerys Non-Debtors also have certain, uncapped indemnity
rights against J&J for J&J Talc Claims arising under the following agreements: (i) that certain
Agreement, between Cyprus Mines Corporation and Johnson & Johnson, dated as of January 6,
1989 (the “1989 SPA”); (ii) that certain Talc Supply Agreement, between Windsor Minerals Inc.
and Johnson & Johnson Baby Products Company, a division of Johnson & Johnson Consumer
Products, Inc., dated as of January 6, 1989 (the “1989 Supply Agreement”); (iii) that certain
Supply Agreement between Johnson & Johnson Consumer Companies, Inc. and Luzenac America,
Inc., dated as of April 15, 2001 (the “2001 Supply Agreement”); (iv) that certain Material
Purchase Agreement, between Johnson & Johnson Consumer Companies, Inc. and Luzenac
America, Inc., dated as of January 1, 2010; and (v) that certain Material Purchase Agreement,


47
          Certain Talc Insurance Policies issued or allegedly issued to J&J are the subject of an active
coverage litigation in New Jersey state court, styled as Atlanta Int’l Ins. Co. v. Johnson & Johnson, et al.,
Case No. MID-L-3563-19. The Debtors, the Tort Claimants’ Committee, and the FCR are not parties to
this litigation and have not intervened. The Plan Proponents believe the action is subject to the automatic
stay, and the Debtors have demanded that the insurers stay this action. Although plaintiffs in the action do
not believe that the automatic stay applies, pending resolution of that issue, they have agreed to conduct
themselves as if the automatic stay applies.

                                                     40
US-DOCS\120811663.4
             Case 19-10289-LSS          Doc 2853        Filed 01/27/21     Page 53 of 203




between Johnson & Johnson Consumer Companies, Inc. and Luzenac America, Inc., dated as of
January 1, 2011 (the “2011 Material Purchase Agreement” and, together with (i), (ii), (iii), and
(iv), the “J&J Agreements”).48

       J&J has previously disputed that the indemnification obligations arising out of these
agreements in favor of the Debtors are uncapped or that they relate to future claimants. J&J has
also previously disputed that it has any indemnification obligations under the 1989 Supply
Agreement to the extent any Talc Personal Injury Claims allege exposure to talc used by J&J that
did not conform to J&J’s specifications, and has contended that certain periods of time are not
covered by any supply agreement between the Debtors and J&J. Moreover, J&J claims that the
Debtors have certain obligations to indemnify J&J under the 2001 Supply Agreement.49

        More recently, J&J has acknowledged that indemnification obligations exist, but it has
contested the scope of its obligations to the Debtors and has asserted that it has claims against the
Debtors for indemnity.50 While neither J&J nor the Debtors have initiated litigation relating to
these indemnity obligations, on June 6, 2019, a lawsuit was brought by National Union Fire
Insurance Company of Pittsburgh, Pa. (“National Union”) against Johnson & Johnson Consumer
Companies, Inc., Johnson & Johnson Baby Products Company, and Johnson & Johnson
(collectively, the “J&J Defendants”) in the Superior Court of the State of Vermont, Chittenden
Unit, styled as National Union Fire Insurance Company of Pittsburgh, PA. as Subrogee of Cyprus
Mines Corporation v. Johnson & Johnson Consumer Companies, Inc. et al., Case No. 495-6-19-
CNEV (the “Subrogation Proceeding”). In the Subrogation Proceeding, National Union sought,
among other things, to recover from the J&J Defendants, as the putative subrogee of ITA and
Cyprus Mines, the amounts National Union allegedly incurred defending ITA and Cyprus Mines
in various asbestos-related bodily injury product liability lawsuits. In response, on October 8,
2019, the Debtors filed a motion to enforce the automatic stay in the Bankruptcy Court in order to
enjoin National Union from continuing the Subrogation Proceeding (the “Motion to Enforce”)
[Docket No. 1117]. Prior to the filing of the Motion to Enforce, the J&J Defendants also filed an
answer to National Union’s complaint in the Subrogation Proceeding. On October 18, 2019,
shortly after the North American Debtors filed the Motion to Enforce, National Union agreed to
dismiss the Subrogation Proceeding without prejudice, and the Debtors withdrew the Motion to
Enforce.




48
        For the avoidance of doubt, these indemnification obligations include any and all indemnity rights
of the Debtors, the Protected Parties, and the Imerys Non-Debtors against J&J for Talc Personal Injury
Claims pursuant to any other applicable agreement, order, or law.
49
        Each of these agreements are described in Article XII of this Disclosure Statement.
50
       See generally Johnson & Johnson’s and Johnson & Johnson Consumer Inc.’s Motion [For] An
Order Pursuant to Bankruptcy Rule 2004 [Docket No. 750]; Memorandum of Law in Support of Johnson
& Johnson’s and Johnson & Johnson Consumer Inc.’s Motion to Fix Venue for Claims Related to Imerys’s
Bankruptcy Under 28 U.S.C. §§ 157(b)(5) and 1334(b), Civ. Action No. 19-mc-00103 (MN) (D. Del. 2019)
[Docket No. 2]; Reply Memorandum of Law in Further Support of Johnson & Johnson’s and Johnson &
Johnson Consumer Inc.’s Motion to Fix Venue for Claims Related to Imerys’s Bankruptcy Under 28 U.S.C.
§§ 157(b)(5) and 1334(b), Civ. Action No. 19-mc-00103 (MN) (D. Del. 2019) [Docket No. 81].

                                                   41
US-DOCS\120811663.4
             Case 19-10289-LSS        Doc 2853        Filed 01/27/21   Page 54 of 203




         In addition, Cyprus has also asserted uncapped indemnity rights against J&J pursuant to
the 1989 Supply Agreement and the 1989 SPA, including in the Cyprus Indemnity Adversary
Proceeding (as defined below). As further discussed below, the North American Debtors are
presently litigating their rights to certain of these indemnification obligations in the Cyprus
Indemnity Adversary Proceeding. The Cyprus Settlement, if approved and implemented, would
settle the litigation as between Cyprus and the Debtors. Pursuant to the Cyprus Settlement, if the
Cyprus Trigger Date occurs, Cyprus’ rights to indemnification by J&J (only to the extent related
to any Talc Personal Injury Claim that is channeled to the Talc Personal Injury Trust) will be
assigned to the Talc Personal Injury Trust. However, in the event the Cyprus Trigger Date does
not occur, the ownership of these indemnity rights will be resolved pursuant to the Cyprus
Indemnity Adversary Proceeding or otherwise.

                 (2)   J&J Removal Attempt

        In addition to the foregoing, on April 18, 2019, Johnson & Johnson and Johnson & Johnson
Consumer Inc. (collectively, the “J&J Removal Parties”) commenced a civil action in the U.S.
District Court for the District of Delaware (the “District Court”) and moved to fix venue in the
District Court for all pending talc-related personal injury and wrongful death claims (the “Venue
Motion”).51 The Venue Motion sought to transfer the 2,400 lawsuits under 28 U.S.C. §§ 157(b)(5)
and 1334(b), which authorize the federal district court in which a bankruptcy case is pending to
hear claims “related to” a debtor’s bankruptcy case. Contemporaneously with that filing, the J&J
Removal Parties began filing notices of removal in state court actions in order to remove such
actions to federal court where they would be subject to transfer under the Venue Motion. On May
3, 2019, the J&J Removal Parties filed a motion in the Bankruptcy Court to extend the deadline to
file such notices of removal in state court actions [Docket No. 486]. On June 27, 2019, the
Bankruptcy Court granted the J&J Removal Parties’ request to extend the removal deadline
[Docket No. 755].

        Numerous parties, including the Tort Claimants’ Committee, the FCR, and a myriad of
plaintiffs’ personal injury counsel around the country, filed oppositions in response to the J&J
Removal Parties’ Venue Motion in the District Court.52 On July 19, 2019, the District Court denied
the J&J Removal Parties’ Venue Motion.53 Upon entry of the order, the District Court closed the
civil case.54

                 (3)   J&J Motion to Modify the Automatic Stay

      On March 27, 2020, J&J filed the Motion Pursuant to 11 U.S.C. § 362(d)(1), Fed. R. Bankr.
P. 4001, and Local Bankruptcy Rule 4001-1 for Entry of Order Modifying Automatic Stay to

51
        Johnson & Johnson and Johnson & Johnson Consumer Inc.’s Motion to Fix Venue for Claims
Related to Imerys’s Bankruptcy Under 28 U.S.C. §§ 157(b)(5) and 1334(b), Civ. Action No. 19-mc-00103
(MN) (D. Del. 2019) [Docket No. 1].
52
         See Civ. Action No. 19-mc-00103 (MN) (D. Del. 2019) [Docket Nos. 37, 45, 46, 48, 49, 50, 53,
55, 56, 57, and 58].
53
        See Memorandum Opinion, Civ. Action No. 19-mc-00103 (MN) (D. Del. 2019) [Docket No. 96].
54
        See Order, Civ. Action No. 19-mc-00103 (MN) (D. Del. 2019) [Docket No. 97].

                                                 42
US-DOCS\120811663.4
             Case 19-10289-LSS        Doc 2853        Filed 01/27/21    Page 55 of 203




Permit J&J to Send Notice Assuming Defense of Certain Talc Claims and to Implement Talc
Litigation Protocol [Docket No. 1567] (the “J&J Stay Motion”). Pursuant to the J&J Stay
Motion, J&J sought to modify the automatic stay to (i) permit holders of certain J&J Talc Claims
to pursue those claims against the Debtors, (ii) permit J&J to send notices of assumption of the
defense of certain J&J Talc Claims, and (iii) take certain other actions set forth in a prior version
of the J&J Protocol (the “Initial J&J Protocol”) to assume the defense of and indemnify the
Debtors for certain J&J Talc Claims.

         The Debtors, the Tort Claimants’ Committee, and the FCR each opposed the J&J Stay
Motion [Docket Nos. 1731, 1732, and 1734], and on May 28, 2020, J&J filed Johnson & Johnson’s
Omnibus Reply in Support of J&J’s Motion for Entry of Order Modifying Automatic Stay to
Implement Talc Litigation Protocol [Docket No. 1769] (the “J&J Reply”). In the J&J Reply, J&J
agreed to certain modifications to the Initial J&J Protocol in an attempt to partially resolve certain
deficiencies highlighted by the Debtors, the Tort Claimants’ Committee, and the FCR in their
objections to the J&J Stay Motion. On July 10, 2020, the Tort Claimants’ Committee and the FCR
filed the Joint Response of the Official Committee of Tort Claimants and Future Claimants’
Representative to Johnson & Johnson’s Omnibus Reply in Support of J&J’s Motion for Entry of
Order Modifying Automatic Stay to Implement Talc Litigation Protocol [Docket No. 1976]
(the “Committee’s Response”) and the Debtors filed the Debtors’ Response to the Joint Response
of the Official Committee of Tort Claimants and Future Claimants’ Representative to Johnson &
Johnson’s Omnibus Reply in Support of J&J’s Motion for Entry of Order Modifying Automatic
Stay to Implement Talc Litigation Protocol [Docket No. 1978]. Attached as Exhibit A to the
Committee’s Response was a revised proposed order seeking approval of certain revisions to the
Initial J&J Protocol, as amended by the J&J Reply (the “Revised Proposed J&J Order”).

        J&J did not agree to the proposed revisions because J&J believed the revisions would
unfairly and unduly impact J&J’s rights and defenses. Instead, and in response to the Revised
Proposed J&J Order, J&J filed Johnson & Johnson’s Reply to (I) the Joint Response of the Official
Committee of Tort Claimants and Future Claimants’ Representative to Johnson & Johnson’s
Omnibus Reply in Support of Johnson & Johnson’s Motion for Entry of Order Modifying
Automatic Stay to Implement Talc Litigation Protocol and (II) the Debtors’ Response Thereto
[Docket No. 2181] on September 10, 2020. By contrast, the Plan Proponents believed that the
Revised Proposed J&J Order would have resolved the open issues with the Initial J&J Protocol
that would have otherwise had a substantial detrimental effect on the Debtors’ Estates, the Tort
Claimants’ Committee’s constituents, and those whose interests are represented by the FCR.

       On September 22, 2020, the Bankruptcy Court compelled the J&J Stay Motion to go
forward after J&J unilaterally continued the hearing on the motion a number of times. Thereafter
– and despite a ruling against J&J at the hearing – J&J filed a further modified proposed order
granting the relief requested in the J&J Stay Motion [Docket No. 2247] (the “Revised J&J
Protocol”) in an attempt to address the Plan Proponents’ objections. However, the Revised J&J
Protocol still did not address key deficiencies identified by the Debtors, the Tort Claimants’
Committee, and the FCR.

      Ultimately, the Bankruptcy Court determined that the relief requested by J&J in the J&J
Stay Motion, as revised pursuant to the Revised J&J Protocol, could not be approved, and, on


                                                 43
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853        Filed 01/27/21   Page 56 of 203




September 25, 2020, the Bankruptcy Court entered the Order Denying Motion for Order Modifying
Automatic Stay [Docket No. 2253].

        (c)      Status of Insurance Assets

                 (1)    Prepetition Claims Cost Receivables

       Prior to and after the Petition Date, the North American Debtors (or their counsel and
vendors) sent regular billings to various insurers for reimbursement of costs and expenses paid by
the Debtors prior to the Petition Date on account of Talc Personal Injury Claims (“Prepetition
Claims Cost Receivables”). As of the date of this Disclosure Statement, the Debtors are in the
process of reconciling the amounts to be collected in respect of unpaid Prepetition Claims Cost
Receivables.

                 (2)    Insurance Settlement Agreements and Coverage Disputes

        The Bankruptcy Court approved two post-petition settlement agreements by and between
the North American Debtors and certain Talc Insurance Companies. These settlements, which are
described in Article V of this Disclosure Statement, provide for payments to certain of the North
American Debtors’ defense counsel and their vendors and experts (as applicable under the
respective agreements) for prepetition claims in the aggregate amount of $9,695,159.20.
Moreover, as discussed above and further discussed in Articles VI and VII of this Disclosure
Statement, the Plan incorporates the Rio Tinto/Zurich Settlement, which resolves all Talc Personal
Injury Claims against the Rio Tinto Protected Parties, the Rio Tinto Captive Insurers, and the
Zurich Protected Parties, and provides for a full release of all Rio Tinto/Zurich Released Claims
against the Rio Tinto Protected Parties and the Zurich Protected Parties, in exchange for the Rio
Tinto/Zurich Contribution.

         The North American Debtors are also party to coverage disputes with certain Talc
Insurance Companies and Cyprus, which are further described in Article V of this Disclosure
Statement. As discussed herein, these disputes may impact the North American Debtors’ ability
to utilize certain insurance proceeds, which will reduce the value of total assets available to holders
of Talc Personal Injury Claims. However, if effectuated, the Cyprus Settlement will resolve these
disputes with respect to Cyprus, and the Cyprus Protected Parties will assign any and all of their
rights to or in connection with the Cyprus Talc Insurance Policies to the Talc Personal Injury Trust,
subject to the occurrence of the Cyprus Trigger Date.

        Furthermore, and as discussed in Section 5.9 of this Disclosure Statement, the Debtors are
participating in mediation with XL, the Chubb Insurers (as defined below), Truck (as defined
below), Old Republic (as defined below), AIC, and Allianz (as defined below) to resolve coverage
disputes.

        Past experience indicates that certain insurers that entered into the Talc Insurance Policies
may still raise objections, contract issues, and otherwise dispute their obligation to pay claims in
the future. The North American Debtors are attempting to determine the existence, nature, and
scope of any such disputes and, if possible and as appropriate, resolve certain disputes before the
Effective Date through negotiation and/or litigation.


                                                  44
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853        Filed 01/27/21    Page 57 of 203




4.3     Description of Non-Talc Liabilities of the Debtors

        (a)      Claims Filed Against or Scheduled By the North American Debtors

        The North American Debtors believe that they were generally current on their known
prepetition trade payables as of the Petition Date. In addition, the North American Debtors are not
currently party to any secured financing arrangements (although, as discussed in Section 5.8 of
this Disclosure Statement, the Debtors have filed the DIP Motion and are seeking authority to
obtain the DIP Facility), and they do not have outstanding public debt.

        As described in Article V of this Disclosure Statement, on July 25, 2019, the Bankruptcy
Court entered the General Bar Date Order (as defined below), establishing October 15, 2019 as
the General Bar Date (as defined below). The General Bar Date did not apply to “Talc Claims”
(as defined in the General Bar Date Order). On November 22, 2019, the Bankruptcy Court entered
an order establishing January 9, 2019 as the Indirect Talc Claim Bar Date (as defined below),
which solely applied to Indirect Talc Claims (as defined below).

         The Non-Talc Claims filed against the North American Debtors include, without limitation,
(i) trade claims; (ii) employee/pension claims; (iii) intercompany claims (asserted by Non-Debtor
Affiliates); (iv) claims for professional fees that are not Fee Claims; (v) tax claims; (vi) insurance
claims; and (vii) surety bond claims. In addition, numerous Non-Talc Claims were included in the
North American Debtors’ Schedules (as defined below). The scheduled claims fall into categories,
including, but not limited to, contract claims, customer claims, trade claims, and intercompany
claims.

        The Debtors continue to review and analyze the proofs of claim filed to date, and reconcile
these proofs of claim with the North American Debtors’ scheduled claims. To this end, the Debtors
or the Reorganized Debtors, as applicable, have filed and will file objections and seek stipulations
with respect to certain Claims. Moreover, certain parties may attempt to file additional Claims
notwithstanding the passage of the General Bar Date and the Indirect Talc Claim Bar Date and
seek allowance of such Claims by the Bankruptcy Court. In addition, certain existing Claims may
be amended to seek increased amounts. Accordingly, the Debtors do not presently know and
cannot reasonably determine the actual number and aggregate amount of the Claims that will
ultimately be Allowed against the North American Debtors.

        (b)      Claims Against and Equity Interests in ITI

         As contemplated by the Plan, all holders of Equity Interests in and Claims against ITI other
than holders of Talc Personal Injury Claims and Non-Debtor Intercompany Claims will be
Unimpaired (in other words, unaffected) by ITI’s reorganization process. Generally, this means
that all holders of such Claims against ITI will be paid in full in the ordinary course of business or
otherwise permitted to pass through the reorganization process without their rights being affected.
Similarly, the rights of holders of Equity Interests in ITI will be left unaltered by the
implementation of the Plan.




                                                 45
US-DOCS\120811663.4
             Case 19-10289-LSS        Doc 2853        Filed 01/27/21   Page 58 of 203




                                           ARTICLE V.

                       EVENTS DURING THE CHAPTER 11 CASES

       The following is a general description of the major events occurring during the course of
these Chapter 11 Cases. Because ITI has not filed for bankruptcy protection, the following
discussion and the use of the term “Debtors” does not apply to ITI.

5.1     Commencement of the Chapter 11 Cases and First Day Motions

       The Debtors have continued to operate their businesses and manage their affairs as debtors-
in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code since the
commencement of the Chapter 11 Cases on February 13, 2019.

         On the Petition Date, the Debtors filed a number of motions seeking typical “first-day”
relief in chapter 11 cases (the “First Day Motions”). The Debtors’ stated purpose of the First Day
Motions was to ensure that the Debtors were able to transition into the chapter 11 process and
maintain their operations in the ordinary course so as to function smoothly while their cases were
progressing.

        The First Day Motions sought authority to: (i) pay prepetition wages and other benefits to
employees; (ii) pay prepetition insurance obligations and maintain post-petition insurance
coverage; (iii) pay prepetition claims of critical vendors, foreign vendors, and certain lienholders;
(iv) approve certain notice procedures for holders of Talc Personal Injury Claims; (v) authorize
ITC to act as foreign representative of the Debtors in any judicial or other proceeding in Canada;
(vi) pay prepetition taxes and fees; (vii) continue use of the existing cash management system and
bank accounts and waive the requirements of section 345 of the Bankruptcy Code; (viii) retain a
claims agent to assist in the Chapter 11 Cases; (ix) honor prepetition obligations to customers
under certain customer programs; (x) prohibit utility companies from altering or discontinuing
service on account of prepetition invoices (the “Utilities Motion”); and (xi) enforce the protections
of the automatic stay. A description of the First Day Motions is set forth in the First Day
Declaration.

        On the Petition Date, the Bankruptcy Court entered an order jointly administering the
Debtors’ Chapter 11 Cases. The Debtors have not sought substantive consolidation of their
respective Estates and no substantive consolidation is sought in the Plan.

5.2     Commencement of Canadian Proceeding

       The Chapter 11 Cases have been recognized in Canada in a proceeding commenced before
the Ontario Superior Court of Justice (Commercial List) (the “Canadian Court”) pursuant to the
Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-36 (as amended, the “CCAA”).
Recognition of the Chapter 11 Cases was sought to provide for a stay of proceedings against the
Debtors, to keep Canadian creditors informed regarding the Chapter 11 Cases, and to seek to bind
Canadian creditors to orders issued in the Chapter 11 Cases for which recognition is sought in




                                                 46
US-DOCS\120811663.4
             Case 19-10289-LSS         Doc 2853        Filed 01/27/21    Page 59 of 203




Canada. Recognition of the Chapter 11 Cases was sought and obtained from the Canadian Court
on February 20, 2019.55

         The orders issued by the Canadian Court on February 20, 2019, April 3, 2019, May 24,
2019, August 7, 2019, October 28, 2019, December 3, 2019, April 1, 2020, July 3, 2020, November
3, 2020, November 25, 2020, and January 26, 2021, among other things, (i) recognized the Chapter
11 Cases as “foreign main proceedings” under the CCAA; (ii) stayed all existing proceedings
against the Debtors in Canada; (iii) appointed Richter Advisory Group Inc. (“Richter”) as
information officer (the “Information Officer”) to report to the Canadian Court, creditors, and
other stakeholders in Canada on the status of the Chapter 11 Cases; (iv) recognized certain interim
and finals orders (as applicable) entered by the Bankruptcy Court permitting the Debtors to, among
other things, continue operating their respective businesses during the course of the Chapter 11
Cases, employ certain professionals, establish the General Bar Date and the Indirect Talc Claim
Bar Date, make payments pursuant to their key employee retention plan, implement bidding
procedures in connection with the Sale, designate Magris Resources (as defined below) as stalking
horse bidder and provide Magris Resources with bid protections, and sell their assets to Magris
Resources pursuant to section 363 of the Bankruptcy Code; (v) recognized certain orders entered
by the Bankruptcy Court approving the retention of the FCR and various professionals employed
by the Debtors, the Tort Claimants’ Committee, and the FCR; (vi) recognized the Bankruptcy
Court’s order approving the ITC Stipulation (as defined below); and (vii) discharged Richter from
its role as Information Officer and substituted Richter with KPMG Inc. as the new Information
Officer.

5.3     Appointment of the Tort Claimants’ Committee

       On March 5, 2019, the Office of the United States Trustee appointed the Tort Claimants’
Committee in the Chapter 11 Cases, which is comprised of holders of Direct Talc Personal Injury
Claims.56 The individuals comprising the Tort Claimants’ Committee are (listed with the law firm
representing each member):57

         Committee Member                            Law Firm / Attorney

         Robin Alander                               The Lanier Law Firm
         Nolan Zimmerman, as representative of
                                               Levy Konigsberg LLP
         the estate of Donna M. Arvelo

55
       Initial Recognition Order (Foreign Main Proceeding), Ct. File No. CV-19-614614-00 CL (Can.
Ont. Sup. Ct. J. Feb. 20, 2019).
56
         It came to the attention of the Tort Claimants’ Committee that each of Ms. Martz and Ms. Matteo
passed away in 2019 and 2020, respectively. On January 22, 2021, the Office of the United States Trustee
filed its Second Amended Notice of Appointment of Official Committee of Tort Claimants [Docket No.
2818]. In that notice, the Office of the United States Trustee replaced Ms. Martz with David A. Martz as
the representative of Ms. Martz’ estate. In that same notice, Ms. Matteo was replaced with Gregory W.
Vella as the representative of Ms. Matteo’s estate.
57
        These same members will constitute the Talc Trust Advisory Committee as further described in
Section 9.8 of this Disclosure Statement.

                                                  47
US-DOCS\120811663.4
             Case 19-10289-LSS        Doc 2853       Filed 01/27/21   Page 60 of 203




         Committee Member                         Law Firm / Attorney

         Christine Birch                          The Gori Law Firm

         Bessie Dorsey-Davis                      Burns Charest LLP
         Lloyd Fadem, as representative of the
                                                 Baron & Budd, P.C.
         estate of Margaret Ferrell
         Timothy R. Faltus, as representative of
                                                 OnderLaw, LLC
         the estate of Shari C. Faltus
                                                 Beasley, Allen, Crow, Methvin, Portis
         Deborah Giannecchini
                                                 & Miles, P.C.
         Kayla Martinez                           Simon Greenstone Panatier, P.C.
         David A. Martz, as representative of the
                                                  Ashcraft & Gerel, LLP
         estate of Lynne Martz
         Gregory W. Vella, as representative of
                                                  Cohen, Placitella & Roth, P.C.
         the estate of Nicole Matteo
         Charvette Monroe, as representative of
                                                  The Barnes Law Group, LLC
         the estate of Margie Evans

       Additional information pertaining to each member of the Tort Claimants’ Committee is as
follows:

                Robin Alander – Robin Alander of Sacramento, California was 49 when she was
                 diagnosed with cancer in 2007. Ms. Alander is a loving wife and mother to two
                 daughters who live nearby. She used J&J baby powder many years for feminine
                 hygiene. Ms. Alander sued J&J in 2015. Ms. Alander is represented in the
                 underlying tort litigation by the Lanier Law Firm.

                Nolan Zimmerman, as representative of the estate of Donna M. Arvelo – Nolan
                 Zimmerman is the personal representative for Donna Arvelo from New Jersey. Ms.
                 Arvelo was 67 when she was died of mesothelioma. She used J&J baby powder
                 for many years for feminine hygiene. Mrs. Arvelo and her estate are represented
                 in the underlying tort litigation by Levy Konigsberg.

                Christine Birch – Christine Birch of Oakland, California was only 46 years old
                 when she was diagnosed with malignant mesothelioma in 2018. Ms. Birch used
                 J&J baby powder for many years throughout both her childhood and as a young
                 adult for feminine hygiene. She sued J&J and one or more of the Debtors in 2018.
                 The Debtors filed bankruptcy before litigation was resolved. Ms. Birch is
                 represented in the underlying tort litigation by the Gori Law Firm.

                Bessie Dorsey-Davis – Bessie Dorsey-Davis of Carrollton, Texas was 55 when she
                 was diagnosed with ovarian cancer in 2007. Ms. Dorsey-Davis, now retired, was
                 formerly a business manager at IBM and is married with two grown children. She
                 used J&J baby powder for many years for feminine hygiene. Ms. Dorsey-Davis

                                                48
US-DOCS\120811663.4
             Case 19-10289-LSS         Doc 2853        Filed 01/27/21   Page 61 of 203




                 sued J&J and one or more of the Debtors in 2017 in the U.S. District Court for the
                 District of New Jersey and her case remains pending as part of the In re: Johnson
                 & Johnson Talcum Powder Products Marketing, Sales Practices, And Products
                 Liability Litigation MDL. Ms. Dorsey-Davis is represented in the underlying tort
                 litigation by Burns Charest LLP.

                Lloyd Fadem, as representative of the estate of Margaret Ferrell – In 2017, Lloyd
                 Fadem of Tusla, Oklahoma lost his wife, Margaret Ferrell to ovarian cancer. She
                 was only 53 years old when she died. She used J&J baby powder for decades. In
                 2016, while also fighting cancer, Ms. Ferrell filed suit against several defendants
                 including ITA seeking damages for her injuries. Mr. Fadam continues the fight for
                 his wife on his own behalf and in his capacity as personal representative of the
                 estate of Margaret Ferrell. Mr. Fadam and the estate of Margaret Ferrell are
                 represented in the underlying tort litigation by Baron & Budd, P.C.

                Timothy R. Faltus, as representative of the estate of Shari C. Faltus – Shari Faltus,
                 deceased, of Belleville, Illinois, was diagnosed with mesothelioma in 2013 when
                 she was 62 years old. Mrs. Faltus taught both elementary and high school aged
                 children for many years. She and her husband, Timothy Faltus, founded, owned
                 and operated a banquet center. She loved gardening, reading, and crafting. Ms.
                 Faltus died in 2016 at the age of 65, leaving behind her husband, two daughters and
                 two grandsons. She used J&J talc and talc-based baby powder for feminine hygiene
                 for over 30 years. Mr. Timothy Faltus filed suit on behalf of his wife, Shari Faltus,
                 against J&J and one or more of the Debtors in 2017. This case is still pending in
                 St. Clair County Circuit Court, Illinois. Mr. Faltus is represented in the underlying
                 tort litigation by OnderLaw, LLC.

                Deborah Giannecchini – Deborah Giannecchini of Modesto, California was 59
                 years old when she was diagnosed with Stage 4 ovarian cancer in 2012. Ms.
                 Giannecchini is a mother of 2 and grandmother of 5. She used J&J baby powder
                 and Shower To Shower for many years for feminine hygiene. Ms. Giannecchini
                 sued J&J and one or more of the Debtors. Mrs. Giannecchini is represented in the
                 underlying tort litigation by the Beasley, Allen, Crow, Methvin, Portis & Miles,
                 P.C.

                Kayla Martinez – Kayla Martinez, of Lone Oak, Texas was 27 when she was
                 diagnosed with malignant peritoneal mesothelioma in 2016. Ms. Martinez was
                 born with a hearing impairment and has used a cochlear implant as a hearing aid
                 most of her life. She was a student at the time of her diagnosis of a terminal and
                 incurable cancer, which, in the United States, is caused only by asbestos exposure.
                 Ms. Martinez is a single mother to her daughter, Ava. Ava was 2 years old when
                 Ms. Martinez was diagnosed. Because of her hearing impairment, Ms. Martinez
                 could not be left alone when she was growing up and was always in close proximity
                 to her mother, Kim Davis. Ms. Martinez was exposed to the Debtors’ talc through
                 use of and exposure to J&J baby powder and Avon talcum powder products. Ms.
                 Martinez’s mother regularly used J&J baby powder and Avon talcum powder on
                 herself, and on Ms. Martinez for many years beginning in 1989 and continuing

                                                  49
US-DOCS\120811663.4
             Case 19-10289-LSS         Doc 2853       Filed 01/27/21   Page 62 of 203




                 through 2016. Ms. Martinez was also present for and exposed to talc supplied by
                 one or more of the Debtors from her mother’s application of Avon talcum prodder
                 products to herself. Ms. Martinez sued Avon, J&J, CAMC, and ITA, alleging
                 exposures to asbestos from the Debtors’ talc used by Avon and J&J baby powder
                 products. ITA filed for bankruptcy prior to a trial of Ms. Martinez’s tort claims.
                 Ms. Martinez is represented in the underlying tort litigation by Simon Greenstone
                 Panatier, P.C.

                David A. Martz, as representative of the estate of Lynne Martz – Lynne Martz of
                 Cape May, New Jersey was 67 years old when she was diagnosed with ovarian
                 cancer in 2016. Ms. Martz, a retired employee of J&J, was a devoted wife, mother,
                 and grandmother who enjoyed traveling and spending time with her family. She
                 used J&J baby powder and J&J Shower To Shower for decades for feminine
                 hygiene. In 2018, while still fighting her cancer, Ms. Martz filed a civil action
                 against J&J and ITA in New Jersey state court seeking damages for her injuries.
                 Sadly, after four years bravely fighting cancer, she passed away in December 2019.
                 Mr. David Martz was appointed as the executor of Ms. Martz estate and continues
                 the fight for his wife on his own behalf and in his capacity as the executor of her
                 estate. Mr. Martz and the estate of Lynne Martz are represented in the underlying
                 tort litigation by Ashcraft & Gerel, LLP.

                Gregory W. Vella, as representative of the estate of Nicole Matteo – Nicole “Nikki”
                 Matteo of Wall, New Jersey was 40 years old when she was diagnosed with ovarian
                 cancer in 2016. Unfortunately, in 2020, Ms. Matteo succumbed to her disease at
                 44. Ms. Matteo worked as an office administrator for several years at insurance
                 companies and law firms. Ms. Matteo was a passionate animal lover who owned
                 numerous dogs. She was a beloved daughter to her surviving parents and sister to
                 her sibling. She used J&J baby powder from her birth until 2016 for feminine
                 hygiene. Following her death, Gregory W. Vella, Esq. was appointed as her
                 executor. Mr. Vella and the estate of Ms. Matteo are represented in the underlying
                 tort litigation by Cohen, Placitella & Roth, P.C.

                Charvette Monroe, as representative of the estate of Margie Evans – Charvette
                 Monroe is the executor of the estate of Margie Evans. Margie Evans was a retired
                 elementary school teacher in Augusta, GA, and was diagnosed with high grade
                 epithelial ovarian cancer (serous subtype) in 2016. Ms. Evans used J&J baby
                 powder on a daily basis for 56 years. Ms. Monroe is litigating the estate’s claims
                 in Richmond County, Georgia. Ms. Monroe and the estate of Ms. Evans are
                 represented in the underlying tort litigation by the Barnes Law Group.

       The Tort Claimants’ Committee retained Robinson & Cole LLP as lead counsel and
Willkie Farr & Gallagher LLP in the role of special litigation and corporate counsel. The Tort
Claimants’ Committee has also retained Gilbert LLP, as special insurance counsel, Analysis
Systems, Inc., as tort liability consultant, Ducera Partners LLC and Ducera Securities LLC
(together “Ducera”), as investment banker, and GlassRatner Advisory & Capital Group, LLC, as
financial advisor.


                                                 50
US-DOCS\120811663.4
             Case 19-10289-LSS          Doc 2853         Filed 01/27/21    Page 63 of 203




       The Tort Claimants’ Committee and the FCR collectively have fiduciary obligations to
represent the interests of holders of Direct Talc Personal Injury Claims and not holders of Indirect
Talc Personal Injury Claims or any other creditor. Though purported holders of Indirect Talc
Personal Injury Claims are not represented by an official committee in the Chapter 11 Cases, they
have appeared through sophisticated counsel and have been active throughout the Chapter 11
Cases.

5.4     Appointment of the Legal Representative for Future Claimants

         On June 3, 2019, the Bankruptcy Court entered an order appointing Mr. James L. Patton,
Jr. as legal representative for future talc personal injury claimants in the Chapter 11 Cases. The
FCR has retained the law firm of Young Conaway, as counsel, Ankura, as claims evaluation and
financial valuation consultants, and, has co-retained with the Tort Claimants’ Committee, Gilbert
LLP as special insurance counsel and Ducera, as investment banker.

        On June 18, 2019, certain of the Debtors’ insurers (the “Certain Excess Insurers”)58
appealed Mr. Patton’s appointment as the FCR (the “FCR Appeal”). The FCR Appeal is pending
before the Delaware District Court in the cases styled as In re: Imerys Talc America, Inc., Civ. A.
Nos. 19-00944, 19-01120, 19-01121 and 19-01122 (MN) (D. Del.). On August 2, 2019, the
District Court entered an order approving a briefing schedule, which was subsequently amended
on August 22, 2019.59 The Certain Excess Insurers’ opening brief was filed on October 16, 2019.60
On December 16, 2019, the Debtors and the FCR filed their responsive briefs, which were joined
by the Tort Claimants’ Committee.61 On December 20, 2019, the parties to the FCR Appeal met
and conferred regarding extending the Certain Excess Insurers’ time to file a reply brief.62 On

58
        The Certain Excess Insurers include: Columbia Casualty Company, Continental Casualty
Company, the Continental Insurance Company, as successor to CNA Casualty of California and as
successor in interest to certain insurance policies issued by Harbor Insurance Company, Lamorak Insurance
Company (formerly known as OneBeacon America Insurance Company), as successor to Employers’
Surplus Lines Insurance Company, Stonewall Insurance Company (now known as Berkshire Hathaway
Specialty Insurance Company), and National Union, to the extent that they issued policies to Cyprus Mines
Corporate prior to 1981. In certain instances Lexington Insurance Company and National Union are not
included as Certain Excess Insurers.
59
       Order Adopting Report and Recommendations, Civ. A. No. 19-00944 (D. Del. August 2, 2019)
[Docket No. 11].
60
        Appellants’ Certain Excess Insurers’ Opening Brief on Appeal From a Bankruptcy Court Order
Appointing James Patton of Young Conaway as Future Claimants’ Representative, Civ. A. No. 19-00944
(D. Del. Oct. 16, 2019) [Docket No. 14].
61
        Brief of Appellees Imerys Talc America, Inc., Imerys Talc Vermont, Inc., and Imerys Talc Canada,
Inc. [Docket No. 22]; Joinder and Response Brief of Appellee James L. Patton, Jr. in His Capacity as the
Future Claimants’ Representative [Docket No. 24]; Joinder of the Official Committee of Tort Claimants in
the Briefs Filed By Each of: (I) Appellees Imerys Talc America, Inc., Imerys Talc Vermont, Inc., and Imerys
Talc Canada, Inc.; and (II) Appellee James L. Patton Jr., in His Capacity as the Future Claimants’
Representative [Docket No. 25], Civ. A. No. 19-00944 (D. Del. Dec. 16, 2019).
62
        Appellants’ Certain Excess Insurers’ Reply Brief on Appeal From a Bankruptcy Court Order
Appointing James Patton of Young Conaway as Future Claimants’ Representative, Civ. A. No. 19-00944
(D. Del. Feb. 14, 2019) [Docket No. 29].

                                                    51
US-DOCS\120811663.4
             Case 19-10289-LSS          Doc 2853         Filed 01/27/21    Page 64 of 203




January 7, 2020, the District Court approved a stipulation extending the Certain Excess Insurers’
time to file a reply brief, and on February 14, 2020, the Certain Excess Insurers filed their reply
brief [Docket No. 29].

         On November 24, 2020, the District Court issued an opinion63 and entered an order64
(i) affirming the Bankruptcy Court’s appointment of Mr. Patton as the FCR, (ii) denying a motion
compelling the Debtors to respond to certain discovery requests, and (iii) affirming the Bankruptcy
Court’s order authorizing the FCR to retain Young Conaway as his counsel. On December 8,
2020, the Certain Excess Insurers filed a Notice of Appeal indicating their intent to appeal the
District Court FCR Order to the United States Court of Appeals for the Third Circuit.65

        To the extent the FCR Appeal is successful or a court exercising proper appellate review
finds that Mr. Patton’s appointment in the Chapter 11 Cases as the FCR was inappropriate,
important provisions and mechanisms in the Plan may be found to be unenforceable, including the
Channeling Injunction as to Talc Personal Injury Demands.

5.5     Other Plaintiffs Groups

       On November 2, 2020, the Debtors filed the Debtors’ Motion to Compel Compliance with
Rule 2019 of the Federal Rules of Bankruptcy Procedure [Docket No. 2457] (the “2019 Motion”)
in order to compel certain law firms to comply with Bankruptcy Rule 2019. The following law
firms were identified in the 2019 Motion:

                On June 8, 2020, the law firms of Brown Rudnick LLP and Morris James LLP
                 entered an appearance on behalf of the self-titled Ad Hoc Committee of Imerys
                 Talc Litigation Plaintiffs (the “Ad Hoc Claimants Committee”), which is
                 comprised of clients represented by the Morelli Law Firm and the Segal Law
                 Firm.66

                On June 17, 2020, the law firm of Shelsby & Leoni (US) entered an appearance as
                 counsel for Kline & Specter, PC (“Kline & Specter”), which in turn purports to
                 represent certain holders of Talc Personal Injury Claims.67




63
        Memorandum Opinion, Civ. A. No. 19-00944 (D. Del. November 24, 2020) [Docket No. 32].
64
     Order, Civ. A. No. 19-00944 (D. Del. November 24, 2020) [Docket No. 33] (the “District Court
FCR Order”).
65
        Notice of Appeal to the United States Court of Appeals for the Third Circuit, Civ. A. No. 19-00944
(D. Del. November 24, 2020) [Docket No. 34].
66
        See Notice of Appearance and Request for Service of Notices and Documents [Docket No. 1809].
67
         See Amended Notice of Appearance and Demand for Service of Papers [Docket No. 1896] and
Objection and Joinder of the Kline & Specter Plaintiffs in Opposition to the Motion of Debtors for Entry of
Order (I) Approving the Disclosure Statement and Form and Manner of Notice of Hearing Thereon,
(II) Establishing Solicitation Procedures, (III) Approving Form and Manner of Notice to Attorneys and
Certified Plan Solicitation Directive, (IV) Approving Form of Ballots, (V) Approving Form, Manner, and

                                                    52
US-DOCS\120811663.4
               Case 19-10289-LSS        Doc 2853        Filed 01/27/21   Page 65 of 203




                On October 26, 2020, the law firm of Arnold & Itkin LLP (“Arnold & Itkin”)
                 entered an appearance on behalf of certain talc personal injury claimants
                 represented by Arnold & Itkin.68 Arnold & Itkin is represented by Pachulski Stang
                 Ziehl & Jones LLP.

                On October 27, 2020, Williams Hart Boundas Easterby, LLP (“Williams Hart”)
                 filed an objection and joinder in the Chapter 11 Cases to the Disclosure Statement
                 on behalf of certain personal injury claimants [Docket No. 2423].69

        Subsequent to the filing of the 2019 Motion, verified statements pursuant to Bankruptcy
Rule 2019 were filed by (i) Arnold & Itkin, representing holders of Talc Personal Injury Claims
on whose behalf Arnold & Itkin has filed proofs of claim against the Debtors [Docket No. 2505];
(ii) Williams Hart, representing certain personal injury claimants against the Debtors [Docket No.
2521]; (iii) the Ad Hoc Claimants Committee, which is comprised of clients of the Morelli Law
Firm and the Segal Law Firm [Docket No. 2525]; and (iv) Kline & Specter, which represents
holders of Talc Personal Injury Claims on whose behalf Kline & Specter has filed proofs of claim
in the Chapter 11 Cases [Docket No. 2746]. The Ad Hoc Claimants Committee filed an amended
verified statement pursuant to Bankruptcy Rule 2019 on January 12, 2021 [Docket No. 2755].

5.6      Retention of Debtors’ Professionals

        The Debtors retained (i) Latham, as the Debtors’ bankruptcy co-counsel; (ii) Richards,
Layton & Finger, P.A., as the Debtors’ bankruptcy co-counsel; (iii) Stikeman Elliott LLP, as
Canadian counsel to the Debtors; (iv) Alvarez & Marsal North America, LLC, as financial advisor
to the Debtors; (v) NGE, as special insurance coverage and indemnification counsel to the Debtors;
(vi) KCIC, LLC, as insurance and valuation consultant to the Debtors; (vii) Prime Clerk LLC, as
claims and noticing agent and administrative advisor; (viii) PJT Partners LP (“PJT”), as the
Debtors’ investment banker; and (ix) Ramboll US Corporation, as environmental advisor to the
Debtors. The Bankruptcy Court has also authorized the Debtors to engage other law firms and
professionals in the ordinary course of business.

5.7      Administrative Matters in the Chapter 11 Cases

         (a)     Exclusive Periods for the Debtors to Propose and Solicit Plan Acceptance

       Prior to the Fourth Exclusivity Motion (as defined below), Debtors sought and obtained
three unopposed extensions of the periods during which they may exclusively propose and solicit
acceptances of a chapter 11 plan beyond the initial 120-day and 180-day periods for plan proposal
and solicitation set forth in section 1121 of the Bankruptcy Code. The first order was entered on

Scope of Confirmation Notices, (VI) Establishing Certain Deadlines in Connection with Approval of
Disclosure Statement and Confirmation of Plan, and (VII) Granting Related Relief [Docket No. 1872].
68
         See Notice of Appearance and Request for Service Pursuant to Fed. R. Bankr. P. 2002 [Docket No.
2404].
69
       See Objection and Joinder of William Hart Plaintiffs in Opposition to the Debtors’ Solicitation
Motion and Disclosure Statement for Third Amended Joint Chapter 11 Plan of Reorganization of Imerys
Talc America, Inc. and Its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code [Docket No. 2423].

                                                   53
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853       Filed 01/27/21   Page 66 of 203




June 25, 2019 [Docket No. 744], the second order was entered on September 18, 2019 [Docket
No. 1051], and the third order was entered on December 26, 2019 [Docket No. 1371].

        On March 6, 2020, the Debtors filed a fourth motion to extend the period during which
they may exclusively propose a plan of reorganization and the solicitation period for acceptances
of such plan [Docket No. 1534] (the “Fourth Exclusivity Motion”). On March 20, 2020, J&J
filed an objection to the Fourth Exclusivity Motion [Docket No. 1563], which J&J subsequently
withdrew on May 1, 2020 [Docket No. 1689]. On May 5, 2020, the Bankruptcy Court entered an
order granting the relief requested in the Fourth Exclusivity Motion, extending the period during
which the Debtors may propose a plan of reorganization through and including June 5, 2020, and
extending the solicitation period for acceptances of such a plan through and including August 7,
2020 [Docket No. 1694].

        On June 2, 2020, the Debtors filed a fifth motion to extend the period during which they
may exclusively propose a plan of reorganization and the solicitation period for acceptance of such
plan [Docket No. 1794] (the “Fifth Exclusivity Motion”). This motion sought to extend the
exclusive periods to (i) propose a plan to August 13, 2020 and (ii) solicit votes thereon to October
13, 2020. On June 26, 2020, the Bankruptcy Court entered an order granting the relief requested
in the Fifth Exclusivity Motion [Docket No. 1942]. The Debtors’ exclusive period to propose a
plan expired by statutory operation on August 13, 2020.

        (b)      Assumption of Unexpired Leases

         The Debtors sought and obtained an unopposed extension of the period within which they
were required to assume or reject unexpired leases of non-residential real property beyond the
initial statutory 120-day period through and including September 11, 2019 [Docket No. 687]. On
August 7, 2019, the Debtors filed a motion to assume certain unexpired leases of non-residential
real property [Docket No. 931]. The Bankruptcy Court entered an order approving the assumption
of these unexpired leases of non-residential real property on August 16, 2019 [Docket No. 974]
and the unexpired leases were deemed to be assumed by the Debtors as of September 10, 2019.

        (c)      Extension of Period to Remove Claims

       The Debtors have sought and obtained six unopposed extensions of the deadline by which
they may file notices of removal under Bankruptcy Rules 9006(b) and 9027(a). The first order
was entered on March 19, 2019 [Docket No. 254], the second order was entered on September 18,
2019 [Docket No. 1050], the third order was entered on January 22, 2020 [Docket No. 1447], the
fourth order was entered on June 1, 2020 [Docket No. 1784], the fifth order was entered on
September 21, 2020 [Docket No. 2229], and the sixth order was entered on January 8, 2021
[Docket No. 2734] extending the deadline by which the Debtors may remove civil actions through
and including April 29, 2021.

        (d)      Filing of Schedules of Assets and Liabilities and Statements of Financial Affairs

       On March 19, 2019, the Bankruptcy Court entered an order extending the deadline by
which the Debtors must file their Schedules with the Bankruptcy Court [Docket No. 253]. In
accordance with that order and pursuant to Bankruptcy Rule 1007 and Rule 1007-1(b) of the Local
Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District

                                                 54
US-DOCS\120811663.4
              Case 19-10289-LSS           Doc 2853          Filed 01/27/21     Page 67 of 203




of Delaware (the “Local Rules”), the Debtors filed their Schedules on April 12, 2019 [Docket
Nos. 362, 363, 365, 366, 367, and 368] and filed certain amendments to the Schedules on May 20,
2019 [Docket Nos. 577, 578, and 579]. The Schedules provide summaries of the assets held by
each of the Debtors as of the Petition Date, as well as a listing of the secured, unsecured priority,
and unsecured non-priority claims pending against each of the Debtors during the period prior to
the Petition Date, based upon the Debtors’ books and records. The Schedules also provide
information concerning the Debtors’ financial affairs during the period prior to the Petition Date.
A description of the scheduled liabilities is provided in Article IV of this Disclosure Statement.

        In addition, on (i) July 8, 2019 the Debtors filed the Debtors’ First Notice of Claims
Satisfied in Full [Docket No. 781], (ii) February 28, 2020 the Debtors filed the Debtors’ Second
Notice of Claims Satisfied in Full [Docket No. 1510], (iii) May 29, 2020 the Debtors filed the
Debtors’ Third Notice of Claims Satisfied in Full or in Part [Docket No. 1779], and (iv) July 27,
2020 the Debtors filed the Debtors’ Fourth Notice of Claims Satisfied in Full or in Part [Docket
No. 2035], pursuant to which the Debtors identified certain scheduled Claims that have been
satisfied by the Debtors in full or in part after the Petition Date in accordance with the relief
requested in various of the First Day Motions. All scheduled Claims identified as “satisfied” were
designated as such on the register of claims maintained by the Claims Agent.

        (e)      Establishment of Bar Dates

       The Bankruptcy Court entered an order on July 25, 2019 [Docket No. 881] (the “General
Bar Date Order”) establishing October 15, 2019 as the last date by which claimants could assert
any Claims against the Debtors (the “General Bar Date”), other than “Talc Claims”70 and certain



70
         As used in the General Bar Date Order, the term “Talc Claim” means any claim (as defined in
section 101(5) of the Bankruptcy Code) and any future claims or Demands (as that term is defined in section
524(g) of the Bankruptcy Code), whether known or unknown, including with respect to bodily injury, death,
sickness, disease, emotional distress, fear of cancer, medical monitoring or other personal injuries (whether
physical, emotional or otherwise), for which the Debtors are alleged to be liable, directly or indirectly,
arising out of or relating to the presence of or exposure to talc or talc-containing products, including, without
limitation: (a) any products previously manufactured, sold and/or distributed by any predecessors to the
Debtors; (b) any materials present at any premises owned, leased, occupied or operated by any entity for
whose products, acts, omissions, business or operations the Debtors have, or are alleged to have, liability;
or (c) any talc alleged to contain asbestos or other contaminates. Talc Claims include all such claims,
whether: (a) in tort, contract, warranty, restitution, conspiracy, contribution, indemnity, guarantee,
subrogation or any other theory of law, equity or admiralty; (b) seeking compensatory, special, economic,
non-economic, punitive, exemplary, administrative or any other costs or damages; or (c) seeking any legal,
equitable or other relief of any kind whatsoever, including, for the avoidance of doubt, any such claims
assertable against one or more Debtors by Cyprus Mines Corporation, Cyprus Amax Minerals Company,
and/or any of their affiliates in these Chapter 11 Cases. Talc Claims also include any such claims that have
been resolved or are subject to resolution pursuant to any agreement, or any such claims that are based on
a judgment or verdict. Talc Claims do not include (a) any claim of an insurer with respect to amounts
allegedly due under any insurance policies, including policies that might have provided coverage for Talc
Claims, or (b) any claim by any present or former employee of a predecessor or affiliate (as defined in
section 101(2) of the Bankruptcy Code) of the Debtors for benefits under a policy of workers’ compensation
insurance or for benefits under any state or federal workers’ compensation statute or other statute providing

                                                       55
US-DOCS\120811663.4
              Case 19-10289-LSS           Doc 2853          Filed 01/27/21     Page 68 of 203




other Claims explicitly excluded in the General Bar Date Order. The General Bar Date Order also
set bar dates for any Claims resulting from any future rejections by the Debtors of executory
contracts and unexpired leases.

        On November 22, 2019, the Bankruptcy Court entered an order [Docket No. 1260]
(the “Indirect Talc Claim Bar Date Order”) establishing January 9, 2019 (the “Indirect Talc
Claim Bar Date”) as the last date by which claimants could assert any “Indirect Talc Claims.”71
The Indirect Talc Claim Bar Date Order does not apply to holders of Talc Claims, other than
holders of Indirect Talc Claims.

        (f)      Claims Objections and Claim Classification

       On February 28, 2020, the Debtors filed the Debtors’ First Omnibus (Non-Substantive)
Objection to Amended Claims and Duplicative Claims [Docket No. 1509] (the “First Claim
Objection”), pursuant to which the Debtors sought to disallow, expunge, and/or modify certain
amended or duplicative claims. Certain objections in the First Claim Objection were withdrawn
on March 26, 2020 [Docket No. 1579]. An order granting the relief sought in the First Claim
Objection was entered by the Bankruptcy Court on April 8, 2020 [Docket No. 1611].

       On May 29, 2020, the Debtors filed the Debtors’ Second Omnibus (Substantive) Objection
to Certain No Liability Claims and Overstated State Claims [Docket No. 1777] (the “Second
Claim Objection”) and Debtors’ Third Omnibus (Non-Substantive) Objection to Amended Claims
[Docket No. 1778] (the “Third Claim Objection”). Pursuant to the Second Claim Objection, the
Debtors sought to disallow and/or modify certain no liability and overstated claims. Pursuant to
the Third Claim Objection, the Debtors sought to disallow, expunge, and/or modify certain
amended claims. Orders granting the relief sought in the Second Claim Objection and the Third
Claim Objection were entered on June 26, 2020 [Docket Nos. 1943 and 1944].

       On July 27, 2020, the Debtors filed the Debtors’ Fourth Omnibus (Substantive) Objection
to Certain No Liability Claims, Substantive Duplicate Claims, Reclassified Claim, and Overstated,


compensation to an employee from an employer. For the avoidance of doubt, the definition equally applied
to foreign creditors.
71
        As used in the Indirect Talc Claim Bar Date Order, an “Indirect Talc Claim” is any Talc Claim of
any corporation (as defined in section 101(9) of the Bankruptcy Code), co-defendant of a Debtor, or
predecessor of a Debtor (each, a “Claimant”) for contribution, reimbursement, subrogation, or indemnity,
whether contractual or implied by law (as those terms are defined by applicable non-bankruptcy law of the
relevant jurisdiction), and any other derivative Talc Claim of a Claimant, whether in the nature of or
sounding in contract, tort, warranty, or other theory of law. For the avoidance of doubt, an Indirect Talc
Claim shall not include any claim for or otherwise relating to death, injury, or damages caused by talc or a
product or material containing talc that is asserted by or on behalf of any injured individual, the estate, legal
counsel, relative, assignee, or other representative of any injured individual, or an individual who claims
injury or damages as a result of the injury or death of another individual regardless of whether such claim
is seeking compensatory, special, economic, non-economic, punitive, exemplary, administrative, or any
other costs or damages, or any legal, equitable or other relief whatsoever, including pursuant to a settlement,
judgment, or verdict. By way of illustration and not limitation, an Indirect Talc Claim shall not include any
claim for loss of consortium, loss of companionship, services and society, or wrongful death.

                                                       56
US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853        Filed 01/27/21   Page 69 of 203




Reclassified Claim [Docket No. 2023] (the “Fourth Claim Objection”) and Debtors’ Fifth
Omnibus (Substantive) Objection to Certain Satisfied Claims, Substantive Duplicate Claims, and
Partially Satisfied Claim [Docket No. 2034] (the “Fifth Claim Objection”). Pursuant to the
Fourth Claim Objection, the Debtors sought to disallow and/or modify certain no liability claims,
substantive duplicative claims, a reclassified claim, and an overstated and reclassified claim.
Pursuant to the Fifth Claim Objection, the Debtors sought to disallow and/or modify certain
satisfied claims, substantive duplicative claims, and a partially satisfied claim. Orders granting
the relief sought in the Fourth Claim Objection and the Fifth Claim Objection were entered on
September 4, 2020 [Docket Nos. 2161 and 2162].

       On November 16, 2020, the Debtors filed the Debtors’ Sixth Omnibus (Substantive)
Objection to Certain Satisfied Claims, Substantive Duplicate Claims, and Partially Satisfied
Claims [Docket No. 2533] (the “Sixth Claim Objection”). Pursuant to the Sixth Claim Objection,
the Debtors sought to disallow and/or modify certain satisfied claims, substantive duplicative
claims, and partially satisfied claims. An order granting the relief sought in the Sixth Claim
Objection was entered on December 15, 2020 [Docket No. 2637].

       On January 11, 2021, the Debtors filed the Debtors’ Seventh Omnibus (Non-Substantive)
Objection to Amended Claims [Docket No. 2747] (the “Seventh Claim Objection”). Pursuant to
the Seventh Claim Objection, the Debtors sought to disallow or expunge certain amended claims.
The Seventh Claim Objection has been scheduled for hearing on February 10, 2021.

        On May 29, 2020, the Debtors also filed the Motion of the Debtors for an Order Confirming
Classification of Certain Claims Filed in the Chapter 11 Cases as Talc Personal Injury Claims
and Expunging Such Claims from the Claims Register [Docket No. 1776] (the “Classification
Motion”), pursuant to which the Debtors sought (i) confirmation of the classification of certain
claims filed in the Chapter 11 Cases identified on Schedule 1 to the Classification Motion as Talc
Personal Injury Claims under the Plan and (ii) authorization to expunge such Filed Talc Claims
(as defined in the Classification Motion) from the Claims Register upon the Effective Date of the
Plan. Prior to the objection deadline, numerous parties, including holders of Filed Talc Claims,
filed objections to the Classification Motion. It is expected that the Classification Motion will be
heard on or prior to the Confirmation Hearing.

        (g)      ITC Stipulation

        Over the course of the Chapter 11 Cases, the Debtors have incurred and continue to incur
professional fees and expenses related to the administration of the Chapter 11 Cases, including the
fees and expenses of professionals retained by the Tort Claimants’ Committee and the FCR. For
purposes of administrative convenience only, ITA, on behalf of itself and the other Debtors, has
paid, and continues to pay these professional fees as they become due. ITA has asserted certain
claims and rights to reimbursement as against its co-debtor, ITC, on account of administrative
expenses incurred by the Debtors’ estates.

       On March 26, 2020, the Bankruptcy Court approved a stipulation (the “ITC Stipulation”)
among ITA, ITC, and the Information Officer [Docket No. 1578]. Pursuant to the ITC Stipulation,
ITA, ITC, and the Information Officer agreed to the following: (i) ITC shall pay ITA the sum of
$3,450,000 (USD) as an initial payment on account of administrative expenses paid by ITA


                                                57
US-DOCS\120811663.4
             Case 19-10289-LSS         Doc 2853        Filed 01/27/21   Page 70 of 203




through February 28, 2020 and (ii) upon request from ITA, to the extent that ITC holds sufficient
funds and with the consent of the Information Officer, ITC is authorized and directed to pay ITA
on a periodic basis for (a) 33.33% of the fees incurred by professionals retained by the FCR and
(b) 26.5% of fees incurred by professionals retained by the Tort Claimants’ Committee by ITA
after February 28, 2020. Pursuant to the stipulation, on account of these payments ITC has been
granted claims with superpriority administrative expense status against ITA; provided that in the
event the proposed Plan is confirmed, such superpriority claims shall be deemed satisfied in full
without any payment required from ITA. Under the ITC Stipulation, ITA, ITC and the Information
Officer have reserved all rights as to ITC’s obligations to reimburse ITA on account of its payment
of administrative expense claims.

5.8     Debtor-In-Possession Financing

        As a result of the length of the Chapter 11 Cases and certain operational setbacks resulting
from the COVID-19 pandemic, the Debtors face liquidity constraints. Consequently, the Debtors
filed the Motion of the Debtors for Entry of an Order (I) Authorizing the Debtors to Obtain
Postpetition Financing, (II) Granting Liens and Superpriority Administrative Expense Claims,
(III) Modifying the Automatic Stay, and (IV) Granting Related Relief [Docket No. 2459] (the “DIP
Motion”), pursuant to which the Debtors sought authority to obtain the DIP Facility in order to
fund operations and administrative expenses.

        After the DIP Hearing, the Bankruptcy Court declined to grant the relief sought in the DIP
Motion given the Bankruptcy Court’s concerns regarding specific terms of the DIP Loan
Documents and the necessity of the proposed DIP Facility in light of the expected proceeds from
the Sale.

        Since the Hearing, the Plan Proponents have worked collaboratively to revise the terms
and structure of the DIP Facility to address the Bankruptcy Court’s comments and resolve the
Bankruptcy Court’s concerns. As revised, the DIP Facility would be available to the Debtors to
fund operations and administrative expenses, as needed, to bridge to the closing of the Sale.

        If needed, (i) the proposed DIP Facility will serve as interim financing to fund the Debtors’
operations and the costs of the Chapter 11 Cases prior to the closing of the Sale and (ii) the
proceeds of the Sale will fund the administrative expenses and costs of the Chapter 11 Cases and
any reserves required pursuant to any confirmed plan of reorganization following the closing of
the Sale, subject to Imerys S.A.’s agreement under the terms of the Imerys Settlement to fund the
Contingent Contribution up to $15 million on the Effective Date. It is anticipated that the full
amount of the Contingent Contribution will be used during the pendency of the Chapter 11 Cases
or on the Effective Date of the Plan to, among other things: (i) pay working capital and general
corporate expenses of the Debtors, and (ii) pay, or fund reserves with respect to, fees, costs, and
expenses incurred in connection with the administration and prosecution of the Chapter 11 Cases.

      Any and all amounts payable under the DIP Facility will be paid in full consistent with the
DIP Loan Documents and the DIP Order. Specifically:

                If the Sale does not close before the Effective Date and the Plan is confirmed on or
                 before June 25, 2021, then the principal amount of the DIP Loans shall first be


                                                  58
US-DOCS\120811663.4
              Case 19-10289-LSS          Doc 2853        Filed 01/27/21   Page 71 of 203




                  applied as a dollar-for-dollar reduction of the amount of the Contingent
                  Contribution required to be contributed by Imerys S.A. to the Debtors or the
                  Reorganized Debtors (in an amount not to exceed $15 million). The reaming
                  outstanding amount of the DIP Loans shall be applied as a dollar-for-dollar
                  reduction of the $75 million in Cash that is part of the Imerys Settlements Funds.
                  All other obligations and interest will be discharged in full and terminated.

                 If the Sale closes prior to the Effective Date, the Debtors shall prepay the aggregate
                  principal amount of the DIP Loans in full using the Sale Proceeds. To the extent
                  the DIP Loans are prepaid with Sale Proceeds, the amount of the Contingent
                  Contribution required to be contributed by Imerys S.A. to the Debtors pursuant to
                  the Plan shall be the lesser of (i) $15 million and (ii) fifty percent (50%) of the sum
                  of (A) any administrative expenses paid with the proceeds of the DIP Loans prior
                  to such prepayment plus (B) any administrative expenses from the Sale Closing
                  Date through the Effective Date plus (C) any amounts necessary to fund all
                  reserves, costs, or expenses required in connection with the Debtors’ emergence
                  from bankruptcy. All other obligations and interest will be discharged in full and
                  terminated. No adjustments shall be made to the Sale Proceeds, including with
                  respect to the calculation of the contingent purchase price enhancement to be
                  contributed by Imerys S.A. as described in Section 6.4(b) of this Disclosure
                  Statement and set forth in Section 1.1.124 of the Plan, in connection with any
                  administrative expenses incurred by the Debtors and paid out of such Sale Proceeds
                  following the closing of the Sale.72

                 If the Plan is confirmed after June 25, 2021, the accrued interest under the DIP
                  Facility will be required to be paid in cash on the earliest (i) the Commitment
                  Termination Date (as defined in the DIP Loan Documents), (2) the date on which
                  the entire principal amount of the DIP Loans become due and payable pursuant to
                  the terms of the DIP Agreement, or (3) the date of payment in full of the DIP Loans,
                  subject to terms of the DIP Loan Documents.

        The Debtors believe that the DIP Facility is in the best interests of the Estates because it
will provide the Debtors with any additional liquidity they may need to get through Confirmation
of the Plan. The treatment of the DIP is further described in the Plan and the DIP Motion.

5.9     Litigation, Adversary Proceeding, Coverage Disputes, and Mediation

        (a)       The Cyprus Insurance Adversary Proceeding

       On March 7, 2019, the Debtors initiated an adversary proceeding against Cyprus, captioned
Imerys Talc America, Inc., et al. v. Cyprus Amax Minerals Company and Cyprus Mines
Corporation, Adv. Pro. No. 19-50115 [Adv. Pro. Docket No. 1] (the “Cyprus Insurance
Adversary Proceeding”). The issue to be decided in the Cyprus Insurance Adversary Proceeding
is whether, after Cyprus Mines sold and transferred its talc business in 1992, Cyprus retained any

72.
       The Plan Proponents further agree that in the event the Sale to Magris Resources closes for the
amount set forth in the Sale Order, no purchase price enhancement will be payable by Imerys S.A.

                                                    59
US-DOCS\120811663.4
             Case 19-10289-LSS          Doc 2853         Filed 01/27/21     Page 72 of 203




right to the proceeds of, or any right to assert claims under, the Cyprus Talc Insurance Policies for
lawsuits alleging injuries resulting from exposure to talc or products containing talc mined,
distributed, sold and/or supplied by Cyprus Mines prior to June 5, 1992. Ultimately, the Debtors
are seeking a declaration that Cyprus no longer has any right to the proceeds of, or to pursue claims
under, the Cyprus Talc Insurance Policies with respect to talc-related lawsuits.

        The Debtors’ property rights in the proceeds of the Cyprus Talc Insurance Policies stem
from that certain Agreement of Transfer and Assumption (as amended the “ATA”), dated June 5,
1992, by and between Cyprus Mines and CTC. Cyprus Mines’ talc-related liabilities (subject to
certain exceptions) were transferred to CTC, which is now Debtor ITA. The Debtors contend that
pursuant to the ATA, Cyprus Mines sold, transferred, and assigned all of its interest in assets,
properties, and rights of every type relating to Cyprus Mines’ talc business to CTC, which included
all rights to seek the proceeds of, and pursue claims under, the Cyprus Talc Insurance Policies.73

        Prior to the initiation of the Cyprus Insurance Adversary Proceeding, on February 28, 2019,
Cyprus filed the Emergency Motion for (i) Interim and Final Orders Granting Relief from the
Automatic Stay under Bankruptcy Code § 362(d) to Use Insurance Coverage under Cyprus
Historical Policies or, in the Alternative, (ii) Adequate Protection Under Bankruptcy Code §§ 361
and 363(e) [Docket No. 104]. Following hearings on the motion and briefs filed by the Debtors
and other parties in interest, Cyprus and the Debtors agreed to limited stay relief during the
pendency of the Cyprus Insurance Adversary Proceeding. On March 26, 2019, the Bankruptcy
Court entered an order permitting Cyprus to use the Cyprus Talc Insurance Policies to defend and
indemnify Cyprus in certain asbestos-related lawsuits in which any Cyprus entity is a defendant,
and to tender any new asbestos-related lawsuits to insurers under the Cyprus Talc Insurance
Policies [Docket No. 309]. The Debtors reserved their rights to assert claims against Cyprus, and
any Cyprus-related entity that obtained the benefit of the Cyprus Talc Insurance Policies during
the pendency of the Cyprus Insurance Adversary Proceeding.

        Discovery in the Cyprus Insurance Adversary Proceeding was completed in January 2020,
and the Cyprus Insurance Adversary Proceeding was scheduled to go to trial on March 25 and
March 27, 2020. However, in February 2020, prior to filing summary judgment and opening trial
briefs, the parties to the Cyprus Insurance Adversary Proceeding agreed to stay the Cyprus
Insurance Adversary Proceeding and to engage in mediation.

       The Cyprus Insurance Adversary Proceeding has remained stayed since February 2020.
Pursuant to the Third Amended Scheduling Order and Order Appointing Mediator [Adv. Pro.
Docket No. 183] (the “Scheduling Order”), during this period, the parties agreed that they could


73
         Leading up to the ATA, Cyprus Mines and its subsidiaries acquired the stock or assets of other talc
companies. In 1989, Cyprus Mines purchased 100% of the stock of Windsor from J&J. In 1992, pursuant
to the ATA, Cyprus Mines and its affiliates transferred such stock and substantially all of the other assets
in their then existing talc business to a newly formed subsidiary, CTC, resulting in Windsor becoming a
wholly owned subsidiary of CTC. Contemporaneously with the consummation of the ATA, RTZ America,
Inc. (later known as Rio Tinto) purchased 100% of the stock of CTC from Cyprus Mines pursuant to that
certain Stock Purchase Agreement dated June 5, 1992, by and between RTZ America, Inc., Cyprus Mines,
and Cyprus Minerals Company. CTC subsequently changed its name to Luzenac America, which is now
Debtor ITA.

                                                    60
US-DOCS\120811663.4
              Case 19-10289-LSS          Doc 2853         Filed 01/27/21     Page 73 of 203




continue to discuss and address with the Bankruptcy Court, among other things, (i) certain
documents produced by Cyprus to which the Debtors objected, (ii) re-opening certain depositions
to address newly produced documents, and (iii) the stipulation of facts between the parties. To the
extent the mediation was not successful, the Scheduling Order also provided that Cyprus and the
Debtors would work together to negotiate and file with the Bankruptcy Court an amended
scheduling order.

       The parties held an initial mediation session before mediator Lawrence W. Pollack on
March 3, 2020, and have continued to engage in mediation, culminating in the Cyprus Settlement
(the “Cyprus Mediation”).

        Pursuant to the Cyprus Settlement, on and after December 22, 2020, the Debtors will stay
and cease prosecuting the Cyprus Insurance Adversary Proceeding, and subject to the occurrence
of the Cyprus Trigger Date, the Debtors will dismiss the Cyprus Insurance Adversary Proceeding.
However, in the event the Cyprus Trigger Date does not occur, the Debtors shall be entitled to
continue to prosecute the Cyprus Insurance Adversary Proceeding.74

        (b)      The Cyprus Indemnity Adversary Proceeding

       On June 15, 2020, Cyprus initiated an adversary proceeding against ITA, ITV, Johnson &
Johnson, and Johnson & Johnson Consumer Inc. (collectively, the “Indemnity Proceeding
Defendants”), captioned Cyprus Mines Corporate and Cyprus Amax Minerals Company v. Imerys
Talc America, Inc., Imerys Talc Vermont, Inc., Johnson & Johnson and Johnson & Johnson
Consumer Inc., Adv. Pro. No. 20-50626 [Adv. Pro. Docket No. 1] (the “Cyprus Indemnity
Adversary Proceeding”). The issue to be decided in the Cyprus Indemnity Adversary Proceeding
is whether Cyprus has any indemnity rights against J&J under the 1989 SPA and the 1989 Supply
Agreement. The Debtors maintain that they have indemnification rights against J&J under those
agreements, regardless of whatever indemnity rights (if any) Cyprus may have against J&J.

        On July 29, 2020, the Debtors filed an answer to the complaint asserting various affirmative
defenses as well as counterclaims (i) seeking a declaration that Cyprus Mines lacks the right and
standing to pursue the causes of action asserted in the complaint, and (ii) asserting that Cyprus
Mines breached its representations and warranties under certain agreements. On July 29, 2020,
J&J filed a motion to dismiss the complaint for lack of subject matter jurisdiction, or, in the
alternative, to abstain or to sever and transfer the claims to the United States District Court for the
District of Vermont (the “J&J Motion to Dismiss”). On September 1, 2020, Cyprus responded
to the Debtors’ counterclaims and the J&J Motion to Dismiss, and on September 3, 2020, Cyprus
filed a request for oral argument in connection with the J&J Motion to Dismiss. On September
16, 2020, J&J filed a reply in support of the J&J Motion to Dismiss. On October 6, 2020, Cyprus


74
        Similarly, the Cyprus Settlement requires the Cyprus Protected Parties to stay and cease
prosecuting (on or after December 22, 2020) and/or dismiss or withdraw (upon the occurrence of the Cyprus
Trigger Date) all adversary proceedings, any proofs of claim, objections, discovery demands and discovery
disputes, and any other litigation against the Debtors, the Tort Claimants’ Committee, and the FCR.
Further, and subject to the terms of the Plan, all such releases and Injunctions in the Plan and Confirmation
Order with respect to the Cyprus Protected Parties will dissolve if any of the cash payments required to be
made by CAMC (or Freeport as guarantor, if applicable) are not timely made.

                                                     61
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853         Filed 01/27/21    Page 74 of 203




filed a sur-reply in opposition to the J&J Motion to Dismiss, and on October 16, 2020, J&J filed
an opposition to the sur-reply. As of the date of this Disclosure Statement, the request for oral
argument and the J&J Motion to Dismiss are pending before the Bankruptcy Court.

       On and after December 22, 2020, Cyprus will stay and cease prosecuting the Cyprus
Indemnity Adversary Proceeding as to the Debtors, and following the occurrence of the Cyprus
Trigger Date, the Cyprus Indemnity Adversary Proceeding will be dismissed by Cyprus as to the
Debtors. If the Cyprus Trigger Date does not occur, Cyprus shall be entitled to continue to
prosecute the Cyprus Indemnity Adversary Proceeding as to the Debtors.

        (c)      Rio Tinto/Zurich Mediation

        As discussed in greater detail above, the Debtors assert rights to coverage under the Zurich
Policies. Historically, Zurich has declined to defend the Mesothelioma Claims on the basis of
exclusions in the policies for asbestos-related claims, but has accepted the Debtors’ tender of the
defense of OC Claims.75 In addition, the Rio Tinto Captive Insurers issued the Rio Tinto Captive
Insurer Policies, which included Luzenac America and other Rio Tinto Corporate Entities as
insureds, although Rio Tinto contends that the Debtors are not entitled to coverage under those
policies under the 2011 Purchase.

        The Debtors, Rio Tinto, Zurich, the FCR, the Tort Claimants’ Committee, and Mircal
(together, the “Rio Tinto/Zurich Mediation Parties”) agreed to enter into non-binding mediation
in an attempt to reach a resolution regarding disputes over (i) alleged liabilities relating to the Rio
Tinto Corporate Parties’ prior ownership of the Debtors, (ii) alleged indemnification obligations
of the Rio Tinto Corporate Parties, and (iii) the amount of coverage to which the Debtors claim to
be entitled under Talc Insurance Policies issued by the Zurich Corporate Parties and the Rio Tinto
Captive Insurers (the “Rio Tinto/Zurich Mediation”). On December 26, 2019, the Bankruptcy
Court entered an order appointing Lawrence W. Pollack to serve as mediator [Docket No. 1370].
Mediation sessions took place on January 28, January 29, and May 29, 2020. The Rio Tinto/Zurich
Mediation Parties subsequently agreed to the terms of the Rio Tinto/Zurich Settlement as set forth
in Section 7.6(i) of this Disclosure Statement.

        (d)      California Coverage Action and Insurers’ Relief from Stay Motion

        On August 24, 2017, the Certain Excess Insurers initiated the lawsuit styled as Columbia
Cas. Co., et al. v. Cyprus Mines Corp., et al., No. CGC-17-560919 in the California Superior
Court, County of San Francisco (the “California Coverage Action”). The second amended
complaint filed by the Certain Excess Insurers on July 27, 2018, seeks a determination as to which
of various competing corporate entities (including ITA) (collectively, the “Corporate Entities”)
have rights to the Cyprus Talc Insurance Policies. The Certain Excess Insurers are also seeking
determinations as to whether there are any obligations with respect to talc bodily injury claims that
remain, the existence and extent of the Certain Excess Insurers’ contribution rights against certain




75
       See Rio Tinto’s Opposition to Certain Excess Insurers’ Motion for Relief from Stay and Conditional
Cross-Motion for Relief from Stay to Permit Rio Tinto to Pursue Cross-Claims [Docket No. 505].

                                                   62
US-DOCS\120811663.4
             Case 19-10289-LSS          Doc 2853        Filed 01/27/21     Page 75 of 203




other insurers, and the resolution of certain discrete coverage issues under certain of the Cyprus
Talc Insurance Policies.

        ITA is a named defendant in all but two of the ten causes of action asserted by the Certain
Excess Insurers in their second amended complaint. Three of the causes of action address which
entity or entities have coverage rights under the Cyprus Talc Insurance Policies. The other causes
of action concern the amount of coverage available under the Cyprus Talc Insurance Policies. The
Debtors contend that (i) ITA has the right to seek the proceeds of, and pursue coverage under, the
Cyprus Talc Insurance Policies and (ii) the amounts due under the Cyprus Talc Insurance Policies
are assets of their Estates.76

       On November 20, 2017, the Certain Excess Insurers agreed to extend the time for the
Corporate Entities to respond to the first amended complaint to December 1, 2017. A partial stay
was agreed to by the Certain Excess Insurers and the Corporate Entities whereby none of the
Corporate Entities were permitted to propound discovery requests on any of the Certain Excess
Insurers and the Certain Excess Insurers were precluded from seeking discovery from insurer-
defendants relating to underlying lawsuits, Cyprus Mines’ talc supply history, and Cyprus Mines’
corporate transaction history. The stay was extended through July 20, 2018. On July 27, 2018,
the Certain Excess Insurers filed their second amended complaint, and on August 16, 2018, the
Certain Excess Insurers agreed to further extend the stay, which was ultimately extended through
February 11, 2019.

        During the partial stay, ITA did not respond to the second amended complaint, did not
participate in formal discovery, and did not engage in motion practice. Despite the partial stay,
one or more of the Certain Excess Insurers continued to defend and settle various talc lawsuits on
behalf of ITA subject to a reservation of rights. One or more of the Certain Excess Insurers also
defended and settled certain talc lawsuits on behalf of ITA notwithstanding the fact that the Certain
Excess Insurers agreed not to pursue the claims asserted in the California Coverage Action.
Moreover, while the parties to the California Coverage Action did resolve certain issues, this was
done through negotiations without court involvement.77



76
         Certain other insurers, including Ace Property and Casualty Company (“Central National”) and
Unigard Insurance Company (“Unigard”), were named as defendants in the California Coverage Action.
For instance, the Certain Excess Insurers pursued equitable contribution and subrogation claims against
Central National and Unigard. On June 18, 2018, the Certain Excess Insurers filed a motion for summary
adjudication against Central National and Unigard seeking a ruling that each insurer was obligated to
participate in defense and indemnity upon exhaustion of primary policies. Unigard also filed a cross-
complaint against Cyprus and ITA, but agreed to extend the time for ITA to respond through February 19,
2019. In light of the bankruptcy filing, ITA has not responded to Unigard’s cross-complaint, which seeks,
among other things, damages from ITA for an alleged breach of a settlement agreement. There is no current
date for the hearing on the Certain Excess Insurers’ motion for summary adjudication against Unigard, and
the court in the California Coverage Action summarily denied the Certain Excess Insurers’ motion for
summary adjudication against Central National as premature.
77
        ITA also filed a cross-complaint in the California Coverage Action, seeking a finding that certain
cross-defendant insurers are obligated to defend ITA, or reimburse ITA for defense expenses, and
indemnify ITA in connection with certain lawsuits seeking damages for personal injury caused by exposure

                                                   63
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853         Filed 01/27/21    Page 76 of 203




        On April 19, 2019, the Certain Excess Insurers filed the Certain Excess Insurers’ Motion
for Relief from the Automatic Stay to Permit the California Coverage Action to Proceed and Order
of Abstention [Docket No. 390] (the “Insurers’ Relief from Stay Motion”) pursuant to which the
Certain Excess Insurers sought relief from the automatic stay to permit the California Coverage
Action to proceed.78 The Certain Excess Insurers also moved for the Bankruptcy Court to abstain
from interpreting the Cyprus Talc Insurance Policies in the Cyprus Insurance Adversary
Proceeding.79 The Debtors and certain other parties in interest filed oppositions to the Insurers’
Relief from Stay Motion on grounds that it is unclear whether Cyprus has any rights to the proceeds
of, or any ability to pursue any claims under, the Cyprus Talc Insurance Policies for certain talc-
related lawsuits until the Cyprus Insurance Adversary Proceeding is fully and finally decided. The
Debtors primarily argued that lifting the stay would be an unnecessary waste of judicial and Estate
resources, and could risk inconsistent (and preclusive) judgments that would flow from the
concurrent litigation of the Cyprus Insurance Adversary Proceeding and the California Coverage
Action. On June 28, 2019, the Bankruptcy Court entered an order denying the Insurers’ Relief
from Stay Motion [Docket No. 762]. As of the date hereof, the California Coverage Action
remains subject to the automatic stay.

        (e)      XL Mediation

        As discussed in greater detail above, the Debtors assert rights to coverage under the XL
Policies. The Debtors, XL, the Tort Claimants’ Committee, and the FCR (together, the “XL
Mediation Parties”) agreed to enter into non-binding mediation in an attempt to reach a resolution
regarding the amount of coverage to which the Debtors claim to be entitled under the XL Policies.
On October 12, 2020, the Bankruptcy Court entered an order appointing Lawrence W. Pollack to
serve as mediator [Docket No. 2325]. The XL Mediation Parties participated in an initial
mediation session before Mr. Pollack on October 22, 2020 and have continued to engage in
mediation.

        (f)      Chubb Mediation

        As noted above, ITA believes it has the right to seek coverage under the Cyprus Talc
Insurance Policies. Certain of the Cyprus Talc Insurance Policies were issued by Century
Indemnity Company, Federal Insurance Company, and Central National Insurance Company of
Omaha (collectively, the “Chubb Insurers”). Specifically, the Chubb Insurers have represented
that they issued eighteen umbrella or excess policies between the years of 1975 and 1985 with
total limits of approximately $110 million (the “Chubb Policies”). The Debtors, the Chubb
Insurers, the Tort Claimants’ Committee, and the FCR (together, the “Chubb Mediation Parties”)

to asbestos or asbestiform minerals in talc and talc-containing products mined, delivered, or supplied by
Cyprus Mines.
78
        National Union and Lexington Insurance Company were not listed as Certain Excess Insurers in
the Insurers’ Relief from Stay Motion, however, they were included as Certain Excess Insurers in the
Certain Excess Insurers’ reply brief.
79
        Central National Insurance Company of Omaha (for policies issued through Cravens Dargan &
Co., Pacific Coast) and Providence Washington Insurance Company (as successor in interest to Seaton
Insurance Company, successor in interest to Unigard Mutual Insurance Company) filed joinders in support
of the motion [Docket Nos. 411 and 512].

                                                   64
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853       Filed 01/27/21   Page 77 of 203




agreed to enter into non-binding mediation in an attempt to reach a resolution regarding the amount
of coverage to which the Debtors claim to be entitled under the Chubb Policies. On October 22,
2020, the Bankruptcy Court entered an order appointing Lawrence W. Pollack to serve as mediator
[Docket No. 2386]. The Chubb Mediation Parties participated in an initial mediation session
before Mr. Pollack on November 19, 2020 and have continued to engage in mediation.

        (g)      Truck, Old Republic, and AIC Mediation

        Certain of the Cyprus Talc Insurance Policies were also issued by Truck. Specifically,
Truck issued a multi-year primary insurance policy between the years of 1974 and 1980 with total
limits of approximately $4.5 million. The Debtors, Truck, the Tort Claimants’ Committee, and
the FCR (together, the “Truck Mediation Parties”) agreed to enter into non-binding mediation
in an attempt to reach a resolution regarding disputes over certain insurance obligations. On
November 13, 2020, the Bankruptcy Court entered an order appointing Lawrence W. Pollack to
serve as mediator [Docket No. 2515].

        In addition, certain of the Cyprus Talc Insurance Policies were issued by (i) Old Republic
Insurance Company (“Old Republic”) and (ii) AIC and Allianz Underwriters Inc. (“AUI” and
together with AIC, “Allianz”) . Old Republic issued three insurance policies between the years of
1985 and 1988 with original total limits of approximately $6 million, AIC issued four insurance
policies between the years of 1961 and 1964 with original total limits of approximately $4 million,
and AUI issued four insurance policies between the years of 1981 and 1984 with original total
limits of approximately $20 million. The Debtors, the Tort Claimants’ Committee, and each of
Old Republic and Allianz (together the “Old Republic/AIC Mediation Parties”) agreed to enter
into non-binding mediation in an attempt to reach a resolution regarding disputes over certain
alleged insurance obligations. On January 5, 2021, the Bankruptcy Court entered an order
appointing Lawrence W. Pollack to serve as mediator [Docket No. 2703].

        The Old Republic/AIC Mediation Parties and the Truck Mediation Parties intend to engage
in a joint mediation on or about February 17, 2021.

        (h)      Talc-Related Litigation

                 (1)    Consolidation of Talc Litigation in District Court and Daubert Hearings

        On October 4, 2016, the U.S. Judicial Panel on Multidistrict Litigation (the “MDL Panel”)
ordered that pending and future personal injury or wrongful death actions in federal courts alleging
that plaintiffs or their decedents developed ovarian or uterine cancer from the use of J&J’s talcum
powder products80 be transferred and centralized in the U.S. District Court for the District of New
Jersey, Trenton Division (the “MDL Proceeding”). In addition to individual actions pending in
federal district courts around the country, two consumer class actions alleging that J&J’s talcum
powder products were marketed for use without disclosure of talc’s alleged carcinogenic properties
were included in the MDL Proceeding.




80
        The specific J&J products involved are J&J’s Baby Powder and Shower to Shower body powder.

                                                65
US-DOCS\120811663.4
             Case 19-10289-LSS          Doc 2853         Filed 01/27/21    Page 78 of 203




        The MDL Panel assigned U.S. District Judge Freda Wolfson as presiding judge for the
MDL Proceeding. Judge Wolfson designated U.S. Magistrate Judge Lois Goodman to assist her
in the MDL Proceeding. The cases were consolidated to (1) reduce or eliminate duplicative
discovery, (2) prevent inconsistent pretrial rulings on discovery and privilege issues, (3) prevent
inconsistent rulings on Daubert motion practice, and (4) conserve the resources of the parties, their
counsel, and the federal judiciary in these actions. Additionally, there are common factual issues
in these cases related to the alleged risk of cancer posed by talc and talc-based body powders,
whether the defendants knew or should have known of this alleged risk, and whether defendants
provided adequate instructions and warnings with respect to these products. As of May 1, 2020,
approximately 15,390 such actions involving 16,440 plaintiffs were pending in the MDL in the
U.S. District Court of New Jersey. Although the MDL Proceeding has been stayed as to ITA
following the Petition Date, the MDL Proceeding is ongoing with respect to J&J and other
defendants.

        After creation of the MDL Proceeding and its assignment to Judge Wolfson, she ordered a
hearing at which all parties could present their summary views of the medical and scientific issues
related to the MDL Proceeding, as well as evidence as to whether talc-based body powder products
could cause or contribute to ovarian and uterine cancer. That hearing was held on January 26,
2017. Judge Wolfson subsequently ordered full briefing by the parties on the threshold Daubert
issue of whether reliable and sufficient scientific and medical evidence exists on the issue of
causation. Judge Wolfson set an evidentiary hearing on that issue that ran from July 22 to July 31,
2019, with plaintiffs presenting five witnesses and J&J presenting three witnesses. At the
conclusion of the hearing, the Judge requested final Daubert briefing from all parties which was
submitted on October 7, 2019. On April 27, 2020, Judge Wolfson rendered her Daubert decision
on the opinions offered by these witnesses, granting in part and denying in part J&J’s motion to
exclude opinions of plaintiffs’ five witnesses and denying plaintiffs’ motion to exclude the
opinions of J&J’s three experts. In re Johnson & Johnson Talcum Powder Products Mktg., Sales
Practices and Products Litig., MDL No. 2738, Civil Action No. 16-2638 (FLW) (D.N.J. April 27,
2020).

                 (2)    Consolidation of State Court Talc Litigation

        Other OC Claim cases are pending in several state courts across the country. In New
Jersey, the Supreme Court designated such cases as Multi-County Litigation for centralized
management by the Superior Court of New Jersey Law Division: Atlantic County. Following a
hearing on the admissibility of plaintiffs’ experts’ causation opinions, on September 2, 2016, the
Superior Court ruled in favor of J&J and ITA, excluded plaintiffs’ general causation experts, and
granted summary judgment to the defendants in the first two bellwether cases set for
trial. Plaintiffs’ appeal of those rulings to the Appellate Division, although stayed as to Debtor
ITA, is pending as to J&J.

        In California state court, all cases related to OC Claims have been consolidated for pretrial
purposes in Judicial Council Coordination Proceedings in the Superior Court for Los Angeles
County. Before the first bellwether trial in 2017, ITA obtained summary judgment in its favor
based on the bulk-supplier immunity doctrine and the sophisticated intermediary doctrine. After
a plaintiff’s verdict against J&J in the first bellwether trial in that proceeding, the trial court granted
judgment notwithstanding the verdict and a motion for new trial, which were appealed in

                                                    66
US-DOCS\120811663.4
             Case 19-10289-LSS       Doc 2853        Filed 01/27/21   Page 79 of 203




November 2017. In July 2019, those rulings were affirmed in part and reversed and remanded to
the trial court in part. As to ITA, the plaintiff’s appeal of the summary judgment in favor of ITA
was stayed with the filing of the Chapter 11 Cases.

        Other cases related to OC Claims have been tried in Missouri and Georgia state
courts. Five cases in which verdicts were rendered against J&J in Missouri state court have been
reversed on appeal, and others are currently pending appeal. The first trial in Georgia state court
resulted in a hung jury and has not yet been retried. All cases are stayed as to ITA, however they
continue to move forward as to J&J and the other defendants. Approximately 150 additional cases
are pending in courts of various other states around the country, including Arizona, Delaware,
Florida, Illinois, Louisiana, Pennsylvania, Rhode Island, and Virginia.

                 (3)   Appeals

        Lanzo Appeal

        On or about December 23, 2016, the Lanzo Movants (as defined below) filed an action in
the Superior Court of New Jersey, Law Division, Middlesex County (the “NJ State Court”)
against ITA for products liability resulting in personal injury in connection with the use of talcum
powder, including a claim for punitive damages. On April 5 and April 11, 2018, a jury returned a
verdict in favor of the Lanzo Movants for compensatory damages in the amount of $11,468,884.93
and punitive damages in the amount of $25,000,000.00, respectively. On April 23, 2019, the NJ
State Court entered a judgment in favor of the Lanzo Movants in the amount of $36,468,884.93,
including interest (the “Lanzo Judgment”).

        On April 25, 2018, ITA appealed the Lanzo Judgment (the “Lanzo Appeal”) to the
Superior Court of New Jersey, Appellate Division (the “NJ Appellate Court”). Moreover, on or
about May 22, 2018, ITA posted a supersedeas bond issued by Aspen (as defined below) in the
amount of $39,204,051.36 (the “Lanzo Appeal Bond”). In its opening brief, ITA alleged that it
is entitled to a new trial due to prejudicial evidentiary and instructional errors, including the
introduction of unreliable expert testimony and a prejudicial alternative-causation instruction. In
addition to a new trial, ITA sought vacatur of the punitive damages award.

        Upon commencement of the Chapter 11 Cases, the Lanzo Appeal was stayed, and the NJ
Appellate Court entered an order dismissing the Lanzo Appeal without prejudice. Following
approval of the Lanzo Stipulation (as defined below), the automatic stay was modified to permit
the Lanzo Appeal to proceed to final resolution. Thereafter, in July 2019, the Lanzo Appeal was
reinstated, and on October 2, 2019, ITA filed its reply brief. Oral argument on the issues raised in
the appeal is scheduled for March 9, 2021.

        Booker Appeal

       On or about December 9, 2015, the Booker Movants (as defined below) filed an action in
the Superior Court of California, County of Alameda (the “CA State Court”) against ITA for
negligence and strict product liability in connection with exposure to industrial talc, including a
claim for punitive damages On November 27 and December 11, 2017, a jury returned a verdict in
favor of the Booker Movants for compensatory damages in the amount of $6,852,000.00 and
punitive damages in the amount of $4,600,000.00, respectively. On December 14, 2017, the CA

                                                67
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853     Filed 01/27/21   Page 80 of 203




State Court entered a judgment in favor of the Booker Movants in the amount of $11,723,196.2,
including $271,196.26 in costs (the “Booker Judgment”).

        On March 7, 2018, ITA appealed the Booker Judgment in the Court of Appeal of the State
of California, First Appellate District, Division 3, seeking complete reversal or reversal and
remand of the Booker Judgment for failure to establish exposure/causation, errors in the verdict
form, and erroneous successor liability. Separately, on April 2, 2018, ITA brought a second appeal
to challenge the award of costs with respect to the Booker Judgment (collectively, the “Booker
Appeals” and, together with the Lanzo Appeal, the “Appeals”). In connection with the Booker
Appeals, ITA posted a supersedeas bond issued by Aspen in the amount of $17,584,794.39
(the “Booker Appeal Bond”). The Booker Appeal Bond is in an amount greater than the face
amount of the Booker Judgment to account for post-judgment interest.

        Although the Booker Appeals were stayed when the Chapter 11 Cases were filed, following
approval of the Booker Stipulation (as defined below) the automatic stay was modified to permit
the Booker Appeals to proceed to final judgment. On December 2, 2019, the Booker Movants
filed their response to the appellants’ opening brief. On May 11, 2020, ITA filed its reply brief,
and on December 9, 2020, oral argument was held. On December 11, 2020, the Court of Appeal
of the State of California, First Appellate District, affirmed the judgment of the CA State Court.
The deadline to seek further review from the Supreme Court of California was January 20, 2021.

        (i)      English Arbitration

        As of the date of this Disclosure Statement, ITA is a named defendant in an arbitration
proceeding pending in London, in which a claimant is seeking contribution from ITA in General
Average for damage sustained to the claimant’s vessel while transporting certain goods prior to
the Petition Date. The claimant has stayed the proceeding as to ITA as a result of the ongoing
Chapter 11 Case, and its claims against ITA have since been resolved in full pursuant to an agreed
upon settlement between the claimant and a third party insurer/guarantor. As a result of the
foregoing, the arbitration has been discontinued upon agreement of the parties.

        (j)      J&J Mediation

       In an effort to resolve issues pertaining to the J&J Stay Motion, the Debtors, the Tort
Claimants’ Committee, the FCR, the Imerys Non-Debtors, and J&J agreed to enter into non-
binding mediation. On September 11, 2020, the Bankruptcy Court entered an order appointing the
Hon. Kevin Carey (Ret.) to serve as mediator [Docket No. 2188]. Mediation sessions took place
on September 18 and September 21, 2020. The parties were unable to resolve the aforementioned
issues. Moreover, and as noted above, the Bankruptcy Court denied the J&J Stay Motion on
September 23, 2020.

5.10    Material Settlements and Resolutions

        (a)      Insurance Settlements

       National Union, Columbia Casualty Company, Continental Casualty Company, The
Continental Insurance Company, Lamorak Insurance Company, Lexington Insurance Company,
and Berkshire Hathaway Specialty Insurance Company (collectively, “RMI”), ITA, Cyprus,

                                               68
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853       Filed 01/27/21   Page 81 of 203




Rawle & Henderson LLP (“Rawle”), Dentons US LLP (“Dentons”), and Alston, entered into a
settlement (the “RMI Settlement”) that was approved by the Bankruptcy Court on December 13,
2019 [Docket No. 1326]. Pursuant to the RMI Settlement, RMI agreed to pay certain of the
Debtors’ defense counsel, vendors, and experts an amount of $7,203,714 to satisfy certain
prepetition and post-petition defense costs for legal work and other professional services provided
in connection with the defense of ITA and/or Cyprus in talc-related litigation. The parties agreed
to mutual releases related to prepetition defense costs.

        In connection with the RMI Settlement, ITA and Alston also entered into a separate
agreement that was approved by the Bankruptcy Court on December 17, 2019 [Docket No. 1339]
(the “Alston Settlement”). Pursuant to the Alston Settlement, the Debtors permitted Alston to
draw down a portion of a retainer from the Debtors in satisfaction of monies owed to Alston but
not fully paid under the RMI Settlement. In exchange, Alston agreed to release any claim to the
remaining portion of the retainer and refund the remainder of the retainer, totaling $844,745.60, to
ITA.

         In addition, ITA, Rawle, Dentons, Alston, and Truck Insurance Exchange (“Truck”)
entered into a settlement (the “Truck Settlement”) that was approved by the Bankruptcy Court
on September 18, 2019 [Docket No. 1052] related to Truck’s obligations under a primary general
liability insurance policy. Pursuant to the Truck Settlement, Truck agreed to pay a total of
$2,491,445.20 to certain of the Debtors’ defense counsel and vendors and experts. The parties
agreed to mutual releases of prepetition defense costs.

      The Plan Proponents also agreed to the terms of the Rio Tinto/Zurich Settlement and the
Cyprus Settlement, which are described in Articles VI and VII of this Disclosure Statement.

        (b)      Stipulations Permitting Certain Appeals of Judgments on Account of Certain Talc
                 Personal Injury Claims to Proceed to Final Resolution

        On May 6, 2019, Stephen Lanzo, III and Kendra Lanzo (the “Lanzo Movants”) and Cheryl
Booker, individually and as successor-in-interest to Richard Booker, et al. (the “Booker
Movants”), each filed motions for relief from the automatic stay to permit the Appeals to proceed
to final resolution, and, if successful, to permit the Lanzo Movants and the Booker Movants to
execute and collect on the Lanzo Appeal Bond and the Booker Appeal Bond, as applicable [Docket
No. 493 and 491].

       On June 13, 2019, the Debtors and Aspen American Insurance Company (“Aspen”)
entered into stipulations with each of the Lanzo Movants (the “Lanzo Stipulation”) and the
Booker Movants (the “Booker Stipulation” and, together with the Lanzo Stipulation, the “Stay
Stipulations”) to lift the automatic stay as to the Appeals. The Stay Stipulations were approved
by the Bankruptcy Court on June 27, 2019 [Docket Nos. 757 and 756].

       The Stay Stipulations consensually resolved the aforementioned relief from stay motions,
and permitted the Appeals to proceed subject to the conditions set forth therein. In addition, Aspen
agreed to (i) bear sole responsibility for any and all fees and expenses incurred by ITA and its
professionals pertaining to the Appeals and (ii) waive any claim for amounts paid on account of



                                                69
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853         Filed 01/27/21    Page 82 of 203




such fees. Moreover, Aspen waived any claim for amounts paid on account of punitive damages
in connection with the Lanzo Judgment and the Booker Judgment.

       Any claim held by Aspen stemming from (i) the Lanzo Movants’ collection of the Lanzo
Appeal Bond and/or (ii) the Booker Movants’ collection of the Booker Appeal Bond, will be a
Talc Personal Injury Claim and Aspen will have the right to pursue such claims against the Talc
Personal Injury Trust, subject to the Stay Stipulations and the Trust Distribution Procedures.

5.11    Anticipated Developments Regarding ITI Before Confirmation

       As discussed above, the Debtors anticipate that, if the Plan receives the requisite
acceptances pursuant to each of sections 1126(c) and 524(g) of the Bankruptcy Code, ITI will file
a voluntary petition for relief under chapter 11 of the Bankruptcy Code. This Section describes
key aspects of the contemplated chapter 11 process with respect to ITI.

       The Debtors anticipate that ITI’s reorganization will have a minimal effect on ITI and the
North American Debtors’ business operations. As discussed herein, the only holders of Claims
against ITI that will be Impaired are holders of Talc Personal Injury Claims and Non-Debtor
Intercompany Claims in Classes 4 and 5a, respectively.

        (a)      First-Day Motions and Related Relief

        ITI’s reason for filing chapter 11 is to address its talc-related liabilities. To ensure a smooth
transition into chapter 11 and in furtherance of this goal, ITI will file a number of motions with
the Bankruptcy Court on the commencement date of its restructuring proceedings, including:

             an unimpaired claims motion authorizing ITI to satisfy or honor all unimpaired claims
              including, among other things, claims arising from employee wage and benefit
              obligations and claims arising from goods and services provided by vendors and
              suppliers;

             a motion to ensure continued access to its prepetition cash management system;

             a motion requesting that certain of the orders previously entered in the Chapter 11
              Cases be made applicable to ITI (including, without limitation, orders: (i) authorizing
              payment of prepetition insurance obligations and the ability to maintain post-petition
              insurance coverage; (ii) authorizing payment of prepetition taxes and fees;
              (iii) authorizing employment of professionals utilized in the ordinary course of
              business; (iv) authorizing the retention of the North American Debtors’ professionals;
              (v) establishing procedures for interim compensation and reimbursement of
              professionals; (vi) approving this Disclosure Statement; and (vii) extending the period
              to remove claims);

             a motion seeking authority to have its chapter 11 case jointly administered with those
              of the North American Debtors for procedural purposes only under case number 19-
              10289 (LSS); and



                                                   70
US-DOCS\120811663.4
              Case 19-10289-LSS          Doc 2853         Filed 01/27/21    Page 83 of 203




             a motion seeking authority to waive certain obligations to (i) file schedules and a
              statement of financial affairs, (ii) file a list of ITI’s twenty largest unsecured creditors,
              and (iii) convene a section 341 meeting of creditors.

        For the avoidance of doubt, the interests of holders of Claims against ITI (except for Talc
Personal Injury Claims and Non-Debtor Intercompany Claims) are Unimpaired under the Plan.
Accordingly, ITI does not anticipate filing schedules and a statement of financial affairs, and will
petition the Bankruptcy Court for waiver of such requirements.

        (b)       Anticipated Plan Process

       The Debtors are not presently seeking approval of this Disclosure Statement as to ITI,
because at this time ITI is not a Debtor in the Chapter 11 Cases. However, upon Bankruptcy Court
approval of this Disclosure Statement, the Debtors intend to solicit votes to accept or reject the
Plan with respect to holders of Claims in Class 4 against ITI. Additionally, and although ITI is
not yet a Debtor in the Chapter 11 Cases, the key dates with respect to solicitation of votes to
accept or reject the Plan as to ITI are the same as the dates set forth in the Solicitation Order and
described in Article X of this Disclosure Statement entitled “Voting Procedures and
Requirements.”

       The Debtors anticipate that ITI will commence its bankruptcy proceeding in advance of the
Confirmation Hearing and will, at or before the Confirmation Hearing, seek an order by the
Bankruptcy Court approving this Disclosure Statement as it applies to holders of Talc Personal
Injury Claims against ITI pursuant to section 1125 of the Bankruptcy Code.

       In the event the Bankruptcy Court approves this Disclosure Statement as to ITI, holders of
Claims in Class 4 vote in the requisite numbers necessary to approve the Plan, and the Bankruptcy
Court subsequently confirms the Plan, the Confirmation Order will apply to ITI as well. Subject
to the terms and conditions set forth in the Plan and described throughout this Disclosure
Statement, ITI will then emerge from bankruptcy protection contemporaneously with the other
Debtors.

                                              ARTICLE VI.

                       SETTLEMENTS AND THE SALE OF THE NORTH
                             AMERICAN DEBTORS’ ASSETS

6.1     The Imerys Settlement

       The Plan incorporates a global settlement that is the product of extensive negotiations and
discussions among the Plan Proponents providing for the treatment of Talc Personal Injury Claims
in a manner that is consistent with the Bankruptcy Code. The Plan Proponents submit that the
Imerys Settlement is the product of months of intensive, arms’-length negotiations and is the
lynchpin of the Plan, paving the way for a consensual resolution of these Chapter 11 Cases. The
Imerys Settlement, by way of the Imerys Contribution, secures a recovery for the benefit of the
Debtors’ creditors, additional valuable assets that will be provided to the Talc Personal Injury



                                                     71
US-DOCS\120811663.4
              Case 19-10289-LSS          Doc 2853        Filed 01/27/21      Page 84 of 203




Trust, and an additional cash recovery resulting from the Sale of the North American Debtors’
assets.

        (a)      Overview of the Imerys Settlement

        The Imerys Settlement provides, among other things, (i) funding to the Talc Personal Injury
Trust in the form of the Imerys Settlement Funds and (ii) additional funding to the Debtors in the
form of the Imerys Cash Contribution to support their reorganization efforts in this phase of the
Chapter 11 Cases.81 Moreover, the Imerys Settlement provides the Talc Personal Injury Trust with
additional, non-Cash consideration, including, but not limited to, the release of certain claims held
by the Imerys Non-Debtors, and the transfer of certain insurance rights to the Talc Personal Injury
Trust, all as set forth in the Plan. In exchange, and as described in Article XII of the Plan, the Plan
provides releases to the Imerys Protected Parties (the “Imerys Releases”), as well as a permanent
channeling injunction that bars the pursuit of Talc Personal Injury Claims against the Imerys
Protected Parties. All Talc Personal Injury Claims will be channeled to and resolved by the Talc
Personal Injury Trust pursuant to the Talc Personal Injury Trust Agreement and the Trust
Distribution Procedures.

        As part of the Imerys Settlement, the Tort Claimants’ Committee and the FCR have agreed
to release their claims against the Imerys Non-Debtors, including those premised on certain
theories of liability including, inter alia, piercing the corporate veil, alter ego, conspiracy, or
successor liability. The Imerys Non-Debtors have taken the position that the only entities that
could face potential liability for Talc Personal Injury Claims are the Debtors. To date, no court
has upheld a claim against an Imerys Non-Debtor on these theories of liability, and the only court
to substantively review these issues rejected these claims. See Order Granting Motion to Quash
re: Imerys USA, Leavitt v. Johnson & Johnson, Case No. RG17882401 (Sup. Ct. Cal. Dec. 28,
2018). However, the Tort Claimants’ Committee and the FCR have continued to maintain the
validity of these claims. After an investigation of the underlying merits of these claims by the Tort
Claimants’ Committee and the FCR, and in order to avoid further protracted litigation and expense,
the parties agreed to resolve these claims as part of the Imerys Settlement.

       As further described below, the Imerys Settlement also contemplated that the North
American Debtors would initiate a sale process in pursuit of a sale of substantially all of the assets
of the North American Debtors82 under section 363 of the Bankruptcy Code. Proceeds from the
Sale will be used to fund the Talc Personal Injury Trust as described in the Plan.

        Finally, in order to implement the Imerys Settlement and effectuate the Plan, upon the
Effective Date (i) the equity interests in ITI will be reinstated and (ii) the equity interests in each
of the North American Debtors will be canceled and the equity interests in each of the Reorganized
North American Debtors will be issued to the Talc Personal Injury Trust. The Talc PI Note will
also be issued to the Talc Personal Injury Trust, which, pursuant to the Talc PI Pledge Agreement,


81
         Any portions of the Imerys Cash Contribution not used by the Debtors or applied to the Reserves
(pursuant to the limits established in the Plan) will revert to Talc Personal Injury Trust, subject to the
limitations contained in the Plan.
82
        For the avoidance of doubt, the Sale does not include the sale of ITI’s assets.

                                                    72
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853        Filed 01/27/21   Page 85 of 203




will be secured by a majority of the voting equity interests of Reorganized ITI following the
Effective Date.

        The Imerys Settlement resolves all outstanding disputes and claims between the Debtors,
their Estates, the Imerys Non-Debtors, the Tort Claimants’ Committee, and the FCR. While the
key terms of the Imerys Settlement are summarized in this Disclosure Statement, you should read
the Plan for a complete understanding of the terms and conditions of the Imerys Settlement.

        (b)      Imerys Releases and Disbursement of the Imerys Contribution

       In exchange for the Imerys Contribution, Imerys S.A. requires confirmation of the Plan
and entry of a Confirmation Order by the Bankruptcy Court and affirmed by the District Court that
provides the Imerys Protected Parties with the protection of the Channeling Injunction pursuant to
sections 524(g) and 105(a) of the Bankruptcy Code, the Imerys Releases, and the Supplemental
Settlement Injunction Order. Each is described in further detail in the Plan.

             The Imerys Non-Debtors’ Contribution on Behalf of the Protected Parties

        Upon the satisfaction, or waiver by the Plan Proponents in writing, of all conditions
precedent to the disbursement of the Imerys Contribution in the Plan, the Imerys Contribution shall
be distributed by the Imerys Non-Debtors pursuant to the terms of the Plan.

             Section 524(g) and 105(a) Injunction in Favor of the Imerys Protected Parties

        Subject to the Talc Distribution Procedures, the Channeling Injunction shall permanently
and completely enjoin any person or entity from asserting in any way a Talc Personal Injury Claim
against the Protected Parties. All claims against the Protected Parties subject to the Channeling
Injunction shall be channeled to, and paid by, the Talc Personal Injury Trust in accordance with
the Trust Distribution Procedures.

       Each of the Imerys Protected Parties is included as a “Protected Party” as that term is
defined in the Plan. Accordingly, the Imerys Protected Parties shall receive the benefit of the
Channeling Injunction in accordance with sections 524(g) and 105(a) of the Bankruptcy Code.

             Releases in Favor of the Imerys Protected Parties

        The Plan contemplates certain releases in favor of the Imerys Protected Parties to be
provided by (i) the Debtors and the Reorganized Debtors, on their own behalf and as
representatives of their respective Estates, (ii) the Tort Claimants’ Committee and the FCR, on
their own behalf, and (iii) the Releasing Claim Holders. Such releases are further described in
Article VII of this Disclosure Statement.

             Supplemental Settlement Injunction Order

        In connection with the implementation of the Imerys Settlement, the Plan includes the
Supplemental Settlement Injunction Order, pursuant to which all Persons that have held or
asserted, that hold or assert, or that may in the future hold or assert any Imerys Released Claims
directly or indirectly against the Imerys Protected Parties (or any of them) shall be permanently

                                                  73
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853        Filed 01/27/21   Page 86 of 203




stayed, restrained, and enjoined from pursuing now, or at any time in the future, any Imerys
Released Claims. The Supplemental Settlement Injunction Order is further described in
Article VII of this Disclosure Statement.

6.2     Settlement with Rio Tinto and Zurich

        The Plan also incorporates a comprehensive settlement among the Debtors, on the one
hand, and Rio Tinto (on behalf of itself and the Rio Tinto Captive Insurers and for the benefit of
the Rio Tinto Protected Parties), and Zurich (on behalf of itself and for the benefit of the Zurich
Protected Parties), on the other hand, and consented to by the Tort Claimants’ Committee and the
FCR, that is the product of months of intensive, arms’-length negotiations, multiple mediation
sessions, and the production and review of a broad set of documents relating to the parties’
disputes. The Rio Tinto/Zurich Settlement resolves complex disputes among the parties, in an
effort to avoid prolonged litigation, and does not involve any admission of liability by any party
to the settlement.

        (a)      Overview of the Rio Tinto/Zurich Settlement

        The Rio Tinto/Zurich Settlement (a) releases the Rio Tinto Protected Parties and the Zurich
Protected Parties from the Rio Tinto/Zurich Released Claims and (b) channels to the Talc Personal
Injury Trust all Talc Personal Injury Claims against any Rio Tinto Protected Party, Rio Tinto
Captive Insurer, or Zurich Protected Party. Both the Rio Tinto/Zurich Released Claims and the
channeled Talc Personal Injury Claims include, without limitation, any and all claims directly or
indirectly arising out of or relating to (i) alleged liabilities relating to the Rio Tinto Corporate
Parties’ prior ownership of the Debtors, (ii) alleged indemnification obligations of the Rio Tinto
Corporate Parties, and (iii) the amount of coverage to which the Debtors claim to be entitled under
Talc Insurance Policies issued by the Zurich Corporate Parties and the Rio Tinto Captive Insurers.
In return, the Talc Personal Injury Trust will receive the Rio Tinto/Zurich Contribution, consisting
of $340 million in cash, along with certain indemnification, contribution, and/or subrogation rights
against third parties held by the Zurich Corporate Parties and the Rio Tinto Corporate Parties. The
Rio Tinto/Zurich Contribution will provide a substantial recovery for persons holding Talc
Personal Injury Claims.

         As part of the Rio Tinto/Zurich Settlement, the Tort Claimants’ Committee and the FCR
have agreed to the release of any and all claims against the Rio Tinto Protected Parties relating in
any way to any Talc Personal Injury Claims, including those premised on liabilities such as
piercing the corporate veil, alter ego, conspiracy, or successor liability. The Rio Tinto Protected
Parties have taken the position that they have no such liability, and to date, no court has upheld a
claim against any Rio Tinto Protected Parties on these theories of liability. The resolution of each
of these matters represents a compromise of disputes among the parties, without any admission of
liability, intended to avoid the costs, risks, and delay associated with protracted litigation. The
Tort Claimants’ Committee and the FCR have also consented to the Debtors’ release of all rights
under insurance policies issued by the Zurich Corporate Parties and the Rio Tinto Captive Insurers
notwithstanding their disputes concerning the amount of coverage potentially available to the
Debtors under these policies, the application of the policies to the Talc Personal Injury Claims,
and the timing and amount of such claims in the future, in order to avoid the costs, risks, and delay
associated with undertaking protracted litigation against these insurers.

                                                 74
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853        Filed 01/27/21   Page 87 of 203




        (b)      Terms of the Rio Tinto/Zurich Settlement

             The Rio Tinto/Zurich Contribution

        The Rio Tinto/Zurich Contribution is contingent (i) on the Bankruptcy Court’s entry of a
Confirmation Order and the District Court’s entry of an Affirmation Order, each in a form
reasonably acceptable to Rio Tinto and Zurich, confirming the Plan, and approving (a) the Rio
Tinto/Zurich Settlement, including the Rio Tinto/Zurich Settlement Agreement, and (b) the
releases set out in the Plan, the Channeling Injunction, and the other injunctive relief set out in the
Plan, including the Supplemental Settlement Injunction, as to the Rio Tinto Protected Parties, the
Rio Tinto Captive Insurers, and the Zurich Protected Parties (as applicable); (ii) on the
Confirmation Order and Affirmation Order becoming Final Orders; and (iii) on the Plan’s
becoming effective. If these preconditions are met, Rio Tinto and Zurich will each make their
respective portions of the Rio Tinto/Zurich Contribution, or cause it to be made, in Rio Tinto’s
case on behalf of itself, the Rio Tinto Captive Insurers, and the Rio Tinto Protected Parties, and in
Zurich’s case on behalf of the Zurich Protected Parties, to the Talc Personal Injury Trust, to be
used for the payment of Talc Personal Injury Claims in accordance with the Trust Distribution
Procedures and the Talc Personal Injury Trust Agreement. The releases and Injunctions provided
to the Rio Tinto Protected Parties, the Rio Tinto Captive Insurers, and the Zurich Protected Parties
(as applicable) will not be effective until the Rio Tinto/Zurich Contribution is made to the Talc
Personal Injury Trust.

             Rio Tinto/Zurich Settlement Agreement

        Confirmation of the Plan will constitute approval of the Rio Tinto/Zurich Settlement
Agreement, under which Zurich and the Rio Tinto Captive Insurers, respectively, will buy back
any and all of Debtors’ rights under the Zurich Policies and Rio Tinto Captive Insurer Policies,
free and clear of any rights of third parties, pursuant to section 363 of the Bankruptcy Code.

             Channeling Injunction Under Sections 524(g) and 105(a) in Favor of the Rio Tinto
              Protected Parties, the Rio Tinto Captive Insurers, and the Zurich Protected Parties

        In accordance with sections 524(g) and 105(a) of the Bankruptcy Code, the Channeling
Injunction shall permanently and completely enjoin any person or entity from asserting any Talc
Personal Injury Claim against the Rio Tinto Protected Parties, the Rio Tinto Captive Insurers,
and/or the Zurich Protected Parties, as these parties are “Protected Parties” as that term is defined
in the Plan. All claims against the Rio Tinto Protected Parties, the Rio Tinto Captive Insurers,
and/or the Zurich Protected Parties subject to the Channeling Injunction shall be channeled to the
Talc Personal Injury Trust and resolved in accordance with the Trust Distribution Procedures.

             Releases in Favor of the Rio Tinto Protected Parties and the Zurich Protected Parties

       The Plan contemplates certain releases in favor of the Rio Tinto Protected Parties and the
Zurich Protected Parties to be provided by (i) the Debtors and the Reorganized Debtors, on their
own behalf and as representatives of their respective Estates, (ii) the Tort Claimants’ Committee
and the FCR, solely on their own behalf, and (iii) the Releasing Claim Holders (as to the Rio Tinto
Protected Parties). Such releases are further described in Article VII of this Disclosure Statement.


                                                  75
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853        Filed 01/27/21    Page 88 of 203




             Supplemental Settlement Injunction Order

        In connection with the implementation of the Rio Tinto/Zurich Settlement, the Plan
includes the Supplemental Settlement Injunction Order, pursuant to which all Persons that have
held or asserted, that hold or assert, or that may in the future hold or assert any Rio Tinto/Zurich
Released Claims directly or indirectly against the Rio Tinto Protected Parties (or any of them)
and/or the Zurich Protected Parties (or any of them) shall be permanently stayed, restrained, and
enjoined from pursuing now, or at any time in the future, any Rio Tinto/Zurich Released Claims.
The Supplemental Settlement Injunction Order is further described in Article VII of this Disclosure
Statement.

6.3     Settlement with the Cyprus Parties

         The Cyprus Settlement is the product of good faith and arms’-length negotiations and is a
critical development in the Chapter 11 Cases, as it resolves the treatment of all Talc Personal Injury
Claims relating to Cyprus and the disputes with Cyprus regarding the Debtors’ entitlement to the
proceeds of the Cyprus Talc Insurance Policies and the rights of the Debtors and Cyprus to certain
indemnities by J&J. The parties to the Cyprus Settlement include the Debtors, the Tort Claimants’
Committee, and the FCR, Cyprus Mines (acting through its independent director, D.J. (Jan) Baker),
CAMC, and Cyprus’ parent company, Freeport. Ultimately, the Cyprus Settlement saves the
Debtors, their Estates, and their creditors significant time, expense, and uncertainty, and
meaningfully increases the assets of the Talc Personal Injury Trust available for distribution to
holders of Talc Personal Injury Claims. Like the Imerys Settlement and the Rio Tinto/Zurich
Settlement, the Cyprus Settlement is incorporated in the Plan.

        (a)      Overview of the Cyprus Settlement

        Subject to the occurrence of the Cyprus Trigger Date, the Cyprus Settlement (a) releases
the Cyprus Protected Parties from the Estate Causes of Action and the Cyprus Released Claims
and (b) channels to the Talc Personal Injury Trust all Talc Personal Injury Claims against any
Cyprus Protected Party. In return, and also subject to the occurrence of the Cyprus Trigger Date,
the Talc Personal Injury Trust will receive $130 million in cash in seven installments, and the
Cyprus Protected Parties (as applicable) will assign to the Talc Personal Injury Trust (i) the rights
to and in connection with the Cyprus Talc Insurance Policies, and (ii) all rights to or claims for
indemnification, contribution, or subrogation against (a) any Person relating to the payment or
defense of any Talc Personal Injury Claim or other past talc-related claim channeled to the Talc
Personal Injury Trust prior to the Cyprus Trigger Date, and (b) any Person relating to any other
Talc Personal Injury Claim or other claims channeled to the Talc Personal Injury Trust.

         The Debtors, the Tort Claimants’ Committee, and the FCR have agreed to the release of
any and all claims against the Cyprus Protected Parties relating in any way to any Talc Personal
Injury Claim. The Cyprus Protected Parties have taken the position that they have no such
liability. As with the Imerys Settlement and the Rio Tinto/Zurich Settlement, the resolution of
these matters represents a compromise of disputes among the parties, without any admission of
liability. Such compromise is intended to avoid the costs, risks, and delay associated with
protracted litigation, and was agreed to by the Tort Claimants’ Committee and the FCR after an
extensive investigation of the underlying merits of these claims.


                                                 76
US-DOCS\120811663.4
             Case 19-10289-LSS          Doc 2853        Filed 01/27/21     Page 89 of 203




        The Plan Proponents believe the Cyprus Settlement confers significant benefits on the
Estates and their creditors. Under the Cyprus Settlement, subject to the occurrence of the Cyprus
Trigger Date, $130 million will ultimately be contributed to the Talc Personal Injury Trust. In
addition, the Cyprus Insurance Adversary Proceeding and the Cyprus Indemnity Adversary
Proceedings (described in Sections 5.9(a) and 5.9(b) of this Disclosure Statement) are being
settled, with Cyprus contributing any rights to the Cyprus Talc Insurance Policies that it holds to
the Talc Personal Injury Trust. The Debtors believe they have strong positions in both adversary
proceedings, but the litigation would be extensive and costly and presents substantial risks,
including the risk that the Bankruptcy Court would rule that the Debtors do not have enforceable
rights, or do not have exclusive rights, to the proceeds of the Cyprus Talc Insurance Policies or
indemnification claims against J&J.83 The Cyprus Settlement resolves these contested issues as
between Cyprus and the Debtors, and, if effectuated, ensures that the Talc Personal Injury Trust
will obtain all of the rights to the Cyprus Talc Insurance Policies, as well as the rights under the
1989 SPA and the 1989 Supply Agreement. Issues regarding coverage available under the Cyprus
Talc Insurance Policies remain subject to unresolved litigation in the California Coverage Action.

        Pursuant to Section 12.3.1 of the Plan and the Cyprus Settlement, talc-related personal
injury claims against Cyprus are to be channeled to the Talc Personal Injury Trust. As noted above,
in 1992, Cyprus transferred talc-related liabilities to ITA under the ATA. Accordingly, many
plaintiffs have historically sued the Debtors and Cyprus for the same talc-related liabilities arising
prior to the 1992 transaction.84 In light of the significant overlap between talc personal injury
claims against Cyprus Mines and the claims against ITA, as well as the pending disputes between
the Debtors and Cyprus regarding insurance and other assets that may be available to meet such
claims, the Plan Proponents and Cyprus agreed, as part of the Cyprus Settlement, that claims
against Cyprus would be channeled to the Talc Personal Injury Trust along with claims against the
Debtors.

        It is contemplated that there will be a separate Cyprus Mines Bankruptcy filed in the United
States Bankruptcy Court for the District of Delaware. It is expected that the case will be filed as
early as late January 2021. The Cyprus Mines Plan embodying the terms of the Cyprus Settlement
will be filed in the Cyprus Mines Bankruptcy. If the disclosure statement associated with the
Cyprus Mines Plan is approved, the Cyprus Mines Plan will be solicited for vote and subject to its
own confirmation hearing.

        It is contemplated that the Cyprus Mines Plan will contain the broadest releases and
injunctions permitted by sections 105(a), 524(g), and 1141(d)(1) of the Bankruptcy Code so as to



83
       See Complaint, Adv. Pro. No. 20-50626 [Adv. Pro. Docket No. 1] (Cyprus Indemnity Adversary
Proceeding); Answer and Counterclaim of Cyprus Mines Corporation and Cyprus Amax Minerals
Company to the Debtors’ Complaint for Injunctive and Declaratory Relief, Adv. Pro. 19-50115 [Adv. Pro.
Docket No. 9] (Cyprus Insurance Adversary Proceeding).
84
         As of the Petition Date, Cyprus Mines or CAMC had been named as defendants in approximately
700 talc-related lawsuits. In a substantial number of those lawsuits, Cyprus Mines or CAMC was named
as a co-defendant of one or more of the Debtors, and the lawsuits attempted to hold Cyprus and the Debtors
liable for the same conduct.

                                                   77
US-DOCS\120811663.4
              Case 19-10289-LSS         Doc 2853         Filed 01/27/21    Page 90 of 203




prevent an assertion of any further talc-related claims of any kind against any Cyprus Protected
Party.

         In the event the Cyprus Mines Trigger Date occurs, it is contemplated that all talc personal
injury claims channeled pursuant to the Cyprus Mines Plan will go to the Talc Personal Injury
Trust proposed in the Chapter 11 Cases of ITA, ITV, ITC, and ITI (to the extent it commences a
proceeding under the Bankruptcy Code). It is the understanding of the parties to the Cyprus
Settlement that the talc liability of Cyprus Mines and the Debtors is entirely coextensive as a result
of ITA’s assumption of Cyprus Mines’ talc liability pursuant to the terms of the ATA. As a result,
all of the Talc Personal Injury Claims against Cyprus and the Debtors will be channeled to the Talc
Personal Injury Trust established in the Chapter 11 Cases. The Plan Proponents believe that this
structure will allow for a more efficient distribution of the Talc Personal Injury Trust Assets and
increase the amounts of recovery available for holders of Talc Personal Injury Claims that are
resolved by the Talc Personal Injury Trust for payment.

        If the Cyprus Trigger Date does not occur, then talc personal injury claims against Cyprus
Mines will not be channeled to the Talc Personal Injury Trust and the Cyprus Contribution will
not be made. Nonetheless, the holders of such claims would retain their rights to assert them
against Cyprus Mines. In the alternative, the holders of such claims may seek a recovery from
Fund A, B, or C (each as defined in the Trust Distribution Procedures) pursuant to the Trust
Distribution Procedures to the extent all applicable conditions with respect thereto are met.

        (b)      Terms of the Cyprus Settlement

             Section 105 Injunction

        The Debtors shall seek an injunction pursuant to section 105 of the Bankruptcy Code
against the commencement or continuation of talc-related litigation claims against Cyprus Mines
or CAMC. The Cyprus Settlement Agreement is conditioned upon the Debtors seeking the Section
105 Injunction and the Bankruptcy Court entering such an injunction by the date set forth in the
Cyprus Settlement Agreement (absent extension by the parties).85

             Implementation of the Cyprus Settlement

       The Cyprus Settlement will be implemented through two chapter 11 plans, which will be
coordinated to the maximum extent possible, provided that such coordination does not delay the
Debtors’ confirmation schedule. The Debtors understand that Cyprus Mines intends to file the
Cyprus Mines Bankruptcy as early as late January 2021. The filing of the Cyprus Mines
Bankruptcy is an element of the Cyprus Settlement, and was required by Cyprus Mines and CAMC
to ensure that Cyprus Mines and the Cyprus Protected Parties obtain comprehensive relief. The
material terms of the Cyprus Mines Plan were negotiated as part of the Cyprus Settlement and are


85
         On January 21, 2021, the Debtors filed the Debtors’ Complaint for Injunctive Relief [Docket No.
2816] seeking a preliminary injunction under section 105(a) of the Bankruptcy Code enjoining the
continuation or commencement of any action by certain defendants against Cyprus asserting a personal
injury claim relating to talc mined, processed, manufactured, sold and/or distributed by any of the Debtors
or Cyprus Mines.

                                                    78
US-DOCS\120811663.4
             Case 19-10289-LSS         Doc 2853        Filed 01/27/21    Page 91 of 203




consistent with the Plan. Effectiveness of the Plan (other than the provisions implementing the
Cyprus Settlement) is not conditioned on confirmation or effectiveness of the Cyprus Mines Plan.

       The terms of the Cyprus Settlement relating to assignment of insurance rights by Cyprus
Protected Parties to the Talc Personal Injury Trust are set forth in the Plan. The Cyprus Mines
Plan and the Cyprus Settlement Agreement will include terms that are consistent with the terms of
the Plan that relate to Cyprus Talc Insurance Policies, including terms consistent with the
“Insurance Provisions” in Section 11.4.1, which preserve rights and obligations of Talc Insurance
Companies.

            The Cyprus Contribution

        The Cyprus Contribution is contingent on: (i) entry of the Section 105 Injunction by the
Bankruptcy Court; approval by the Bankruptcy Court of the Plan, including approval of the Cyprus
Settlement; (ii) entry of the Affirmation Order by the District Court, and the Affirmation Order
becoming a Final Order; (iii) approval by a bankruptcy court of the Cyprus Mines Plan, including
approval of the Cyprus Settlement; (iv) entry of an affirmation order by the District Court in the
Cyprus Mines Bankruptcy, and the affirmation order becoming a Final Order; and (v) satisfaction
of the other conditions precedent set forth in Section 9.2 of the Plan, as well as substantially similar
conditions in the Cyprus Mines Plan (as applicable). If these preconditions as more fully described
in the Cyprus Settlement Agreement are met, Cyprus will make the Cyprus Contribution to the
Talc Personal Injury Trust, to be used for the payment of Talc Personal Injury Claims in
accordance with the Trust Distribution Procedures and the Talc Personal Injury Trust Agreement
beginning on the Cyprus Trigger Date. The releases and Injunctions provided to the Cyprus
Protected Parties will not be effective until the Cyprus Contribution is made to the Talc Personal
Injury Trust as further described in the Plan. Further, and subject to the terms of the Plan, all such
releases and Injunctions in the Plan and the Confirmation Order with respect to the Cyprus
Protected Parties will dissolve if any of the cash payments required to be made by CAMC (or
Freeport as guarantor, if applicable) are not timely made.

            Approval of the Cyprus Settlement

      Confirmation of the Plan will constitute approval of the Cyprus Settlement Agreement,
however the Cyprus Settlement will not be effective until the Cyprus Trigger Date.

            Channeling Injunction Under Sections 524(g) and 105(a) in Favor of the Cyprus
             Protected Parties

       In accordance with sections 524(g) and 105(a) of the Bankruptcy Code, and subject to the
occurrence of the Cyprus Trigger Date, the Channeling Injunction shall permanently and
completely enjoin any person or entity from asserting any Talc Personal Injury Claim against the
Cyprus Protected Parties. All claims against the Cyprus Protected Parties subject to the
Channeling Injunction shall be channeled to the Talc Personal Injury Trust and resolved in
accordance with the Trust Distribution Procedures.




                                                  79
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853       Filed 01/27/21    Page 92 of 203




             Releases in Favor of the Cyprus Protected Parties

        The Plan contemplates certain releases in favor of the Cyprus Protected Parties to be
provided by (i) the Debtors and the Reorganized Debtors, on their own behalf and as
representatives of their respective Estates, (ii) the Tort Claimants’ Committee and the FCR, solely
on their own behalf, (iii) the Releasing Claim Holders, and (iv) the Cyprus Settling Talc Insurance
Companies. Such releases are further described in Article VII of this Disclosure Statement.

             Supplemental Settlement Injunction Order

        In connection with the implementation of the Cyprus Settlement, the Plan includes the
Supplemental Settlement Injunction Order, pursuant to which all Persons that have held or
asserted, that hold or assert, or that may in the future hold or assert any Cyprus Released Claims
directly or indirectly against the Cyprus Protected Parties (or any of them) shall be permanently
stayed, restrained, and enjoined from pursuing now, or at any time in the future, any Cyprus
Released Claims, subject to the occurrence of the Cyprus Trigger Date. The Supplemental
Settlement Injunction Order is further described in Article VII of this Disclosure Statement.

6.4     Sale of North American Debtors’ Assets

        (a)      Sale of Assets

        The Plan contemplates that the Debtors will undertake a sale and marketing process of the
North American Debtors’ assets in accordance with section 363 of the Bankruptcy Code. To this
end, on May 15, 2020, the North American Debtors filed a motion seeking a Bankruptcy Court
order (i) authorizing and approving bidding procedures for the sale of all or substantially all of the
North American Debtors’ assets (the “Bidding Procedures”); (ii) establishing procedures for the
assumption and assignment of certain executory contracts and unexpired leases; (iii) establishing
procedures in connection with the selection of a Stalking Horse Bidder (as defined in the Sale
Motion), if any, and related protections; and (iv) approving the sale of assets free and clear of all
Interests (as defined in the Sale Motion) pursuant to an asset purchase agreement [Docket No.
1718] (the “Sale Motion”). An order approving the Bidding Procedures and timeline related to
the Sale was approved on June 30, 2020 [Docket No. 1950]. On July 28, 2020, the Debtors filed
the Notice of Modified Deadlines Contained in the Bidding Procedures and the Bidding
Procedures Order [Docket No. 2039], on September 11, 2020, the Debtors filed the Second Notice
of Modified Deadlines Contained in the Bidding Procedures and the Bidding Procedures Order
[Docket No. 2189] and on October 13, 2020, the Debtors filed the Third Notice of Modified
Deadlines Contained in the Bidding Procedures and the Bidding Procedures Order [Docket No.
2329], each of which lists revised key dates and deadlines related to the sale process.

        As more fully described in the Sale Motion, in November 2019, the North American
Debtors engaged PJT as their investment banker to assist the North American Debtors with their
evaluation of a potential sale of all or a portion of their assets. Following their engagement, PJT’s
professionals have worked closely with the North American Debtors’ management, boards of
directors, and other advisors to assist the North American Debtors in: (i) preparing marketing
materials in conjunction with a sale and (ii) defining the terms, conditions, and impact of any sale.
With the filing of the Sale Motion, PJT commenced a process to identify potential purchasers and


                                                 80
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853        Filed 01/27/21   Page 93 of 203




pursue potential transactions for the North American Debtors. On July 17, 2020, PJT received
initial indications of interest for the Debtors’ assets, pursuant to the Bid Procedures Order, and on
July 24, 2020, the Debtors, with the assistance of PJT and their other advisors, selected the
Potential Bidders (as defined in Sale Motion), which were permitted to enter the second phase of
the sale process.

       The North American Debtors determined that a sale of substantially all of their assets, in
conjunction with the implementation of the Imerys Settlement, to one or more buyer(s) would
maximize the value of their Estates and result in more funds available for holders of Talc Personal
Injury Claims. The North American Debtors sought the relief requested in the Sale Motion to
ensure that they had the necessary flexibility to run a value-maximizing sale process.

        Imerys S.A. and the Tort Claimants’ Committee agreed that Imerys S.A. would not
participate in the sale process as a bidder “to avoid complicating the court-approved sale process
with a potential bid from the asset’s most recent owner.” See Statement of Imerys, S.A. in
Connection with the Pending Sale of Substantially All of the Debtors’ Assets [Docket No. 1975].
Further, this decision is “consistent with [Imerys, S.A.’s] management of its global business
portfolio.” See id.

       On October 13, 2020, the Debtors filed a Notice of (I) Designation of Stalking Horse
Bidder, (II) Filing of Stalking Horse Agreement and Proposed Sale Order and (III) Request for
Approval of Bid Protections [Docket No. 2330], which, among other things, designated Magris
Resources Canada Inc. (“Magris Resources”) as the Stalking Horse Bidder (as defined in the
Bidding Procedures) and the Bid (as defined in as defined in the Bidding Procedures) submitted
by Magris Resources as the Stalking Horse Bid (as defined in the Bidding Procedures) and
provided notice that the Debtors have entered into an asset purchase agreement with Magris
Resources (as may be amended or modified, the “Asset Purchase Agreement”), a copy of which
was attached as Exhibit A to the notice, for the sale of substantially all of the Debtors’ assets
pursuant to section 363 of the Bankruptcy Code. The purchase price payable to the Debtors under
the Asset Purchase Agreement for the Purchased Assets (as defined in the Asset Purchase
Agreement) consists of the following: (i) $223,000,000 in cash consideration, and (ii) the
assumption of the Assumed Liabilities (as defined in the Asset Purchase Agreement).

        On November 17, 2020, the Bankruptcy Court entered an order authorizing the Debtors to
sell substantially all of their assets to Magris Resources [Docket No. 2539]. The Debtors anticipate
that the Sale will close in the first quarter of 2021.

        (b)      Sale Proceeds and Purchase Price Enhancement

         The Sale Proceeds will be contributed to the Talc Personal Injury Trust in accordance with
the terms of the Plan and any DIP Order. In addition, and as part of the Imerys Settlement, Imerys
S.A. has agreed to contribute certain additional amounts of up to $102.5 million, contingent on the
value of the Sale Proceeds (the “Purchase Price Enhancement”). The Purchase Price
Enhancement will work as follows: (i) if the Sale Proceeds are $30 million or less, Imerys S.A.
will contribute $102.5 million to the Talc Personal Injury Trust as a purchase price enhancement;
(ii) for every dollar of Sale Proceeds between $30 million and $60 million, the purchase price



                                                 81
US-DOCS\120811663.4
             Case 19-10289-LSS         Doc 2853         Filed 01/27/21    Page 94 of 203




enhancement shall be reduced by $0.50; and (iii) for every dollar of Sale Proceeds in excess of $60
million, the purchase price enhancement shall be reduced by $0.70.86

                                           ARTICLE VII.

                              THE PLAN OF REORGANIZATION

        The confirmation of a plan of reorganization is the principal objective of a chapter 11 case.
A plan of reorganization sets forth the means for treating claims against, and equity interests in, a
debtor. Confirmation of a plan of reorganization by a bankruptcy court makes it binding on the
debtor, any person or entity acquiring property under the plan, and any creditor of, or equity
interest holder in, the debtor, whether or not such creditor or equity interest holder has accepted
the plan or received or retains any property under the plan. Subject to certain limited exceptions
and other than as provided in a plan itself or in a confirmation order, a confirmation order
discharges the debtor from any debt that arose prior to the date of confirmation of the plan of
reorganization.

       This Article of this Disclosure Statement summarizes certain relevant provisions of the
Plan. This Article is intentionally not a recitation of the entirety of the Plan, a copy of which is
attached hereto as Exhibit A.

        For additional information regarding the Plan not discussed in this Article, please refer to
the following select Plan provisions:

                                      Topic                                          Plan Provision

 Treatment of Executory Contracts and Unexpired Leases                             Article V

 Distributions Under the Plan on Account of Claims                                 Article VI

 Resolution of Disputed Claims Other than Talc Personal Injury Claims              Article VII

 Reservation of Rights                                                             Section 12.5

 Disallowed Claims and Disallowed Equity Interests                                 Section 12.6

 No Successor Liability                                                            Section 12.8

 Corporate Indemnities                                                             Section 12.9

 Jurisdiction of Bankruptcy Court                                                  Article XIII

 Miscellaneous Provisions                                                          Article XIV



86
         As noted above, the Plan Proponents have agreed that in the event the Sale closes for the amount
set forth in the Sale Order, no purchase price enhancement will be payable by Imerys S.A.

                                                   82
US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853        Filed 01/27/21   Page 95 of 203




     THE FOLLOWING SUMMARY HIGHLIGHTS CERTAIN OF THE SUBSTANTIVE
PROVISIONS OF THE PLAN, AND IS NOT, NOR IS IT INTENDED TO BE, A COMPLETE
DESCRIPTION OR A SUBSTITUTE FOR A FULL AND COMPLETE REVIEW OF THE
PLAN. THE PLAN PROPONENTS URGE ALL HOLDERS OF CLAIMS OR EQUITY
INTERESTS TO READ AND STUDY CAREFULLY THE PLAN, A COPY OF WHICH IS
ATTACHED AS EXHIBIT A TO THIS DISCLOSURE STATEMENT.

7.1    Treatment of Administrative Claims, Fee Claims, DIP Facility Claims, and Priority Tax
Claims

        (a)       Administrative Claims

                 (1)    Allowed Administrative Claims

        Holders of Allowed Administrative Claims (other than Fee Claims, which are governed by
Section 2.3 of the Plan) shall receive Cash equal to the unpaid portion of such Allowed
Administrative Claims on the Distribution Date, in full satisfaction, settlement, release, and
discharge of and in exchange for such Claims, or such amounts and on such other terms as may be
agreed to by the holders of such Claims and the Debtors or the Reorganized Debtors, as the case
may be; provided, however, that Allowed Administrative Claims representing liabilities incurred
on or after the Petition Date in the ordinary course of business by any of the Debtors shall be paid
by the Debtors or the Reorganized Debtors, as the case may be, in accordance with the terms and
conditions of the particular transactions relating to such liabilities and any agreements relating
thereto. All Allowed Administrative Claims (other than Fee Claims) shall be paid from funds held
in the Administrative Claim Reserve, which shall be funded from Cash on hand, the Sale Proceeds,
and/or the Imerys Cash Contribution (excluding the Unsecured Claim Contribution). The
Reorganized Debtors will be entitled to transfer excess funds from the Fee Claim Reserve (after
all Allowed Fee Claims have been satisfied in full) and the Reorganized North American Debtor
Cash Reserve (excluding all funds attributable to the Unsecured Claim Contribution) to the
Administrative Claim Reserve as they deem necessary or appropriate, on notice to the FCR and
the Tort Claimants’ Committee, to enable them to satisfy their obligations pursuant to the Plan.

                 (2)    Administrative Claims Bar Date

        Except as otherwise provided in Article II of the Plan, requests for payment of
Administrative Claims (other than Fee Claims and Claims against the North American Debtors
arising under section 503(b)(9) of the Bankruptcy Code), must be filed and served on the
Reorganized Debtors pursuant to the procedures specified in the Confirmation Order and the notice
of entry of the Confirmation Order no later than sixty (60) days after the Effective Date. Holders
of Administrative Claims that are required to, but do not, file and serve a request for payment of
such Administrative Claims by the Administrative Claims Bar Date shall be forever barred,
estopped, and enjoined from asserting such Administrative Claims against, as applicable, the
Debtors or the Reorganized Debtors, or their property, and such Administrative Claims shall be
deemed discharged as of the Effective Date. Objections to such requests, if any, must be filed and
served on the Reorganized Debtors and the requesting party, as applicable, no later than ninety
(90) days after the Effective Date, unless otherwise authorized by the Bankruptcy Rules or
Bankruptcy Court. Notwithstanding the foregoing, no request for payment of an Administrative


                                                83
US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853        Filed 01/27/21   Page 96 of 203




Claim need be filed with respect to an Administrative Claim previously Allowed by Final Order,
including all Administrative Claims expressly Allowed under the Plan. For the avoidance of doubt
and in accordance with, and furtherance of, the terms of the ITC Stipulated Order, any ITC
Stipulated Claim shall be (i) automatically disallowed upon entry of the Confirmation Order and
(ii) deemed discharged upon the Effective Date, without any further action required.

                 (3)    Disputed Administrative Claims

       If a Disputed Administrative Claim is thereafter Allowed in whole or in part, the Disbursing
Agent shall (at such time as determined to be practicable by the Reorganized Debtors) distribute
from the Administrative Claim Reserve, to the holder of such Administrative Claim, the Cash that
such holder would have received on account of such Claim if such Administrative Claim had been
an Allowed Administrative Claim on the Effective Date. When (i) all Disputed Administrative
Claims against the Reorganized Debtors have been resolved and (ii) Distributions required to be
made by the Reorganized Debtors pursuant to Section 2.1 and Section 2.3 of the Plan have been
made, all Cash remaining in the Administrative Claim Reserve shall be disbursed to the Talc
Personal Injury Trust.

        (b)      Allowed Priority Tax Claims

        On the Distribution Date, holders of Allowed Priority Tax Claims shall receive Cash equal
to the amount of such Allowed Priority Tax Claims, in full satisfaction, settlement, release, and
discharge of and in exchange for such Claims unless the holder of such claim agrees to an
alternative treatment.

        (c)      Fee Claims

        All final fee requests for compensation or reimbursement of Fee Claims pursuant to
sections 327, 328, 329, 330, 331, 503(b), or 1103 of the Bankruptcy Code for services rendered to
the Debtors, the Tort Claimants’ Committee, or the FCR, all Fee Claims of members of the Tort
Claimants’ Committee for reimbursement of expenses, and all requests or Claims under section
503(b)(4) of the Bankruptcy Code, must be filed and served on the Reorganized Debtors and other
parties required to be served by the Compensation Procedures Order by no later than forty-five
(45) days after the Effective Date, unless otherwise ordered by the Bankruptcy Court. Any
objections to a final Fee Claim or any requests or claims under section 503(b)(4) of the Bankruptcy
Code must be filed by no later than twenty (20) days after the filing of such Claim. The terms of
the Compensation Procedures Order shall govern the allowance and payment of any final Fee
Claims submitted in accordance with Section 2.3 of the Plan. The Fee Examiner appointed under
the Fee Examiner Order shall continue to act in this appointed capacity unless and until all final
Fee Claims have been approved by order of the Bankruptcy Court, and the Reorganized Debtors
shall be responsible to pay the fees and expenses incurred by the Fee Examiner in rendering
services after the Effective Date.

        The amount of the Fee Claims owing to the Professionals on and after the Effective Date
shall be paid in Cash to such Professionals from funds held in the Fee Claim Reserve, which shall
be funded from Cash on hand, the Sale Proceeds, and/or the Imerys Cash Contribution (excluding
the Unsecured Claim Contribution), as soon as reasonably practicable after such Claims are


                                                84
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853        Filed 01/27/21   Page 97 of 203




Allowed by a Bankruptcy Court order. The Reorganized Debtors will be entitled to transfer excess
funds from the Administrative Claim Reserve (after all Allowed Administrative Claims have been
satisfied in full) and the Reorganized North American Debtor Cash Reserve (excluding all funds
attributable to the Unsecured Claim Contribution) to the Fee Claim Reserve as they deem
necessary or appropriate, on notice to the FCR and the Tort Claimants’ Committee, to enable them
to satisfy their obligations in the Plan. When all Allowed Fee Claims and Allowed Administrative
Claims have been paid in full.

        (d)      DIP Facility Claims

        On or prior to the Effective Date, in full satisfaction, settlement, discharge, and release of,
and in exchange for the DIP Facility Claims, all amounts payable by the Debtors under the DIP
Facility shall be satisfied in full consistent with the DIP Loan Documents and the DIP Order;
provided that Section 2.4 of the Plan only applies to the extent DIP Loans are made to the Debtors
on or prior to the Effective Date.

7.2     Treatment of Classified Claims and Equity Interests

        The classification and treatment of Claims against and Equity Interests in each Debtor are
set forth in detail in Article III of the Plan.

        (a)      Class 1 – Priority Non-Tax Claims

                 (1)    Classification: Class 1 consists of all Priority Non-Tax Claims against the
                        Debtors.

                 (2)    Treatment: On the Distribution Date, each holder of an Allowed Class 1
                        Priority Non-Tax Claim shall receive Cash equal to the Allowed Amount of
                        such Priority Non-Tax Claim.

                 (3)    Voting: Class 1 is Unimpaired and each holder of an Allowed Claim in
                        Class 1 is presumed to accept the Plan pursuant to section 1126(f) of the
                        Bankruptcy Code. Each holder of an Allowed Claim in Class 1 is not
                        entitled to vote to accept or reject the Plan.

        (b)      Class 2 – Secured Claims

                 (1)    Classification: Class 2 consists of all Secured Claims against the Debtors.

                 (2)    Treatment: All Allowed Secured Claims in Class 2 will be treated pursuant
                        to one of the following alternatives on the Distribution Date: (i) payment in
                        full in Cash in accordance with section 506(a) of the Bankruptcy Code; (ii)
                        reinstatement pursuant to section 1124 of the Bankruptcy Code; (iii) such
                        other treatment as the Debtor and the holder shall agree; or (iv) such other
                        treatment as may be necessary to render such Claim Unimpaired.

                 (3)    Voting: Class 2 is Unimpaired and each holder of an Allowed Claim in
                        Class 2 is presumed to accept the Plan pursuant to section 1126(f) of the

                                                  85
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853        Filed 01/27/21   Page 98 of 203




                        Bankruptcy Code. Each holder of an Allowed Claim in Class 2 is not
                        entitled to vote to accept or reject the Plan.

        (c)      Class 3a – Unsecured Claims against the North American Debtors

                 (1)    Classification: Class 3a consists of all Unsecured Claims against the North
                        American Debtors.

                 (2)    Treatment: Each holder of an Allowed Unsecured Claim against the North
                        American Debtors shall be paid the Allowed Amount of its Unsecured
                        Claim on the Distribution Date. Such payment shall be (i) in full, in Cash,
                        plus post-petition interest at the federal judgment rate in effect on the
                        Petition Date, or (ii) upon such other less favorable terms as may be
                        mutually agreed upon between the holder of such Unsecured Claim and the
                        applicable North American Debtor or Reorganized North American Debtor.

                 (3)    Voting: Class 3a is Unimpaired and each holder of an Allowed Claim in
                        Class 3a is presumed to accept the Plan pursuant to section 1126(f) of the
                        Bankruptcy Code. Each holder of an Allowed Claim in Class 3a is not
                        entitled to vote to accept or reject the Plan.

        (d)      Class 3b – Unsecured Claims against ITI

                 (1)    Classification: Class 3b consists of all Unsecured Claims against ITI.

                 (2)    Treatment: The legal, equitable, and contractual rights of the holders of
                        Unsecured Claims against ITI are unaltered by the Plan. Except to the
                        extent that a holder of an Unsecured Claim against ITI agrees to a different
                        treatment, on and after the Effective Date, Reorganized ITI will continue to
                        pay or dispute each Unsecured Claim in the ordinary course of business in
                        accordance with applicable law.

                 (3)    Voting: Class 3b is Unimpaired and each holder of an Allowed Claim in
                        Class 3b is presumed to accept the Plan pursuant to section 1126(f) of the
                        Bankruptcy Code. Each holder of an Allowed Claim in Class 3b is not
                        entitled to vote to accept or reject the Plan.

        (e)      Class 4 – Talc Personal Injury Claims

                 (1)    Classification: Class 4 consists of all Talc Personal Injury Claims. For the
                        avoidance of doubt, Class 4 consists of Direct Talc Personal Injury Claims
                        and Indirect Talc Personal Injury Claims.

                 (2)    Treatment: On the Effective Date, liability for all Talc Personal Injury
                        Claims shall be channeled to and assumed by the Talc Personal Injury Trust
                        without further act or deed and shall be resolved in accordance with the
                        Trust Distribution Procedures. Pursuant to the Plan and Trust Distribution
                        Procedures, each holder of a Talc Personal Injury Claim shall have its Claim

                                                 86
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853       Filed 01/27/21    Page 99 of 203




                        permanently channeled to the Talc Personal Injury Trust, and such Claim
                        shall thereafter be resolved in accordance with the Trust Distribution
                        Procedures. Foreign Claims are a subset of Talc Personal Injury Claims
                        that will be channeled to and assumed by the Talc Personal Injury Trust and
                        subject to the Channeling Injunction; however, the Trust Distribution
                        Procedures provide that Foreign Claims will not receive any distributions
                        from the Talc Personal Injury Trust.

                 (3)    Voting: Class 4 is Impaired and each holder of an Allowed Claim in Class
                        4 is entitled to vote to accept or reject the Plan.

        (f)      Class 5a – Non-Debtor Intercompany Claims

                 (1)    Classification: Class 5a consists of all Non-Debtor Intercompany Claims.

                 (2)    Treatment: On or after the Effective Date, all Non-Debtor Intercompany
                        Claims shall be canceled, discharged, or eliminated.

                 (3)    Voting: Class 5a is Impaired. Each holder of an Allowed Claim in Class 5a
                        has consented to its treatment under the Plan as a Plan Proponent and is
                        therefore presumed to accept the Plan pursuant to section 1126(f) of the
                        Bankruptcy Code. Each holder of an Allowed Claim in Class 5a is not
                        entitled to accept or reject the Plan.

        (g)      Class 5b – Debtor Intercompany Claims

                 (1)    Classification: Class 5b consists of all Debtor Intercompany Claims.

                 (2)    Treatment: At the election of the applicable Debtor, each Debtor
                        Intercompany Claim shall (i) be reinstated, (ii) remain in place, and/or (iii)
                        with respect to certain Debtor Intercompany Claims in respect of goods,
                        services, interest, and other amounts that would have been satisfied in Cash
                        directly or indirectly in the ordinary course of business had they not been
                        outstanding as of the Petition Date, be settled in Cash.

                 (3)    Voting: Class 5b is Unimpaired and each holder of an Allowed Claim in
                        Class 5b is conclusively deemed to have accepted the Plan pursuant to
                        section 1126(f) of the Bankruptcy Code. Each holder of a Claim in Class
                        5b is not entitled to accept or reject the Plan.

        (h)      Class 6 – Equity Interests in the North American Debtors

                 (1)    Classification: Class 6 consists of all Equity Interests in the North American
                        Debtors.

                 (2)    Treatment: On the Effective Date, all Equity Interests in the North
                        American Debtors shall be canceled, annulled, and extinguished.


                                                 87
US-DOCS\120811663.4
              Case 19-10289-LSS         Doc 2853        Filed 01/27/21       Page 100 of 203




                 (3)     Voting: Class 6 is Impaired. Each holder of an Allowed Class 6 Equity
                         Interest has consented to its treatment under the Plan as a Plan Proponent
                         and is therefore presumed to accept the Plan pursuant to section 1126(f) of
                         the Bankruptcy Code. Each holder of an Allowed Equity Interest in Class
                         6 is not entitled to vote to accept or reject the Plan.

        (i)      Class 7 – Equity Interests in ITI

                 (1)     Classification: Class 7 consists of all Equity Interests in ITI.

                 (2)     Treatment: On the Effective Date, all Equity Interests in ITI shall be
                         reinstated and the legal, equitable, and contractual rights to which holders
                         of Equity Interests in ITI are entitled shall remain unaltered to the extent
                         necessary to implement the Plan.

                 (3)     Voting: Class 7 is Unimpaired and each holder of an Allowed Class 7 Equity
                         Interest is presumed to accept the Plan pursuant to section 1126(f) of the
                         Bankruptcy Code. Each holder of an Allowed Equity Interest in Class 7 is
                         not entitled to vote to accept or reject the Plan.

7.3     Acceptance or Rejection of Plan

        (a)      Classes Entitled to Vote

      Holders of Talc Personal Injury Claims shall be entitled to vote to the extent and in the
manner provided in the Voting Procedures Order [Docket No. [__]] and the Plan.87

        (b)      Acceptance of Holders of Talc Personal Injury Claims

        Pursuant to sections 1126(c) and 524(g)(2)(B)(ii)(IV)(bb) of the Bankruptcy Code, Class
4 (Talc Personal Injury Claims) shall have accepted the Plan only if at least two-thirds (2/3) in
amount and seventy-five percent (75%) of the members in Class 4 actually voting on the Plan have
voted to accept the Plan.

        (c)      Acceptance by Unimpaired Class

       Classes 1, 2, 3a, 3b, 5b, and 7 are Unimpaired under the Plan and are conclusively
presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.




87
         Pursuant to the Voting Procedures Order, all Talc Personal Injury Claims in Class 4 of the Plan
shall be temporarily allowed in the amount of $1.00 in the aggregate per claimant solely for purposes of
voting to accept or reject the Plan and not for any other purpose; provided that any votes that are determined
by final nonappealable order following a motion on notice and a hearing not filed in good faith shall be
subject to the designation pursuant to section 1126(e) of the Bankruptcy Code.

                                                     88
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853       Filed 01/27/21     Page 101 of 203




        (d)      Acceptance by Impaired Class

         Classes 5a and 6 will not receive or retain any property or distribution under the Plan and
are Impaired under the Plan. Notwithstanding, Classes 5a and 6 are presumed to have accepted
the Plan pursuant to section 1126(f) of the Bankruptcy Code because all holders of Claims or
Equity Interests (as applicable) in Classes 5a and 6 are Plan Proponents and have consented to
their treatment under the Plan.

7.4     Conditions Precedent to the Confirmation of the Plan

        Confirmation of the Plan shall not occur unless each of the following conditions has been
satisfied or waived pursuant to Section 9.3 of the Plan:

        (a)      The Bankruptcy Court shall have entered an order, acceptable in form and
                 substance to each of the Plan Proponents approving this Disclosure Statement as
                 containing adequate information within the meaning of section 1125 of the
                 Bankruptcy Code.

        (b)      Class 4 shall have voted in requisite numbers and amounts in favor of the Plan as
                 required by sections 524(g), 1126, and 1129 of the Bankruptcy Code.

        (c)      The Plan and the Plan Supplement, including any schedules, documents,
                 supplements and exhibits thereto, shall be consistent with (i) section 524(g) of the
                 Bankruptcy Code, as applicable, and (ii) the other provisions of the Plan.

        (d)      The Reorganized North American Debtors shall have sufficient funds from Cash
                 on hand and/or the Unsecured Claim Contribution to resolve all Allowed Class 3a
                 Claims and to adequately fund the Disputed Claims Reserve as determined by each
                 of the Plan Proponents.

        (e)      The Bankruptcy Court shall have made such findings and determinations regarding
                 the Plan as shall enable the entry of the Confirmation Order and any other order in
                 conjunction therewith, in form and substance acceptable to each of the Plan
                 Proponents. These findings and determinations, which are designed, among other
                 things, to ensure that the Injunctions, releases and discharges set forth in Article XII
                 shall be effective, binding and enforceable, and shall among other things, conclude:

                 (1)    Good Faith Compliance. The Plan complies with all applicable provisions
                        of the Bankruptcy Code including, without limitation, that the Plan be
                        proposed in good faith and that the Confirmation Order not be procured by
                        fraud.

                 (2)    Voting. Class 4 has voted in requisite numbers and amounts in favor of the
                        Plan as required by each of sections 524(g), 1126, and 1129 of the
                        Bankruptcy Code.




                                                   89
US-DOCS\120811663.4
            Case 19-10289-LSS         Doc 2853      Filed 01/27/21      Page 102 of 203




                 (3)    Injunctions. The Channeling Injunction, the Insurance Entity Injunction,
                        and the Supplemental Settlement Injunction Order are to be implemented in
                        connection with the Talc Personal Injury Trust.

                 (4)    Named Defendants. As of the Petition Date, one or more of the Debtors
                        had been named as a defendant in personal injury, wrongful death or
                        property damage actions seeking recovery for damages allegedly caused by
                        the presence of, or exposure to, talc or talc-containing products.

                 (5)    Assumption of Certain Liabilities. Upon the Effective Date, the Talc
                        Personal Injury Trust shall assume the liabilities of the Protected Parties
                        with respect to Talc Personal Injury Claims and have exclusive authority as
                        of the Effective Date to satisfy or defend such Talc Personal Injury Claims.

                 (6)    Funding of Talc Personal Injury Trust. The Talc Personal Injury Trust will
                        be funded with the Talc Personal Injury Trust Assets, including the Talc PI
                        Note, which will be secured by a majority of the common stock of
                        Reorganized ITI, pursuant to the Talc PI Pledge Agreement, and include the
                        right to receive distributions on account of the Talc PI Note pursuant to the
                        terms set forth in the Talc PI Note.

                 (7)    Stock Ownership. The Talc Personal Injury Trust, on the Effective Date,
                        by the exercise of rights granted under the Plan, (i) will receive the
                        Reorganized North American Debtor Stock and shall maintain the rights to
                        receive dividends or other distributions on account of such stock, and (ii)
                        will be entitled to own the majority of the common stock of Reorganized
                        ITI if specific contingencies occur.

                 (8)    Use of Talc Personal Injury Trust Assets. The Talc Personal Injury Trust
                        will use its assets and income to resolve Talc Personal Injury Claims.

                 (9)    Likelihood of Talc Personal Injury Demands. The Debtors are likely to be
                        subject to substantial future Talc Personal Injury Demands for payment
                        arising out of the same or similar conduct or events that gave rise to the Talc
                        Personal Injury Claims that are addressed by the Channeling Injunction and
                        the Insurance Entity Injunction.

                 (10)   Talc Personal Injury Demands Indeterminate. The actual amounts,
                        numbers, and timing of future Talc Personal Injury Demands cannot be
                        determined.

                 (11)   Likelihood of Threat to Plan’s Purpose. Pursuit of Talc Personal Injury
                        Claims, including Talc Personal Injury Demands, outside of the procedures
                        prescribed by the Plan and the Plan Documents, including the Trust
                        Distribution Procedures, is likely to threaten the Plan’s purpose to treat the
                        Talc Personal Injury Claims and Talc Personal Injury Demands equitably.



                                                  90
US-DOCS\120811663.4
            Case 19-10289-LSS         Doc 2853      Filed 01/27/21     Page 103 of 203




                 (12)   Injunctions Conspicuous. The terms of the Discharge Injunction, the
                        Channeling Injunction, the Supplemental Settlement Injunction Order, the
                        Release Injunction, and the Insurance Entity Injunction, including any
                        provisions barring actions against third parties, are set out in conspicuous
                        language in the Plan and in this Disclosure Statement.

                 (13)   Appropriate Trust Mechanisms. Pursuant to court orders or otherwise, the
                        Talc Personal Injury Trust shall operate through mechanisms such as
                        structured, periodic or supplemental payments, pro rata distributions,
                        matrices or periodic review of estimates of the numbers and values of Talc
                        Personal Injury Claims or other comparable mechanisms, that provide
                        reasonable assurance that the Talc Personal Injury Trust will value, and be
                        in a financial position to pay, Talc Personal Injury Claims that involve
                        similar Claims in substantially the same manner regardless of the timing of
                        the assertion of such Talc Personal Injury Claims.

                 (14)   Future Claimants’ Representative. The FCR was appointed by the
                        Bankruptcy Court as part of the proceedings leading to the issuance of the
                        Channeling Injunction, the Insurance Entity Injunction, and the
                        Supplemental Settlement Injunction Order, for the purpose of, among other
                        things, protecting the rights of persons that might subsequently assert Talc
                        Personal Injury Demands of the kind that are addressed in the Channeling
                        Injunction, the Insurance Entity Injunction, and the Supplemental
                        Settlement Injunction Order, and transferred to and assumed by the Talc
                        Personal Injury Trust.

                 (15)   Fair and Equitable Inclusion. The inclusion of each Debtor or other
                        Protected Party within the protection afforded by the Channeling Injunction
                        and the Insurance Entity Injunction, as applicable, is fair and equitable with
                        respect to the Persons that might subsequently assert Talc Personal Injury
                        Demands against each such Debtor or other Protected Party in light of the
                        benefits provided, or to be provided, to the Talc Personal Injury Trust by or
                        on behalf of each such Debtor or other Protected Party.

                 (16)   Sections 105(a) and 524(g) Compliance. The Plan complies with sections
                        105(a) and 524(g) of the Bankruptcy Code to the extent applicable.

                 (17)   Injunctions Essential.     The Discharge Injunction, the Channeling
                        Injunction, the Supplemental Settlement Injunction Order, the Release
                        Injunction, and the Insurance Entity Injunction are essential to the Plan and
                        the Debtors’ reorganization efforts.

                 (18)   Insurance Assignment Authorized. The Bankruptcy Code authorizes the
                        Assignment by preempting any terms of the Talc Insurance Policies, Cyprus
                        Talc Insurance Policy Rights, Talc Insurance CIP Agreements, Talc
                        Insurance Settlement Agreements, or provisions of applicable non-



                                                 91
US-DOCS\120811663.4
            Case 19-10289-LSS         Doc 2853       Filed 01/27/21      Page 104 of 203




                        bankruptcy law that any Talc Insurance Company may otherwise argue
                        prohibits the Assignment.

                 (19)   Indemnification Obligation Assignment Authorized. The Bankruptcy Code
                        authorizes the Assignment of the J&J Indemnification Obligations by
                        preempting any terms of the J&J Agreements or provisions of applicable
                        non-bankruptcy law that J&J may otherwise argue prohibits the
                        Assignment.

                 (20)   The Supplemental Settlement Injunction Order. The Supplemental
                        Settlement Injunction Order is fair, equitable, in the best interests of the
                        Debtors’ Estates, and shall be entered in connection with the Imerys
                        Settlement, the Rio Tinto/Zurich Settlement, and the Cyprus Settlement
                        (upon the occurrence of the Cyprus Trigger Date).

                 (21)   The Imerys Settlement. The Imerys Settlement represents a sound exercise
                        of the Debtors’ business judgment, is in the best interest of the Debtors’
                        Estates, complies with section 1123 of the Bankruptcy Code, and is
                        approved pursuant to section 1123 of the Bankruptcy Code and Bankruptcy
                        Rule 9019.

                 (22)   The Rio Tinto/Zurich Settlement. The Rio Tinto/Zurich Settlement
                        (i) represents a sound exercise of the Debtors’ business judgment, will yield
                        a fair and reasonable price for the assets being sold, is in the best interest of
                        the Debtors’ Estates, and otherwise complies with section 363 of the
                        Bankruptcy Code, (ii) meets the requirements for a sale of property free and
                        clear of any interests of third parties in such property pursuant to section
                        363(f) of the Bankruptcy Code, and (iii) constitutes a purchase in good faith
                        by Zurich and the Rio Tinto Captive Insurers pursuant to section 363(m) of
                        the Bankruptcy Code, rendering the provisions of section 363(m)
                        applicable. The Rio Tinto/Zurich Settlement is accordingly approved
                        pursuant to section 363(b) of the Bankruptcy Code and Bankruptcy Rule
                        9019.

                 (23)   The Cyprus Settlement. The Cyprus Settlement represents a sound exercise
                        of the Debtors’ business judgment, is in the best interest of the Debtors’
                        Estates, complies with section 1123 of the Bankruptcy Code, and is
                        approved pursuant to section 1123 of the Bankruptcy Code and Bankruptcy
                        Rule 9019.

        To the greatest extent permitted by law, each of the conditions precedent to the
Confirmation of the Plan may be waived or modified, in whole or in part, but only with the
unanimous written consent of each of the Plan Proponents; provided, however, that Section 9.2.1
of the Plan can only be waived as provided therein. Any waiver or modification of a condition
precedent under Section 9.3 of the Plan may be effected at any time, without notice, without leave
or order of the Bankruptcy Court or District Court, and without any other formal action.



                                                  92
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853      Filed 01/27/21     Page 105 of 203




7.5     Conditions Precedent to the Effective Date of the Plan

       Notwithstanding any other provision of the Plan or the Confirmation Order, the Effective
Date of the Plan shall occur on the first Business Day on which each of the following conditions
has been satisfied or waived pursuant to Section 9.3 of the Plan:

        (a)      Confirmation Order and Affirmation Order. The Confirmation Order shall have
                 been submitted to the District Court for affirmation on or before June 30, 2021, and
                 the Affirmation Order in form and substance acceptable to each of the Plan
                 Proponents shall have been entered by the District Court, and the Confirmation
                 Order and the Affirmation Order shall have become Final Orders; provided,
                 however, that, subject to Section 10.10.1 of the Plan with respect to the Cyprus
                 Settlement, the Effective Date may occur at a point in time when the Confirmation
                 Order and/or the Affirmation Order are not Final Orders at the sole option of the
                 Plan Proponents unless the effectiveness of the Confirmation Order or the
                 Affirmation Order, as applicable, has been stayed or vacated, in which case the
                 Effective Date may be the first Business Day immediately following the expiration
                 or other termination of any stay of effectiveness of the Confirmation Order or the
                 Affirmation Order.

        (b)      Sale Order. The Sale Order shall have (i) been entered on or before the date the
                 Confirmation Order is entered, and (ii) recognized by the Canadian Court in the
                 Canadian Proceeding on or before a date that is no later than fourteen (14) Business
                 Days after entry of the Sale Order by the Bankruptcy Court.

        (c)      Talc Personal Injury Trust. The Talc Personal Injury Trust Assets shall,
                 simultaneously with the occurrence of the Effective Date or as otherwise provided
                 in the Plan, be transferred to, vested in, and assumed by the Talc Personal Injury
                 Trust in accordance with Article IV of the Plan.

        (d)      Plan Documents. The Talc Personal Injury Trust Agreement (and related
                 documents), and the other applicable Plan Documents necessary or appropriate to
                 implement the Plan shall have been executed, delivered and, where applicable, filed
                 with the appropriate governmental authorities.

        (e)      Allowed Non-Talc Claims. The Reserves shall be adequately funded as determined
                 by each of the Plan Proponents so as to permit the Debtors to make Distributions
                 relating to Allowed Non-Talc Claims in accordance with the Plan.

        (f)      Imerys Contribution. Imerys S.A. shall have disbursed, or satisfied all conditions
                 of, the Imerys Contribution to the Debtors, the Reorganized North American
                 Debtors, or the Talc Personal Injury Trust, as applicable, in accordance with
                 Article X of the Plan.

        (g)      United States Trustee’s Fees. The fees of the United States Trustee then owing by
                 the Debtors shall have been paid in full.



                                                  93
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853     Filed 01/27/21      Page 106 of 203




        (h)      Ancillary Proceeding in Canada. The Canadian Court shall have entered an order
                 in the Canadian Proceeding recognizing the Confirmation Order in its entirety and
                 ordering the Confirmation Order and the Plan to be implemented and effective in
                 Canada in accordance with their terms.

        To the greatest extent permitted by law, each of the conditions precedent to the Effective
Date of the Plan may be waived or modified, in whole or in part, but only with the unanimous
written consent of each of the Plan Proponents; provided, however, that Section 9.2.1 of the Plan
can only be waived as provided therein. Any waiver or modification of a condition precedent
under Section 9.3 of the Plan may be effected at any time, without notice, without leave or order
of the Bankruptcy Court or District Court, and without any other formal action.

7.6     Means for Implementation of the Plan

        (a)      General

       On or after the Confirmation Date, each of the Plan Proponents shall be empowered and
authorized to take or cause to be taken, prior to the Effective Date, all actions necessary to enable
them to implement the provisions of the Plan on the Effective Date, including, without limitation,
the creation of the Talc Personal Injury Trust and the preparations for the transfer of the Talc
Personal Injury Trust Assets to the Talc Personal Injury Trust.

        (b)      Operations of the Debtors Between Confirmation and the Effective Date

        The Debtors shall continue to operate as debtors and debtors-in-possession during the
period from the Confirmation Date through and until the Effective Date.

        (c)      Charter and Bylaws

         From and after the Effective Date, each of the Reorganized North American Debtors shall
be governed pursuant to their respective Amended Charter Documents. The Amended Bylaws
and the Amended Certificates of Incorporation shall contain such provisions as are necessary to
satisfy the provisions of the Plan and, to the extent necessary to prohibit the issuance of non-voting
equity securities as required by section 1123(a)(6) of the Bankruptcy Code, subject to further
amendment of the Amended Charter Documents after the Effective Date, as permitted by
applicable law. On or prior to the Effective Date, ITA will change its name to Ivory America, Inc.,
ITV will change its name to Ivory Vermont, Inc. and ITC will change its name to Ivory Canada,
Inc.

         From and after the Effective Date, Reorganized ITI shall continue to be governed pursuant
to its existing bylaws and certificate of incorporation.

        (d)      Corporate Action

        On the Effective Date, the matters under the Plan involving or requiring corporate action
of the Debtors, including, but not limited to, actions requiring a vote of the boards of directors or
shareholders and execution of all documentation incident to the Plan, shall be deemed to have been
authorized by the Confirmation Order and to have occurred and be in effect from and after the

                                                 94
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853     Filed 01/27/21     Page 107 of 203




Effective Date without any further action by the Bankruptcy Court or the officers or directors of
the Debtors.

        (e)      Surrender of Existing Equity Interests

        The Plan provides that holders of Equity Interests in Class 6 shall be deemed to have
surrendered such Equity Interests and other documentation underlying such Equity Interests and
all such surrendered Equity Interests and other documentation shall be deemed to be canceled in
accordance with Article III of the Plan.

        (f)      Post-Effective Date Governance, Continued Existence of the Reorganized North
                 American Debtors, and the Reorganized North American Debtor Stock

        On the Effective Date, after the Reserves have been funded and all Talc Personal Injury
Trust Assets have been transferred to the Talc Personal Injury Trust (as applicable): (a) all North
American Debtor Stock will be canceled, and (b) simultaneously with the cancellation of such
shares, the North American Debtors will issue the Reorganized North American Debtor Stock to
the Talc Personal Injury Trust.

        Except as otherwise provided in the Plan or as may be provided in the Plan Supplement or
the Confirmation Order, each of the Reorganized North American Debtors shall continue their
existence as separate entities after the Effective Date, with all the powers thereof, pursuant to the
applicable law in the jurisdiction in which each Reorganized North American Debtor is
incorporated and pursuant to the Amended Charter Documents and any other formation documents
in effect following the Effective Date, and such documents are deemed to be adopted pursuant to
the Plan and require no further action or approval. Moreover, on the Effective Date, the officers
and directors of the Reorganized North American Debtors shall consist of the individuals that will
be identified in the Plan Supplement.

        Except as otherwise provided in the Plan or any agreement, instrument, or other document
incorporated in the Plan or the Plan Supplement, on the Effective Date, all property in the
Reorganized North American Debtors’ Estates other than property constituting Talc Personal
Injury Trust Assets, including, but not limited to, all North American Debtor Causes of Action and
any property acquired by the North American Debtors pursuant to the Plan, shall vest in the
Reorganized North American Debtors, free and clear of all Claims, interests, Liens, other
Encumbrances, and liabilities of any kind. On and after the Effective Date, except as otherwise
provided in the Plan, the Reorganized North American Debtors may operate their businesses and
may use, acquire, or dispose of property and compromise or settle any Claims, interests, or North
American Debtor Causes of Action without supervision or approval by the Bankruptcy Court, or
notice to any other Entity, and free of any restrictions of the Bankruptcy Code or Bankruptcy
Rules.

       On the Effective Date, and if applicable, pursuant to sections 1141(b) and 1141(c) of the
Bankruptcy Code, all assets of the North American Debtors that constitute Talc Personal Injury
Trust Assets shall vest in the Talc Personal Injury Trust pursuant to the terms of the Plan. The
Talc Personal Injury Trust shall own such assets, as of the Effective Date, free and clear of all
Claims, interests, Liens, other Encumbrances, and liabilities of any kind.


                                                 95
US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853      Filed 01/27/21     Page 108 of 203




        (g)      Post-Effective Date Governance and Continued Existence of Reorganized ITI

        On the Effective Date, Reorganized ITI shall remain a direct subsidiary of Mircal Italia and
all Equity Interests in ITI shall be reinstated. On the Effective Date, (i) Imerys S.A. and ITI shall
also issue the Talc PI Note to the Talc Personal Injury Trust, and (ii) Mircal Italia shall execute
the Talc PI Pledge Agreement.

       Except as otherwise provided in the Plan or as may be provided in the Plan Supplement or
the Confirmation Order, Reorganized ITI shall continue to exist after the Effective Date as a
separate corporate entity from each of the Reorganized North American Debtors, with all the
powers thereof, pursuant to the applicable law in the jurisdiction in which Reorganized ITI is
incorporated and pursuant to its existing bylaws and certificate of incorporation and any other
formation documents in effect prior to the Petition Date, and such documents are deemed to be
adopted pursuant to the Plan and require no further action or approval.

         In addition, except as otherwise provided in the Plan or any agreement, instrument, or other
document incorporated in the Plan or the Plan Supplement, on the Effective Date, all property in
ITI’s Estate, all ITI Causes of Action, and any property acquired by ITI pursuant to the Plan, shall
vest in Reorganized ITI, free and clear of all Claims, interests, Liens, other Encumbrances, and
liabilities of any kind. On and after the Effective Date, except as otherwise provided in the Plan,
Reorganized ITI may operate its business and may use, acquire, or dispose of property and
compromise or settle any Claims, interests, or ITI Causes of Action without supervision or
approval by the Bankruptcy Court, or notice to any other Entity, and free of any restrictions of the
Bankruptcy Code or Bankruptcy Rules.

        (h)      Imerys Settlement

                 (1)    Compromise and Settlement of Claims

        Pursuant to section 1123(b)(3)(A) of the Bankruptcy Code and Bankruptcy Rule 9019 and
in consideration of the distributions and other benefits provided under the Plan, the provisions of
the Plan effect a compromise and settlement of all Imerys Released Claims against the Imerys
Protected Parties, and the Plan constitutes a request for the Bankruptcy Court to authorize and
approve the Imerys Settlement, to release all of the Imerys Released Claims, including, without
limitation, the Estate Causes of Action, against each of the Imerys Protected Parties.

        As further described in this Disclosure Statement, the provisions of the Plan (including the
release and injunctive provisions contained in Article XII of the Plan) and the other documents
entered into in connection with the Plan constitute a good faith compromise and settlement among
the Plan Proponents of Claims and controversies among such parties. The Plan, including the
explanation set forth in this Disclosure Statement, shall be deemed a motion to approve the Imerys
Settlement and the good faith compromise and settlement of all of the Claims and controversies
described in the Plan pursuant to Bankruptcy Rule 9019, and entry of the Confirmation Order shall
constitute the Bankruptcy Court’s approval of the Imerys Settlement under section 1123 of the
Bankruptcy Code and Bankruptcy Rule 9019, as well as a finding by the Bankruptcy Court that
the Imerys Settlement is fair, equitable, reasonable, and in the best interests of the Debtors and
their Estates. Entry of the Confirmation Order shall confirm the Bankruptcy Court’s approval, as


                                                 96
US-DOCS\120811663.4
            Case 19-10289-LSS        Doc 2853       Filed 01/27/21     Page 109 of 203




of the Effective Date of the Plan, of all components of the Imerys Settlement and the Bankruptcy
Court’s finding that the Imerys Settlement is in the best interests of the Debtors, their respective
Estates, and is fair, equitable and reasonable.

        Upon (i) satisfaction of all conditions of the Imerys Contribution in accordance with the
terms of the Plan, (ii) the funding of the Reserves from Cash on hand and/or the Imerys Cash
Contribution, and (iii) the transfer of the Talc Personal Injury Trust Assets to the Talc Personal
Injury Trust, the Plan shall be deemed to be substantially consummated, notwithstanding any
contingent obligations arising from the foregoing. For the avoidance of doubt, Imerys S.A.’s
satisfaction of the Imerys Contribution is on behalf of itself and the other Imerys Protected Parties.

                 (2)   Imerys Contribution

        Imerys Settlement Funds. On, prior to, or as soon as reasonably practicable after the
Effective Date, the Imerys Non-Debtors will contribute, or cause to be contributed, the Imerys
Settlement Funds to the Debtors or the Reorganized Debtors, as applicable, which the Debtors or
the Reorganized Debtors, as applicable, will contribute to the Talc Personal Injury Trust upon
receipt. For the avoidance of doubt, the proceeds from the Sale will be paid by the Buyer to the
North American Debtors or the Reorganized North American Debtors, as applicable, upon the
close of the Sale.

       Imerys Cash Contribution. On or prior to the Effective Date, the Imerys Non-Debtors will
contribute, or cause to be contributed, the following to the Debtors or the Reorganized Debtors, as
applicable:

                       (i)     the balance of the Intercompany Loan to fund administrative
                       expenses during the pendency of the Chapter 11 Cases, as well as certain of
                       the Reserves (with any remaining balance of the Intercompany Loan not
                       otherwise used to fund the Reserves or pay administrative expenses to be
                       contributed to the Talc Personal Injury Trust on or as soon as reasonably
                       practicable after the Effective Date);

                       (ii)    $5 million (less any amounts already paid and noted in an
                       accounting to the Tort Claimants’ Committee and the FCR) for payment of
                       Allowed Claims in Class 3a through inclusion in the Reorganized North
                       American Debtor Cash Reserve or the Disputed Claims Reserve, as
                       applicable (with any remaining balance of the $5 million not otherwise used
                       to fund the Reorganized North American Debtor Cash Reserve or the
                       Disputed Claims Reserve, as applicable, to be contributed to the Talc
                       Personal Injury Trust on or as soon as reasonably practicable after the
                       Effective Date); and

                       (iii) the lesser of (x) $15 million and (y) fifty percent (50%) of the sum
                       of (I) any administrative expenses paid by the Debtors with the proceeds of
                       the DIP Facility plus (II) any administrative expenses paid by the Debtors
                       from the Sale Closing Date through the Effective Date plus (III) any
                       amounts necessary to fund all reserves, costs or expenses required in


                                                 97
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853       Filed 01/27/21     Page 110 of 203




                        connection with the Debtors’ emergence from bankruptcy separate from the
                        Unsecured Claim Contribution; provided that if the Plan is confirmed before
                        June 25, 2021 and the Sale does not close before the Effective Date (such
                        that the DIP Facility Claims have been satisfied in full from the Sale
                        Proceeds and discharged in accordance with the DIP Loan Documents),
                        then (A) the outstanding principal amount of any DIP Loans (excluding any
                        PIK Interest (as defined in the DIP Loan Documents)) shall be applied as a
                        dollar-for-dollar reduction of the amount of the Contingent Contribution
                        required to be contributed by Imerys S.A. to the Debtors or the Reorganized
                        Debtors (in an amount not to exceed $15,000,000), and (B) the remaining
                        outstanding principal amount of any DIP Loans (excluding any PIK
                        Interest), after giving effect to the application in clause (A) above, shall be
                        applied as a dollar-for dollar reduction of the $75 million in Cash that is part
                        of the Imerys Settlement Funds.

       Talc Trust Contribution. On or prior to the Effective Date, the Imerys Non-Debtors have
agreed to contribute, or cause to be contributed, the following to the Talc Personal Injury Trust:

                        (i)     rights and interests of the Imerys Non-Debtors to the proceeds of the
                        Shared Talc Insurance Policies and all rights against third parties held by
                        the Imerys Non-Debtors relating to Talc Personal Injury Claims, including
                        any related indemnification rights, which for the avoidance of doubt include
                        the J&J Indemnification Obligations, each of which is to be identified in the
                        Plan Supplement; and

                        (ii)   the Talc PI Pledge Agreement.

       Additional Contribution. On or prior to the Effective Date, the Imerys Non-Debtors have
agreed to take the following actions:

                        (i)    waive all Non-Debtor Intercompany Claims against the Debtors;
                        and

                        (ii)    unless otherwise assumed by the Buyer, assume any Pension
                        Liabilities of the North American Debtors through and after the Effective
                        Date of the Plan.

                 (3)    Cooperation Agreement

       The Debtors, the Imerys Non-Debtors, and the Talc Personal Injury Trust shall enter into
the Cooperation Agreement, which shall be included in the Plan Supplement.

        (i)      Rio Tinto/Zurich Settlement

                 (1)    Compromise and Settlement of Claims

       Pursuant to section 1123(b)(3)(A) of the Bankruptcy Code and Bankruptcy Rule 9019 and
in consideration of the Rio Tinto/Zurich Contribution and other benefits provided pursuant to the

                                                  98
US-DOCS\120811663.4
            Case 19-10289-LSS         Doc 2853      Filed 01/27/21      Page 111 of 203




Rio Tinto/Zurich Settlement, the provisions of the Plan effect a compromise and settlement of all
Rio Tinto/Zurich Released Claims against the Rio Tinto Protected Parties and the Zurich Protected
Parties as provided in Section 12.2.1(c) of the Plan, and the Plan constitutes a request for the
Bankruptcy Court to authorize and approve the Rio Tinto/Zurich Settlement and to release all of
the Rio Tinto/Zurich Released Claims as provided in Section 12.2.1(c) of the Plan.

         The provisions of the Plan (including the release and injunctive provisions contained in
Article XII of the Plan) and the other documents entered into in connection with the Plan constitute
a good faith compromise and settlement among: (i) Rio Tinto, on behalf of itself and the Rio Tinto
Captive Insurers, and for the benefit of the Rio Tinto Protected Parties, and Zurich, on behalf of
itself and for the benefit of the Zurich Protected Parties, on the one hand, and (ii) the Debtors, on
the other hand, and consented to by the Tort Claimants’ Committee and the FCR, of claims and
controversies among such parties. The Plan, including the explanation set forth in this Disclosure
Statement, shall be deemed a motion to approve the Rio Tinto/Zurich Settlement, including the
Rio Tinto/Zurich Settlement Agreement, and the good faith compromise and settlement of all of
the claims and controversies described in the Plan pursuant to Bankruptcy Rule 9019, and entry of
the Confirmation Order shall constitute the Bankruptcy Court’s approval of the Rio Tinto/Zurich
Settlement under section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well as a
finding by the Bankruptcy Court that the Rio Tinto/Zurich Settlement is (i) fair, equitable,
reasonable, and in the best interests of the Debtors and their Estates and (ii) fair and equitable with
respect to the persons who might subsequently assert Talc Personal Injury Demands, in light of
the benefits provided, or to be provided, to the Talc Personal Injury Trust by and on behalf of the
Rio Tinto Protected Parties and the Zurich Protected Parties.

                 (2)   Rio Tinto/Zurich Settlement Contributions

        Rio Tinto/Zurich Contribution. Rio Tinto and Zurich will make the following
contributions, on behalf of themselves and (in the case of Rio Tinto) on behalf of the Rio Tinto
Captive Insurers and for the benefit of the Rio Tinto Protected Parties and (in the case of Zurich)
for the benefit of the Zurich Protected Parties, to the Talc Personal Injury Trust, to be used for the
payment of Talc Personal Injury Claims in accordance with the Trust Distribution Procedures and
the Talc Personal Injury Trust Agreement:

                               (i)    Zurich Cash Contribution. On or prior to the date that is
                       thirty (30) days after the Rio Tinto/Zurich Trigger Date, Zurich will
                       contribute, or cause to be contributed, $260 million in Cash to the Talc
                       Personal Injury Trust (the “Zurich Cash Contribution”).

                              (ii)    Rio Tinto Cash Contribution. On or prior to the date that is
                       fourteen (14) days after the Rio Tinto/Zurich Trigger Date, Rio Tinto will
                       contribute, or cause to be contributed, $80 million in Cash to the Talc
                       Personal Injury Trust (the “Rio Tinto Cash Contribution”).

                                (iii) Rio Tinto/Zurich Credit Contribution.           On the Rio
                       Tinto/Zurich Trigger Date, or as soon as reasonably practicable thereafter
                       (not to exceed three (3) Business Days), the appropriate Rio Tinto Corporate
                       Parties and the appropriate Zurich Corporate Parties shall each execute and


                                                  99
US-DOCS\120811663.4
            Case 19-10289-LSS          Doc 2853       Filed 01/27/21      Page 112 of 203




                        deliver to the Talc Personal Injury Trust, in a form reasonably acceptable to
                        the Talc Personal Injury Trust, an assignment to the Talc Personal Injury
                        Trust of (i) all of their rights to or claims for indemnification, contribution
                        (whether via any “other insurance” clauses or otherwise), or subrogation
                        against any Person relating to the payment or defense of any Talc Personal
                        Injury Claim or any past talc-related claim against the Debtors prior to the
                        Effective Date (the “Credits”), and (ii) all of their other rights to or claims
                        for indemnification, contribution (whether via any “other insurance”
                        clauses or otherwise), or subrogation against any Person relating to any Talc
                        Personal Injury Claim (the “Future Credits”) (together, (i) and (ii), the
                        “Rio Tinto/Zurich Credit Contribution”), provided, however, that any
                        such claims for Credits or Future Credits against a Protected Party shall be
                        subject to the Channeling Injunction, and nothing in the Plan shall impact
                        the injunctions and releases otherwise inuring to the benefit of the Protected
                        Parties under the terms of the Plan. Notwithstanding anything else
                        contained in Section 10.9.2.1(c) of the Plan, the Rio Tinto Corporate Parties
                        and the Zurich Corporate Parties shall retain, and shall not transfer to the
                        Talc Personal Injury Trust, all rights of the Rio Tinto Corporate Parties and
                        the Zurich Corporate Parties against their reinsurers and/or
                        retrocessionaires, in their capacity as such.

                 (3)    Rio Tinto/Zurich Settlement Agreement

        Pursuant to the Rio Tinto/Zurich Settlement Agreement, Zurich will acquire any and all
rights of the Debtors in the Zurich Policies, free and clear of any right, title, or interest of any other
Entity, pursuant to sections 363(b) and 363(f) of the Bankruptcy Code. Further, the Rio Tinto
Captive Insurers will acquire any and all rights of the Debtors in the Rio Tinto Captive Insurer
Policies, free and clear of any right, title, or interest of any other Entity, pursuant to sections 363(b)
and 363(f) of the Bankruptcy Code.

        Confirmation of the Plan will constitute approval of the Rio Tinto/Zurich Settlement
Agreement pursuant to section 363 of the Bankruptcy Code and Bankruptcy Rule 9019 and a
finding that the Rio Tinto Captive Insurers and Zurich are good-faith purchasers entitled to the
protections of section 363(m) of the Bankruptcy Code.

       For the avoidance of doubt, the Plan Proponents, on the one hand, and Rio Tinto and
Zurich, on the other hand, acknowledge that the Zurich Policies in effect from May 2001 through
May 2008 are exhausted.

                 (4)    Withdrawal of Claims

        On the Rio Tinto/Zurich Trigger Date, any and all Claims that the Rio Tinto Corporate
Parties or the Zurich Corporate Parties have asserted or that have been asserted on their behalf in
the Chapter 11 Cases shall be deemed withdrawn with prejudice. Further, the Rio Tinto Protected
Parties and the Zurich Protected Parties shall not file or assert any additional Claims against any
of the Debtors arising from any Debtor’s conduct prior to the Confirmation Date.



                                                  100
US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853     Filed 01/27/21      Page 113 of 203




                 (5)   Cooperation

       Rio Tinto and Zurich shall use reasonable efforts to assist and cooperate with the Talc
Personal Injury Trust, Talc Trustees, Talc Trust Advisory Committee, and FCR to pursue the
Credits as set forth in the Rio Tinto/Zurich Settlement Agreement.

                 (6)   Releases and Injunctions

        Notwithstanding anything to the contrary set forth in the Plan or elsewhere, the Injunctions
and the releases contained in Article XII of the Plan shall not be effective as to the Rio Tinto
Protected Parties, the Rio Tinto Captive Insurers, and the Zurich Protected Parties (as applicable)
until the Rio Tinto/Zurich Contribution has been made to the Talc Personal Injury Trust in
accordance with Section 10.9.2.1 of the Plan.

        (j)      Cyprus Settlement

                 (1)   Conditions to Effectiveness of the Cyprus Settlement and the Cyprus
                       Contribution

        The Cyprus Settlement shall not be effective and binding upon the Debtors, the Cyprus
Parties, the Tort Claimants’ Committee, or the FCR unless each of the following conditions has
been satisfied or waived by the Debtors, the Tort Claimants’ Committee, the FCR, and the Cyprus
Parties, as applicable:

                              (i)    the Bankruptcy Court enters the Section 105 Injunction by
                       February 28, 2021;

                             (ii)     approval by the Bankruptcy Court of the Plan, including
                       approval of the Cyprus Settlement, by June 30, 2021;

                              (iii) approval by a bankruptcy court of the Cyprus Mines Plan,
                       including approval of the Cyprus Settlement, by September 30, 2021;

                              (iv)    the Affirmation Order shall have been entered by the District
                       Court with respect to the Plan and shall have become a Final Order;

                              (v)     an affirmation order shall have been entered by the District
                       Court with respect to the Cyprus Mines Plan and shall have become a Final
                       Order; and

                              (vi)    satisfaction of other conditions precedent set forth in
                       Section 9.2 of the Plan, as well as substantially similar conditions in the
                       Cyprus Mines Plan.

                 (2)   Compromise and Settlement of Claims

       Pursuant to section 1123(b)(3)(A) of the Bankruptcy Code and Bankruptcy Rule 9019 and
in consideration of the Cyprus Contribution and other benefits provided pursuant to the Cyprus


                                                101
US-DOCS\120811663.4
            Case 19-10289-LSS          Doc 2853      Filed 01/27/21      Page 114 of 203




Settlement, the provisions of the Plan effect a compromise and settlement of all Cyprus Released
Claims against the Cyprus Protected Parties as provided in Section 12.2.1(d) of the Plan, and the
Plan constitutes a request for the Bankruptcy Court to authorize and approve the Cyprus Settlement
and to release all of the Cyprus Released Claims as provided in Section 12.2.1(d) of the Plan.

          The provisions of the Plan (including the release and injunctive provisions contained in
Article XII of the Plan) and the other documents entered into in connection with the Plan constitute
a good faith compromise and settlement between and among: (i) Cyprus Mines, CAMC, and
Freeport on behalf of themselves and for the benefit of the Cyprus Protected Parties, (ii) the
Debtors and their Estates, (iii) the Tort Claimants’ Committee, and (iv) the FCR of claims and
controversies between and among such parties, including, without limitation, all Estate Causes of
Action against any Cyprus Protected Party based on theories of veil-piercing, successor liability,
alter ego, conspiracy, or any other theory that could be asserted by the Debtors’ Estates. The Plan,
including the explanation set forth in the Disclosure Statement, shall be deemed a motion to
approve the Cyprus Settlement, including the Cyprus Settlement Agreement, and the good faith
compromise and settlement of all of the claims and controversies described in the Plan pursuant to
Bankruptcy Rule 9019, and entry of the Confirmation Order shall constitute the Bankruptcy
Court’s approval of the Cyprus Settlement under section 1123 of the Bankruptcy Code and
Bankruptcy Rule 9019, as well as a finding by the Bankruptcy Court that the Cyprus Settlement is
(i) fair, equitable, reasonable, and in the best interests of the Debtors and their Estates and (ii) fair
and equitable with respect to the persons who might subsequently assert Talc Personal Injury
Demands, in light of the benefits provided, or to be provided, to the Talc Personal Injury Trust by
and on behalf of the Cyprus Protected Parties.

        For the avoidance of doubt, none of (i) the Bankruptcy Court’s approval of the Plan or the
Plan Documents, (ii) the Confirmation Order or any findings and conclusions entered with respect
to confirmation, nor (iii) any estimation or valuation of any Claims, either individually or in the
aggregate in the Chapter 11 Cases shall, absent occurrence of the Cyprus Trigger Date, affect or
impair any Cyprus Protected Party’s rights, causes of action or claims against J&J, including any
J&J Indemnification Obligations held by any Cyprus Protected Parties.

                 (3)    Cyprus Document Access Agreement

        On the Cyprus Trigger Date, Cyprus Mines, CAMC, and the Talc Personal Injury Trust
shall enter into a document access agreement as described in the Cyprus Settlement Agreement.

                 (4)    Cyprus Cooperation

        As more fully described in the Cyprus Settlement Agreement, the Cyprus Protected Parties
shall assist and cooperate with the Talc Personal Injury Trust as may be reasonably necessary for
the pursuit of coverage under the Cyprus Talc Insurance Policies, including with respect to the
California Coverage Action. Such assistance shall include, but not be limited to, using
commercially reasonable efforts to provide all information and documentation reasonably
necessary to assert all rights under the Cyprus Talc Insurance Policies including: (a) non-privileged
communications with the insurers regarding the Cyprus Talc Insurance Policies; (b) documents
sufficient to show, and proof of, all amounts paid under the Cyprus Talc Insurance Policies,
including for defense costs, judgments, or settlements of claims; and (c) non-privileged


                                                  102
US-DOCS\120811663.4
            Case 19-10289-LSS        Doc 2853      Filed 01/27/21     Page 115 of 203




communications with other third parties relating to the Cyprus Talc Insurance Policies, any rights
thereunder, or any claims or defenses related thereto. For the avoidance of doubt, nothing in
Section 10.10.4 of the Plan shall require any of the Cyprus Protected Parties to take any action that
would expose them to liability, including for breach of confidentiality obligations.

                 (5)   Cyprus Contribution

        Subject to the terms of the Cyprus Mines Plan and the Cyprus Settlement Agreement, and
subject to the occurrence of the Cyprus Trigger Date, the Cyprus Protected Parties will make the
following contributions (the “Cyprus Contribution”) to the Talc Personal Injury Trust, to be used
for the payment of Talc Personal Injury Claims in accordance with the Trust Distribution
Procedures and the Talc Personal Injury Trust Agreement:

                               (i)    Cash Payments from CAMC. Pursuant to an unsecured
                       seven-year promissory note, issued by CAMC for and on behalf of itself,
                       Cyprus Mines, and all other Cyprus Protected Parties, in favor of the Talc
                       Personal Injury Trust, with a stated principal amount of $130 million as of
                       the Cyprus Trigger Date, CAMC will pay a total of $130 million to the Talc
                       Personal Injury Trust via wire transfers in seven installments (the “CAMC
                       Cash Payments”). The first three payments shall each consist of $21.67
                       million and shall total $65 million. The next four payments shall each
                       consist of $16.25 million and shall total $65 million. Each payment shall
                       be made no later than as set forth in the following schedule:

                              Within thirty (30) days after the Cyprus Trigger Date: $21.67
                               million (the “First Installment”);
                              1 year anniversary of the First Installment: $21.67 million;
                              2 year anniversary of the First Installment: $21.67 million;
                              3 year anniversary of the First Installment: $16.25 million;
                              4 year anniversary of the First Installment: $16.25 million;
                              5 year anniversary of the First Installment: $16.25 million; and
                              6 year anniversary of the First Installment: $16.25 million.

                               (ii)    Freeport Guarantee. Freeport shall provide a guarantee of
                       the CAMC Cash Payments, and shall be subject to a minimum liquidity
                       covenant of not less than $500 million tested as of the end of each of its
                       fiscal quarters. If Freeport fails to meet such covenant in respect of any
                       fiscal quarter before CAMC has paid the $130 million in full, Freeport will
                       post security in favor of the Talc Personal Injury Trust in respect of the
                       Cyprus Parties’ obligations under Section 10.10.5(a) of the Plan in the form
                       of a performance bond, letter of credit, or other similar instrument for all
                       remaining cash payments. For purposes of Section 10.10.5(b) of the Plan,
                       “liquidity” means the sum of unrestricted cash of Freeport and its
                       consolidated subsidiaries as of the applicable test date, plus availability
                       under Freeport’s revolving credit facilities at such time.



                                                103
US-DOCS\120811663.4
            Case 19-10289-LSS        Doc 2853      Filed 01/27/21      Page 116 of 203




                               (iii) Insurance and Other Rights. Upon the occurrence of the
                       Cyprus Trigger Date, and in accordance with the terms of the Cyprus
                       Settlement Agreement: (I) the Cyprus Protected Parties will assign the
                       Cyprus Talc Insurance Policy Rights to the Talc Personal Injury Trust; and
                       (II) the Talc Personal Injury Trust will assume all present and future
                       obligations associated with recovering proceeds under the Cyprus Talc
                       Insurance Policies; provided that solely to the extent that the Talc Personal
                       Injury Trust asserts any claim as assignee of a Cyprus Protected Party bound
                       by the PDC Agreement, the Talc Personal Injury Trust shall abide by the
                       terms of the PDC Agreement; provided further that unless otherwise stated
                       in the Plan or the Cyprus Settlement Agreement, such obligations shall not
                       include any obligations undertaken by any Cyprus Protected Party in any
                       settlement agreement or other contract compromising or releasing any
                       rights under any Cyprus Talc Insurance Policy.

                               (iv)    Indemnification, Contribution, and Subrogation Rights.
                       Upon the occurrence of the Cyprus Trigger Date, and in accordance with
                       the terms of the Cyprus Settlement Agreement, the appropriate Cyprus
                       Protected Parties shall each execute and deliver to the Talc Personal Injury
                       Trust, in a form reasonably acceptable to the Talc Personal Injury Trust, an
                       assignment to the Talc Personal Injury Trust of: (i) all of their rights to or
                       claims for indemnification, contribution (whether via any “other insurance”
                       clauses or otherwise), reimbursement, or subrogation against any Person
                       relating to the payment or defense of any Talc Personal Injury Claim or
                       other past talc-related claim channeled to the Talc Personal Injury Trust
                       prior to the Cyprus Trigger Date, and (ii) all of their rights to or claims for
                       indemnification, contribution (whether via any “other insurance” clauses or
                       otherwise), reimbursement, or subrogation against any Person relating to
                       any other Talc Personal Injury Claim or other claims channeled to the Talc
                       Personal Injury Trust; provided, however, that the assertion of the Cyprus
                       Credits or Cyprus Future Credits against a Protected Party shall be subject
                       to the Channeling Injunction and nothing herein shall impact the injunctions
                       and releases otherwise inuring to the benefit of the Cyprus Protected Parties
                       under the terms of the Plan or the Cyprus Mines Plan; provided further that,
                       for the avoidance of doubt, the foregoing shall not include, and the
                       assignment of such rights shall not impair, the rights of any Talc Insurance
                       Company.

                 (6)   Dismissal of Actions, Stays of Proceedings, and Release of Claims

       On and after December 22, 2020, (a) the Cyprus Protected Parties shall stay and cease
prosecuting all adversary proceedings, proofs of claim, objections, discovery demands and
discovery disputes, and any other litigation against the Debtors, the Tort Claimants’ Committee,
and the FCR, and (b) the Debtors, the Tort Claimants’ Committee, and the FCR shall stay and
cease prosecuting all adversary proceedings, proofs of claim, objections, discovery demands and
discovery disputes, and any other litigation against the Cyprus Protected Parties; provided that the
Debtors shall be permitted to file a proof of claim in the Cyprus Mines Bankruptcy solely to

                                                104
US-DOCS\120811663.4
            Case 19-10289-LSS        Doc 2853     Filed 01/27/21      Page 117 of 203




preserve their rights pending the Cyprus Trigger Date; provided further that, for the avoidance of
doubt, the filing of the Plan shall not stay, delay, or otherwise prevent the adjudication of any
adversary proceedings or claims of the Cyprus Protected Parties against J&J.

        Upon occurrence of the Cyprus Trigger Date, (a) the Cyprus Protected Parties shall release,
dismiss and withdraw all claims against the Debtors, the Tort Claimants’ Committee, and the FCR
directly or indirectly arising out of, with respect to, or in any way relating to any Talc Personal
Injury Claim, including without limitation all indemnity claims, and (b) the Debtors, the Tort
Claimants’ Committee, and the FCR shall release, dismiss and withdraw all claims against Cyprus
Mines and the Cyprus Protected Parties directly or indirectly arising out of, with respect to, or in
any way relating to any Talc Personal Injury Claim, including without limitation all indemnity
claims. For the avoidance of doubt, the foregoing dismissals and withdrawals shall be without
prejudice to re-filing, and all releases shall be void and all released claims may be reinstated, if
and only if the Affirmation Order or the affirmation order in the Cyprus Mines Bankruptcy is
successfully challenged on appeal.

        Solely in the event the conditions to effectiveness described in Section 10.10.1 of the Plan
do not occur and are not waived, the stay in Section 10.10.6.1 of the Plan shall be lifted and the
Cyprus Protected Parties, on the one hand, and the Debtors, on the other hand: (a) shall be fully
entitled to prosecute and seek recovery on all claims against one another, including under the Trust
Distribution Procedures (as applicable), and in the interim may take any necessary action to avoid
forfeitures or waivers of such claims; and (b) may opt out of any consensual release in the
respective plans.

      In no event shall any party be deemed to have released any other party for breach of
agreements adopted pursuant to the Cyprus Settlement.

                 (7)   Releases and Injunctions

        The Injunctions and the releases contained in Article XII of the Plan shall not be effective
as to the Cyprus Protected Parties until the Cyprus Trigger Date.

        Pursuant to the Cyprus Settlement, the Cyprus Mines Plan will protect the Debtors with
releases and injunctions substantially equivalent to those received by the Cyprus Parties under the
terms of the Plan, which shall be effective as of the Cyprus Trigger Date.

       The releases and Injunctions contained in the Plan and the Confirmation Order with respect
to the Cyprus Protected Parties shall dissolve immediately should any of the CAMC Cash
Payments (or, pursuant to the guarantee, any payments from Freeport) not be received by the Talc
Personal Injury Trust within thirty (30) days of a true and accurate written notice from the Talc
Personal Injury Trust to CAMC and Freeport that such payment was due and not made by the
deadline set forth in Section 10.10.5(a) of the Plan.

                 (8)   Form of Certain Documents

       The plan of reorganization shall be in form and substance acceptable to CAMC and Cyprus
Mines, respectively and as applicable, with respect to any provision that is material to CAMC’s or
Cyprus Mines’ rights and obligations in connection with the Cyprus Settlement.

                                                105
US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853      Filed 01/27/21     Page 118 of 203




       The Affirmation Order and the Confirmation Order shall be in form and substance
acceptable to CAMC and Cyprus Mines, respectively and as applicable, with respect to any
provision that is material to CAMC’s or Cyprus Mines’ rights and obligations in connection with
the Cyprus Settlement.

        The Cyprus Mines Plan, proposed confirmation order and proposed affirmation order shall
be in form and substance acceptable to the Debtors and the Imerys Plan Proponents, respectively
and as applicable, with respect to any provision that is material to the Debtors’ or the Imerys Plan
Proponents’ rights and obligations in connection with the Cyprus Settlement.

                 (9)   Allocation of the Cyprus Contribution

        The Tort Claimants’ Committee has proposed the following allocation of the Cyprus
Contribution after extensive internal deliberations: (a) 55% will be allocated to Mesothelioma
Claimants; and (b) 45% will be allocated to Ovarian Cancer Claimants. As between the Ovarian
Cancer Claimants, 30.15% of the Cyprus Contribution will be allocated to and become part of
Fund A and 14.85% of the Cyprus Contribution will become part of Fund C. The FCR continues
to examine the proposed allocation. Solely for purposes of this negotiated allocation, the Cyprus
Contribution is deemed to include all rights and obligations under the Cyprus Talc Insurance
Policies. For the avoidance of doubt, nothing in the Plan Documents shall be interpreted as an
admission, or adjudication on the merits of any disputed issue related to the Cyprus Talc Insurance
Policies, including, but not limited to, the disputed rights at issue in the Cyprus Insurance
Adversary Proceeding.

        Consummation of the proposed allocation of the Cyprus Contribution remains subject to:
(i) approval of any tort claimants’ committee to be appointed in the Cyprus Mines Bankruptcy;
(ii) approval of any future claimants’ representative to be appointed in the Cyprus Mines
Bankruptcy; (iii) approval by the Bankruptcy Court in the Debtors’ Chapter 11 Cases; (iv) approval
by the bankruptcy court in the Cyprus Mines Bankruptcy; (v) the Effective Date; and (vi) the
Cyprus Trigger Date.

        The final allocation will be served on any party that has filed an appearance requesting
notices in the Chapter 11 Cases and any party that receives a Ballot to vote in the Chapter 11 Cases.
The Trust Distribution Procedures may be amended as appropriate to address the Cyprus
Contribution and the Cyprus Mines Plan, as set forth in footnote 1 therein.

       Capitalized terms used in Section 10.10.9 of the Plan and not otherwise defined therein,
have the meanings ascribed to them in the Trust Distribution Procedures.

        (k)      Good Faith Compromise and Settlement

        The Plan (including its incorporation of the Imerys Settlement, the Rio Tinto/Zurich
Settlement, and the Cyprus Settlement), the Plan Documents, and the Confirmation Order
constitute a good faith compromise and settlement of Claims and controversies based upon the
unique circumstances of these Chapter 11 Cases, and none of the foregoing documents, the
Disclosure Statement, or any other papers filed in furtherance of Plan Confirmation, nor any drafts
of such documents, may be offered into evidence or deemed as an admission in any context
whatsoever beyond the purposes of the Plan, in any other litigation or proceeding, except as

                                                106
US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853       Filed 01/27/21     Page 119 of 203




necessary, and as admissible in such context, to enforce their terms before the Bankruptcy Court
or any other court of competent jurisdiction. The Plan, the Imerys Settlement, the Plan Documents,
and the Confirmation Order will be binding as to the matters and issues described therein, but will
not be binding with respect to similar matters or issues that might arise in any other litigation or
proceeding in which none of the Debtors, the Reorganized Debtors, the Imerys Protected Parties,
or the Talc Personal Injury Trust is a party. The Plan, the Rio Tinto/Zurich Settlement, the Cyprus
Settlement, the Plan Documents, and the Confirmation Order will be binding as to the matters and
issues described therein, but will not be binding with respect to similar matters or issues that might
arise in any other litigation or proceeding in which none of the Debtors, the Reorganized Debtors,
the Rio Tinto Protected Parties, the Zurich Protected Parties, the Cyprus Protected Parties, or the
Talc Personal Injury Trust is a party.

        (l)      Resolution of Talc Personal Injury Claims

        Talc Personal Injury Claims shall be channeled to and resolved by the Talc Personal Injury
Trust in accordance with the Trust Distribution Procedures, as applicable, subject to: (a) the right
of any Talc Insurance Company to raise any valid Talc Insurer Coverage Defense in response to a
demand by the Talc Personal Injury Trust that such insurer handle, defend, or pay any such claim;
and (b) the right of J&J, as indemnitor, to raise any valid J&J Indemnification Defense in response
to a demand by the Talc Personal Injury Trust that J&J handle, defend, or pay any such claim.

        (m)      Sources of Consideration for Plan Distributions

                 (1)    North American Debtor Claims

       All Cash consideration necessary for payments or distributions on account of the North
American Debtor Claims shall be obtained from (i) the Cash on hand of the North American
Debtors on the Effective Date, including Cash derived from business operations, (ii) the Sale
Proceeds, and (iii) the Imerys Cash Contribution.

                 (2)    Talc Personal Injury Claims

         All Cash consideration necessary for payments or distributions on account of Talc Personal
Injury Claims shall be obtained from (i) the Cash on hand of the North American Debtors on the
Effective Date, including Cash derived from business operations, other than the Cash placed in the
Reserves, if any, (ii) the Imerys Settlement Funds, (iii) the amount of the Imerys Cash
Contribution, after such funds have been disbursed in accordance with Section 10.8.2 of the Plan;
(iv) all Cash remaining in the Reserves, if applicable, as set forth in Section 10.14 of the Plan;
(v) all proceeds from the Talc Personal Injury Trust Assets; (vi) the Rio Tinto/Zurich Contribution;
and (vii) the Cyprus Contribution upon the occurrence of the Cyprus Trigger Date.

                 (3)    ITI Claims

        All Cash consideration necessary for payments or distributions under the Plan on account
of ITI Claims, for the avoidance of doubt, other than Talc Personal Injury Claims, shall be obtained
from the Cash on hand at Reorganized ITI.



                                                 107
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853      Filed 01/27/21      Page 120 of 203




                 (4)    Transfer of Funds Between the North American Debtors

        The North American Debtors will be entitled to transfer funds between and among
themselves as they determine to be necessary or appropriate to enable them to satisfy their
obligations under the Plan; provided that any transfer of funds from ITC to another North
American Debtor shall be subject to review by the Information Officer. Except as set forth therein,
any changes in intercompany account balances resulting from such transfers will be accounted for
and settled in accordance with the Debtors’ historical intercompany account settlement practices
and will not violate or otherwise be affected by the terms of the Plan.

                 (5)    Funding by the Talc Personal Injury Trust

       The Talc Personal Injury Trust shall have no obligation to fund costs and expenses other
than those set forth in the Plan and/or the Talc Personal Injury Trust Documents, as applicable.

        (n)      Transfer of Remaining North American Debtors’ Assets to the Talc Personal Injury
                 Trust

         After (i) all Disputed Claims against the North American Debtors have been resolved, and
(ii) all Distributions required to be made by the Reorganized North American Debtors under the
Plan have been made, all Cash remaining in the Disputed Claims Reserve shall be disbursed to the
Talc Personal Injury Trust, in accordance with Section 7.10 of the Plan.

        Upon the final resolution of all Claims against and obligations of the Reorganized North
American Debtors, all Cash remaining in the Reorganized North American Debtor Cash Reserve
shall be disbursed to the Talc Personal Injury Trust.

        Any remaining balance in the Fee Claim Reserve and the Administrative Claim Reserve
shall be disbursed to the Talc Personal Injury Trust subject to and in accordance with Sections 2.1
and 2.3 of the Plan.

        (o)      Modification of the Plan

        To the extent permissible under section 1127 of the Bankruptcy Code, any proposed
amendments to or modifications of the Plan under section 1127 of the Bankruptcy Code or as
otherwise permitted by law will be submitted jointly by the Plan Proponents, without additional
disclosure pursuant to section 1125 of the Bankruptcy Code at any time prior to substantial
consummation of the Plan, unless section 1127 of the Bankruptcy Code requires additional
disclosure; provided that no such amendment or modification of the Plan that adversely affects the
rights or obligations of the Cyprus Protected Parties or the Rio Tinto Protected Parties, as
applicable, shall be permitted hereunder without the prior written consent of CAMC, Cyprus
Mines, or Rio Tinto, as applicable. To the extent permissible under section 1127(b) of the
Bankruptcy Code, following substantial consummation of the Plan, the Reorganized Debtors may
remedy any defects or omissions or reconcile any inconsistencies in the Plan Documents for the
purpose of implementing the Plan in such manner as may be necessary to carry out the purposes
and intent of the Plan, so long as (a) the interests of the holders of Allowed Claims are not adversely
affected thereby; (b) any such modifications are non-material; (c) the Tort Claimants’ Committee
and the FCR or, following the Effective Date, the Talc Trust Advisory Committee and the FCR

                                                 108
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853      Filed 01/27/21      Page 121 of 203




consent; (d) Imerys S.A. consents; and (e) the United States Trustee does not object, unless such
objection is overruled by the Bankruptcy Court. Post-Effective Date, any holder of a Claim or
Equity Interest that has accepted the Plan shall be deemed to have accepted the Plan as amended,
modified or supplemented pursuant to Section 10.15 of the Plan, unless the Bankruptcy Court rules
otherwise.

        (p)      Revocation or Withdrawal of the Plan

        The Debtors, with the consent of each of the other Plan Proponents, reserve the right to
revoke and withdraw the Plan prior to entry of the Confirmation Order. If the Debtors, with the
consent of each of the other Plan Proponents, revoke or withdraw the Plan, the Plan shall be
deemed null and void and nothing contained in the Plan shall be deemed to constitute a waiver or
release of any Claims by or against such Debtor, or any other Entity (including the Plan
Proponents), or to prejudice in any manner the rights of such Debtor, or such Entity (including the
Plan Proponents) in any further proceedings involving such Debtor until the occurrence of the
Effective Date. For the avoidance of doubt, unless and until the Plan is confirmed and the Effective
Date occurs, the Plan will have no force or effect.

        (q)      Certain Technical Modifications

       Prior to the Effective Date, the Plan Proponents collectively may make appropriate
technical adjustments and modifications to the Plan without further order or approval of the
Bankruptcy Court, to the extent permissible under section 1127 of the Bankruptcy Code; provided,
however, that such technical adjustments and modifications do not adversely affect in a material
way the rights or protections of the Protected Parties or the treatment of holders of Claims or
Equity Interests under the Plan.

7.7     Effect of Confirmation

        (a)      Preservation of Certain Estate Causes of Action

       In accordance with section 1123(b) of the Bankruptcy Code, and except where such Estate
Causes of Action have been expressly released, the Reorganized Debtors shall retain and may
enforce all rights to commence and pursue, as appropriate, any and all Non-Talc Causes of Action,
whether arising before or after the Petition Date. Each Reorganized Debtor’s right to commence,
prosecute or settle such Non-Talc Causes of Action shall be preserved notwithstanding the
occurrence of the Effective Date. The Reorganized Debtors may pursue the Non-Talc Causes of
Action, as appropriate, in accordance with the best interests of the Reorganized Debtors.

        No Entity may rely on the absence of a specific reference in the Plan, the Plan Supplement,
or this Disclosure Statement to any Non-Talc Cause of Action against them as any indication that
the Reorganized Debtors will not pursue the Non-Talc Causes of Action. The Reorganized
Debtors expressly reserve all rights to prosecute any and all Non-Talc Causes of Action, except as
otherwise expressly provided in the Plan. Unless any of the Non-Talc Causes of Action against
an Entity are expressly waived, relinquished, exculpated, released, compromised or settled in the
Plan or a Bankruptcy Court order, the Reorganized Debtors expressly reserve all such Non-Talc
Causes of Action for later adjudication, and, therefore, no preclusion doctrine, including the
doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial,

                                                 109
US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853      Filed 01/27/21     Page 122 of 203




equitable or otherwise), or laches, shall apply to such Non-Talc Causes of Action as a consequence
of the Confirmation of the Plan.

        Upon the Effective Date, the Reorganized Debtors shall retain and enforce all defenses and
counterclaims to all Claims that were or could have been asserted against the Debtors, respectively,
or their respective Estates, including, but not limited to, setoff, recoupment and any rights under
section 502(d) of the Bankruptcy Code. On or after the Effective Date, the Reorganized Debtors
may pursue, settle or withdraw, without Bankruptcy Court approval, such claims, rights, or causes
of action (other than the Talc Personal Injury Trust Causes of Action) as they determine in
accordance with their best interests.

        (b)      Preservation of Talc Personal Injury Trust Causes of Action

        On the Effective Date, all Talc Personal Injury Trust Causes of Action shall be transferred
to and vested in the Talc Personal Injury Trust. Except as otherwise provided in the Plan or the
Confirmation Order, the Talc Personal Injury Trust shall retain and enforce, as the appointed estate
representative in accordance with section 1123(b) of the Bankruptcy Code, all Talc Personal Injury
Trust Causes of Action, including, but not limited to, setoff, recoupment, and any rights under
section 502(d) of the Bankruptcy Code. The transfer of the Talc Personal Injury Trust Causes of
Action to the Talc Personal Injury Trust, insofar as they relate to the ability to defend against or
reduce the amount of Talc Personal Injury Claims, shall be considered the transfer of a non-
exclusive right enabling the Talc Personal Injury Trust to defend itself against asserted Talc
Personal Injury Claims, which transfer shall not impair, affect, alter, or modify the right of any
Person, including without limitation, the Imerys Protected Parties, the Rio Tinto Protected Parties,
the Zurich Protected Parties, the Cyprus Protected Parties, an insurer or alleged insurer, or co-
obligor or alleged co-obligor, sued on account of a Talc Personal Injury Claim, to assert each and
every defense or basis for claim reduction such Person could have asserted had the Talc Personal
Injury Trust Causes of Action not been assigned to the Talc Personal Injury Trust.

        (c)      Talc Insurance Actions

        Any Talc Insurance Action, or the claims and causes of action asserted or to be asserted
therein, shall be preserved for the benefit of the Talc Personal Injury Trust, for prosecution by the
applicable Debtor(s) until the Effective Date subject to the consent of the FCR and the Tort
Claimants’ Committee, which shall not be unreasonably withheld. As of the Effective Date, such
Talc Insurance Actions along with the rights and obligations of the Debtors and the Reorganized
Debtors, as applicable, and the Non-Debtor Affiliates with respect to the Talc Insurance Policies
and claims thereunder shall exclusively vest in the Talc Personal Injury Trust in accordance with
section 1123(a)(5)(B) of the Bankruptcy Code, and the Talc Personal Injury Trust shall retain and
enforce as the appointed estate representative in accordance with section 1123(b)(3)(B) of the
Bankruptcy Code all such Talc Insurance Actions. Such Talc Insurance Actions shall be free and
clear of all Liens, security interests, and other Claims or causes of action, except for Talc Insurer
Coverage Defenses. Upon vesting in the Talc Personal Injury Trust, the prosecution of the Talc
Insurance Actions shall be governed by the Talc Personal Injury Trust Documents.




                                                110
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853      Filed 01/27/21      Page 123 of 203




        (d)      Insurance Provisions

        The provisions of Section 11.4 of the Plan shall apply to all Entities (including, without
limitation, all Talc Insurance Companies).

        Except as provided in the Rio Tinto/Zurich Settlement and any Talc Insurance Settlement
Agreement, nothing contained in the Plan, the Plan Documents, or the Confirmation Order,
including any provision that purports to be preemptory or supervening, shall in any way operate
to, or have the effect of, impairing, altering, supplementing, changing, expanding, decreasing, or
modifying (a) the rights or obligations of any Talc Insurance Company; (b) any rights or
obligations of the Debtors arising out of or under any Talc Insurance Policy; or (c) any rights or
obligations of J&J arising out of or under any Talc Insurance Policy (if any). For all issues relating
to insurance coverage allegedly provided by the Zurich Corporate Parties or the Rio Tinto Captive
Insurers, the provisions, terms, conditions, and limitations of the Rio Tinto/Zurich Settlement shall
control. For all other issues relating to insurance coverage, the provisions, terms, conditions, and
limitations of the Talc Insurance Policies or applicable Talc Insurance CIP Agreements or Talc
Insurance Settlement Agreements shall control. For the avoidance of doubt, nothing contained in
the Plan, the Plan Documents, or the Confirmation Order shall operate to require any Talc
Insurance Company to indemnify or pay the liability of any Protected Party that it would not have
been required to pay in the absence of the Plan.

        The Plan, the Plan Documents, and the Confirmation Order shall be binding on the Debtors,
the Reorganized Debtors, and the Talc Personal Injury Trust. The obligations, if any, of the Talc
Personal Injury Trust to pay holders of Talc Personal Injury Claims shall be determined pursuant
to the Plan and the Plan Documents. Except as provided in Section 11.4.1.4 of the Plan, none of
(a) the Bankruptcy Court’s approval of the Plan or the Plan Documents, (b) the Confirmation Order
or any findings and conclusions entered with respect to Confirmation, nor (c) any estimation or
valuation of Talc Personal Injury Claims, either individually or in the aggregate (including, without
limitation, any agreement as to the valuation of Talc Personal Injury Claims) in the Chapter 11
Cases shall, with respect to any Talc Insurance Company, constitute a trial or hearing on the merits
or an adjudication or judgment, or accelerate the obligations, if any, of any Talc Insurance
Company under its Talc Insurance Policies.

        No provision of the Plan, other than those provisions contained in the applicable
Injunctions set forth in Article XII of the Plan, shall be interpreted to affect or limit the protections
afforded to any Settling Talc Insurance Company by the Channeling Injunction or the Insurance
Entity Injunction.

       Nothing in Section 11.4.1 of the Plan is intended or shall be construed to preclude
otherwise applicable principles of res judicata or collateral estoppel from being applied against
any Talc Insurance Company with respect to any issue that is actually litigated by such Talc
Insurance Company as part of its objections, if any, to Confirmation of the Plan or as part of any
contested matter or adversary proceeding filed by such Talc Insurance Company in conjunction
with or related to Confirmation of the Plan. Plan objections that are withdrawn prior to the
conclusion of the Confirmation Hearing shall be deemed not to have been actually litigated.




                                                  111
US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853      Filed 01/27/21     Page 124 of 203




        No provision of the Plan shall be interpreted to assign or transfer the rights of any Cyprus
Protected Party, or to resolve disputes between Cyprus and the Debtors regarding ownership or
control of rights to insurance or indemnity rights, absent occurrence of the Cyprus Trigger Date.
For the avoidance of doubt, any such rights being assigned under the Cyprus Settlement shall not
be assigned prior to the Cyprus Trigger Date.

        (e)      J&J Indemnification Rights and Obligations

        The provisions of Section 11.5 of the Plan shall apply to all Entities (including, without
limitation, J&J).

        Subject to Section 11.5.1.5, nothing contained in the Plan, the Plan Documents (including
the Trust Distribution Procedures), or the Confirmation Order, including any provision that
purports to be preemptory or supervening, shall in any way operate to, or have the effect of,
impairing, fixing, adjudicating, determining, altering, supplementing, changing, decreasing,
modifying, or releasing the rights (if any) or obligations of J&J, including the J&J Indemnification
Rights and Obligations and J&J’s rights (if any) and obligations under any Talc Insurance Policy.
For all issues relating to the J&J Indemnification Rights and Obligations, the provisions, terms,
conditions, and limitations of any agreements underlying the J&J Indemnification Rights and
Obligations shall control.

        For the avoidance of doubt, nothing contained in the Plan, the Plan Documents (including
the Trust Distribution Procedures), or the Confirmation Order (including any findings of fact or
conclusions of law set forth therein, or any expert reports or FCR findings or conclusions) shall
operate to require J&J to indemnify or pay the liability of any Debtor, the Reorganized Debtors,
or any Protected Party that it would not have been required to pay in the absence of the Plan.
Section 11.5.1.2 of the Plan in no way modifies, alters or limits the rights and/or obligations set
forth in Section 11.5.1.1 of the Plan. Likewise, nothing contained in the Plan, the Plan Documents
(including the Trust Distribution Procedures), or the Confirmation Order shall be interpreted to
grant the Debtors or any Protected Party any right to access any insurance policies issued to J&J
or naming J&J as an insured.

        The Plan, the Plan Documents (including the Trust Distribution Procedures), and the
Confirmation Order shall be binding on the Debtors, the Reorganized Debtors, and the Talc
Personal Injury Trust. The obligations, if any, of the Talc Personal Injury Trust to pay holders of
Talc Personal Injury Claims shall be determined pursuant to the Plan and the Plan Documents.
Subject to Sections 11.5.1.4 and 11.5.1.5 of the Plan, none of (a) the Bankruptcy Court’s approval
of the Plan or the Plan Documents (including the Trust Distribution Procedures), (b) the
Confirmation Order or any findings and conclusions entered with respect to Confirmation, nor (c)
any estimation or valuation of Talc Personal Injury Claims, either individually or in the aggregate
(including, without limitation, any agreement as to the valuation of Talc Personal Injury Claims)
in the Chapter 11 Cases shall, with respect to J&J, constitute a trial or hearing on the merits or an
adjudication or judgment, or accelerate the obligations, if any, of J&J.

       Nothing in Section 11.5.1 of the Plan is intended or shall be construed to preclude
otherwise applicable principles of res judicata or collateral estoppel from being applied against
J&J with respect to any issue that is actually litigated by J&J as part of its objections, if any, to


                                                112
US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853       Filed 01/27/21     Page 125 of 203




Confirmation of the Plan or as part of any contested matter or adversary proceeding filed by J&J
in conjunction with or related to Confirmation of the Plan. Plan objections that are withdrawn
prior to the conclusion of the Confirmation Hearing shall be deemed not to have been actually
litigated.

        The provisions of Sections 11.5.1.1, 11.5.1.3, and 11.5.1.6 of the Plan shall not apply to
any claim by or against J&J to indemnification, defense, contribution, or any other right to recovery
vis-à-vis any Rio Tinto Protected Party or any Zurich Protected Party or any Cyprus Protected
Party, or under any Rio Tinto Captive Insurer Policy or any Zurich Policy, arising out of or relating
to any Talc Personal Injury Claim.

        Nothing in the Plan, the Plan Documents (including the Trust Distribution Procedures), or
the Confirmation Order shall seek the Bankruptcy Court’s determination or opinion as to (nor be
construed to represent the Bankruptcy Court’s determination or opinion as to) (i) any right,
obligation, defense, claim or any other provision or entitlement of any alleged indemnification
obligation of J&J, or (ii) the effect, if any, of applicable non-bankruptcy law regarding any
requirement or provision (or the rights, obligations, defenses, or claims which may inure thereto
or therefrom) in any contracts or in underlying proceedings by and between and/or among the
Debtors, the Reorganized Debtors, and/or the Talc Personal Injury Trust and J&J.

        (f)      Institution and Maintenance of Legal and Other Proceedings

        As of the Effective Date, the Talc Personal Injury Trust shall be empowered to initiate,
prosecute, defend, settle, maintain, administer, preserve, pursue, and resolve all legal actions and
other proceedings related to any asset, liability or responsibility of the Talc Personal Injury Trust,
including without limitation the Talc Insurance Actions, Talc Personal Injury Claims, Indirect Talc
Personal Injury Claims, the Talc Personal Injury Trust Causes of Action, and the J&J
Indemnification Obligations. Without limiting the foregoing, on and after the Effective Date, the
Talc Personal Injury Trust shall be empowered to initiate, prosecute, defend, settle, maintain,
administer, preserve, pursue and resolve all such actions, in the name of either of the Debtors or
the Reorganized Debtors, if deemed necessary or appropriate by the Talc Personal Injury Trust.
The Talc Personal Injury Trust shall be responsible for the payment of all damages, awards,
judgments, settlements, expenses, costs, fees and other charges incurred subsequent to the
Effective Date arising from or associated with any legal action or other proceeding which is the
subject of Article IV of the Plan and shall pay or reimburse all deductibles, self-insured retentions,
retrospective premium adjustments, or other charges (not constituting Indirect Talc Personal Injury
Claims) which may arise from the receipt of any insurance proceeds by the Talc Personal Injury
Trust. Furthermore, without limiting the foregoing, the Talc Personal Injury Trust shall be
empowered to maintain, administer, preserve, or pursue the Talc-In-Place Insurance Coverage and
the Talc Insurance Action Recoveries. Notwithstanding anything to the contrary in the Plan, the
Talc Personal Injury Trust shall comply with the Cyprus Insurance Protocol.

        (g)      Terms of Injunctions and Automatic Stay

      All of the injunctions and/or automatic stays provided for in or in connection with the
Chapter 11 Cases, whether pursuant to sections 105, 362, or any other provision of the Bankruptcy
Code, Bankruptcy Rules, or other applicable law in existence immediately prior to the


                                                 113
US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853       Filed 01/27/21     Page 126 of 203




Confirmation Date, shall remain in full force and effect until the injunctions become effective
pursuant to a Final Order, and shall continue to remain in full force and effect thereafter as and to
the extent provided by the Plan, the Confirmation Order, or by their own terms. In addition, on
and after Confirmation, the Debtors, with the consent of each of the Plan Proponents, may
collectively seek such further orders as they deem necessary or appropriate to preserve the status
quo during the time between the Confirmation Date and the Effective Date.

        Each of the Injunctions contained in the Plan or the Confirmation Order shall become
effective on the Effective Date and shall continue in effect at all times thereafter unless otherwise
provided by the Plan or the Confirmation Order.

        (h)      The FCR and the Tort Claimants’ Committee

        The FCR and the Tort Claimants’ Committee shall continue in their official capacities until
the Effective Date. The Debtors shall pay the reasonable fees and expenses incurred by the FCR
and the Tort Claimants’ Committee through the Effective Date, in accordance with the
Compensation Procedures Order, the Fee Examiner Order, and the terms of the Plan, including
Section 2.3 of the Plan.

        After the Effective Date, the official capacities of the FCR and the Tort Claimants’
Committee in the Chapter 11 Cases shall be limited to having standing and capacity to (i) prosecute
their pre-Effective Date intervention in any adversary proceedings; (ii) object to any proposed
modification of the Plan; (iii) object to or defend the Fee Claims of professionals employed by or
on behalf of the Estate, or by or on behalf of members of the Tort Claimants’ Committee; and (iv)
participate in any pending appeals or appeals of the Confirmation Order. Except for the foregoing,
the FCR and the members of the Tort Claimants’ Committee shall be released and discharged from
all further authority, duties, responsibilities, liabilities, and obligations involving the Chapter 11
Cases. Upon the closing of the Chapter 11 Cases, the Tort Claimants’ Committee shall be
dissolved. The fees and expenses incurred by the FCR and the Tort Claimants’ Committee relating
to any post-Effective Date activities authorized under the Plan shall be payable from the
Administrative Claim Reserve.

       Nothing in Section 11.8 of the Plan shall limit or otherwise affect the rights of the United
States Trustee under section 502 of the Bankruptcy Code or otherwise to object to Claims or
requests for allowance of DIP Facility Claims, or Fee Claims and other Administrative Claims.

7.8     Releases, Injunctions and Exculpation

       The release, injunction and exculpation provisions are set forth in Article XII of the Plan,
and a summary of such provisions is provided below.

        (a)      Terms of Injunction and Automatic Stay

       All of the injunctions and/or automatic stays provided for in or in connection with the
Chapter 11 Cases, whether pursuant to sections 105, 362, or any other provision of the Bankruptcy
Code, Bankruptcy Rules, or other applicable law in existence immediately prior to the
Confirmation Date, shall remain in full force and effect until the injunctions become effective
pursuant to a Final Order, and shall continue to remain in full force and effect thereafter as and to

                                                 114
US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853      Filed 01/27/21     Page 127 of 203




the extent provided by the Plan, the Confirmation Order, or by their own terms. In addition, on
and after Confirmation, the Debtors, with the consent of each of the Plan Proponents, may
collectively seek such further orders as they deem necessary or appropriate to preserve the status
quo during the time between the Confirmation Date and the Effective Date.

        Each of the Injunctions contained in the Plan or the Confirmation Order shall become
effective on the Effective Date and shall continue in effect at all times thereafter unless otherwise
provided by the Plan or the Confirmation Order.

        (b)      Discharge and Injunctions

                 (1)    Discharge of Claims Against and Termination of Equity Interests the
                        Debtors

       Except as otherwise provided in the Plan or the Confirmation Order, as of the Effective
Date, Confirmation of the Plan shall afford each Debtor a discharge to the fullest extent permitted
by Bankruptcy Code sections 524 and 1141(d)(1).

                 (2)    Discharge Injunction

        Except as specifically provided in the Plan or the Confirmation Order, from and after
the Effective Date, to the maximum extent permitted under applicable law, all Persons that
hold, have held, or may hold a Claim, demand or other debt or liability that is discharged,
or an Equity Interest or other right of an equity security holder that is terminated pursuant
to the terms of the Plan, are permanently enjoined from taking any of the following actions
on account of, or on the basis of, such discharged Claims, debts or liabilities, or terminated
Equity Interests or rights: (i) commencing or continuing any action or other proceeding of
any kind against the Debtors, the Reorganized Debtors, the Talc Personal Injury Trust, or
their respective property; (ii) enforcing, attaching, collecting, or recovering by any manner
or means of any judgment, award, decree, or order against the Debtors, the Reorganized
Debtors, the Talc Personal Injury Trust, or their respective property; (iii) creating,
perfecting, or enforcing any Lien or Encumbrance of any kind against the Debtors, the
Reorganized Debtors, the Talc Personal Injury Trust, or their respective property; and
(iv) commencing or continuing any judicial or administrative proceeding, in any forum and
in any place in the world, that does not comply with or is inconsistent with the provisions of
the Plan or the Confirmation Order (the “Discharge Injunction”). The foregoing injunction
shall extend to the successors of the Debtors (including, without limitation, the Reorganized
Debtors) and their respective properties and interests in property. The discharge provided
in this provision shall void any judgment obtained against any Debtor at any time, to the
extent that such judgment relates to a discharged Claim or demand.

        (c)      Releases

                 (1)    Releases by Debtors, their Estates, and Certain Protected Parties

       As of the Effective Date (or, with respect to the Cyprus Protected Parties, as of the
Cyprus Trigger Date), for good and valuable consideration, the adequacy of which is hereby
confirmed, including, without limitation, the service of the Released Parties before and

                                                115
US-DOCS\120811663.4
            Case 19-10289-LSS       Doc 2853     Filed 01/27/21    Page 128 of 203




during the Chapter 11 Cases to facilitate the implementation of the Talc Personal Injury
Trust, and except as otherwise explicitly provided in the Plan or in the Confirmation Order,
the Released Parties shall be deemed conclusively, absolutely, unconditionally, irrevocably
and forever released, to the maximum extent permitted by law, as such law may be extended
subsequent to the Effective Date, by the Debtors and the Estates from any and all Claims,
counterclaims, disputes, obligations, suits, judgments, damages, demands, debts, rights,
causes of action, Liens, remedies, losses, contributions, indemnities, costs, liabilities,
attorneys’ fees and expenses whatsoever, including any derivative claims, asserted or
assertable on behalf of the Debtors or their Estates (including any Estate Causes of Action),
whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foreseen or unforeseen, asserted or unasserted, accrued or unaccrued, existing or
hereinafter arising, whether in law or equity, whether sounding in tort or contract, whether
arising under federal or state statutory or common law, or any other applicable
international, foreign, or domestic law, rule, statute, regulation, treaty, right, duty,
requirement or otherwise, that the Debtors or their Estates would have been legally entitled
to assert in their own right (whether individually or collectively) or on behalf of the holder
of any Claim or Equity Interest or other Person, based on or relating to, or in any manner
arising from, in whole or in part, the Debtors, their Estates, the Chapter 11 Cases, the
purchase, sale, or rescission of the purchase or sale of any security of the Debtors, the subject
matter of, or the transactions or events giving rise to, any Claim or Equity Interest that is
treated in the Plan, the business or contractual arrangements between any Debtor and any
Released Party (including the exercise of any common law or contractual rights of setoff or
recoupment by any Released Party at any time on or prior to the Effective Date), the
restructuring of any Claim or Equity Interest before or during the Chapter 11 Cases, this
Disclosure Statement, the Plan, and related agreements, instruments, and other documents,
and the negotiation, formulation, preparation or implementation thereof, the solicitation of
votes with respect to the Plan, or any other act or omission; provided, however, that the
Debtors do not release, and the Reorganized Debtors shall retain, the Non-Talc Causes of
Action arising out of, or related to, any act or omission of a Released Party that is a criminal
act or constitutes fraud, gross negligence, or willful misconduct. The Debtors, and any other
newly-formed entities that shall be continuing the Debtors’ businesses after the Effective
Date shall be bound, to the same extent the Debtors are bound, by the releases set forth in
Section 12.2.1 of the Plan. For the avoidance of doubt, Claims or causes of action arising out
of, or related to, any act or omission of a Released Party prior to the Effective Date that is
later found to be a criminal act or to constitute fraud, gross negligence, or willful misconduct,
including findings after the Effective Date, are not released pursuant to Section 12.2.1 of the
Plan.

        In furtherance of the Imerys Settlement, on the Effective Date, for good and valuable
consideration, the adequacy of which is hereby confirmed, the Debtors, on their own behalf
and as representatives of their respective Estates, the Reorganized Debtors, and the Tort
Claimants’ Committee and FCR, solely on their own behalf, are deemed to irrevocably and
unconditionally, fully, finally, and forever waive, release, acquit, and discharge each and all
of the Imerys Protected Parties of and from (a) all Estate Causes of Action and (b) any and
all claims, causes of action, suits, costs, debts, liabilities, obligations, dues, sums of money,
accounts, reckonings, bonds, bills, covenants, contracts, controversies, agreements,
promises, damages, judgments, executions and demands whatsoever, of whatever kind or

                                              116
US-DOCS\120811663.4
            Case 19-10289-LSS      Doc 2853     Filed 01/27/21    Page 129 of 203




nature (including, without limitation, those arising under the Bankruptcy Code), whether
known or unknown, suspected or unsuspected, in law or in equity, which the Debtors, their
Estates, the Reorganized Debtors, the Tort Claimants’ Committee, or the FCR have, had,
may have, or may claim to have against any of the Imerys Protected Parties including
without limitation with respect to any Talc Personal Injury Claim (clauses (a) and (b)
collectively, the “Imerys Released Claims”).

       In furtherance of the Rio Tinto/Zurich Settlement, effective upon the Talc Personal
Injury Trust’s receipt of the Rio Tinto/Zurich Contribution, for good and valuable
consideration, the adequacy of which is hereby confirmed, the Talc Personal Injury Trust,
the Debtors, on their own behalf and as representatives of their respective Estates, the
Reorganized Debtors, and the Tort Claimants’ Committee and FCR, solely on their own
behalf, are deemed to irrevocably and unconditionally, fully, finally, and forever waive,
release, acquit, and discharge each and all of the Rio Tinto Protected Parties and the Zurich
Protected Parties of and from (a) all Estate Causes of Action and (b) any and all claims,
causes of action, suits, costs, debts, liabilities, obligations, dues, sums of money, accounts,
reckonings, bonds, bills, covenants, contracts, controversies, agreements, promises,
damages, judgments, executions and demands whatsoever, of whatever kind or nature
(including those arising under the Bankruptcy Code), whether known or unknown,
suspected or unsuspected, in law or in equity, which the Talc Personal Injury Trust, the
Debtors, their Estates, the Reorganized Debtors, the Tort Claimants’ Committee, or the FCR
have, had, may have, or may claim to have against any of the Rio Tinto Protected Parties
and/or the Zurich Protected Parties, directly or indirectly arising out of, with respect to, or
in any way relating to any Talc Personal Injury Claim (collectively, the “Rio Tinto/Zurich
Released Claims”).

       In furtherance of the Cyprus Settlement, effective upon the Cyprus Trigger Date (and
subject to Section 10.10.6.4 of the Plan), for good and valuable consideration, the adequacy
of which is hereby confirmed, the Talc Personal Injury Trust, the Debtors, on their own
behalf and as representatives of their respective Estates, the Reorganized Debtors, the Tort
Claimants’ Committee and FCR, and any Cyprus Settling Talc Insurance Company
(regardless of when it enters into any settlement with the Debtors, the Tort Claimants’
Committee, the FCR, or the Talc Personal Injury Trust), each solely on its own behalf, are
deemed to irrevocably and unconditionally, fully, finally, and forever waive, release, acquit,
and discharge each and all of the Cyprus Protected Parties of and from (a) all Estate Causes
of Action and (b) any and all claims, causes of action, suits, costs, debts, liabilities,
obligations, dues, sums of money, accounts, reckonings, bonds, bills, covenants, contracts,
controversies, agreements, promises, damages, judgments, executions and demands
whatsoever, of whatever kind or nature (including those arising under the Bankruptcy
Code), whether known or unknown, suspected or unsuspected, in law or in equity, which the
Talc Personal Injury Trust, the Debtors, their Estates, the Reorganized Debtors, the Tort
Claimants’ Committee, the FCR, or any Cyprus Settling Talc Insurance Company have, had,
may have, or may claim to have against any of the Cyprus Protected Parties, directly or
indirectly arising out of, with respect to, or in any way relating to any Talc Personal Injury
Claim (collectively, the “Cyprus Released Claims”).



                                             117
US-DOCS\120811663.4
            Case 19-10289-LSS       Doc 2853     Filed 01/27/21     Page 130 of 203




                 (2)   Releases by Holders of Claims

        As of the Effective Date (or, with respect to the Cyprus Protected Parties, as of the
Cyprus Trigger Date), for good and valuable consideration, the adequacy of which is hereby
confirmed, including, without limitation, the service of the Released Parties before and
during the Chapter 11 Cases to facilitate the implementation of the Talc Personal Injury
Trust, and except as otherwise explicitly provided in the Plan or in the Confirmation Order,
the Released Parties shall be deemed conclusively, absolutely, unconditionally, irrevocably
and forever released, to the maximum extent permitted by law, as such law may be extended
subsequent to the Effective Date, except as otherwise explicitly provided in the Plan, by the
Releasing Claim Holders from any and all Claims, counterclaims, disputes, obligations, suits,
judgments, damages, demands, debts, rights, causes of action, Liens, remedies, losses,
contributions, indemnities, costs, liabilities, attorneys’ fees and expenses whatsoever,
including any derivative claims, asserted or assertable on behalf of the Debtors or their
Estates (including any Estate Causes of Action), whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen, asserted or
unasserted, accrued or unaccrued, existing or hereinafter arising, whether in law or equity,
whether sounding in tort or contract, whether arising under federal or state statutory or
common law, or any other applicable international, foreign, or domestic law, rule, statute,
regulation, treaty, right, duty, requirement or otherwise, that such holders or their estates,
Affiliates, heirs, executors, administrators, successors, assigns, managers, accountants,
attorneys, representatives, consultants, agents, and any other Persons or parties claiming
under or through them would have been legally entitled to assert in their own right (whether
individually or collectively) or on behalf of the holder of any Claim or Equity Interest or
other Person, based on or relating to, or in any manner arising from, in whole or in part, the
Debtors (as such entities existed prior to or after the Petition Date), their Estates, the Chapter
11 Cases, the purchase, sale, or rescission of the purchase or sale of any security of the
Debtors, the subject matter of, or the transactions or events giving rise to, any Claim or
Equity Interest that is treated in the Plan, the business or contractual arrangements or
interactions between any Debtor and any Released Party (including the exercise of any
common law or contractual rights of setoff or recoupment by any Released Party at any time
on or prior to the Effective Date), the restructuring of any Claim or Equity Interest before
or during the Chapter 11 Cases, this Disclosure Statement, the Plan, and related agreements,
instruments, and other documents, and the negotiation, formulation, preparation or
implementation thereof, the solicitation of votes with respect to the Plan, or any other act or
omission, other than Claims or causes of action arising out of, or related to, any act or
omission of a Released Party that constitutes fraud, gross negligence or willful misconduct.
For the avoidance of doubt, Claims or causes of action arising out of, or related to, any act
or omission of a Released Party prior to the Effective Date that is later found to be a criminal
act or to constitute fraud, gross negligence, or willful misconduct, including findings after
the Effective Date, are not released pursuant to Section 12.2.2 of the Plan.

                 (3)   Injunction Related to Releases

       Except as otherwise provided in the Plan, the Confirmation Order shall permanently
enjoin the commencement or prosecution by any Entity, whether directly, derivatively or
otherwise, of any claims, commitments, obligations, suits, judgments, damages, demands,

                                               118
US-DOCS\120811663.4
              Case 19-10289-LSS     Doc 2853      Filed 01/27/21     Page 131 of 203




debts, causes of action and liabilities released pursuant to the Plan (the “Release
Injunction”).

        (d)      The Channeling Injunction and the Insurance Entity Injunction

               In order to supplement the injunctive effect of the Discharge Injunction, and
pursuant to sections 524(g) and 105(a) of the Bankruptcy Code, the Confirmation Order
shall provide for the following permanent injunctions to take effect as of the Effective Date.

                 (1)   Channeling Injunction

                       (a)    Terms. To preserve and promote the settlements contemplated
        by and provided for in the Plan, including the Imerys Settlement, the Rio
        Tinto/Zurich Settlement, and the Cyprus Settlement, and pursuant to the exercise of
        the equitable jurisdiction and power of the Bankruptcy Court and the District Court
        under sections 105(a) and 524(g) of the Bankruptcy Code, the sole recourse of any
        holder of a Talc Personal Injury Claim against a Protected Party (on account of such
        Talc Personal Injury Claim) shall be the Talc Personal Injury Trust pursuant to the
        Talc Personal Injury Trust Documents, and such holder shall have no right
        whatsoever at any time to assert its Talc Personal Injury Claim against any Protected
        Party or any property or interest in property of any Protected Party. On and after
        the Effective Date – or, as to the Cyprus Protected Parties, on or after the Cyprus
        Trigger Date – all holders of Talc Personal Injury Claims shall be permanently and
        forever stayed, restrained, barred, and enjoined from taking any action for the
        purpose of, directly or indirectly or derivatively collecting, recovering, or receiving
        payment of, on, or with respect to any Talc Personal Injury Claim against a Protected
        Party other than from the Talc Personal Injury Trust pursuant to the Talc Personal
        Injury Trust Documents, including, but not limited to:

                              (i)     commencing, conducting, or continuing in any manner,
                       directly, indirectly, or derivatively, any suit, action, or other proceeding
                       of any kind (including a judicial, arbitration, administrative, or other
                       proceeding) in any forum in any jurisdiction around the world against
                       or affecting any Protected Party or any property or interests in
                       property of any Protected Party;

                             (ii)    enforcing, levying, attaching (including any prejudgment
                       attachment), collecting, or otherwise recovering, by any manner or
                       means, whether directly or indirectly, any judgment, award, decree, or
                       order against any Protected Party or any property or interests in
                       property of any Protected Party;

                              (iii) creating, perfecting, or otherwise enforcing in any
                       manner, directly or indirectly, any Lien of any kind against any
                       Protected Party or any property or interests in property of any
                       Protected Party;



                                               119
US-DOCS\120811663.4
            Case 19-10289-LSS      Doc 2853     Filed 01/27/21    Page 132 of 203




                             (iv)   asserting, implementing, or effectuating any setoff, right
                      of reimbursement, subrogation, contribution, or recoupment of any
                      kind, in any manner, directly or indirectly, against any obligation due
                      to any Protected Party or against any property or interests in property
                      of any Protected Party; and

                             (v)    taking any act in any manner, and in any place
                      whatsoever, that does not conform to, or comply with, the provisions of
                      the Plan, the Plan Documents, or the Talc Personal Injury Trust
                      Documents or with regard to any matter that is within the scope of the
                      matters designated by the Plan to be subject to resolution by the Talc
                      Personal Injury Trust, except in conformity and compliance with the
                      Talc Personal Injury Trust Documents.

                      (b)      Reservations. Notwithstanding anything to the contrary in
        Section 12.3.1(a) of the Plan, this Channeling Injunction shall not impair:

                             (i)    the rights of holders of Talc Personal Injury Claims to
                      assert such Talc Personal Injury Claims solely against the Talc
                      Personal Injury Trust or otherwise in accordance with the Trust
                      Distribution Procedures;

                              (ii)   the rights of holders of Talc Personal Injury Claims to
                      assert such claims against anyone other than a Protected Party;

                              (iii) the rights of Persons to assert any Claim, debt, obligation
                      or liability for payment of Talc Personal Injury Trust Expenses solely
                      against the Talc Personal Injury Trust or otherwise in accordance with
                      the Trust Distribution Procedures; or

                              (iv)   the Talc Personal Injury Trust from enforcing its rights
                      explicitly provided to it under the Plan and the Talc Personal Injury
                      Trust Documents.

                      (c)    Modifications. There shall be no modification, dissolution, or
        termination of the Channeling Injunction, which shall be a permanent injunction.

                      (d)    Non-Limitation of Channeling Injunction. Nothing in the Plan
        or the Talc Personal Injury Trust Agreement shall be construed in any way to limit
        the scope, enforceability, or effectiveness of the Channeling Injunction issued in
        connection with the Plan, the releases provided in the Imerys Settlement, the Rio
        Tinto/Zurich Settlement, and the Cyprus Settlement, or the Talc Personal Injury
        Trust’s assumption of all liability with respect to Talc Personal Injury Claims.

                      (e)    Bankruptcy Rule 3016 Compliance. The Plan Proponents’
        compliance with the formal requirements of Bankruptcy Rule 3016(c) shall not
        constitute an admission that the Plan provides for an injunction against conduct not
        otherwise enjoined under the Bankruptcy Code.

                                             120
US-DOCS\120811663.4
            Case 19-10289-LSS       Doc 2853     Filed 01/27/21    Page 133 of 203




                       (f)    Any Protected Party may enforce the Channeling Injunction as
        a defense to any Claim brought against such Protected Party that is enjoined under
        the Plan as to such Protected Party and may seek to enforce such injunction in a court
        of competent jurisdiction.

                       (g)     If a non-Settling Talc Insurance Company asserts that it has
        rights whether legal, equitable, contractual, or otherwise, of contribution, indemnity,
        reimbursement, subrogation or other similar claims directly or indirectly arising out
        of or in any way relating to such insurer’s payment of loss on behalf of one or more
        of the Debtors in connection with any Talc Personal Injury Claim (collectively,
        “Contribution Claims”) against a Settling Talc Insurance Company, (i) such
        Contribution Claims may be asserted as a defense or counterclaim against the Talc
        Personal Injury Trust in any Talc Insurance Action involving such non-Settling Talc
        Insurance Company, and the Talc Personal Injury Trust may assert the legal or
        equitable rights (if any) of the Settling Talc Insurance Company, and (ii) to the extent
        such Contribution Claims are determined to be valid, the liability (if any) of such non-
        Settling Talc Insurance Company to the Talc Personal Injury Trust shall be reduced
        by the amount of such Contribution Claims

                 (2)   Insurance Entity Injunction

                       (a)    Purpose. In order to protect the Talc Personal Injury Trust and
        to preserve the Talc Personal Injury Trust Assets, pursuant to the equitable
        jurisdiction and power of the Bankruptcy Court, the Bankruptcy Court shall issue
        the Insurance Entity Injunction; provided, however, that the Insurance Entity
        Injunction is not issued for the benefit of any Talc Insurance Company, and no Talc
        Insurance Company is a third-party beneficiary of the Insurance Entity Injunction,
        except as otherwise specifically provided in any Talc Insurance CIP Agreement or
        Talc Insurance Settlement Agreement.

                       (b)    Terms Regarding Claims Against Talc Insurance Companies.
        Subject to the provisions of Sections 12.3.1 and 12.3.2 of the Plan, all Entities that
        have held or asserted, that hold or assert, or that may in the future hold or assert any
        claim, demand or cause of action (including any Talc Personal Injury Claim or any
        claim or demand for or respecting any Talc Personal Injury Trust Expense) against
        any Talc Insurance Company based upon, attributable to, arising out of, or in any
        way connected with any such Talc Personal Injury Claim, whenever and wherever
        arising or asserted, whether in the United States of America or anywhere else in the
        world, whether sounding in tort, contract, warranty, or any other theory of law,
        equity, or admiralty, shall be stayed, restrained, and enjoined from taking any action
        for the purpose of directly or indirectly collecting, recovering, or receiving payments,
        satisfaction, or recovery with respect to any such claim, demand, or cause of action
        including, without limitation:

                              (i)     commencing, conducting, or continuing, in any manner,
                       directly or indirectly, any suit, action, or other proceeding of any kind
                       (including a judicial, arbitration, administrative, or other proceeding)

                                              121
US-DOCS\120811663.4
            Case 19-10289-LSS        Doc 2853     Filed 01/27/21     Page 134 of 203




                       in any forum with respect to any such claim, demand, or cause of action
                       against any Talc Insurance Company, or against the property of any
                       Talc Insurance Company, with respect to any such claim, demand, or
                       cause of action; provided, however, that to the extent any Talc Insurance
                       Company asserts a claim against J&J, nothing in the Plan shall affect
                       J&J’s ability to assert any defense or counterclaim;

                               (ii)  enforcing, levying, attaching, collecting, or otherwise
                       recovering, by any means or in any manner, whether directly or
                       indirectly, any judgment, award, decree, or other order against any
                       Talc Insurance Company, or against the property of any Talc
                       Insurance Company, with respect to any such claim, demand, or cause
                       of action;

                              (iii) creating, perfecting, or enforcing in any manner, directly
                       or indirectly, any Encumbrance against any Talc Insurance Company,
                       or the property of any Talc Insurance Company, with respect to any
                       such claim, demand, or cause of action; and

                              (iv)   except as otherwise specifically provided in the Plan,
                       asserting or accomplishing any setoff, right of subrogation, indemnity,
                       contribution, or recoupment of any kind, directly or indirectly, against
                       any obligation of any Talc Insurance Company, or against the property
                       of any Talc Insurance Company, with respect to any such claim,
                       demand or cause of action;

        provided, however, that (a) the injunction set forth in Section 12.3.2(b) of the Plan shall
        not impair in any way any (i) actions brought by the Talc Personal Injury Trust
        against any Talc Insurance Company and (ii) the rights of any co-insured of the
        Debtors (x) with respect to any Talc Insurance Policy or Talc Insurance CIP
        Agreement or against any Talc Insurance Company and (y) as specified under any
        Final Order of the Bankruptcy Court approving a Talc Insurance CIP Agreement;
        and (b) the Talc Personal Injury Trust shall have the sole and exclusive authority at
        any time to terminate, or reduce or limit the scope of, the injunction set forth in
        Section 12.3.2(b) of the Plan with respect to any Talc Insurance Company upon
        express written notice to such Talc Insurance Company, except that the Talc Personal
        Injury Trust shall not have any authority to terminate, reduce or limit the scope of
        the injunction in the Plan with respect to any Settling Talc Insurance Company so
        long as, but only to the extent that, such Settling Talc Insurance Company complies
        fully with its obligations under any applicable Talc Insurance Settlement Agreement.

                      (c)    Reservations. Notwithstanding anything to the contrary above,
        this Insurance Entity Injunction shall not enjoin:

                             (i)    the rights of Entities to the treatment accorded them
                       under the Plan, as applicable, including the rights of holders of Talc



                                               122
US-DOCS\120811663.4
              Case 19-10289-LSS     Doc 2853      Filed 01/27/21    Page 135 of 203




                       Personal Injury Claims to assert such Claims, as applicable, in
                       accordance with the Trust Distribution Procedures;

                              (ii)   the rights of Entities to assert any claim, debt, obligation,
                       cause of action or liability for payment of Talc Personal Injury Trust
                       Expenses against the Talc Personal Injury Trust;

                              (iii) the rights of the Talc Personal Injury Trust to prosecute
                       any action based on or arising from the Talc Insurance Policies;

                               (iv)   the rights of the Talc Personal Injury Trust to assert any
                       claim, debt, obligation, cause of action or liability for payment against
                       a Talc Insurance Company based on or arising from the Talc Insurance
                       Policies or Talc Insurance CIP Agreements; and

                              (v)    the rights of any Talc Insurance Company to assert any
                       claim, debt, obligation, cause of action or liability for payment against
                       any other Talc Insurance Company that is not a Settling Talc Insurance
                       Company, or as otherwise specifically provided in any Talc Insurance
                       CIP Agreement.

                     (d)     Subject to the terms of the Rio Tinto/Zurich Settlement, nothing
        in the Plan will preclude J&J from pursuing any rights it has under any Talc
        Insurance Policy that was issued to J&J as a named insured.

        (e)      Supplemental Settlement Injunction Order

        In order to preserve and promote the (i) Imerys Settlement, (ii) the Rio Tinto/Zurich
Settlement, and (iii) the Cyprus Settlement (subject to the occurrence of the Cyprus Trigger
Date), each of which is incorporated in the Plan, and pursuant to the exercise of the equitable
jurisdiction and power of the Bankruptcy Court under section 105(a) of the Bankruptcy
Code, the Confirmation Order shall provide for the following permanent injunction to take
effect as of the Effective Date.

                       (a)    Terms

                               (i)    All Persons that have held or asserted, that hold or
                       assert, or that may in the future hold or assert any Imerys Released
                       Claims directly or indirectly against the Imerys Protected Parties (or
                       any of them) shall be permanently stayed, restrained, and enjoined
                       from pursuing now, or at any time in the future, any Imerys Released
                       Claims.

                               (ii)   All Persons that have held or asserted, that hold or
                       assert, or that may in the future hold or assert any Rio Tinto/Zurich
                       Released Claims directly or indirectly against the Rio Tinto Protected
                       Parties (or any of them) and/or the Zurich Protected Parties (or any of
                       them) shall be permanently stayed, restrained, and enjoined from

                                               123
US-DOCS\120811663.4
              Case 19-10289-LSS     Doc 2853    Filed 01/27/21    Page 136 of 203




                       pursuing now, or at any time in the future, any Rio Tinto/Zurich
                       Released Claims.

                              (iii) Subject to the occurrence of the Cyprus Trigger Date, all
                       Persons that have held or asserted, that hold or assert, or that may in
                       the future hold or assert any Cyprus Released Claims directly or
                       indirectly against the Cyprus Protected Parties (or any of them) shall
                       be permanently stayed, restrained, and enjoined from pursuing now,
                       or at any time in the future, any Cyprus Released Claims.

                      (b)    Any Imerys Protected Party, Rio Tinto Protected Party, Zurich
        Protected Party, or Cyprus Protected Party may enforce the Supplemental
        Settlement Injunction Order as a defense to any Claim brought against such Imerys
        Protected Party, Rio Tinto Protected Party, Zurich Protected Party, or Cyprus
        Protected Party that is enjoined under the Plan as to such Imerys Protected Party,
        Rio Tinto Protected Party, Zurich Protected Party, or Cyprus Protected Party and
        may seek to enforce such injunction in a court of competent jurisdiction.

        (f)      Exculpation

                None of the Debtors, the Reorganized Debtors, the Imerys Protected Parties,
the Tort Claimants’ Committee, the members of the Tort Claimants’ Committee in their
capacities as such, the FCR, the Information Officer nor any of their respective officers,
directors and employees, members, agents, attorneys, accountants, financial advisors or
restructuring professionals, nor any other professional Person employed by any one of them,
shall have or incur any liability to any Person or Entity for any act or omission in connection
with, relating to, or arising out of the Chapter 11 Cases, the negotiation of the Plan, the
Disclosure Statement, the releases and Injunctions, the pursuit of Confirmation of the Plan,
the administration, consummation and implementation of the Plan or the property to be
distributed under the Plan, or the management or operation of the Debtors (except for any
liability that results primarily from such Person’s or Entity’s gross negligence, bad faith or
willful misconduct); provided, however, that this exculpation shall not apply to Talc Insurer
Coverage Defenses; provided further that Section 12.7 of the Plan shall also apply to any
former officer or director of the Debtors that was an officer or director at any time during
the Chapter 11 Cases but is no longer an officer or director. In all respects, each and all of
such Persons, firms and Entities shall be entitled to rely upon the advice of counsel with
respect to their duties and responsibilities under, or in connection with, the Chapter 11
Cases, the Plan, and the administration of each of them.




                                              124
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853       Filed 01/27/21      Page 137 of 203




                                           ARTICLE VIII.

                        THE TALC PERSONAL INJURY TRUST AND
                          TRUST DISTRIBUTION PROCEDURES

8.1     Overview

        (a)      General

        On the Effective Date, the Talc Personal Injury Trust shall be created in accordance with
the Plan Documents. The purposes of the Talc Personal Injury Trust shall be to: (i) assume all
Talc Personal Injury Claims; (ii) to preserve, hold, manage, and maximize the assets of the Talc
Personal Injury Trust; and (iii) to direct the processing, liquidation, and payment of all
compensable Talc Personal Injury Claims in accordance with the Talc Personal Injury Trust
Documents. The Talc Personal Injury Trust will resolve Talc Personal Injury Claims in accordance
with the Talc Personal Injury Trust Documents in such a way that holders of Talc Personal Injury
Claims are treated fairly, equitably, and reasonably in light of the finite assets available to satisfy
such claims, and otherwise comply in all respects with the requirements of section 524(g)(2)(B)(i)
of the Bankruptcy Code.

        The Talc Personal Injury Trust Agreement provides, in pertinent part, that the Talc Trustees
have the power to make, pursue (by litigation or otherwise), collect, compromise or settle, in the
name of the Talc Personal Injury Trust, any claim, right, action, or cause of action included in the
Talc Personal Injury Trust Assets or which may otherwise hereafter accrue in favor of the Talc
Personal Injury Trust, including, but not limited to, insurance recoveries, before any court of
competent jurisdiction. Talc Personal Injury Trust Agreement, at § 2.1(c)(xv). Before taking
certain actions, however, the Talc Trustees must either consult with or obtain the consent of each
of the FCR and the Trust Advisory Committee as set forth in the Talc Personal Injury Trust
Agreement. Pursuant to Section 2.2(f) of the Talc Personal Injury Trust Agreement, the Talc
Trustees are required to obtain the consent from each of the Trust Advisory Committee and the
FCR in order to “sell, transfer, or exchange any or all of the Talc Personal Injury Trust Assets at
such prices and upon such terms as the Talc Trustees may consider proper, consistent with the
other terms of [the Talc Personal Injury Trust Agreement].” Id. at § 2.1(f)(xiv). To the extent, the
Trust Advisory Committee and the FCR do not consent, there are resolution procedures included
in Section 7.13 of the Talc Personal Injury Trust Agreement which include alternative dispute
resolution and application to the Bankruptcy Court. The Talc Personal Injury Trust Agreement is
explicit that in the event the Talc Trustees seek to approve any release or abandonment of J&J’s
indemnification obligations that they must have the consent of each of the Trust Advisory
Committee and the FCR. See id. at § 2.2(f)(xvi).

        The Trust Distribution Procedures, attached to the Plan as Exhibit A, set forth procedures
for processing and paying the Talc Personal Injury Claims.88 These procedures will be binding on

88
        Foreign Claims are a subset of Talc Personal Injury Claims that will be channeled to and assumed
by the Talc Personal Injury Trust and subject to the Channeling Injunction; however, the Trust Distribution
Procedures provide that Foreign Claims will not receive any distributions from the Talc Personal Injury
Trust.

                                                   125
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853      Filed 01/27/21      Page 138 of 203




the holders of all Talc Personal Injury Claims. The Trust Distribution Procedures provide, among
other things, for the resolution of Talc Personal Injury Claims pursuant to the terms of the Talc
Personal Injury Trust Agreement and the Trust Distribution Procedures, and that resolution of a
Talc Personal Injury Claim by the Talc Personal Injury Trust will result in a full or partial release
of such Claim against the Talc Personal Injury Trust in accordance with the Injury Trust
Distribution Procedures.

        The Trust Distribution Procedures are part of the global settlement between the Debtors,
the Tort Claimants’ Committee, the FCR, and the other Plan Proponents. As a result of this global
settlement, the Debtors reviewed and proposed revisions to the terms of the Trust Distribution
Procedures prepared by the Tort Claimants’ Committee and the FCR, and retain consultation rights
as to the Trust Distribution Procedures. The Debtors have also actively worked with the Tort
Claimants’ Committee and the FCR to ensure that the Trust Distribution Procedures maximize
recoveries for holders of Talc Personal Injury Claims and are consistent with the Bankruptcy Code.

        Furthermore, potential claimants should be aware that any funds they recover from the Talc
Personal Injury Trust, or against any “primary plan” as defined in the Medicare Secondary Payer
Statute, 42 U.S.C. § 1395y(b) (the “MSPS”), could be subject to repayment obligations owing or
potentially owing under the MSPS or related rules, regulations, or guidelines. Potential claimants
should also be aware that, as a condition of receiving payment from the Talc Personal Injury Trust
or any “primary plan” as defined by the MSPS, the claimants may be asked to certify that they will
comply with any obligations owing or potentially owing under the MSPS or related rules,
regulations, or guidelines. The Talc Personal Injury Trust Agreement requires, as applicable, that
the Talc Personal Injury Trust act as a reporting entity under 42 U.S.C. § 1395y(b), to the extent
applicable.

        (b)      The Tort Claimants’ Committee

        The Tort Claimants’ Committee is comprised of 11 members. The members include
mesothelioma claimants, ovarian cancer claimants (including certain claimants who are
participating in the MDL Proceeding), living victims, and estates of deceased victims. Each
claimant is represented by tort counsel with significant experience in talc and/or asbestos litigation.
Some of the tort counsel also have experience with mass tort trusts. All have been actively engaged
in the development of the Trust Distribution Procedures.

        (c)      Talc Personal Injury Trust Funding

                 (1)    Imerys S.A.

        One of the first tasks for each of the Tort Claimants’ Committee and the FCR was to
investigate potential causes of action against Imerys S.A., including without limitation alter ego
and other theories of liability. That investigation took place over several months and involved the
review of tens of thousands of documents produced by each of the Debtors and Imerys S.A. This
review was accomplished by counsel and other professionals for each of the Tort Claimants’
Committee and the FCR. The review informed each of the Tort Claimants’ Committee and the
FCR of, among other things, the strength of potential claims that could be asserted against Imerys
S.A., the viability of potential defenses, and the value of various assets.


                                                 126
US-DOCS\120811663.4
            Case 19-10289-LSS         Doc 2853      Filed 01/27/21     Page 139 of 203




        Thereafter, each of the Tort Claimants’ Committee, the FCR, the Debtors, and Imerys S.A.,
began an arms’-length negotiation resulting in an agreement that formed the basis of the Plan
which included, among other things, a contribution by Imerys S.A. for permanent relief pursuant
to sections 105(a) and 524(g) of the Bankruptcy Code.

        Ultimately, the parties reached a settlement – the Imerys Settlement – whereby, in
exchange for the benefit of releases and injunctions in the Plan (as further described in this
Disclosure Statement), Imerys S.A. and its Non-Debtor Affiliates would contribute and/or waive
any interest in assets (or the proceeds of same) that at this time appear to be far in excess of $300
million to the resolution of the Chapter 11 Cases, made up of:

                $75 million cash contribution;
                the proceeds of the Sale (expected to be $223 million, plus the assumption of certain
                 liabilities, as set forth in the Asset Purchase Agreement), for which Imerys S.A.
                 agreed to pay a contingent purchase enhancement of up to $102.5 million if the
                 proceeds did not exceed an agreed amount;
                $5 million for payment of Allowed Claims in Class 3a (with any excess going to
                 the Talc Personal Injury Trust);
                an additional contingent contribution of up to $15 million to fund the Debtors’
                 administrative expenses;
                the balance of the Intercompany Loans;
                the Contributed Indemnity and Insurance Interests;
                waiver of the Non-Debtor Intercompany Claims against the Debtors; and
                assumption of the Pension Liabilities.

       The Tort Claimants’ Committee and the FCR also spent significant time ensuring that the
process for selling the Debtors’ assets was designed to maximize the sale price and therefore the
proceeds to be contributed to the Talc Personal Injury Trust. The proceeds of the Sale are expected
to be $223 million, plus the assumption of certain liabilities, as set forth in the Asset Purchase
Agreement.

       Moreover, the foregoing is exclusive of the amounts that will be contributed to the Talc
Personal Injury Trust as a result of the Rio Tinto/Zurich Settlement and the Cyprus Settlement
summarized immediately below and described more broadly in Sections 6.2 and 6.3 of this
Disclosure Statement.

                 (2)    The Rio Tinto/Zurich Settlement

        The Tort Claimants’ Committee and the FCR, along with the Debtors, also reached a
resolution through the Rio Tinto/Zurich Mediation of (i) alleged liabilities relating to the Rio Tinto
Corporate Parties’ prior ownership of certain of the Debtors, (ii) alleged indemnification
obligations of the Rio Tinto Corporate Parties, and (iii) alleged coverage obligations under the
Talc Insurance Policies issued by the Zurich Corporate Parties and the Rio Tinto Captive Insurers.
Before the Chapter 11 Cases, certain Rio Tinto Corporate Parties had been named as defendants

                                                  127
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853      Filed 01/27/21      Page 140 of 203




in Imerys-related talc litigation in a small number of cases. No Rio Tinto Corporate Party had
contributed to any payment to a claimant to resolve any such Imerys-related talc litigation, nor had
any judgment been entered against any Rio Tinto Corporate Party with respect to any such
litigation. As part of the Rio Tinto/Zurich Mediation, the Tort Claimants’ Committee and the FCR
engaged in significant discovery to evaluate Estate Causes of Action against the Rio Tinto
Corporate Parties, including claims based on conspiracy and alter ego.

          Ultimately, a settlement was reached finally resolving all present and future talc-related
liabilities of the Rio Tinto Protected Parties and Zurich Protected Parties, in return for a cash
payment of $80 million from Rio Tinto and $260 million from Zurich, plus other consideration.
The total amount of this settlement will be paid to the Talc Personal Injury Trust within thirty (30)
days after the Rio Tinto/Zurich Trigger Date. The Rio Tinto/Zurich Settlement is further described
in Articles II, VI, and VII of this Disclosure Statement.

                 (3)    The Cyprus Settlement

        The Cyprus Parties, the Debtors, the Tort Claimants’ Committee, and the FCR also reached
a resolution through the Cyprus Mediation and agreed to the terms of the Cyprus Settlement, which
resolves (i) the Talc Personal Injury Claims and the Cyprus Released Claims against the Cyprus
Protected Parties, (ii) disputes pertaining to the Debtors’ rights to the Cyprus Talc Insurance
Policies, and (iii) disputes pertaining to the Debtors’ and Cyprus’ rights to indemnification by J&J.
As part of the Cyprus Mediation, the Tort Claimants’ Committee and the FCR engaged in
significant discovery to evaluate Estate Causes of Action against the Cyprus Parties, including
claims based on conspiracy and alter ego.

        Ultimately a settlement was reached, which is further described in Articles II, VI, and VII
of this Disclosure Statement.

        (d)      Structure of the Talc Personal Injury Trust89

                 (1)    Claims Channeled to and Paid Under the Talc Personal Injury Trust

        While all J&J product-based Talc Personal Injury Claims are channeled to the Talc
Personal Injury Trust and have the option of electing to pursue claims against the Debtors as set
forth in the Trust Distribution Procedures, only Ovarian Cancer Claims and Mesothelioma Claims
are compensable from the cash assets of the Talc Personal Injury Trust.

       Parties interested in understanding the nature and scope of the J&J Agreements should
examine those indemnities directly and determine the applicability to their individual claims. As
noted in Section 12.1 of this Disclosure Statement, J&J disputes its obligations under the J&J
Agreements.




89
       Capitalized terms used in this Section 8.1(d) and not otherwise defined herein or in the Plan have
the meanings ascribed to them in the Trust Distribution Procedures.

                                                  128
US-DOCS\120811663.4
            Case 19-10289-LSS        Doc 2853      Filed 01/27/21     Page 141 of 203




                 (2)   Medical and Exposure Criteria

        The Trust Distribution Procedures are structured to provide an Expedited Review process
using bright-line medical and exposure criteria to reduce the administrative expenses of the Talc
Personal Injury Trust and ensure that funds are utilized to the maximum extent to compensate users
of the Debtors’ talc. For Ovarian Cancer injuries, the criteria for Expedited Review are designed
to reflect both the current medical science (for example in the minimum use requirement) and the
criteria applied in the tort system (including certain biological markers for Ovarian Cancer) in
connection with settlement of Ovarian Cancer Claims.

        Cosmetic talc such as baby powder has been used for generations. Due to its prevalence,
essentially everyone who has or will contract Mesothelioma has been exposed. Nonetheless,
recognizing the size of the Talc Personal Injury Trust, and a desire to allocate the Talc Personal
Injury Trust Assets to victims of Mesothelioma who do not have other sources for substantial
recovery, use requirements defined as “Regular and Routine Exposure” in the Trust Distribution
Procedures have been established for Expedited Review of Mesothelioma Claims.

        Regular and Routine Exposure is generally intended to provide direction for those suffering
with Mesothelioma to understand if their claim may be resolved in favor of payment pursuant to
the Trust Distribution Procedures. In order to seek compensation from the Talc Personal Injury
Trust and be paid from Fund B, a holder of a Mesothelioma Claim will need to demonstrate: (A)
(i) regular or routine use of a personal care/cosmetic/hygiene product containing Cyprus Talc
and/or Imerys Talc for at least three years, and (ii) no other significant occupational or industrial
exposure (whether direct or bystander) to asbestos from another source other than Imerys Talc
and/or Cyprus Talc; or (B) (i) regular or routine personal occupation exposure (whether direct or
bystander) to Cyprus and/or Imerys Industrial Talc not incorporated in a product or the regular and
routine use of a product containing Cyprus and/or Imerys Industrial Talc for at least one year, and
(ii) no other significant occupational or industrial exposure (whether direct or bystander) to
asbestos from a source other than Cyprus and/or Imerys Talc.

       Talc Personal Injury Claims that satisfy the criteria for Expedited Review are eligible to
receive an offer at the Scheduled Value set forth in the Trust Distribution Procedures. Talc
Personal Injury Claims which do not meet the criteria for Expedited Review are eligible for
evaluation and compensation under the Individual Review Process. In addition, the Trust
Distribution Procedures provide for Individual Review of Talc Personal Injury Claims seeking
higher values. The Trust Distribution Procedures also provide for ADR and for an exit to the tort
system for those claims that are not resolved through either Expedited Review or Individual
Review. All amounts to be paid under the Trust Distribution Procedures are subject to the payment
percentages established by the Talc Personal Injury Trust.

        The summary contained in this Section 8.1(d)(2) is subject to each of: (i) the caveats set
forth in footnote 17 of this Disclosure Statement; and (ii) the definition of “Regular and Routine
Exposure” set forth in the Trust Distribution Procedures.




                                                129
US-DOCS\120811663.4
            Case 19-10289-LSS        Doc 2853       Filed 01/27/21     Page 142 of 203




                 (3)   40/40/20 Fund Allocation

        The division of cash derived from the Talc Personal Injury Trust Assets into three separate
pools was the result of extensive internal deliberations among members of the Tort Claimants’
Committee designed to achieve the support of the tort claimants. The Trust Distribution
Procedures allocate 40% of the Trust Fund to Ovarian Cancer A Claims; 40% of the Trust Fund to
Mesothelioma Claims; and the remaining 20% of the Trust Fund to Ovarian Cancer B, C, and D
Claims. If an Ovarian Cancer B, C, or D Claimant is later diagnosed with a higher stage of Ovarian
Cancer or dies from Ovarian Cancer, that claimant is entitled to return to the Talc Personal Injury
Trust for the difference between the amount such claimant received as an Ovarian Cancer B, C, or
D Claimant and the amount that such claimant would have received had such claimant originally
filed for recovery based on the subsequent injury or circumstance.

        The Tort Claimants’ Committee consulted with its counsel and estimation expert and
considered many different alternatives before agreeing to the current proposal. The Tort
Claimants’ Committee believes that the division is appropriate and the best of available
alternatives, based on the nature of the claims to be paid under the Talc Personal Injury Trust, the
respective severity of the claims, the state of talc litigation, and the necessity of obtaining an
affirming vote on the Plan.

                 (4)   Cyprus Contribution Allocation

        The allocation of the Cyprus Contribution was the result of extensive internal deliberations
among members of the Tort Claimants’ Committee designed to achieve the support of the tort
claimants and the FCR in the Chapter 11 Cases. The FCR continues to examine the proposed
allocation. The Tort Claimants’ Committee anticipates that there will likely be an official tort
claimants’ committee and a future claimants’ representative appointed in the Cyprus Mines
Bankruptcy. The allocation of the Cyprus Contribution is further described in footnote 17 of this
Disclosure Statement.

                 (5)   Establishment of Scheduled/Average/Maximum Values

         The Plan Proponents believe that the Debtors’ prepetition settlement data and overall
experience in the tort system do not provide a sufficient basis for establishing the values of the
present or future talc claims for ovarian cancer or for mesothelioma. The Debtors settled few
claims, and there is no public data on J&J’s settlements of such claims.90 The small number of
trials involving talc-related claims for these diseases have produced few verdicts (none of which
are final), which the Plan Proponents assert are inadequate to serve as a basis for projecting future
values. After exploring various potential reference points for valuation, the Scheduled Value for
Mesothelioma was ultimately extrapolated from that of the Manville Trust, and set at a
conservative $400,000. While slightly higher than the Manville Trust’s Scheduled Value of
$350,000 for Mesothelioma Claims, that value was set 18 years ago, in December 2002. Adjusted
for subsequent inflation, if set today the Scheduled Value would exceed $500,000. Moreover,
Manville’s share of the asbestos liability was somewhat reduced because of the liability of other

90
        The Plan Proponents are not aware of prepetition Talc Personal Injury Claims that were finally
adjudicated and left unpaid as of the Petition Date.

                                                 130
US-DOCS\120811663.4
            Case 19-10289-LSS       Doc 2853     Filed 01/27/21     Page 143 of 203




asbestos defendants. Because there is no data available to distinguish the values of Mesothelioma
and Ovarian Cancer A Claims, and both have generated high jury verdicts as well as defense
verdicts, Ovarian Cancer A Claims were set at the same value assigned to Mesothelioma Claims.
The Maximum Values established by the Trust Distribution Procedures permit a claimant who has
particularly high damages or other factors that would cause such claimant’s claim to have a higher
value in the tort system to seek a resolution at a higher value than the Scheduled Value under the
Trust Distribution Procedures. The Average Value is designed to be the average value of claims
settled at the Scheduled Values or higher values as a means to, among other things, preserve the
Talc Personal Injury Trust’s payment percentage.

        The Average and Maximum Values are based on the ratio of the scheduled to average to
maximum values of existing asbestos trusts. Based on information considered, and consistent with
the valuation matrices established by those other trusts, the Average Values were set at 125% and
Maximum Values were set at 337.5% of the Scheduled Values.

                 (6)   Indemnified/Non-Indemnified and Mixed Claims Treatment

        A Tort System Election Claimant will either receive a share of the cash assets funded by
the Debtors or the opportunity to pursue recovery in the tort system. The Scheduled Value
assigned to a Tort System Election Claimant reflects this election. All claimants have a right to
share in the Rio Tinto/Zurich Settlement funding. A Mixed Claimant essentially has two claims –
a J&J related claim and a non-J&J related claim. Such claimants may assert both claims under the
Trust Distribution Procedures. Moreover, and for the avoidance of doubt, the Talc Personal Injury
Trust reserves the right to pursue indemnification from J&J for any or all Indemnified Claims.

                 (7)   Payment Percentage

        Following significant analysis by the Tort Claimants’ Committee and the FCR, in
consultation with their respective experts, ranges have been established for the Initial Payment
Percentage to apply to each Fund. The Initial Payment Percentages were set based on criteria
including estimates of the total number of claims that will seek compensation from the Talc
Personal Injury Trust, the total number of claims that will qualify for payment from the Talc
Personal Injury Trust based on the criteria that has been established for payment, and the
anticipated administrative costs of the Talc Personal Injury Trust. The Initial Payment Percentage
for Fund A will be established between 0.40%-2.34%; the Initial Payment Percentage for Fund B
will be established between 3.70%-6.24%; and the Initial Payment Percentage for Fund C will be
established between 0.30%-1.48%. The Initial Payment Percentages may change if there are
significant changes in cash attributable to the Talc Personal Injury Trust.

        The ranges for the Initial Payment Percentages that are set forth in this Disclosure
Statement do not take into account an allocation of the Cyprus Contribution. The Tort Claimants’
Committee and the FCR proposed an allocation of the Cyprus Contribution described in footnote
17 of this Disclosure Statement. Consummation of the proposed allocation of the Cyprus
Contribution remains subject to: (i) approval of any tort claimants’ committee to be appointed in
the Cyprus Mines Bankruptcy; (ii) approval of any future claimants’ representative to be appointed
in the Cyprus Mines Bankruptcy; (iii) approval by the Bankruptcy Court in the Debtors’ Chapter



                                               131
US-DOCS\120811663.4
              Case 19-10289-LSS         Doc 2853   Filed 01/27/21    Page 144 of 203




11 Cases; (iv) approval by the bankruptcy court in the Cyprus Mines Bankruptcy; (v) the Effective
Date; and (vi) the Cyprus Trigger Date.

                 (8)    Post-Effective Date Future Claimants’ Representative

       The initial FCR under the Talc Personal Injury Trust Agreement shall be James L. Patton,
Jr. Mr. Patton’s current hourly rate is $1,475.

                 (9)    Foreign Claims

        Based on the fact that there is no history of Foreign Claims asserted against the Debtors,
no Foreign Claims shall be paid under the Trust Distribution Procedures. Specifically, (i) there
were no Foreign Claims pending against any of the Debtors as of the Petition Date, and (ii) as of
the date of this Disclosure Statement, there are no Foreign Claims pending against ITI. For the
avoidance of doubt, the eight lawsuits asserting Mesothelioma Claims that were filed against ITI
and subsequently withdrawn do not fall within the definition of Foreign Claims. Although all Talc
Personal Injury Claims including Foreign Claims are channeled to the Talc Personal Injury Trust,
Section 5.2(b)(ii) of the Trust Distribution Procedures makes clear that there is no recovery for
any holder of a Foreign Claim.

        (e)      Objections by Various Parties

        Various parties (the “Objectors”) have come forward to contest the legality and fairness
of the proposed trust mechanism and the proposed allocation of Talc Personal Injury Trust assets
among different categories of holders of Talc Personal Injury Claims on various grounds, including
an asserted failure to comply with the Bankruptcy Code. See Article XII. Unlike the Debtors, the
Tort Claimants’ Committee, and the FCR, these claimants do not have fiduciary obligations to the
Estates and to the Estates’ creditors and no obligation to ensure fair treatment for all holders of
current Talc Personal Injury Claims or future Demands against the Talc Personal Injury Trust.
However, certain of the Objectors contend that in proposing the trust mechanisms and allocation
of Talc Personal Injury Trust assets under the Trust Distribution Procedures, the Debtors, the Tort
Claimants’ Committee, and the FCR have failed to ensure fair treatment for all holders of current
Talc Personal Injury Claims or future Demands against the Talc Personal Injury Trust. The Plan
Proponents disagree with the objections raised by the Objectors and believe that they will be
overruled by the Bankruptcy Court.

        (f)      Tort System Election

        If J&J refuses to defend an Indemnified Claim asserted by the holder of a Talc Personal
Injury Claim who makes a Tort System Election, the Talc Personal Injury Trust may exercise any
of the rights and remedies available to it under the J&J Indemnities (as defined in the Trust
Distribution Procedures), the Talc Insurance Policies, or the Cyprus Talc Insurance Policies,
subject to any valid defenses under those agreements and applicable law.

8.2     Select Provisions of the Trust Distribution Procedures

       This Section of this Disclosure Statement summarizes certain relevant provisions of the
Trust Distribution Procedures, and is intentionally not a recitation of the entirety of the Trust

                                                 132
US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853     Filed 01/27/21      Page 145 of 203




Distribution Procedures. For additional information regarding the Trust Distribution Procedures
not discussed in this Section, please refer to the following select provisions of the Trust
Distribution Procedures:

                                    Topic                                        Plan Provision

 Resolution of Talc Personal Injury Claims                                     Section V

 Claims Materials                                                              Section VI

 General Guidelines for Liquidating and Paying Claims                          Section VII

 Miscellaneous                                                                 Section VIII

     THE FOLLOWING SUMMARY HIGHLIGHTS CERTAIN OF THE SUBSTANTIVE
PROVISIONS OF THE TRUST DISTRIBUTION PROCEDURES, AND IS NOT, NOR IS IT
INTENDED TO BE, A COMPLETE DESCRIPTION OR A SUBSTITUTE FOR A FULL AND
COMPLETE REVIEW OF THE TRUST DISTRIBUTION PROCEDURES. THE PLAN
PROPONENTS URGE ALL HOLDERS OF TALC PERSONAL INJURY CLAIMS TO READ
AND STUDY CAREFULLY THE TRUST DISTRIBUTION PROCEDURES, A COPY OF
WHICH IS ATTACHED AS EXHIBIT A TO THE PLAN. CAPITALIZED TERMS USED BUT
NOT DEFINED IN THIS SECTION 8.2 HAVE THE MEANINGS ASCRIBED TO THEM IN
THE TRUST DISTRIBUTION PROCEDURES.

        (a)      Overview

                 (1)   Trust Purpose

        The purpose of the Trust is to assume the liability for Talc Personal Injury Claims pursuant
to the terms of the Plan, and to use the Talc Personal Injury Trust Assets to resolve and, if
appropriate, promptly pay Talc Personal Injury Claims in such a way that holders of similar Talc
Personal Injury Claims are valued and paid in substantially the same manner and otherwise comply
with the requirements of a trust set forth in section 524(g) of the Bankruptcy Code. To this end,
the Trust Distribution Procedures set forth procedures for processing, resolving, and paying (as
appropriate) Ovarian Cancer A-D Claims and Mesothelioma Claims A and B through the
Expedited Review Process in Section 5.2(a) of the Trust Distribution Procedures or the Individual
Review Process in Section 5.2(b) of the Trust Distribution Procedures. The Trust has established
Medical/Exposure Criteria in recognition of the unique and widespread consumer and commercial
nature of the use of Imerys Talc and Imerys Talc containing products and in recognition of the
limited Talc Personal Injury Trust Assets and Cyprus Contribution.

                 (2)   Sub-Funds

        The Trust Fund and Cyprus Contribution shall be divided into three funds within the Trust
(each, a “Fund”). Each Fund operates entirely separately and any changes to the administration
of one Fund, such as changes to Medical/Exposure Criteria, Scheduled, Average or Maximum
Values, Payment Percentage or Maximum Annual Payment, shall not affect or require changes to

                                                133
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853       Filed 01/27/21      Page 146 of 203




the other Funds. Each Fund shall be subject to the terms set forth in the Trust Distribution
Procedures for such Fund, and each Fund shall be operated for the exclusive benefit of the
respective beneficiaries of each Fund. Administrative expenses attributable to the operation of
one Fund (including the processing of claims asserted against such Fund) shall be allocated to that
Fund separately. Common administrative expenses incurred by the Trust that cannot be attributed
to the operation of a single Fund shall be split among the three Funds in a manner to ensure that
each Fund is responsible for a pro rata share of the common administrative expenses.

                Fund A: Ovarian Cancer A Claimants may seek a distribution from Fund A. Fund
                 A shall consist of a separate sub-account within the Trust equal to 40% of the total
                 Trust Fund and 30% of the Cyprus Contribution.
                Fund B: Mesothelioma Claimants and Secondary Mesothelioma Claimants may
                 seek a distribution from Fund B. Fund B shall consist of a separate sub-account
                 within the Trust equal to 40% of the total Trust Fund and 55% of the Cyprus
                 Contribution.
                Fund C: Ovarian Cancer B, C, and D Claimants may seek a distribution from Fund
                 C. Fund C shall consist of a separate sub-account within the Trust equal to 20% of
                 the total Trust Fund and 15% of the Cyprus Contribution.
        (b)      Treatment of Claims

                 (1)    Treatment of Indemnified Claims

        All holders of Indemnified Claims91 (irrespective of cancer, disease or other personal
injury) shall elect to either: (1) seek recovery for such claim solely from the Trust under the
applicable Fund through the Expedited Review Process (if available) or the Individual Review
Process as set forth in Sections 2.4 and 2.5 of the Trust Distribution Procedures as a Trust Election
Claim; or (2) (x) pursue such claim against one or more of the Reorganized Debtors nominally in
the tort system in any court of competent jurisdiction selected by such Talc Personal Injury
Claimant, in their sole discretion, and (y) seek recovery for such claim as against one or more of
the non-Debtor Protected Parties under the applicable Fund through the Expedited Review Process
(if available) or the Individual Review Process as set forth in Sections 2.4 and 2.5 of the Trust
Distribution Procedures as a Tort System Election Claim.92




91
         “Indemnified Claims” means Talc Personal Injury Claims that are Indemnified, including, without
limitation, any claims asserting exposure to cosmetic talc manufactured, distributed, or sold by J&J during
the time periods covered by the J&J Indemnities. In addition, “Indemnified” is used to describe any Talc
Personal Injury Claim or any category of Talc Personal Injury Claims, in respect of which the Debtors, the
Trust, and/or any other person or entity who could have asserted or may assert, rights under and to the J&J
Indemnities.
92
        As set forth in Sections 5.2(a)(iii) and 5.2(b)(vii) of the Trust Distribution Procedures, the
Scheduled, Average and Maximum Values provided for Tort System Election Claims are reduced to reflect
the election to pursue recovery in the tort system in lieu of sharing in the cash assets contributed by the
Debtors to the Trust.

                                                   134
US-DOCS\120811663.4
            Case 19-10289-LSS        Doc 2853      Filed 01/27/21     Page 147 of 203




        The Trust shall make available to Talc Personal Injury Claimants copies of all agreements
governing the J&J Indemnities. It shall be the responsibility of each Talc Personal Injury Claimant
to determine the scope of the J&J Indemnities prior to making the election set forth in Section
2.3(a)(ii)(x) of the Trust Distribution Procedures. The defense of such claims shall be tendered to
J&J and the Trust shall have no obligation to defend any such claims in the tort system. Any
settlement of or judgment in the tort system of an Indemnified Claim shall be remitted to the Talc
Personal Injury Claimant and shall not be subject to any Payment Percentage or Maximum Annual
Payment. The Trust may enforce the provisions of the J&J Indemnities with respect to such claim
and/or may assign the right to enforce such provisions of the J&J Indemnities with respect to such
claim solely to the extent permitted by applicable law and contract.

       Upon J&J’s settlement of the Debtors’ liability (if any) with respect to a Tort System
Election Claim or entry of a judgment by Final Order in respect of such liability, none of the Trust,
the Debtors or the Reorganized Debtors shall have any obligation to pay such settlement or
judgment.

        The Trust reserves the right to pursue indemnification from J&J for any or all Indemnified
Claims. In such event, the costs of such pursuit shall be borne in the first instance by the Trust
provided, however, that the Trust reserves the right to charge against any recovery the costs and
expenses incurred by the Trust directly or indirectly for fees and expenses incurred in pursuit of
the indemnification.

       Holders of Mixed Claims93 shall receive the right to (i) in respect of their Indemnified
Claims, make the same election as Indemnified Claimants set forth in Section 2.3(a) of the Trust
Distribution Procedures; and (ii) in respect of their Non-Indemnified Claims seek recovery from
Funds A, B, or C, whichever is applicable, as set forth in Sections 2.4 and 2.5 of the Trust
Distribution Procedures.

                 (2)   Treatment of Ovarian Cancer A-D Claims

        Ovarian Cancer A Claimants who elect to seek recovery from Fund A through the
Expedited Review Process or the Individual Review Process, shall be subject to the review and
valuation procedures set forth in the Trust Distribution Procedures and shall be subject to the
applicable Scheduled, Average and/or Maximum Values and Payment Percentage.

        Ovarian Cancer B through D Claimants who elect to seek recovery from Fund C through
the Expedited Review Process or the Individual Review Process, shall be subject to the review and
valuation procedures set forth in the Trust Distribution Procedures and shall be subject to the
applicable Scheduled, Average and/or Maximum Values and Payment Percentage.




93
        “Mixed Claim” means a Talc Personal Injury Claim for Ovarian Cancer or Mesothelioma that is
both an Indemnified Claim and a Non-Indemnified Claim. In addition, “Non-Indemnified Claim” means
any Talc Personal Injury Claim that is not an Indemnified Claim.

                                                135
US-DOCS\120811663.4
            Case 19-10289-LSS         Doc 2853       Filed 01/27/21       Page 148 of 203




        Holders of Mixed Claims for Ovarian Cancer who elect to seek recovery from the
applicable Fund in respect of their Non-Indemnified claims also retain the right to pursue recovery
on their Indemnified Claims as set forth in Section 2.3(a) of the Trust Distribution Procedures.

                 (3)   Treatment of Mesothelioma Claims

       Mesothelioma A Claimants and Mesothelioma B Claimants with Regular and Routine
Exposure who elect to seek recovery from Fund B through the Expedited Review Process or the
Individual Review Process, shall be subject to the review and valuation procedures set forth in the
Trust Distribution Procedures and shall be subject to the applicable Scheduled, Average and/or
Maximum Values and Payment Percentage.

         Mesothelioma A Claimants and Mesothelioma B Claimants without Regular and Routine
Exposure and Secondary Mesothelioma Claimants who elect to seek recovery from Fund B
through the Individual Review Process, shall be subject to the review and valuation procedures set
forth in the Trust Distribution Procedures (including the terms set forth in Sections 5.2(b)(iv) and
(v) of the Trust Distribution Procedures) and shall be subject to the applicable Scheduled, Average
and/or Maximum Values and Payment Percentage.

       Holders of Mixed Claims for Mesothelioma who elect to seek recovery from Fund B in
respect of their Non-Indemnified claims also retain the right to pursue recovery on their
Indemnified Claims as set forth in Section 2.3(a) of the Trust Distribution Procedures.

                 (4)   Claim Treatment Summary

       The following chart summarizes the information contained in Sections 2.3 to 2.5 of the
Trust Distribution Procedures:

 Disease               Indemnified (J&J Product)             Non-Indemnified (No J&J Product)
 Mesothelioma          May elect either: (a) to proceed      May file a claim with the Trust under
 Claims with           against the Debtors in the tort       Expedited Review or Individual Review, as
 Regular and           system AND seek recovery from         set forth in the Trust Distribution
 Routine Exposure      the Trust as a Tort System Election   Procedures, for distribution from the Trust
                       Claimant; OR (b) to seek recovery     as a Non-Indemnified Claim.
                       solely from the Trust as a Trust
                       Election Claimant.
 Mesothelioma          May elect either: (a) to proceed      May file a claim with the Trust under
 Claims without        against the Debtors in the tort       Individual Review, as set forth in the Trust
 Regular and           system AND seek recovery from         Distribution Procedures, for distribution
 Routine Exposure      the Trust as a Tort System Election   from the Trust as a Non-Indemnified Claim.
 and Secondary         Claimant; OR (b) to seek recovery
 Mesothelioma          solely from the Trust as a Trust
 Claims                Election Claimant.




                                                  136
US-DOCS\120811663.4
            Case 19-10289-LSS         Doc 2853       Filed 01/27/21      Page 149 of 203




 Disease               Indemnified (J&J Product)              Non-Indemnified (No J&J Product)
 Ovarian Cancer A      May elect either: (a) to proceed May file a claim with the Trust under
 through D             against the Debtors in the tort Expedited Review or Individual Review, as
                       system AND seek recovery from set forth in the Trust Distribution
                       the Trust as a Tort System Election Procedures, for distribution from the Trust
                       Claimant; OR (b) to seek recovery as a Non-Indemnified Claim.
                       solely from the Trust as a Trust
                       Election Claimant.
 Mixed Claim           In respect of the Indemnified Claim, may elect either: (a) to proceed against the
                       Debtors in the tort system AND seek recovery from the Trust as a Tort System
                       Election Claimant; OR (b) may file a claim with the Trust under Expedited Review
                       or Individual Review, as set forth in the Trust Distribution Procedures, for
                       distribution from the Trust as a Mixed Claimant. In respect of the Non-
                       Indemnified Claim, may file a claim with the Trust under Expedited Review or
                       Individual Review, as set forth in the Trust Distribution Procedures, for
                       distribution from the Trust as a Trust Election Claimant.

                 (5)   Necessity of Filing a Trust Claim Form

         All holders of Talc Personal Injury Claims, including Indemnified Claims and Mixed
Claims, must file a Trust Claim Form with the Trust. Holders of Indemnified Claims shall make
the election set forth in Section 2.3(a) of the Trust Distribution Procedures. Consent from the
Trust shall be required before an Indemnified Claimant or Mixed Claimant may pursue their
Indemnified Claims against the Debtors in the tort system (including claimants asserting a Talc
Personal Injury Claim that is not for Mesothelioma or Ovarian Cancer). Notice of such consent
shall be provided to J&J. Indemnified Claimants and Mixed Claimants may then commence
litigation as set forth in the Trust Distribution Procedures provided he or she thereafter files a Basic
Claims Submission.

                 (6)   Application of the Payment Percentages

       Any adjustments to Payment Percentages shall be made only pursuant to Section 4.2 of the
Trust Distribution Procedures, and any adjustments to paid claims are governed by Section 4.3 of
the Trust Distribution Procedures. Because there is uncertainty in the prediction of both the total
amount of the Trust’s talc-related liabilities and the amount of the Talc Personal Injury Trust
Assets, no guarantee can be made of the Payment Percentage that will be applicable to any Talc
Personal Injury Claim.

                 (7)   Determination of the Maximum Annual Payments

         The Trust shall model the cash flow, principal, and income year-by-year to be paid over its
entire life of each Fund to ensure that each Fund shall be available to treat all present and future
holders of Talc Personal Injury Claims as similarly as possible. In each year, based upon the model
of cash flow for each Fund, the Trust shall be empowered to make offers to Talc Personal Injury
Claimants up to the Maximum Annual Payment for each Fund considering the Payment Percentage
provisions set forth in Sections 4.2 and 4.3 of the Trust Distribution Procedures. The Maximum
Annual Payments for each Fund shall be determined annually by the Trustees with the consent of
the TAC and the FCR. The Trust’s offers to all Talc Personal Injury Claimants from a given Fund


                                                  137
US-DOCS\120811663.4
            Case 19-10289-LSS          Doc 2853      Filed 01/27/21      Page 150 of 203




shall not exceed the applicable Fund’s Maximum Annual Payment so determined for that year.
Should the Maximum Annual Payment for a particular Fund not be reached in any year, the portion
of the Maximum Annual Payment for each Fund that is not exhausted in that year shall be added
to the Maximum Annual Payment for the applicable Fund for the following year and any
subsequent year until exhausted or an adjustment is made to the Payment Percentage applicable to
such Fund. Should the Maximum Annual Payment for the applicable Fund be reached in any Trust
year before all claimants in the applicable FIFO Payment Queue have been paid, such claimants
shall be paid in the following year in the order they appear in such Fund’s FIFO Payment Queue.
The Payment Percentages and the Maximum Annual Payment amounts are based on projections
over the lifetime of the Trust. If such long-term projections are revised, that may result in a new
model of the Trust’s anticipated cash flow and a new calculation of a Maximum Annual Payment
for one or more of the Funds.

                 (8)    Indirect Talc Personal Injury Claims

       As set forth in Section 5.4 of the Trust Distribution Procedures, Indirect Talc Personal
Injury Claims, if any, shall be subject to all the same limitations and provisions relating to
categorization, evaluation and payment of the Trust Distribution Procedures as all other Talc
Personal Injury Claims, including the applicable Payment Percentage.

        Resolution of Indirect Talc Personal Injury Claims. Indirect Talc Personal Injury Claims
asserted against the Trust shall be treated as presumptively valid and paid by the Trust subject to
the applicable Payment Percentage (and all other limitations applicable to Direct Talc Personal
Injury Claims under the Trust Distribution Procedures) if (a) such claim satisfied the requirements
of the Claims Bar Date for such claims established by the Bankruptcy Court, if applicable, and is
not otherwise disallowed by section 502(e) of the Bankruptcy Code or subordinated under
section 509(c) of the Bankruptcy Code, and (b) the Indirect Claimant establishes to the satisfaction
of the Trustees that (i) the Indirect Claimant has paid in full the liability and obligation of the Trust
to the individual claimant to whom the Trust would otherwise have had a liability or obligation
under the Trust Distribution Procedures (and which has not been paid by the Trust), (ii) the Direct
Claimant and the Indirect Claimant have forever and fully released the Trust and the Protected
Parties from all liability to the Direct Claimant and the Indirect Claimant, (iii) the claim is not
otherwise barred by a statute of limitations or repose or by other applicable law; and (iv) the
Indirect Claimant does not owe the Debtors, Reorganized Debtors, or the Trust an obligation to
indemnify the liability so satisfied. In no event shall any Indirect Claimant have any rights against
the Trust superior to the rights of the related Direct Claimant against the Trust, including any rights
with respect to the timing, amount or manner of payment. In addition, no claim of an Indirect
Claimant may be liquidated and paid in an amount that exceeds what the Indirect Claimant has
paid the related Direct Claimant in respect of such claim for which the Trust would have liability.
Further, in no event shall any Indirect Talc Personal Injury Claim exceed the Maximum Value of
the compensable injury. An Indirect Talc Personal Injury Claim shall be subject to the applicable
Payment Percentages and Average Value set forth in the Trust Distribution Procedures.

       To establish a presumptively valid Indirect Talc Personal Injury Claim, the Indirect
Claimant’s aggregate liability for the Direct Claimant’s claim must also have been fixed, liquidated
and paid fully by the Indirect Claimant by settlement (with the consent of the Trust and an
appropriate full release in favor of the Trust and the Protected Parties) or a Final Order, provided

                                                  138
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853      Filed 01/27/21     Page 151 of 203




that such claim is valid under applicable state law. In any case where the Indirect Claimant has
satisfied the claim of a Direct Claimant against the Trust under applicable law by way of a
settlement, the Indirect Claimant shall obtain for the benefit of the Trust and the Protected Parties
a release in form and substance satisfactory to the Trustees.

        If an Indirect Claimant cannot meet the presumptive requirements set forth above,
including the requirement that the Indirect Claimant provide the Trust and the Protected Parties
with a full release of the Direct Claimant’s claim, and demonstrate that the Indirect Claimant does
not owe the Debtors, Reorganized Debtors or the Trust any indemnification obligation in respect
of such claim, the Indirect Claimant may request that the Trust review the Indirect Talc Personal
Injury Claim individually to determine whether the Indirect Claimant can establish under
applicable state law that the Indirect Claimant has paid all or a portion of a liability or obligation
that the Trust had to the Direct Claimant. If the Indirect Claimant can show that it has paid all or a
portion of such liability or obligation, the Trust shall reimburse the Indirect Claimant the amount
of the liability or obligation so paid, times the then applicable Payment Percentage. However, in
no event shall such reimbursement to the Indirect Claimant be greater than the amount to which
the Direct Claimant would have otherwise been entitled under the Trust Distribution Procedures.
Further, the liquidated value of any Indirect Talc Personal Injury Claim paid by the Trust to an
Indirect Claimant shall be treated as an offset to or reduction of the full liquidated value of any
Talc Personal Injury Claim that might be subsequently asserted by the Direct Claimant against the
Trust.

         Any dispute between the Trust and an Indirect Claimant over whether the Indirect Claimant
has a right to reimbursement for any amount paid to a Direct Claimant shall be subject to the ADR
Procedures. If such dispute is not resolved under the ADR Procedures, the Indirect Claimant may
litigate the dispute in the tort system pursuant to Section 5.8 of the Trust Distribution Procedures.

       Indirect Claimants holding Indirect Talc Personal Injury Claims that have not been
disallowed, discharged, or otherwise resolved by Final Order shall have such claims processed in
accordance with procedures to be developed and implemented by the Trustees consistent with the
provisions of Section 5.4 of the Trust Distribution Procedures, which procedures (a) shall
determine the validity, allowability and enforceability of such claims, and (b) shall otherwise
provide the same liquidation and payment procedures and rights to the holders of such claims as
the Trust would have afforded the holders of the underlying valid Talc Personal Injury Claims.

       The Trustees may develop and approve a separate claim form for Indirect Claimants with
the consent of the TAC and FCR.

        (c)      TDP Administration

                 (1)   TAC and FCR

       Pursuant to the Plan, the Trust Agreement, and the Trust Distribution Procedures, the
Trustees shall obtain the consent of the TAC and the FCR with respect to any amendment, change
or modification to the Trust Distribution Procedures pursuant to Sections 4.1, 4.2, 5.2 and 8.3, and
on such other matters as are required in the Trust Distribution Procedures or in the Trust



                                                 139
US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853      Filed 01/27/21     Page 152 of 203




Agreement. On all other matters, the Trust shall be administered by the Trustees in consultation
with the TAC and the FCR.

                 (2)   Consent and Consultation Procedures

       In those circumstances in which consultation or consent of the TAC and FCR is required,
the Trustees shall provide written notice to the TAC and the FCR of the specific amendment or
other action that is proposed. The Trustees shall not implement such amendment or take such
action unless and until the parties have engaged in the Consultation Process described in
Section 7.1(a) or the Consent Process described in Section 7.1(b), as applicable, of the Trust
Agreement.

        (d)      Payment Percentage; Periodic Estimates

                 (1)   Uncertainty of Debtors’ Talc Liabilities

         Litigation arising from the use and/or exposure to talc is a relatively new mass tort and
there is inherent uncertainty regarding the aggregate value of the Debtors’ total talc-related
liabilities. The Trustees must determine from time to time the percentage of value that holders of
present and future Talc Personal Injury Claims are likely to receive from the applicable Fund as
reflected by the applicable Payment Percentage to provide reasonable assurance that holders of
similar Talc Personal Injury Claims are valued and paid in substantially the same manner. Each
Fund shall have its own Payment Percentage. No Payment Percentage shall apply to the value of
any payments owed by J&J by operation of one or more of the J&J Indemnities to holders of Tort
System Election Claims or Mixed Claims determined by (a) settlement or (b) a judgment by Final
Order.

                 (2)   Computation of Payment Percentages

        The Initial Payment Percentages shall apply to all Talc Personal Injury Claims to be paid
by the Trust until the Trustees, with the consent of the TAC and the FCR, determine that one or
more of the Payment Percentages must be changed to assure that the Trust shall be in a financial
position to pay present and future holders of similar Talc Personal Injury Claims in substantially
the same manner.

        In making any such change to any Payment Percentage, the Trustees, the TAC and the FCR
shall take into account the fact that the holders of Talc Personal Injury Claims who voted on the
Plan relied on the findings of experts that the Initial Payment Percentages represented a reasonably
reliable estimate of the Trust’s total assets and liabilities over the Trust’s life based on the best
information available at the time, and shall therefore give due consideration to the expectations of
such claim holders that the applicable Initial Payment Percentage would be applied to their Talc
Personal Injury Claims.

       No less frequently than once every twelve (12) months, commencing on the Initial Claims
Filing Date, the Trustees shall compare the liability forecasts for each Fund on which the then
applicable Payment Percentage is based with the actual claims filing and payment experience of
each Fund to date. If the results of the comparison call into question the ability of any Fund to
continue to rely upon the current liability forecast, the Trustees shall undertake a reconsideration

                                                140
US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853      Filed 01/27/21     Page 153 of 203




of the applicable Payment Percentage. The Trustees may also reconsider the then-applicable
Payment Percentages at shorter intervals if the Trustees deem such reconsideration appropriate or
if requested by the TAC or the FCR.

        The Trustees must base their determination of each of the Payment Percentages on current
estimates of the number, types, and values of present and future Talc Personal Injury Claims, the
value remaining in the applicable Fund, all anticipated administrative and legal expenses, and any
other material matters that are reasonably likely to affect the sufficiency of funds available to pay
the Trust’s liability to present and future holders of Talc Personal Injury Claims.

                 (3)    Applicability of the Payment Percentages

       The Trust shall apply the applicable Payment Percentages to all payments made to Talc
Personal Injury Claimants. The payment to a claimant shall reflect the applicable Payment
Percentage in effect at the time a Representative’s properly completed Acceptance and Release is
received by the Trust.

        If the Trustees, with the consent of the TAC and the FCR, increase the Payment Percentage
applicable to any Fund, the Trustees shall make supplemental payments to all claimants who
previously liquidated their claims and received payments from such Fund based on the lower
Payment Percentage. The amount of any such supplemental payment shall be the liquidated value
of the claim in question times the applicable newly adjusted Payment Percentage, less all amounts
previously paid to the claimant with respect to the claim (but excluding any such amounts
attributable to any sequencing adjustment paid pursuant to Section 7.7 of the Trust Distribution
Procedures).

        The Trustees’ obligation to make a supplemental payment to a claimant shall be suspended
in the event the payment in question would be less than $250 after application of the Payment
Percentage at that time, and the amount of the suspended payment to the holder of any Talc
Personal Injury Claim shall be added to the amount of any prior supplemental payment/payments
that was/were also suspended because it/they collectively would have been less than $250.
However, the Trustees’ obligation shall resume, and the Trustees shall pay any such aggregate
supplemental payments due the claimant at such time that the cumulative aggregate exceeds $250.

        (e)      Resolution of Talc Personal Injury Claims – Settled and Unpaid Talc Personal
                 Injury Claims

       The holder of a Settled and Unpaid Talc Personal Injury Claim may: (i) resubmit such
claim for qualification and valuation under the Trust pursuant to the procedures set forth in the
Trust Distribution Procedures; or (ii) agree to accept the settled amount of their claim up to the
Maximum Value multiplied by the Initial Payment Percentage of the applicable Fund.




                                                141
US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853       Filed 01/27/21     Page 154 of 203




        (f)      Resolution of Unliquidated Talc Personal Injury Claims – Expedited Review
                 Process

                 (1)    In General

       The Expedited Review Process is designed to provide qualifying claimants (a) an
expeditious, efficient, and inexpensive method for liquidating applicable, compensable Talc
Personal Injury Claims where the claim, after meeting the applicable Medical/Exposure Criteria,
can easily be verified by the Trust; and (b) a fixed and certain claim value. If, after completing its
review, the Trust does not offer the claimant Scheduled Value, the claimant may provide additional
evidence and request that the claim be reviewed pursuant to the Individual Review Process in
accordance with Section 5.2(b) of the Trust Distribution Procedures or proceed to ADR in
accordance with Section 5.7 of the Trust Distribution Procedures.

                 (2)    Claims Processing Under the Expedited Review Process

        All claimants seeking liquidation of a Talc Personal Injury Claim pursuant to the Expedited
Review Process shall file the Trust Claim Form. Following receipt of a Complete Claim
Submission, the Trust shall determine whether the claim described therein meets the
Medical/Exposure Criteria for any claim category eligible for the Expedited Review Process and
shall advise the claimant whether the submitted Trust Claim Form is compensable or deficient. If
the Trust determines that a claim meets the Medical/Exposure Criteria for a claim category eligible
for the Expedited Review Process, the Trust shall tender to the claimant an offer of payment equal
to the Scheduled Value for such disease set forth in Section 5.2(a)(iii) of the Trust Distribution
Procedures, subject to the applicable Payment Percentage in accordance with Section 4.3. Offers
tendered to Ovarian Cancer A-D Claimants shall be subject to both the BRCA Reduction and the
Clear Cell Reduction, as applicable, after application of the Payment Percentage. The Trust’s offer
shall be delivered together with the form of Acceptance and Release. Upon the Trust’s receipt of
a properly completed Acceptance and Release, the claim shall be placed in the applicable FIFO
payment queue, and the Trust shall make payment on the claim subject to the limitations, if any,
of the applicable Maximum Annual Payment.

                 (3)    Ovarian Cancer A-D Claims and Mesothelioma Claims: Scheduled Value
                        and Medical/Exposure Criteria

        The Scheduled Values and Medical/Exposure Criteria set forth below shall apply to all
applicable claims for Ovarian Cancer A through D and Mesothelioma filed with the Trust on or
before the Initial Claims Filing Date for which the claimant elects the Expedited Review Process
and shall continue to apply unless and until changed in accordance with the Trust Distribution
Procedures. On or after the Initial Claims Filing Date, the Trustees, with the consent of the TAC
and FCR, may add to, change or eliminate Scheduled Values and/or Medical/Exposure Criteria for
Ovarian Cancer A-D Claims and Mesothelioma Claims except that in no event shall the Scheduled
Value for Ovarian Cancer A or Mesothelioma be reduced to an amount less than the Scheduled
Value identified below. In addition, commencing on January 1, 2022, the Trust shall modify these
valuations annually for inflation based on the CPI-U published by the United States Department
of Labor, Bureau of Labor Statistics. Any such changes shall apply to such Talc Personal Injury
Claims filed after the date of such change.


                                                 142
US-DOCS\120811663.4
              Case 19-10289-LSS         Doc 2853    Filed 01/27/21    Page 155 of 203




                            Expedited Review Medical/Exposure Criteria

 Disease/Category                           Medical/Exposure Criteria for Trust Distribution
 Mesothelioma A                             (i) Diagnosis of Mesothelioma; (ii) Debtor Exposure;
                                            and (iii) Regular and Routine Exposure to Cosmetic
                                            Talc.
 Mesothelioma B                             (i) Diagnosis of Mesothelioma; (ii) Debtor Exposure;
                                            and (iii) Regular and Routine Exposure to Industrial
                                            Talc.
 Ovarian Cancer A                           (i) Diagnosis of Ovarian Cancer A; (ii) Debtor
                                            Exposure; and (iii) Personal Use Exposure.
 Ovarian Cancer B                           (i) Diagnosis of Ovarian Cancer B; (ii) Debtor
                                            Exposure; and (iii) Personal Use Exposure.
 Ovarian Cancer C                           (i) Diagnosis of Ovarian Cancer C; (ii) Debtor
                                            Exposure; and (iii) Personal Use Exposure.
 Ovarian Cancer D                           (i) Diagnosis of Ovarian Cancer D; (ii) Debtor
                                            Exposure; and (iii) Personal Use Exposure.


                      Scheduled Values of Claims Eligible for Expedited Review

                                                        Scheduled Values
       Disease Level                                Trust Election Claims
                                 Tort System
                                                    and Non-Indemnified          Mixed Claims
                                Election Claims
                                                           Claims
 Mesothelioma A                        $140,000                $400,000              $400,000
 Mesothelioma B                        $140,000                $400,000              $400,000
 Ovarian Cancer A                      $140,000                $400,000              $400,000
 Ovarian Cancer B                      $ 91,000                $260,000              $260,000
 Ovarian Cancer C                      $ 49,000                $140,000              $140,000
 Ovarian Cancer D                      $ 21,000                 $ 60,000              $ 60,000

        (g)      Resolution of Unliquidated Talc Personal Injury Claims – Individual Review
                 Process

                 (1)      In General

        Subject to the provisions set forth in the Trust Distribution Procedures, a claimant may
elect to have his or her Talc Personal Injury Claim reviewed under the Individual Review Process
to determine whether (A) for Ovarian Cancer A-D Claims and Mesothelioma Claims that meet the
relevant Medical and Exposure Criteria, whether the value of the claim differs from the Scheduled
Value provided (see Section 5.2(b)(iii)) in the Trust Distribution Procedures; and (B) for
Mesothelioma Claims without Regular and Routine Exposure, and Secondary Mesothelioma

                                                  143
US-DOCS\120811663.4
            Case 19-10289-LSS        Doc 2853     Filed 01/27/21      Page 156 of 203




Claims, whether the claim is compensable under the Trust Distribution Procedures and the value
of such claim (see Sections 5.2(b)(iv) and (v) of the Trust Distribution Procedures, respectively).
A Talc Personal Injury Claim liquidated in the Individual Review Process may be determined to
be more or less than the Scheduled Value the claimant would have received under the Expedited
Review Process. Until such time as the Trust has made an offer on a claim pursuant to the
Individual Review Process, the claimant may change his or her election to proceed with the
Individual Review Process and have the claim liquidated pursuant to the Expedited Review
Process. In the event of such a change in the processing election, the claimant shall nevertheless
retain his or her place in the applicable FIFO Processing Queue. If, after completing its review,
the Trust does not extend an offer, the claimant may provide additional evidence and request that
the claim be re-reviewed or proceed to ADR in accordance with Section 5.7 of the Trust
Distribution Procedures.

                 (2)   Foreign Claims

        Notwithstanding anything to the contrary in the Trust Distribution Procedures, based on
the fact that there is no history of Foreign Claims asserted against the Debtors, no Foreign Claims
shall be paid from the Trust or under the Trust Distribution Procedures.

                 (3)   Ovarian Cancer A-D Claims and Mesothelioma Claims that meet the
                       Medical and Exposure Criteria

        Ovarian Cancer A-D Claimants and Mesothelioma Claimants that meet the Medical and
Exposure Criteria set forth in Section 5.2(a)(iii) of the Trust Distribution Procedures and believe
they are entitled to greater than the applicable Scheduled Value, shall be eligible to seek the
Individual Review Process to determine the value of their claims. The Individual Review Process
is intended to result in payments equal to the full liquidated value for each claim (subject to the
applicable Payment Percentage) which may be determined to be more or less than the Scheduled
Value the claimant would have received under the Expedited Review Process. Because the
detailed examination and valuation process pursuant to the Individual Review Process requires
substantial time and effort, claimants electing to undergo the Individual Review Process may be
paid on the basis of the liquidated value of their Talc Personal Injury Claims later than would have
been the case had the claimant elected the Expedited Review Process. The liquidated values of
Ovarian Cancer A-D Claims or Mesothelioma Claims that undergo the Individual Review Process
in accordance with the factors set forth in Section 5.2(b)(vi) of the Trust Distribution Procedures
may be determined to be less than the Scheduled Value for the applicable disease, and, in any
event, shall not exceed the Maximum Value for such disease as set forth in the Trust Distribution
Procedures.

                 (4)   Mesothelioma Claims without Regular and Routine Exposure

       The Individual Review Process provides Mesothelioma Claimants that do not satisfy the
Regular and Routine Exposure criteria with an opportunity for individual consideration and
evaluation. If a Mesothelioma Claimant fails to meet the exposure period criteria in prong “a” of
the Regular and Routine Exposure criteria, but such Claimant otherwise has regular or routine
exposure equivalent to the applicable time period and no other exposure to asbestos, the Trust shall
consider and evaluate the nature, intensity and duration of the exposure to Cyprus Talc and/or


                                                144
US-DOCS\120811663.4
            Case 19-10289-LSS         Doc 2853      Filed 01/27/21      Page 157 of 203




Imerys Talc. If the Trust is satisfied that the claimant has presented a claim that would be
compensable in the tort system, the Trust may offer the claimant a liquidated value up to the
applicable Scheduled Value for Mesothelioma, subject to the applicable Payment Percentage. If a
Mesothelioma Claimant fails to meet prong “b” of the Regular and Routine Exposure criteria, the
Trust shall consider and evaluate the nature, intensity and duration of all other exposures to
asbestos as well as the nature, intensity and duration of the exposure to Cyprus and/or Imerys Talc.
If the Trust is satisfied that the claimant has presented a claim that would be compensable in the
tort system, the Trust may offer the claimant a liquidated value up to the applicable Scheduled
Value for Mesothelioma, subject to the applicable Payment Percentage.

                 (5)   Mesothelioma Secondary Exposure Claims

        If a claimant alleges Mesothelioma from Debtor Exposure based on exposure to Cyprus
and/or Imerys Industrial Talc from close physical contact to a person who was occupationally
exposed (whether direct or bystander) to Cyprus Talc and/or Imerys Industrial Talc (i.e., a
“Secondary Mesothelioma Claim”), the claimant must seek the Individual Review Process for
his or her claim pursuant to Section 5.2(b) of the Trust Distribution Procedures. In such a case,
the claimant must establish that the occupationally exposed person would have met the exposure
requirements under the Trust Distribution Procedures that would have been applicable had the
occupationally exposed person filed a Mesothelioma Claim against the Trust, including the
requirement of Debtor Exposure. In addition, the claimant with a Secondary Mesothelioma Claim
must establish that he or she is suffering from Mesothelioma, that his or her own Debtor Exposure
to the occupationally exposed person occurred within the same time frame that the occupationally
exposed person was exposed to Cyprus and/or Imerys Talc, and that such secondary exposure was
a cause of the Mesothelioma. If the Trust is satisfied that the claimant has presented a claim that
would be compensable in the tort system, the Trust may offer the claimant a liquidated value up
to the applicable Scheduled Value for Mesothelioma, subject to the applicable Payment
Percentage.

                 (6)   Valuation Factors to Be Considered in the Individual Review Process

         The Trust shall liquidate the value of each Talc Personal Injury Claim that undergoes the
Individual Review Process based on the historic liquidated values of other similarly situated claims
in the tort system as it exists on the Effective Date for similar claims or an analogous disease, or
upon such criteria as the Trust may develop in consultation with the TAC and the FCR based upon
its claims administrative experience and information available on values through continued
litigation in the tort system. Accordingly, the Trust shall take into consideration all of the factors
that affect the amount of damages and values in the tort system, including, but not limited to,
credible evidence of (i) the degree to which the characteristics of a claim differ from the
Medical/Exposure Criteria for the disease in question; (ii) factors such as the claimant’s age,
disability, employment status, disruption of household, family or recreational activities,
dependencies, special damages, and pain and suffering; (iii) whether the claimant’s damages were
(or were not) caused by Debtor Exposure (for example, possible alternative causes and the strength
of documentation of injuries); (iv) settlement and verdict histories in the Claimant’s Jurisdiction
for similarly situated or analogous claims; (v) the greater of (a) settlement and verdict histories for
the claimant’s law firm in the Claimant’s Jurisdiction for similarly situated or analogous claims,
and (b) settlement and verdict histories for the claimant’s law firm, including all cases where the

                                                 145
US-DOCS\120811663.4
            Case 19-10289-LSS        Doc 2853      Filed 01/27/21     Page 158 of 203




claimant’s law firm satisfies the Trust on the basis of clear and convincing evidence provided to
the Trust that the claimant’s law firm played a substantial role in the prosecution and resolution of
the cases, such as actively participating in court appearances, discovery and/or trial of the cases,
irrespective of whether a second law firm was also involved and would also be entitled to include
the cases in its “settlement and verdict histories.” For the avoidance of doubt, mere referral of a
case, without further direct involvement, will not be viewed as having played a substantial role in
the prosecution and resolution of a case. In liquidating the value of a Talc Personal Injury Claim
that undergoes the Individual Review Process, the Trust shall treat a claimant as living if the
claimant was alive at the time the initial prepetition complaint was filed or the Trust Claim Form
was filed with the Trust even if the claimant has subsequently died.

         With respect to Claimant’s Jurisdiction, if the claim was not filed against the Debtors in
the tort system prior to the Petition Date, the claimant may elect as the Claimant’s Jurisdiction
(i) the jurisdiction in which the claimant resides or resided at the time of diagnosis or when the
claim is filed with the Trust; (ii) a jurisdiction in which the claimant experienced exposure to
Cyprus and/or Imerys Talc or a product containing Cyprus and/or Imerys Talc; (iii) a jurisdiction
in which the claimant experienced conduct which exposed a claimant to a product containing
Cyprus and/or Imerys Talc for which the Debtors have legal responsibility; or (iv) any other
jurisdiction in which the claimant could have brought suit in the absence of the bankruptcy cases.

        With respect to the Claimant’s Jurisdiction, in the event a claim is made under the Trust
Distribution Procedures for compensatory damages that would otherwise satisfy the criteria for
payment under the Trust Distribution Procedures, but Claimant’s Jurisdiction is a Foreclosed
Jurisdiction, the claimant may elect the Commonwealth of Pennsylvania as the Claimant’s
Jurisdiction, and such claimant’s damages shall be determined pursuant to the statutory and
common laws of the Commonwealth of Pennsylvania without regard to its choice of law principles.
The choice of law provision in Section 8.6 of the Trust Distribution Procedures applicable to any
claim with respect to which, but for this choice of law provision, the applicable law of the
Claimant’s Jurisdiction pursuant to Section 5.2(b)(vi) of the Trust Distribution Procedures is
determined to be the law of a Foreclosed Jurisdiction, shall govern only the rights between the
Trust and the claimant, and, to the extent the Trust seeks recovery from any entity that provided
insurance coverage to the Debtors, the law of the Foreclosed Jurisdiction shall govern.

                 (7)     Average and Maximum Values for Talc Personal Injury Claims

        Average and Maximum Values for Talc Personal Injury Claims shall be as follows:

                                                         Average Values
                                                          Trust Election
         Disease Level             Tort System           Claims and Non-
                                                                                 Mixed Claims
                                  Election Claims          Indemnified
                                                             Claims
 Mesothelioma Claims with              $175,000               $500,000               $500,000
 Regular and Routine
 Exposure



                                                146
US-DOCS\120811663.4
            Case 19-10289-LSS       Doc 2853      Filed 01/27/21     Page 159 of 203




                                                        Average Values
                                                        Trust Election
         Disease Level            Tort System          Claims and Non-
                                                                                Mixed Claims
                                 Election Claims         Indemnified
                                                           Claims
 Mesothelioma Claims                    $52,500              $150,000               $150,000
 without Regular and
 Routine Exposure
 Secondary Mesothelioma                 $52,500              $150,000               $150,000
 Claims
 Ovarian Cancer A Claims              $175,000               $500,000               $500,000
 Ovarian Cancer B Claims              $113,750               $325,000               $325,000
 Ovarian Cancer C Claims                $61,250              $175,000               $175,000
 Ovarian Cancer D Claims                $26,250               $75,000                $75,000


                                                       Maximum Values
                                                        Trust Election
         Disease Level            Tort System          Claims and Non-
                                                                                Mixed Claims
                                 Election Claims         Indemnified
                                                           Claims
 Mesothelioma Claims with              $472,500            $1,350,000             $1,350,000
 Regular and Routine
 Exposure
 Mesothelioma Claims                   $140,000              $400,000              $ 400,000
 without Regular and
 Routine Exposure
 Secondary Mesothelioma                $140,000             $ 400,000               $400,000
 Claims
 Ovarian Cancer A Claims               $472,500            $1,350,000             $1,350,000
 Ovarian Cancer B Claims               $307,125              $877,500               $877,500
 Ovarian Cancer C Claims               $165,375              $472,500               $472,500
 Ovarian Cancer D Claims                $70,875              $202,500               $202,500

        The foregoing Average Values and Maximum Values shall apply to all Talc Personal Injury
Claims filed with the Trust on or before the Initial Claims Filing Date and shall continue to apply
unless and until changed in accordance with the Trust Distribution Procedures. On or after the
Initial Claims Filing Date, the Trust, with the consent of the TAC and FCR may change these


                                               147
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853      Filed 01/27/21      Page 160 of 203




values as set forth in Section 4.1 of the Trust Distribution Procedures. Any such changes shall
apply to such Talc Personal Injury Claims filed after the date of such change.

                 (8)   Claims Processing Under Individual Review

        All claimants seeking liquidation of a Talc Personal Injury Claim pursuant to the Individual
Review Process shall file the Trust Claim Form. Following receipt of a Complete Claim
Submission, the Trust shall determine the liquidated value, if any, of the claim (as set forth in the
Trust Distribution Procedures) and shall advise the claimant of that determination. The Trust shall
tender to the claimant an offer of payment equal to the determined liquidated value subject to the
applicable Payment Percentage in accordance with Section 4.3 of the Trust Distribution
Procedures. Offers tendered to Ovarian Cancer A-D Claimants shall be subject to both the BRCA
Reduction and the Clear Cell Reduction, as applicable, after application of the Payment
Percentage. The Trust’s offer shall be delivered together with the form of Acceptance and Release.
Upon the Trust’s receipt of a properly completed Acceptance and Release, the claim shall be placed
in the applicable FIFO Payment Queue and the Trust shall make payment on the claim, subject to
the limitations, if any, of the applicable Maximum Annual Payment.

        (h)      Evidentiary Requirements

                 (1)   Mesothelioma Medical Evidence

         In General. All diagnoses of Mesothelioma shall be accompanied by either (i) a statement
by the physician providing the diagnosis that at least ten (10) years have elapsed between the date
of first exposure to asbestos to onset of disease, or (ii) a history of the claimant’s Debtor Exposure,
which may be by affidavit, sales receipts, photographs, product possession, invoices, employment,
construction records, hospital records, or similar records, or by other credible evidence, sufficient
to establish a 10-year latency period from date of first exposure to asbestos to onset of disease.

       Credibility of Medical Evidence. Before making any payment to a claimant, the Trust
must have reasonable confidence that the medical evidence provided in support of the claim is
credible and consistent with recognized medical standards. Diagnosis by a physician competent
to make a diagnosis of Mesothelioma shall be sufficient medical evidence.

        In addition, claimants who otherwise meet the requirements of the Trust Distribution
Procedures for payment of a Talc Personal Injury Claim shall be paid irrespective of the results in
any litigation at any time between the claimant and any other defendant in the tort system.
However, any relevant evidence submitted in a proceeding in the tort system, other than any
findings of fact, a verdict, or a judgment, involving another defendant may be introduced by either
the claimant or the Trust in any Individual Review Process proceeding conducted pursuant to
Section 5.2(b) of the Trust Distribution Procedures or any Exigent Claim proceeding conducted
pursuant to Section 5.3(a) of the Trust Distribution Procedures. The Trust may take any action it
deems appropriate to protect the interests of the Trust in response to the submission of Medical
Evidence it deems unreliable.




                                                 148
US-DOCS\120811663.4
            Case 19-10289-LSS        Doc 2853      Filed 01/27/21     Page 161 of 203




                 (2)   Ovarian Cancer Medical Evidence

        In General. All diagnoses of Ovarian Cancer shall be accompanied by either (i) a
statement by the physician providing the diagnosis that at least ten (10) years have elapsed between
the date of first exposure to Imerys Talc or an Imerys Talc-containing product and the diagnosis,
or (ii) a history of the claimant’s Debtor Exposure, which may be by affidavit, sales receipts,
photographs, product possession, invoices, hospital records or similar records, or by other credible
evidence, sufficient to establish a 10-year latency period.

        Credibility of Medical Evidence. Before making any payment to a claimant, the Trust
must have reasonable confidence that the medical evidence provided in support of the claim is
credible and consistent with recognized medical and scientific standards. The Trust may require
the submission of pathology reports, laboratory tests, surgical reports, hospitalization records,
results of medical examinations or reviews of other medical evidence. Medical evidence that is
proof of diagnosis, subtype, and stages of epithelial ovarian cancer, fallopian tube cancer, or
primary peritoneal cancer by a gynecologic oncologist, medical oncologist, or pathologist, is
presumptively reliable, although the Trust may seek to rebut the presumption.

        In addition, claimants who otherwise meet the requirements of the Trust Distribution
Procedures for payment of a Talc Personal Injury Claim shall be paid irrespective of the results in
any litigation at any time between the claimant and any other defendant in the tort system.
However, any relevant evidence submitted in a proceeding in the tort system, other than any
findings of fact, a verdict, or a judgment, involving another defendant may be introduced by either
the claimant or the Trust in any Individual Review Process proceeding conducted pursuant to
Section 5.2(b) of the Trust Distribution Procedures or any Exigent Claim proceeding conducted
pursuant to Section 5.3(a) of the Trust Distribution Procedures. The Trust may take any action it
deems appropriate to protect the interests of the Trust in response to the submission of Medical
Evidence it deems unreliable.

                 (3)   Exposure Evidence

        To receive compensation from the Trust, a claim must demonstrate Debtor Exposure.
Claims based on conspiracy theories that involve no exposure to talc or talc-containing products
sold, distributed, marketed, handled, processed or manufactured by the Debtors are not
compensable under the Trust Distribution Procedures. To meet the presumptive exposure
requirements of the Expedited Review Process, the holder of a claim for Ovarian Cancer A-D must
also establish Personal Use Exposure in addition to Debtor Exposure. To meet the presumptive
exposure requirements of the Expedited Review Process, the holder of a Mesothelioma Claim must
establish Regular and Routine Exposure in addition to Debtor Exposure. Credible exposure
evidence may be established by an affidavit or sworn statement based on personal knowledge or
by other credible evidence. The Trust may, but is not required to, ask for the submission of other
or additional evidence of exposure when it deems such to be necessary.

        Evidence submitted to establish proof of exposure is for the sole benefit of the Trust, not
third parties or defendants in the tort system. The Trust has no need for, and therefore claimants
are not required to furnish the Trust with, evidence of exposure to specific products other than
those for which the Debtors have legal responsibility, except to the extent such evidence is required


                                                149
US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853       Filed 01/27/21     Page 162 of 203




elsewhere in the Trust Distribution Procedures. Similarly, failure to identify Debtor Exposure in
the claimant’s underlying tort action, or to other bankruptcy trusts, does not preclude the claimant
from recovering from the Trust, provided that the claimant satisfies the medical and exposure
requirements of the Trust Distribution Procedures.

        (i)      Claims Audit Program

        The Trust, with the consent of the TAC and the FCR, shall develop a Claims Audit
Program. Such Claims Audit Program shall include methods for auditing the reliability of medical
evidence, as well as the reliability of evidence of exposure to talc or talc-containing products for
which the Trust has legal responsibility. The Trust shall utilize the services of a third-party claims
processing facility (the “Claims Processor”) to assist in the evaluation of claims submitted to the
Trust and shall participate in a Cross-Trust Audit Program. The filing of any claim with the Trust,
regardless of the treatment sought, shall constitute consent for each other trust participating in the
Cross-Trust Audit Program to release to the entity overseeing the Cross-Trust Audit Program (the
“Auditor”) all information submitted to such other trusts by or on behalf of the claimant pursuant
to the provisions of the Cross-Trust Audit Program and to disclose the status of any such claim
and the amount and date of any payment on the claim to the Auditor.

        To the extent that the Trustees believe that it is relevant, nothing in the Trust Distribution
Procedures shall preclude the Trust or its Auditor, in the Trustees’ sole discretion, from reviewing
or taking into consideration filed state court complaints or other claims filed against other mass
tort trusts. Any claimant subject to the Claims Audit Program shall cooperate and, provide the
Trust with non-privileged information reasonably requested by the Trust and, if requested by the
Trustees, authorization to obtain from other mass tort trusts any information such claimant has
submitted to such other trusts.

        In the event that an audit reveals that fraudulent information has been provided to the Trust,
the Trust may penalize any claimant or claimant’s attorney by rejecting the Talc Personal Injury
Claim or by other means including, but not limited to, requiring the source of such fraudulent
information to pay the costs associated with the audit and any future audit or audits, reordering the
priority of payment of all affected claimants’ Talc Personal Injury Claims and any other
appropriate action or sanction.

        (j)      Withdrawal or Deferral of Claims

        A claimant may withdraw a Talc Personal Injury Claim at any time upon written notice to
the Trust and file another Talc Personal Injury Claim subsequently without affecting the status of
the claim for purposes of statutes of limitations or repose. All such claims filed after withdrawal
shall be given a place in the FIFO Processing Queue based on the date of such subsequent filing.
A claimant may also request that the processing of his or her Talc Personal Injury Claim by the
Trust be deferred for a period not to exceed three (3) years without affecting the status of the claim
for statute of limitations or repose purposes, in which case the claimant shall also retain his or her
original place in the applicable FIFO Processing Queue. During the period of such deferral, a
sequencing adjustment on such claimant’s Talc Personal Injury Claim as provided in Section 7.7
of the Trust Distribution Procedures shall not accrue and payment thereof shall be deemed waived
by the claimant. Except for Talc Personal Injury Claims held by representatives of deceased or


                                                 150
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853      Filed 01/27/21      Page 163 of 203




incompetent claimants for which court or probate approval of the Trust’s offer is required, a claim
shall be deemed to have been withdrawn if the claimant neither accepts, rejects, nor initiates
arbitration within six (6) months of the Trust’s written offer of payment or of rejection of the claim.
Upon written request, for good cause, the Trust may extend the withdrawal or deferral period for
an additional six (6) months. During any period of deferral, a sequencing adjustment on such
claimant’s Talc Personal Injury Claim as provided in Section 7.7 of the Trust Distribution
Procedures shall not accrue and payment thereof shall be deemed waived by the claimant.

        (k)      General Guidelines for Liquidating and Paying Claims

                 (1)    Claims Processing

        The Trust may utilize the services of a Claims Processor. All Talc Personal Injury Claims
shall be resolved and, if determined to be eligible for payment, paid on an impartial, FIFO basis.

       A claimant may not assert more than one Talc Personal Injury Claim under the Trust
Distribution Procedures. However, the holder of a Direct Talc Personal Injury Claim for Ovarian
Cancer B, Ovarian Cancer C, or Ovarian Cancer D who is paid from Fund C may assert a new
claim for a higher level of Ovarian Cancer or Mesothelioma that is subsequently diagnosed. Any
additional payments as to which such claimant may be entitled shall be paid from Fund A and shall
be reduced by the amount paid from Fund C for any earlier-diagnosed disease and the remaining
amount due shall be subject to the then applicable Payment Percentage.

        Talc Personal Injury Claims shall be processed based on their place or places in the
applicable FIFO Processing Queues based upon the election (Expedited Review Process or
Individual Review Process) the Talc Personal Injury Claimant selects (if such election is
available). The Trust shall take all reasonable steps to resolve Talc Personal Injury Claims as
efficiently and expeditiously as possible at each stage of claims processing, including mediation
and arbitration, which steps may include, in the Trust’s sole discretion, conducting settlement
discussions with Representatives with respect to more than one claim at a time, provided that the
claimants’ respective positions in the applicable FIFO Processing Queues are maintained, and each
claim is individually evaluated pursuant to the valuation factors set forth in Section 5.2(b)(vi) of
the Trust Distribution Procedures. Except as set forth in the Trust Distribution Procedures, the
Trust shall also make every effort to issue offers each year to at least that number of Talc Personal
Injury Claims required to exhaust the applicable Maximum Annual Payment for each Fund.

       The Trustees shall use their reasonable best efforts to ensure that the Trust processes claims
such that over time the combination of settlements at the Scheduled Values (if applicable) and
those resulting from the Individual Review Process should generally result in the applicable
Average Values set forth in Section 5.2(b)(vii) of the Trust Distribution Procedures.

       Nothing in the Trust Distribution Procedures shall prevent the Trust from settling multiple
claims at one time

                 (2)    Sequencing Adjustments

      General. Subject to the limitations set forth in the Trust Distribution Procedures, a
sequencing adjustment shall be paid on all Talc Personal Injury Claims with respect to which the

                                                 151
US-DOCS\120811663.4
            Case 19-10289-LSS        Doc 2853      Filed 01/27/21     Page 164 of 203




claimant has had to wait a year or more for payment, provided, however, that no claimant shall
receive a sequencing adjustment for a period in excess of seven (7) years, for the period when the
claim was deferred or withdrawn at the claimant’s request, or during any period where the Trust’s
provision of payment to a claimant is delayed as the result of the claimant’s failure to provide the
Trust with additional information as requested on an unliquidated Talc Personal Injury Claim.
The sequencing adjustment factor shall be equal to the federal funds rate per annum for each of
the first five (5) years after the Effective Date; thereafter, the Trust shall have the discretion to
change the annual sequencing adjustment factor with the consent of the TAC and the FCR.

        Unliquidated Talc Personal Injury Claims. A sequencing adjustment shall be payable on
the Scheduled Value of any unliquidated Talc Personal Injury Claim whether the claim is
liquidated under Expedited Review Process, Individual Review Process, or by arbitration. No
sequencing adjustment shall be available to or paid on any claim liquidated in the tort system
pursuant to Section 5.8 of the Trust Distribution Procedures. Sequencing adjustments on all such
unliquidated claims shall be measured from the date of payment back to the date that is one (1) year
after the date on which the claim was placed in the FIFO Payment Queue, subject to the limitation
that no claimant shall receive a sequencing adjustment for a period in excess of seven (7) years.
Notwithstanding the provisions hereof, a sequencing adjustment shall not accrue during any period
where the Trust’s provision of payment to a claimant is delayed as the result of the claimant’s
failure to provide the Trust with information necessary to process a Talc Personal Injury Claim.

                 (3)   Payment of Judgments for Money Damages

        The following does not apply to Indemnified Claims pursued in the tort system pursuant to
Section 2.3(a)(ii) of the Trust Distribution Procedures. If and when a claimant who elected non-
binding arbitration and rejected the arbitral award subsequently obtains a judgment in the tort
system, the claim shall be placed in the applicable FIFO Payment Queue based on the date on
which the judgment became final. Thereafter, the claimant shall receive from the Trust an initial
payment (subject to the applicable Payment Percentage and the applicable Maximum Annual
Payment) of an amount equal to the greater of (i) the Trust’s last offer to the claimant, or (ii) the
award that the claimant declined in non-binding arbitration; provided, however, that in no event
shall such payment amount exceed the amount of the judgment obtained in the tort system. The
claimant shall receive the balance of the judgment, if any, in five (5) equal installments in years
six (6) through ten (10) following the year of the initial payment (also subject to the applicable
Payment Percentage, Maximum Value, and the applicable Maximum Annual Payment, if
applicable, in effect on the date of the payment of the subject installment).

        The total amounts paid with respect to such claims shall not exceed the relevant Maximum
Values for such Disease Levels as set forth in Section 5.2(a)(iii) of the Trust Distribution
Procedures, subject to the applicable Payment Percentage. Under no circumstances shall (a)
sequencing adjustments be paid pursuant to Section 7.7 of the Trust Distribution Procedures, or
(b) interest be paid under any statute on any judgments obtained in the tort system.




                                                152
US-DOCS\120811663.4
            Case 19-10289-LSS          Doc 2853      Filed 01/27/21      Page 165 of 203




                                            ARTICLE IX.

                         CERTAIN FACTORS TO BE CONSIDERED

        Holders of Claims against the Debtors should read and consider carefully the factors
set forth below, as well as the other information set forth in this Disclosure Statement and
the documents delivered together herewith or incorporated by reference, prior to voting to
accept or reject the Plan. These factors should not, however, be regarded as constituting the
only risks involved in connection with the Plan and its implementation.

9.1     Variance from Financial Projections

        The summarized financial projections contained in Exhibit B (the North American
Debtors) and Exhibit C (ITI) are dependent upon numerous assumptions, including confirmation
and consummation of the Plan in accordance with its terms, the anticipated future performance of
the Reorganized Debtors, general business and economic conditions, and other matters, many of
which are beyond the control of the Plan Proponents. Accordingly, there can be no assurance that
such assumptions will prove to be valid. In addition, unanticipated and unforeseeable events
and/or circumstances occurring subsequent to the preparation of the financial projections may
affect the actual financial results of the Reorganized Debtors. Although the Debtors believe that
the financial projections contained in Exhibit B and Exhibit C are reasonable and attainable, some
or all of the estimates will vary, and variations between the actual financial results and those
projected may be material.

9.2     Failure to Confirm the Plan

        Section 1129 of the Bankruptcy Code requires, among other things, a showing that
confirmation of the plan will not be followed by liquidation or the need for further financial
reorganization of the Debtors, that the Plan was filed in good faith, and that the value of
distributions to dissenting holders of Claims and Equity Interests may not be less than the value
such holders would receive if the Debtors were liquidated under chapter 7 of the Bankruptcy Code.
Although the Plan Proponents believe that the Plan will meet these tests, there can be no assurance
that the Bankruptcy Court will reach the same conclusion.

        The Bankruptcy Code also requires that a Plan must provide the same treatment for each
claim or interest in a particular class, unless a holder agrees to a less favorable treatment of its
particular claim or interest. The Plan Proponents believe that they have complied with the
requirements of the Bankruptcy Code by their classification and treatment of various holders of
Claims and Equity Interests under the Plan. However, if a member of a Class objects to its
treatment or if the Bankruptcy Court finds that the Plan does not comply with the requirements of
the Bankruptcy Code, confirmation of the Plan could be delayed or prevented. In addition, each
Impaired Class that will (or may) be entitled to receive property under the Plan will have the
opportunity to vote to accept or reject the Plan.

        Further, section 1122 of the Bankruptcy Code provides that a plan may place a claim or
interest in a particular class only if the claim or interest is substantially similar to the other claims
or interests in that class. The Plan Proponents believe that the classification of Claims and Equity


                                                  153
US-DOCS\120811663.4
            Case 19-10289-LSS        Doc 2853      Filed 01/27/21     Page 166 of 203




Interests under the Plan complies with the requirements of the Bankruptcy Code because the
Classes established under the Plan each encompass Claims or Equity Interests that are substantially
similar to similarly classified Claims or Equity Interests. Nevertheless, there can be no assurance
that the Bankruptcy Court will reach the same conclusion.

9.3     Non-Occurrence of the Effective Date

        The Plan provides that there are several conditions precedent to the occurrence of the
Effective Date. The Plan Proponents cannot assure you as to the timing of the Effective Date. If
the conditions precedent to the Effective Date have not been satisfied or waived, the Bankruptcy
Court may vacate the Confirmation Order. In that event, the Plan would be deemed null and void
and the Plan Proponents may propose or solicit votes on an alternative reorganization plan that
may not be as favorable to parties in interest as the Plan.

9.4   The Recovery to Holders of Allowed Claims and Equity Interests Cannot Be Stated with
Absolute Certainty

        Due to the inherent uncertainties associated with projecting financial results and litigation
outcomes, the projections contained in this Disclosure Statement should not be considered
assurances or guarantees of the amount of funds or the amount of Claims that may be Allowed in
the various Classes. While the Plan Proponents believe that the financial projections contained in
this Disclosure Statement are reasonable, there can be no assurance that they will be realized. Also,
because the Liquidation Analysis (as defined below), distribution projections, and other
information contained herein and attached hereto are estimates only, the timing and amount of
actual distributions to holders of Allowed Claims and Equity Interests, if applicable, may be
affected by many factors that cannot be predicted.

       The Claims estimates set forth herein are based on various assumptions. The actual
amounts of Allowed Claims may differ significantly from those estimates should one or more
underlying assumption prove to be incorrect. Such differences may adversely affect the percentage
of recovery to holders of Allowed Claims and Equity Interests, if applicable, under the Plan.
Moreover, the estimated recoveries set forth herein are necessarily based on numerous
assumptions, the realization of many of which are beyond the Debtors’ control.

9.5     The Allowed Amount of Claims May Differ From Current Estimates

        There can be no assurance that the estimated Claim amounts set forth herein are correct,
and the actual amount of Allowed Claims may differ from the estimates. The estimated amounts
are subject to certain risks, uncertainties, and assumptions. Should one or more of these risks or
uncertainties materialize, or should underlying assumptions prove incorrect, the actual amount of
Allowed Claims may vary from those estimated in this Disclosure Statement. Furthermore, a
number of additional Claims may be filed, including on account of rejection damages for
Executory Contracts and Unexpired Leases rejected pursuant to the Plan. Any such claims may
result in a greater amount of Allowed Claims than estimated in this Disclosure Statement.




                                                154
US-DOCS\120811663.4
            Case 19-10289-LSS        Doc 2853     Filed 01/27/21      Page 167 of 203




9.6     The Debtors May Object to the Amount or Classification of a Claim

        Except as otherwise provided in the Plan, the Debtors reserve the right to object to the
amount or classification of any Claim under the Plan. The estimates set forth in this Disclosure
Statement cannot be relied on by any holder of a Claim where such Claim is subject to an objection.
Any holder of a Claim that is subject to an objection may therefore not receive its expected share
of the estimated distributions described in this Disclosure Statement.

9.7     Parties in Interest May Object to the Debtors’ Classification of Claims and Interests

        Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an interest
in a particular class only if the claim or interest is substantially similar to the other claims or
interests in that class. Parties in interest may object to the classification of certain Claims and
Equity Interests both on the grounds that certain Claims and Equity Interests have been improperly
placed in the same Class and/or that certain Claims and Equity Interests have been improperly
placed in different Classes. The Debtors believe that the classification of Claims and Equity
Interests under the Plan complies with the requirements of the Bankruptcy Code because the
Classes established under the Plan each encompass Claims or Equity Interests that are substantially
similar to similarly classified Claims or Equity Interests. Nevertheless, there can be no assurance
that the Bankruptcy Court will reach the same conclusion. Parties in interest may object to the
classification of certain Claims and Equity Interests both on grounds that certain Claims and Equity
Interests have been improperly placed in the same Class and/or that certain Claims and Equity
Interests have been improperly placed in different Classes.

9.8   Appointment of Different Talc Trustees and/or Different Members of the Talc Trust
Advisory Committee for the Talc Personal Injury Trust

         Prior to the Confirmation Hearing, the Plan Supplement shall identify the initial Talc
Trustees of the Talc Personal Injury Trust. The initial members of the Talc Trust Advisory
Committee will be the same parties who served as members of Tort Claimants’ Committee. They
are: (i) Robin Alander; (ii) Nolan Zimmerman, as representative of the estate of Donna M. Arvelo;
(iii) Christine Birch; (iv) Bessie Dorsey-Davis; (v) Lloyd Fadem, as representative of the estate of
Margaret Ferrell; (vi) Timothy R. Faltus, as representative of the estate of Shari C. Faltus; (vii)
Deborah Giannecchini; (viii) Kayla Martinez; (ix) David A. Martz, as representative of the estate
of Lynne Martz; (x) Gregory W. Vella, as representative of the estate of Nicole Matteo; and (xi)
Charvette Monroe, as representative of the estate of Margie Evans.

        Parties-in-interest, however, may object to one or more of the proposed Talc Trustees, or
one or more of the proposed members of the Talc Trust Advisory Committee. In that case, an
alternate Talc Trustee or alternate Talc Trustees and/or alternative proposed members of the Talc
Trust Advisory Committee would have to be nominated, potentially resulting in significant delays
in the occurrence of the Confirmation Date and Effective Date. The selection of a different Talc
Trustee or different Talc Trustees, or different Talc Trust Advisory Committee Members also
could materially affect administration of the Talc Personal Injury Trust. Each Fund created
pursuant to the Trust Distribution Procedures will not have its own Talc Trustees or Talc Trust
Advisory Committee, as this is viewed as unnecessary and would substantially increase the



                                                155
US-DOCS\120811663.4
            Case 19-10289-LSS         Doc 2853       Filed 01/27/21   Page 168 of 203




administrative costs of the Talc Personal Injury Trust to the detriment of the holders of Talc
Personal Injury Claims.

9.9     Distributions under the Trust Distribution Procedures

        Talc Personal Injury Claims will be resolved pursuant to the Talc Personal Injury Trust
Documents, and their treatment will be based upon, among other things, estimates of the number,
types, and amount of Talc Personal Injury Claims, the value of the assets of the Talc Personal
Injury Trust, the liquidity of the Talc Personal Injury Trust, the Talc Personal Injury Trust’s
expected future income and expenses, and other matters. There can be no certainty as to the precise
amounts that will be distributed by the Talc Personal Injury Trust in any particular time period or
when Talc Personal Injury Claims will be resolved by the Talc Personal Injury Trust.

        Holders of Talc Personal Injury Claims who (a) are Medicare beneficiaries and (b) receive
a distribution from the Talc Personal Injury Trust may be required to reimburse Medicare for
medical expenses paid on behalf of such holder.94 Additionally, excessive legal fees may not
qualify as a “procurement cost” within the meaning of 42 C.F.R. § 411.37(a)(1)(i), which may
affect a holder of a Talc Personal Injury Claim’s reimbursement obligations.

9.10    The Channeling Injunction

         The Channeling Injunction, which, among other things, bars the assertion of any Talc
Personal Injury Claims against the Protected Parties, subject to exceptions contained in the Trust
Distribution Procedures that permit, in certain circumstances, the assertion of such claims against
the Debtors (but not any other party protected by the Channeling Injunction), is a necessary
element of the Plan. Although the Plan, the Talc Personal Injury Trust Agreement, and the Trust
Distribution Procedures all have been drafted with the intention of complying with sections 524(g)
and (h) of the Bankruptcy Code, and satisfaction of the conditions imposed by sections 524(g) and
(h) is a condition precedent to confirmation of the Plan, there is no guarantee that the validity and
enforceability of the Channeling Injunction or sections 524(g) and (h) or the application of the
Channeling Injunction to Talc Personal Injury Claims will not be challenged, either before or after
confirmation of the Plan.

        While the Debtors believe that the Plan satisfies the requirements of section 524(g) of the
Bankruptcy Code, certain objections might be lodged on grounds that the requirements of section
524(g) of the Bankruptcy Code cannot be met given the unique facts of the Chapter 11 Cases. At
this juncture, the Debtors believe that the Plan provides a sufficient basis for the issuance of the
Channeling Injunction.

9.11    Voting Requirements

        If sufficient votes are received to enable the Bankruptcy Court to confirm the Plan pursuant
to both sections 524(g) and 1129 of the Bankruptcy Code, ITI intends to file for chapter 11 relief
and the Debtors intend to seek, as promptly as practicable thereafter, Confirmation. If sufficient
votes are not received, the Debtors may seek to confirm an alternative chapter 11 plan. There can


94
        See 42 U.S.C. § 1395y(b)(2)(B)(ii); 42 C.F.R. § 411.22.

                                                  156
US-DOCS\120811663.4
            Case 19-10289-LSS        Doc 2853       Filed 01/27/21     Page 169 of 203




be no assurance that the terms of any such alternative chapter 11 plan would be similar or as
favorable to the holders of Allowed Claims as those proposed in the Plan.

9.12    The Debtors’ Operations May be Impacted by the Continuing COVID-19 Pandemic

        The continued spread of COVID-19 could have a significant impact on the Debtors’
businesses, both in the context of consumer demand and production capacity. This pandemic could
dampen global growth and ultimately lead to an economic recession. Such a scenario would
negatively impact the Debtors’ financial performance, and affect the underlying financial
projections contained in Exhibit B and Exhibit C.

9.13    The Canadian Court May Not Enter an Order Recognizing the Confirmation Order

        ITC’s exit from bankruptcy protection will depend on, among other things, the Canadian
Court’s entry of a Canadian confirmation order recognizing the treatment of Claims and Equity
Interests under the Plan. The Plan Proponents believe that if the Confirmation Order is granted,
the Canadian Court will likely grant the Canadian confirmation order recognizing the
Confirmation Order.

9.14    Risks Relating to ITI’s Chapter 11 Filing

        The Debtors do not believe that the commencement of a chapter 11 case by ITI will affect
the Chapter 11 Cases of the North American Debtors. Moreover, to the extent ITI is unable to
commence a chapter 11 case, the Plan Proponents may propose or solicit votes on an alternative
plan of reorganization. Despite the limited nature of ITI’s talc liabilities, the Debtors believe that
the commencement of a chapter 11 case for ITI is necessary given the potential for ITI to face
increasing talc-related litigation if it remains in the tort system.

9.15    Risks Relating to the Cyprus Settlement

        Consummation of the Cyprus Settlement is dependent on the occurrence of the Cyprus
Trigger Date, which is not known at this time. If the conditions precedent to effectiveness of the
Cyprus Settlement are not satisfied or waived, the Cyprus Settlement will not become effective
and binding on Cyprus and the Plan Proponents, the Cyprus Contribution will not occur, and
assignments by Cyprus of insurance and indemnity rights will not occur. Conditions to
effectiveness of the Cyprus Settlement include, among others: (a) approval by the Bankruptcy
Court of the Plan by June 30, 2021; and (b) approval by a bankruptcy court of the Cyprus Mines
Plan by September 30, 2021. Although the material terms of the Cyprus Settlement have been
pre-negotiated by the Plan Proponents, Cyprus Mines, CAMC, Freeport, the Tort Claimants’
Committee, and the FCR, there is no assurance that the Cyprus Mines Plan will be approved by
September 30, 2021 or that the parties to the Cyprus Settlement will extend that deadline. In
addition, there is no assurance that the FCR and Tort Claimants’ Committee in these cases will be
appointed in the Cyprus Mines case, or that the cases will be assigned to the same Bankruptcy
Judge and coordinated. Lack of coordination between the cases or appointment of a different FCR
or Tort Claimants’ Committee may result in delay of the Cyprus Mines case.

        Certain objectors have asserted that the September 30, 2021 deadline referenced above
raises feasibility risks for the Plan. As noted above and for clarity, effectiveness of the Plan as a

                                                 157
US-DOCS\120811663.4
            Case 19-10289-LSS        Doc 2853      Filed 01/27/21      Page 170 of 203




whole is not dependent on confirmation of the Cyprus Mines Plan or the occurrence of the Cyprus
Trigger Date. Only the portions of the Plan that reflect the Cyprus Settlement are dependent on
confirmation of the Cyprus Mines Plan and occurrence of the Cyprus Trigger Date.

        Certain objectors have also asserted that the Cyprus Settlement, and in particular the
assignment of insurance rights to the Talc Personal Injury Trust without resolution of whether
those rights belong to the Debtors or to Cyprus, may result in there being no coverage available
for Talc Personal Injury Claims. In addition, certain objectors have also asserted that the Cyprus
Settlement does not assign to the Talc Personal Injury Trust both Cyprus’ rights and its obligations
under the policies being assigned, and that such separation of rights and obligations may result in
there being no coverage available for Talc Personal Injury Claims under the Cyprus Talc Insurance
Policies. The Plan Proponents disagree with the assertion that the Cyprus Settlement, including
the settlement of the Cyprus Insurance Adversary Proceeding, will impair insurance coverage
otherwise available to the Debtors or the Talc Personal Injury Trust.

9.16    Allegations Regarding the Abandonment of Liability Defenses

         The Trust Distribution Procedures, which dictate the treatment of the Debtors’ liability
defenses, are the result of arms’-length negotiations between the Debtors and the other Plan
Proponents. The Plan Proponents believe that the Trust Distribution Procedures and the Imerys
Settlement maximize recoveries for holders of Talc Personal Injury Claims. Nonetheless, parties
may assert, and J&J and certain insurance companies have asserted, that the Debtors have waived
their liability defenses and that the waiver of such liability defenses may (i) dilute the recovery of
any claimant with a valid claim, as he or she may be forced to share recoveries from the Talc
Personal Injury Trust with claimants asserting weaker claims, and (ii) create coverage defenses for
the Debtors’ insurers and indemnitors, which could reduce recoveries for holders of Talc Personal
Injury Claims.

9.17    Unavailability of J&J’s Revised Protocol

        J&J’s uncapped indemnification obligation is primary to the obligations of the Debtors’
insurers. By rejecting J&J’s Revised Protocol, insurers may argue the Debtors have breached the
J&J indemnity agreements, in which event insurers may assert a defense to coverage to the extent
any alleged breach jeopardized the insurers’ subrogation rights against J&J.

9.18 Treatment of Holders of Talc Personal Injury Claims Pursuant to the Trust Distribution
Procedures

        Certain objectors have alleged that provisions within the Trust Distribution Procedures
result in holders of Talc Personal Injury Claims not being treated fairly. These parties argue,
among other things, that the 40/40/20 split, the lack of a sequencing adjustment for claimants who
elect to pursue a Tort System Election (as defined in the Trust Distribution Procedures), and other
features of the Trust Distribution Procedures do not treat all holders of Talc Personal Injury Claims
equally. The Plan Proponents disagree with these assertions.




                                                 158
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853       Filed 01/27/21     Page 171 of 203




                                            ARTICLE X.

                       VOTING PROCEDURES AND REQUIREMENTS

10.1    Voting Procedures Summary95

        The following section describes in summary fashion the procedures and requirements that
have been established for voting on the Plan pursuant to the Voting Procedures Order, which
approves this Disclosure Statement as containing adequate information, establishes the voting
procedures (the “Voting Procedures”), schedules the Confirmation Hearing, and sets the voting
deadline and the deadline for objecting to confirmation of the Plan. Those procedures and
requirements establish, among other things, the place to send completed Ballots, in the forms
approved by the Bankruptcy Court in the Voting Procedures Order, used in voting on the Plan
(each, a “Ballot”), together with the deadline for returning completed Ballots for voting on the
Plan and the deadline for objecting to the Plan. The Debtors have distributed Solicitation Packages
in connection with the foregoing containing:

        (a)      a cover letter in paper form describing the contents of the Solicitation Package and
                 the enclosed USB flash drive, and instructions for obtaining (free of charge) printed
                 copies of the materials provided in electronic format;

        (b)      the Confirmation Hearing Notice in paper form;

        (c)      a copy of this Disclosure Statement with all exhibits, including the Plan with its
                 exhibits, which may be provided by way of a USB flash drive;

        (d)      the Voting Procedures Order (without exhibits);

        (e)      the Voting Procedures;

        (f)      solely to counsel for holders of Direct Talc Personal Injury Claims, the Direct Talc
                 Personal Injury Claim Solicitation Notice and the Certified Plan Solicitation
                 Directive;

        (g)      solely for holders of Talc Personal Injury Claims and their counsel, an appropriate
                 Ballot and voting instructions for the same in paper form;

        (h)      solely for holders of Talc Personal Injury Claims and their counsel, a pre-addressed,
                 return envelope for completed Ballots; and

        (i)      solely for holders of Talc Personal Injury Claims and their counsel, a letter from
                 the Tort Claimants’ Committee in the form attached to the Voting Procedures Order
                 as Exhibit 5.



95
       Capitalized terms used in this Article X and not otherwise defined herein or in the Plan have the
meanings ascribed to them in the Voting Procedures Order or Voting Procedures (as applicable).

                                                  159
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853       Filed 01/27/21     Page 172 of 203




        The Voting Procedures Order, the Voting Procedures, the Confirmation Hearing Notice,
and the instructions attached to your Ballot should be read in connection with this Section of this
Disclosure Statement as they set forth the Voting Procedures and deadlines in detail. If you are a
holder of a Claim who is entitled to vote on the Plan and you or your attorney did not receive a
Ballot, received a damaged Ballot, or lost your Ballot, please contact the Solicitation Agent (i) by
telephone at (844) 339-4096 (Toll Free) or (929) 247-2932 (International); (ii) by e-mail at
imerysballots@primeclerk.com;          (iii)      by       visiting      their       website       at
https://cases.primeclerk.com/imerystalc; or (iv) by writing at Imerys Ballot Processing Center, c/o
Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY
10165.

        The Voting Procedures set forth a process by which attorneys representing holders of
Direct Talc Personal Injury Claims, as listed on the Schedules, or any filed Proof of Claim
(collectively, the “Firms”), will receive copies of the Direct Talc Personal Injury Claim
Solicitation Notice and the Certified Plan Solicitation Directive. The Direct Talc Personal Injury
Claim Solicitation Notice will notify the Firms of the options proposed for soliciting votes on the
Plan in respect of Direct Talc Personal Injury Claims and request that each Firm complete and
return the Certified Plan Solicitation Directive to the Solicitation Agent no later than February 15,
2021.

        The Certified Plan Solicitation Directive permits each Firm to direct the Solicitation Agent
with regard to the solicitation of votes on the Plan from individuals, estates, or Entities who or
which hold Direct Talc Personal Injury Claims (collectively, the “Clients”) according to one of
the following procedures:

        (a)      Master Ballot Solicitation Method. If a Firm certifies that it has the authority under
                 applicable law to vote on behalf of its Clients, the Firm may direct the Solicitation
                 Agent to serve the Firm with one Solicitation Package and one Master Ballot on
                 which the Firm must record the votes on the Plan for each of its Clients. If the Firm
                 elects this procedure, the Firm may also request that, for informational purposes,
                 the Solicitation Agent serve Solicitation Packages (without a Ballot) on its Clients,
                 together with a cover letter to be provided by the Firm.

        (b)      Direct Solicitation Method. If a Firm does not have the authority to vote on behalf
                 of its Clients, or if a Firm prefers to have each of its Clients cast their own votes on
                 the Plan, such Firm may direct the Solicitation Agent to solicit votes on the Plan
                 directly from its Clients, and may provide the Solicitation Agent with a cover letter
                 to be transmitted to such Clients in connection with such solicitation.

        (c)      Indirect Solicitation Method. If a Firm does not have the authority to vote on behalf
                 of its Clients or the attorney prefers to have the Clients cast their own votes on the
                 Plan, the attorney may direct the Solicitation Agent to deliver the Solicitation
                 Packages to the Firm, which will, in turn, deliver the Solicitation Packages to its
                 Clients. If the Firm selects this method: (i) the Solicitation Agent will cause the
                 requested number of Solicitation Packages, including appropriate Ballots, to be
                 served on the Firm; (ii) the Firm must deliver the Solicitation Packages to the
                 Clients within three (3) Business Days after receipt; and (iii) the Firm must file an

                                                  160
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853      Filed 01/27/21     Page 173 of 203




                 affidavit of service with the Bankruptcy Court, and send a copy of such affidavit to
                 the Solicitation Agent, within three (3) Business Days of such service. The affidavit
                 of service filed with the Bankruptcy Court only needs to state that service was
                 completed, the date(s) that service was completed and the attorney has provided or
                 will provide the Solicitation Agent with the required lists of Clients, as described
                 in the Solicitation Procedures. The affidavit of service provided to the Solicitation
                 Agent must also include the names and addresses of the Clients served and the
                 Solicitation Agent will keep a copy of such affidavit for a period of five years after
                 receipt. The affidavit of service provided to the Solicitation Agent shall not be
                 deemed to be filed with the Bankruptcy Court or part of the Docket in the Chapter
                 11 Cases and will not be published or otherwise disclosed.

        (d)      Hybrid Solicitation Method. If a Firm certifies that it has the authority under
                 applicable law to vote, and intends to exercise that power, only for certain of the
                 Clients (collectively, the “Master Ballot Clients”), the Firm may direct the
                 Solicitation Agent to serve the Firm with one Solicitation Package and one Master
                 Ballot on which the Firm must record the votes with respect to the Plan for the
                 Master Ballot Clients. The Firm may also request that, for informational purposes,
                 the Solicitation Agent serve Solicitation Packages (without a Ballot) on the Master
                 Ballot Clients, together with a cover letter to be provided by the Firm. With respect
                 to such Firm’s other Clients that are not Master Ballot Clients, the Firm must elect
                 the procedure under either the Direct Solicitation Method (subsection (b) above) or
                 the Indirect Solicitation Method (subsection (c) above).

        If you are entitled to vote on the Plan, a form of Ballot for your Claim has been provided
to you, unless otherwise provided to a Firm, as contemplated by the Certified Plan Solicitation
Directive. Holders of Talc Personal Injury Claims or their attorneys, as applicable, should have
received a Class 4 Ballot (relating to Talc Personal Injury Claims). The Plan Proponents have
prepared, and the Bankruptcy Court has approved the Voting Procedures. You should refer to the
Voting Procedures sent with this Disclosure Statement to determine precisely those procedures
that apply with respect to the return of your Ballot.

         Completed and signed Ballots can be submitted (i) by mail using the envelope included in
the Solicitation Package, or by hand delivery or overnight courier to: Imerys Ballot Processing
Center, c/o Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street, Suite 1440, New
York,      NY      10165       or     (ii)    through   the E-Ballot    platform,    by     visiting
https://cases.primeclerk.com/ImerysTalc/, clicking on the “Submit E-Ballot” section of the website,
and following the instructions. As set forth in the Voting Procedures, no other forms of electronic
delivery of Ballots, e.g., facsimile, will be accepted.

10.2    Voting Deadline

       To be considered for purposes of accepting or rejecting the Plan, all Ballots must be
received by the Solicitation Agent no later than the Voting Deadline of 4:00 p.m. (prevailing
Eastern Time) on March 25, 2021. Only those Ballots actually received by the Solicitation
Agent before the Voting Deadline will be counted as either accepting or rejecting the Plan.



                                                  161
US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853       Filed 01/27/21     Page 174 of 203




10.3    Holders of Claims Entitled to Vote

        Under section 1124 of the Bankruptcy Code, a class of claims or equity interests is deemed
to be “impaired” under a plan unless (a) the plan leaves unaltered the legal, equitable and
contractual rights to which such claim or equity interest entitles the holder thereof, or
(b) notwithstanding any legal right to an accelerated payment of such claim or equity interest, the
plan: (1) cures all existing defaults (other than defaults resulting from the occurrence of events of
bankruptcy); (2) reinstates the maturity of such claim or equity interest as it existed before the
default; (3) compensates the holder of such claim or equity interest for any damages from such
holder’s reasonable reliance on such legal right to an accelerated payment; and (4) does not
otherwise alter the legal, equitable or contractual rights to which such claim or equity interest
entitles the holder of such claim or equity interest.

        Holders of claims and equity interests in impaired classes are generally entitled to vote to
accept or reject a plan. However, if the holder of an impaired claim or equity interest will not
receive any distribution under the plan in respect of such claim or equity interest, the Bankruptcy
Code deems such holder to have rejected the plan (unless such holder has agreed to such treatment)
and provides that the holder of such claim or equity interest is not entitled to vote. If the claim or
equity interest is not impaired, the Bankruptcy Code conclusively presumes that the holder of such
claim or equity interest has accepted the plan and provides that the holder is not entitled to vote.

       Class 4 is Impaired by the Plan and is the only Class entitled to vote on the Plan. All
other Classes are either Unimpaired or Impaired but are Plan Proponents and voluntarily agreed to
waive any right to vote on or oppose the Plan.

10.4    Vote Required for Acceptance by a Class

        Pursuant to sections 1126(c) and 524(g)(2)(B)(ii)(IV)(bb) of the Bankruptcy Code, Class
4 (Talc Personal Injury Claims) shall have accepted the Plan only if at least two-thirds (2/3) in
amount and seventy-five percent (75%) in number of Talc Personal Injury Claims actually voting
on the Plan have voted to accept the Plan in accordance with the Voting Procedures Order.

10.5    Voting Procedures

        (a)      Ballots

       All votes to accept or reject the Plan with respect to Class 4 must be cast by properly
submitting the duly completed and executed form of Ballot designated for such Claims. Holders
of Claims in Class 4 or their attorneys (as applicable) voting on the Plan should complete and sign
the appropriate Ballot in accordance with the instructions thereon, being sure to check the
appropriate box entitled “Accept” the Plan or “Reject” the Plan. In addition, if any holder of a
Claim elects not to grant the releases set forth in Article XII of the Plan, then it should check the
appropriate box on its Ballot and follow the instructions contained in the Ballot.

       As set forth in the Voting Procedures, improperly completed Ballots will not be
counted. By way of example and not limitation, any Ballot received which is not signed or
which contains insufficient information to permit the identification of the claimant will be
an invalid Ballot and will not be counted for purposes of determining acceptance or rejection

                                                 162
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853      Filed 01/27/21     Page 175 of 203




of the Plan. In addition, a vote cast on a Ballot will not be counted if it is returned to the
Solicitation Agent: (i) indicating neither acceptance nor rejection of the Plan; (ii) indicating
both acceptance and rejection of the Plan; or (iii) indicating partial rejection and partial
acceptance of the Plan. Notwithstanding, any such Ballot will be considered for purposes of
determining whether the claimant has opted out of the releases contained in the Plan, if that
portion of the Ballot is completed and the Ballot is otherwise complete and legible.

        Ballots must be delivered to the Solicitation Agent, at its address set forth above in
Section 10.1, or submitted via electronic, online transmission through a customized electronic
Ballot by utilizing the E-Ballot platform on the Solicitation Agent’s website
https://cases.primeclerk.com/imerystalc, and received by the Voting Deadline. The method of
such delivery is at the election and risk of the voter. Although the method of delivery is at the
risk of the voter, for the convenience of each holder of a Talc Personal Injury Claim entitled to
vote on the Plan or such holder’s attorney, as applicable and in accordance with the Certified Plan
Solicitation Directive, the Solicitation Package contains a pre-stamped and addressed envelope for
return of such holder’s Ballot by first class mail through the United States Postal Service. If such
delivery is by mail, it is recommended that voters use an air courier with a guaranteed next day
delivery or registered mail, properly insured, with return receipt requested. In all cases, sufficient
time should be allowed to ensure timely delivery. Instructions for casting an electronic Ballot can
be found on the “E-Ballot” section of the Solicitation Agent’s website
https://cases.primeclerk.com/imerystalc by clicking on the “Submit E-Ballot” section of the website.

        If you are entitled to vote and you or your attorney (as applicable) did not receive a Ballot,
received a damaged Ballot or lost your Ballot, please contact the Solicitation Agent in the manner
set forth above. For additional information regarding the voting process, please refer to the Voting
Procedures Order, the Voting Procedures, the Confirmation Hearing Notice, and the instructions
attached to your Ballot (to the extent a Ballot was not otherwise received by your attorney pursuant
to the Certified Plan Solicitation Directive).

       Please refer to the Voting Procedures and Voting Procedures Order for more information
regarding the voting of Talc Personal Injury Claims.

        (b)      Withdrawal of Votes and Multiple Votes on the Plan

        Any voter that delivers a valid Ballot may withdraw his, her, or its vote by delivering a
written notice of withdrawal to the Solicitation Agent before the Voting Deadline (or such later
date as agreed by the Debtors with the consent of the Plan Proponents, with such consent not to be
unreasonably withheld). To be valid, the notice of withdrawal must be signed by the party who
signed the Ballot to be revoked. The Debtors reserve the right to contest any withdrawals.

        In addition, the following procedures for voting will be used by the Debtors to address
multiple Ballots.

                If multiple Ballots are received from different holders purporting to hold the same
                 Claim, the vote will be counted only once and only if such votes are consistent with
                 respect to acceptance or rejection of the Plan. In the event that the votes are not
                 consistent, and the vote is not necessary (alone or in conjunction with other

                                                 163
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853      Filed 01/27/21     Page 176 of 203




                 inconsistent, multiple votes) to determine whether the class voted to accept the
                 Plan, then neither vote will be counted. If the votes are not consistent, and the vote
                 is necessary (alone or in conjunction with other inconsistent, multiple votes) to
                 determine whether the class voted to accept the Plan, the parties who submitted
                 such Ballots must provide evidence to support their assertion that they hold such
                 Claim directly or in a representative capacity, and the Bankruptcy Court will
                 determine which holder has the right to vote such Claims.

                If multiple Ballots are received from the holder of a Claim and someone purporting
                 to be his, her, or its attorney or agent, the Ballot received from the holder of the
                 Claim will be the Ballot that is counted, and the vote of the purported attorney or
                 agent will not be counted.

                If multiple Ballots are received from a holder of a Claim for the same Claim, the
                 latest-dated otherwise valid Ballot that is received before the Voting Deadline (or
                 such later date as agreed by the Debtors with the consent of the Plan Proponents,
                 with such consent not to be unreasonably withheld) will be the Ballot that is counted
                 as a vote to accept or reject the Plan; if multiple Ballots are received from the same
                 attorney or agent with respect to the same Claim (but not from the holder thereof),
                 the latest-dated otherwise valid Ballot that is received before the Voting Deadline
                 (or such later date as agreed by the Debtors with the consent of the Plan Proponents,
                 with such consent not to be unreasonably withheld) will be the Ballot that is counted
                 as a vote to accept or reject the Plan.

                If two or more Ballots are received from separate attorneys, each of whom purports
                 to represent the same holder of a Claim, the vote of the holder appearing on both
                 Master Ballots will be counted only once and only if such votes are consistent with
                 respect to acceptance or rejection of the Plan. In the event that the votes are not
                 consistent, and the vote is not necessary (alone or in conjunction with other
                 inconsistent, multiple votes) to determine whether the class voted to accept the
                 Plan, then neither vote will be counted. If the votes are not consistent, and the vote
                 is necessary (alone or in conjunction with other inconsistent, multiple votes) to
                 determine whether the class voted to accept the Plan, the parties who submitted
                 such Ballots must provide evidence to support their assertion that they hold such
                 Claim directly or in a representative capacity, and the Bankruptcy Court will
                 determine which holder has the right to vote such Claims.

       The Debtors will not be obligated to recognize any withdrawal, revocation, or change of
any vote received after the Voting Deadline (or such later date as agreed by the Debtors with the
consent of the Plan Proponents, with such consent not to be unreasonably withheld).

        (c)      Requesting a Solicitation Package

       If a holder of a Talc Personal Injury Claim contacts the Solicitation Agent more than seven
(7) Business Days before the Voting Deadline and requests a Solicitation Package, the Solicitation
Agent will provide such claimant with a Solicitation Package within two (2) Business Days of
such request, and if such request is made on or after seven (7) Business Days before the Voting

                                                  164
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853       Filed 01/27/21     Page 177 of 203




Deadline, the Solicitation Agent will provide the Solicitation Package by overnight mail or via e-
mail as noted below. All requests must be submitted by no later than three (3) Business Days
before the Voting Deadline.           All Solicitation Package requests must be made to
imerysballotrequests@primeclerk.com and the Solicitation Agent will not be required to provide
Solicitation Packages to parties that do not make a request in this manner. Additionally, unless
hard copy service is requested, the Solicitation Agent will provide parties with the Solicitation
Package documents or a link where they may be accessed via e-mail, which will include a unique
E-Ballot ID# for voting through the E-Ballot platform.

                                           ARTICLE XI.

                               CONFIRMATION OF THE PLAN

        Under the Bankruptcy Code, the following steps must be taken to confirm the Plan:

11.1    Confirmation Hearing

        Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court, after notice, to
hold a hearing on confirmation of a plan of reorganization. By order of the Bankruptcy Court, the
Confirmation Hearing is scheduled for June 21, 22, and 23, 2021 at 10:00 a.m. (Prevailing Eastern
Time) before the Honorable Laurie Selber Silverstein, United States Bankruptcy Judge for the
District of Delaware, in the United States Bankruptcy Court for the District of Delaware, 824
Market Street, 6th Floor, Wilmington, Delaware 19801. The Confirmation Hearing may be
adjourned from time to time by the Bankruptcy Court without further notice except for an
announcement of the adjourned date made at the Confirmation Hearing or any subsequently
adjourned Confirmation Hearing.

       Section 1128(b) of the Bankruptcy Code provides that any party in interest may object to
confirmation of a plan of reorganization. Any objection to confirmation of the Plan must be filed
with the Bankruptcy Court no later than May 28, 2021 at 4:00 p.m. (Prevailing Eastern Time),
and will be governed by Bankruptcy Rules 3020(b) and 9014 and the Local Rules. Unless an
objection is timely and properly served and filed, it may not be considered by the Bankruptcy
Court.

11.2    Requirements for Confirmation of the Plan

        At the Confirmation Hearing, the Bankruptcy Court will confirm the Plan only if all of the
requirements of section 1129 of the Bankruptcy Code are met. Among the requirements for
confirmation are that the Plan (a) is accepted by all Impaired Classes of Claims and Equity
Interests, or, if rejected by an Impaired Class, that the Plan “does not discriminate unfairly” and is
“fair and equitable” as to such Class; (b) is feasible; and (c) is in the “best interests” of holders of
Claims and Interests that are Impaired under the Plan.

        (a)      Acceptance

       Class 4 is Impaired under the Plan, and the holders of Claims in such Class are entitled to
vote on the Plan. Therefore, such Class must accept the Plan in order for it to be confirmed without
application of the “fair and equitable test,” described below, to such Class. Classes 5a and 6 are

                                                 165
US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853     Filed 01/27/21      Page 178 of 203




Impaired under the Plan, but are presumed to have accepted the Plan pursuant to section 1126(f)
of the Bankruptcy Code because all holders of Claims or Equity Interests (as applicable) in Classes
5a and 6 are Plan Proponents and have consented to their treatment under the Plan.

       Classes 1, 2, 3a, 3b, 5b, and 7 are Unimpaired under the Plan and are conclusively deemed
to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code. Accordingly,
confirmation of the Plan will not require application of the “fair and equitable test,” described
below, as to those Classes.

        (b)      Issuance of Injunction Pursuant to Sections 524(g) and 105(a) of the Bankruptcy
                 Code

       The Bankruptcy Court shall be asked to issue the Channeling Injunction if the Plan has
been accepted by at least two-thirds (2/3) in amount of those holders of Class 4 Claims actually
voting on the Plan, in accordance with section 1126(c) of the Bankruptcy Code, and seventy-five
percent (75%) in number of those holders of Class 4 Claims actually voting on the Plan, in
accordance with section 524(g)(2)(B)(ii)(IV)(bb) of the Bankruptcy Code. The amount of the
Claim for each Class 4 Claim holder for voting purposes shall be as set forth in the Voting
Procedures Order.

        If the Bankruptcy Court or the District Court does not enter the Channeling Injunction, the
Effective Date shall not occur.

        (c)      Feasibility

        The Bankruptcy Code also requires as a condition to confirmation of a plan of
reorganization that the confirmation of the plan is not likely to be followed by the liquidation or
the need for further financial reorganization of the reorganized debtor. For purposes of
determining whether the Plan meets this requirement, the Debtors have analyzed their ability to
meet their obligations under the Plan. The Plan Proponents believe that the Reorganized Debtors
will be able to make all payments required pursuant to the Plan, and therefore, that confirmation
of the Plan is not likely to be followed by the need for further reorganization.

        To support their belief in the feasibility of the Plan, the Plan Proponents have relied upon
the financial projections, attached hereto as Exhibit B and Exhibit C. The financial projections
indicate that the Reorganized Debtors should have sufficient Cash prior to the Effective Date to
fund the Reserves and adequate cash flow post-Effective Date to fund operations, as applicable.
Accordingly, the Plan Proponents believe that the Plan complies with the financial feasibility
standard of section 1129(a)(11) of the Bankruptcy Code.

        The financial projections are based on various assumptions, including Confirmation of the
Plan in accordance with its terms, no material adverse changes in general business and economic
conditions, and other matters, some of which will be beyond the control of the Reorganized
Debtors. The financial projections should be read in conjunction with Article IX above, entitled
“Certain Factors to be Considered,” and with the assumptions, qualifications and footnotes to the
tables containing the Financial Projections set forth in Exhibit B and Exhibit C.



                                                166
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853     Filed 01/27/21     Page 179 of 203




        (d)      “Best Interests” Test / Liquidation Analysis

        The “Best Interests Test” under section 1129 of the Bankruptcy Code requires as a
condition to confirmation of a plan of reorganization that each holder of Impaired claims or
Impaired equity interests either (a) accept the Plan or (b) receive property with a value not less
than the amount such holder would receive in a chapter 7 liquidation. As reflected in the analysis
attached hereto as Exhibit D (the “Liquidation Analysis”), the Plan Proponents believe that under
the Plan, holders of Impaired Claims and Impaired Equity Interests will receive property with a
value equal to or in excess of the value such holders would receive in a liquidation of the Debtors
under chapter 7 of the Bankruptcy Code.

       One Class of Claims or Equity Interests (other than Non-Debtor Intercompany Claims and
Equity Interests in the North American Debtors) is Impaired under the Plan: Talc Personal Injury
Claims (Class 4). The holders of Talc Personal Injury Claims, as the only Class voting under the
Plan, must accept the Plan in order for the Plan to be confirmed, thereby satisfying clause (a)
above. Holders of Non-Debtor Intercompany Claims (Class 5a) and Equity Interests in the North
American Debtors (Class 6) have consented to their treatment under the Plan as Plan Proponents
and are presumed to accept the Plan pursuant to section 1126(f).

        The Debtors have prepared the attached Liquidation Analysis to demonstrate the Plan’s
compliance with the provisions of section 1129(a)(7) of the Bankruptcy Code. The Liquidation
Analysis is based upon a number of reasonable assumptions that, ultimately, are subject to
significant uncertainties and contingencies. The Plan Proponents cannot assure you that these
assumptions would be accepted by a Bankruptcy Court. Actual liquidation proceeds could be
materially lower or higher than the amounts set forth below. No representation or warranty
can or is being made with respect to the actual proceeds that could be received in a chapter
7 liquidation of the Debtors. The liquidation valuations have been prepared solely for
purposes of estimating proceeds available in a chapter 7 liquidation of the Estates and do not
represent values that may be appropriate for any other purpose. Nothing contained in these
valuations is intended to or may be asserted to constitute a concession or admission of the
Plan Proponents for any other purpose.

        Here, the Plan is in the best interests of the Debtors’ creditors (including holders of Talc
Personal Injury Claims), and meets the requirements of section 1129(a)(7) of the Bankruptcy Code.
The Plan Proponents expect that there will be substantially more assets available to pay holders of
Claims under the Plan than would be the case if there were no Plan because of the Imerys
Contribution, the Rio Tinto/Zurich Contribution, and the Cyprus Contribution. Moreover, the Plan
is the result of extensively negotiated settlements, and avoids costly litigation that would deplete
the funds available for creditors. The Tort Claimants’ Committee and the FCR negotiated the
Imerys Settlement, the Rio Tinto/Zurich Settlement, and the Cyprus Settlement, and support
Confirmation of the Plan, which incorporates the terms of these settlements. These factors, among
others, demonstrate that the Plan provides greater recoveries to creditors than would be realized in
a chapter 7 liquidation, the costs of which would deplete much of the recoveries from the
liquidation of the Debtors’ assets. Based on the Liquidation Analysis, the Debtors believe that
holders of Claims and Equity Interests will receive equal or greater value as of the Effective Date
than such holders would receive in a chapter 7 liquidation.


                                                 167
US-DOCS\120811663.4
            Case 19-10289-LSS         Doc 2853       Filed 01/27/21     Page 180 of 203




        Accordingly, the Plan Proponents believe that confirmation of the Plan will provide
creditors in the Impaired Classes with value that is not less than (and, in certain cases, substantially
greater than) the amount that such holder would so receive or retain if the Debtors were liquidated
under chapter 7. The Plan meets the “best interests” test.

        Notwithstanding the foregoing, as stated in Note T of the Liquidation Analysis, the Debtors
and their advisors did not have sufficient information to estimate the amounts owed to holders of
Talc Personal Injury Claims for purposes of their Liquidation Analysis, so the Liquidation
Analysis assigns no value to Talc Personal Injury Claims. In addition, the Debtors are unable to
determine the actual amounts, numbers, and timing of such Talc Personal Injury Demands, which
is a requirement of an injunction pursuant to section 524(g) of the Bankruptcy Code. See 11 U.S.C.
§ 524(g)(2)(B)(ii)(II). The Liquidation Analysis does not consider or evaluate options available
to the Debtors and to holders of Talc Personal Injury Claims outside of the Plan or the hypothetical
appointment by the Bankruptcy Court of a chapter 7 trustee to convert all of the Debtors’ assets
into cash, as there is no requirement in the Bankruptcy Code for the Debtors to do so.

                                           ARTICLE XII.

            POSITIONS OF CERTAIN OBJECTING PARTIES WITH RESPECT
                              TO DISCLOSURES

        The Debtors have received comments on and objections to certain disclosures included in
this Disclosure Statement. In an effort to resolve such objections, the Plan Proponents have
included the positions of such objecting parties in this Article XII. For the avoidance of doubt,
the Plan Proponents do not agree with the assertions or allegations contained in this Article
XII and believe that this Disclosure Statement adequately discloses the key components of
the Plan and that the Plan is in the best interests of the Debtors’ Estates and should be
approved. In addition, all references to the Trust Distribution Procedures in this Article XII
refer to the Trust Distribution Procedures, filed by the Debtors on October 19, 2020 [Docket
No. 2370]. Terms of the Trust Distribution Procedures were revised in the version filed on
January [27], 2021 [Docket No. __].

        These parties have no fiduciary obligations to the Debtors’ Estates, the Estates’ creditors,
or to the holders of Talc Personal Injury Claims. In short, their comments and concerns may be
fully for their own self-interest. The Plan Proponents heavily dispute the following statements but
are including them here solely so that those voting on the Plan are aware that there are parties who
do not agree to one or more aspects of the Plan.

         J&J: (i) at one time owned certain of the mines that later came to be owned by the Debtors;
(ii) was the largest customer of the Debtors’ cosmetic-grade talc; (iii) decided this year to remove
talc-based baby powder from store shelves in North America; (iv) is a co-defendant in more than
90% of the personal injury cases that named the Debtors prior to the Petition Date; and
(v) continues to be named as a defendant in personal injury causes of action for injuries caused by
its talc-containing products.

     Arnold & Itkin is a law firm that does not represent any member of the Tort Claimants’
Committee, but does represent over 2,000 holders of Talc Personal Injury Claims on whose behalf


                                                 168
US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853       Filed 01/27/21     Page 181 of 203




Arnold & Itkin has filed proofs of claim, and is also counsel to additional holders of Talc Personal
Injury Claims on whose behalf proofs of claim have not been filed at this time. Arnold & Itkin
has not advised the Plan Proponents of the specific types of Talc Personal Injury Claims held by
the clients it represents, other than to assert that the clients on whose behalf proofs of claim have
been filed all assert claims based on ovarian cancer. Arnold & Itkin has not provided information
related to the precise stage of cancer or other classification of the claim for each of its clients to
assist the Plan Proponents in understanding Arnold & Itkin’s concerns; but Arnold & Itkin asserts
that this level of claimant-by-claimant detail is not necessary to enable the Plan Proponents to
understand Arnold & Itkin’s concern that the Trust Distribution Procedures allocate a
disproportionate amount of Trust assets to holders of mesothelioma claims, at the expense of
holders of ovarian cancer claims, or other concerns expressed by Arnold & Itkin. Arnold & Itkin
has expressed displeasure about the fact that although the members of the Tort Claimants’
Committee owe a fiduciary duty to the multiple claimants represented by Arnold & Itkin, the Tort
Claimants’ Committee would not engage in any meaningful discussions with Arnold & Itkin
regarding the Plan or the Trust Distribution Procedures in the course of their development. The
Bankruptcy Court opined that though Arnold & Itkin is not required by Bankruptcy Rule 2019 to
provide more detailed information regarding the nature of its clients’ diseases, that the failure to
do so may affect Arnold & Itkin’s standing to contest this Disclosure Statement or the Plan.

        The Insurer Group (as defined below) is comprised of insurers that have insurance
obligations to the Debtors or have issued policies to which the Debtors have asserted their rights
and interests. The Insurer Group does not have liquidated claims against the Debtors’ Estates and,
as disclosed herein, the Plan provides for insurance neutrality meaning the Plan Proponents believe
that the Insurer Group lacks standing to raise arguments regarding the Plan or this Disclosure
Statement.

       Travelers (as defined below), issued certain policies to Cyprus and J&J to which the
Debtors have asserted their rights and interests. Travelers does not have liquidated claims against
the Debtors’ Estates and the Plan provides for insurance neutrality meaning the Plan Proponents
believe that Travelers lacks standing to raise arguments regarding the Plan or this Disclosure
Statement.

12.1    J&J

       On October 19, 2020, J&J sent the Debtors comments and proposed revisions to the
Disclosure Statement for Second Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc
America, Inc. and Its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code [Docket No.
2290]. After receiving J&J’s proposed revisions, the Plan Proponents and J&J attempted to
consensually resolve the issues raised by J&J pertaining to the adequacy of the Disclosure
Statement. J&J has requested that the statements contained in this Section 12.1 be included in this
Disclosure Statement.

        (a)      Generally

       J&J has raised the following objections, statements, and/or reservations with respect to the
Disclosure Statement that do not otherwise fit into one of the categories set forth in this Section:



                                                 169
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853      Filed 01/27/21      Page 182 of 203




                J&J reserves the right to object to any dates proposed in the Chapter 11 Cases
                 depending on entry of an agreeable discovery schedule;

                J&J disagrees that the Plan is in the best interests of holders of Talc Personal Injury
                 Claims or other creditors; and

                J&J asserts the Plan is not confirmable and/or that confirmation of the Plan could
                 be delayed on grounds that the Plan does not comply with the requirements of the
                 Bankruptcy Code.

        (b)      J&J Indemnification Obligations

                 (1)    Transfer of the J&J Indemnification Obligations

       J&J asserts that the Debtors’ ability to transfer the J&J Indemnification Obligations to the
Talc Personal Injury Trust is uncertain. J&J believes that to the extent such obligations arise under
executory contracts, those contracts cannot be assumed by the Debtors (and therefore assigned to
the Talc Personal Injury Trust) as a result of purported defaults by the Debtors under such
contracts. If the Bankruptcy Court agrees with J&J and such contracts are executory, then J&J
believes the underlying contracts cannot be assumed by the Debtors and/or assigned to the Talc
Personal Injury Trust.

       In addition, J&J asserts that the J&J Agreements do not provide plaintiffs with the right to
seek indemnification from J&J.

                 (2)    The Debtors’ Conduct with Respect to the J&J Indemnification Obligations

        J&J asserts that the Debtors chose to ignore, delay, rebuff, and oppose J&J’s efforts to
participate in negotiations relating to, or assume the defense of, the J&J Talc Claims,96 which
resulted in a purported breach of the Debtors’ contractual indemnity agreements with J&J and their
common law duties, nullifying J&J’s indemnification obligations. Further, J&J asserts that the
Debtors’ actions—which J&J asserts include refusing to provide J&J with information through
informal or formal discovery, even basic information, including information that had already been
provided to other third parties including the Tort Claimants’ Committee and the FCR and entering
into an agreement that forbade the Debtors’ counsel from speaking with J&J’s counsel about the
indemnity proposals without the presence of the Tort Claimants’ Committee and the FCR—are
inconsistent with their duties as an indemnitee, which includes the duties to minimize liability
exposure and cooperate with an indemnitor, all of which also results in the nullification of J&J’s
indemnification obligations. Finally, J&J claims that under certain of the contracts between J&J
and the Debtors, J&J does not have a duty to indemnify the Debtors if the claims against the
Debtors are based on allegations of asbestos in the talc (and may have an indemnity claim against



96
        As used herein, “J&J Talc Claims” means all Direct Talc Personal Injury Claims against a Debtor
where plaintiffs allege use of talcum powder products distributed by J&J, provided the claim has not
reached a final resolution (e.g., no settlement has been reached and no non-appealable final judgment has
been entered against a Debtor in a court of competent jurisdiction).

                                                  170
US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853     Filed 01/27/21      Page 183 of 203




the Debtors), notwithstanding the fact that both J&J and the Debtors believe these allegations have
no merit.

                 (3)    Potential Limitation of the J&J Indemnification Obligations

        In addition to the foregoing, J&J contends that the indemnification obligations arising out
of the J&J Agreements in favor of the Debtors are not uncapped for the reasons and defenses
outlined in the Disclosure Statement. J&J contends that such defenses also relate to future
claimants with respect to which J&J cannot now be held to owe an indemnification obligation
before any notice of a specific claim is provided and J&J is able to exercise its ability to defend
such claim. Further, J&J argues that the 2011 Material Purchase Agreement expired on December
31, 2011, and did not contain language extending the indemnification provisions beyond the
termination or expiration of the agreement.

        Moreover, under the 1989 Supply Agreement, J&J contends that it has no obligation to
indemnify the Debtors for claims that are dependent upon allegations of asbestos-contaminated
talc supplied by Debtors. According to J&J, the 1989 Supply Agreement specifies that J&J does
not have to indemnify the Debtors if the Talc Personal Injury Claims arose because of non-
compliant talc supplied by the Debtors. J&J contends that it specified that the talc supplied to J&J
should not contain asbestos, and therefore, to the extent any Talc Personal Injury Claims allege
exposure to asbestos in the talc used by J&J, J&J believes it has no obligation to indemnify the
Debtors. In addition, J&J claims that the 2001 and 2010 agreements contain no language
supporting an obligation for J&J to indemnify the Debtors.

        Additionally, J&J alleges that certain periods of time are not covered by any supply or
indemnity agreement between J&J and the Debtors (e.g., the years between and including 2007
and 2010, and from 2012 through the commencement of the Chapter 11 Cases). For other periods
of time, J&J also asserts that the Debtors owe indemnification obligations to J&J.

                 (4)    The Debtors’ Indemnification Obligations and the Availability of Insurance

        According to J&J, under the 2001 Supply Agreement, the Debtors are required to
indemnify J&J for claims arising from J&J’s use of talc supplied by Debtors in J&J’s products
between and including the years 2001 and 2006. Moreover, J&J asserts that a number of insurance
policies may be available to cover Talc Personal Injury Claims. As a result, in addition to the
foregoing defenses available to J&J regarding its indemnity obligations—for example, that the
Debtors violated their duties as an indemnitee by refusing to provide J&J with information and
leaving J&J out of negotiations—J&J asserts that each indemnity claim brought by the Debtors
will need to go through an allocation process to determine the precise amount that J&J would
allegedly owe.

        (c)      Imerys Settlement, Rio Tinto/Zurich Settlement, and Cyprus Settlement

       J&J has also raised the following objections and statements with respect to the Imerys
Settlement, the Rio Tinto/Zurich Settlement, and the Cyprus Settlement:

                J&J questions whether the Imerys Non-Debtors are providing sufficient
                 consideration to justify a release of claims against them;

                                                171
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853       Filed 01/27/21      Page 184 of 203




                J&J objects to the Rio Tinto/Zurich Settlement to the extent it purports to cut-off
                 J&J’s rights to J&J’s insurance policies;

                J&J argues that the Plan Proponents do not have the authority or the ability to
                 (i) release or enjoin J&J’s claims against the Rio Tinto Protected Parties, the Rio
                 Tinto Captive Insurers, the Zurich Protected Parties, or the Cyprus Protected
                 Parties, or (ii) channel to the Talc Personal Injury Trust any direct or independent
                 claims of J&J against such parties, including, for example, bad faith claims;97

                J&J asserts that the Imerys Settlement has not been entered into in good faith, on
                 grounds that it creates incentives for the Debtors to settle with the plaintiffs’
                 representatives at whatever inflated number the plaintiffs demand (numbers the
                 Debtors would never have agreed to prior to bankruptcy when they were footing
                 the bill), and then attempt to offload the exposure on insurance companies and
                 indemnitors; and

                J&J asserts that the Debtors have prioritized mitigation of potential claims against
                 Imerys S.A. over management of liabilities and maximizing recoveries to other
                 creditors and stakeholders of the Estates, which demonstrates a lack of good faith.

        (d)      Treatment of Talc Personal Injury Claims and the Trust Distribution Procedures

       J&J has also objected to the Disclosure Statement on grounds related to the proposed
treatment of the Talc Personal Injury Claims. J&J believes that the current treatment of Talc
Personal Injury Claims pursuant to the Trust Distribution Procedures modifies certain contractual
arrangements and improperly forces J&J to defend Talc Personal Injury Claims.

        In addition, J&J believes that the medical and exposure criteria set forth in the Trust
Distribution Procedures are weaker than what would be required in the tort system, and therefore
holders of stronger claims will have their recoveries diluted by allowing holders of weaker claims
to collect on their claims under the Trust Distribution Procedures. Specifically, J&J asserts that
claimants can recover under the Trust Distribution Procedures with no medical records and just a
doctor’s note providing a diagnosis. And for exposure evidence, J&J contends that claimants need
only provide their own word that they were exposed to Debtors’ talc. J&J argues that this is short
of the type of evidence that would be needed to recover in the tort system, where a plaintiff must
demonstrate both general and specific causation, i.e., that the Debtors’ talc can cause the claimants’
injuries and that it actually did so in that specific case; where the claimant would need to show real
proof of actual use of the product; pathology or medical records confirming the diagnosis; and
where defendants would be entitled to (and incentivized to) cross-examine the doctor, the plaintiff,
and any evidence of causation.




97
        Should J&J prevail on any of these arguments, J&J believes that the Rio Tinto/Zurich Settlement
and/or Cyprus Settlement may not be approved and/or incorporated into the Plan. If the Bankruptcy Court
agrees with J&J over the opposition of each of the Plan Proponents and all other supporters of each of the
Rio Tinto/Zurich Settlement and/or the Cyprus Settlement, then such settlement may fail.

                                                  172
US-DOCS\120811663.4
            Case 19-10289-LSS          Doc 2853       Filed 01/27/21      Page 185 of 203




        J&J also believes that the structure of the Talc Personal Injury Trust (specifically, the
structure described in Section 8.1(d)(5) of this Disclosure Statement) is impermissible, as it
suggests that J&J is to fully indemnify a Tort System Election Claimant in the tort system for
100% of the claim, while at the same time allowing that same claimant to obtain a lesser value
from the Rio Tinto/Zurich Settlement fund in the Talc Personal Injury Trust, thus recovering
greater than 100% on the claimants’ single injury. J&J believes the same to be true regarding the
Mixed Claimants—J&J asserts that the Debtors are impermissibly treating Mixed Claimants as
having two claims with two recoveries, despite the fact that a single Mixed Claimant has a single
injury. J&J asserts that this is not how tort recoveries are meant to operate. Instead, J&J argues
that the tort system is predicated on the idea of making a tort victim “whole again,” and it is
impermissible for a plaintiff to obtain a double recovery for the same injury under multiple legal
theories. J&J contends that this type of double recovery would not be available to the claimants
outside of bankruptcy, and as such J&J maintains that it is not supportable inside of bankruptcy
and that it is improper under United States Supreme Court precedent.

       Moreover, J&J contends that the structure of the Talc Personal Injury Trust creates
unreasonable hurdles and burdens for Indirect Claimants especially when compared against Direct
Claimants. J&J asserts that Indirect Talc Personal Injury Claims should be heard and determined
on the merits, and should not be narrowed through what J&J considers to be artificial limitations
that have been created as part of this mechanism. Similarly J&J believes that Indirect Talc
Personal Injury Claims should be presumptively valid where under applicable state law, an Indirect
Claimant’s claim against the Debtors would have survived dismissal absent the Debtors’
bankruptcy and that the proposed offset or reduction for potential payments to Direct Claimants is
inappropriate.

12.2    Talc Personal Injury Claimants Represented by Arnold & Itkin98

        On November 18, 2020, Arnold & Itkin sent the Debtors comments and proposed additions
to the Disclosure Statement for Third Amended Joint Chapter 11 Plan of Reorganization of Imerys
Talc America, Inc. and Its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code [Docket
No. 2235] (the “Third Amended Disclosure Statement”). Arnold & Itkin has requested that the
statements contained in this Section 12.2 be included in this Disclosure Statement.

       Specifically, and as further described below, Arnold & Itkin, asserts that certain provisions
of the Trust Distribution Procedures create the potential that some categories of Talc Personal
Injury Claims will receive less favorable treatment than other categories of such Claims.
According to Arnold & Itkin, counsel for certain Talc Personal Injury Claimants contend(s),
among other things, that, as a result of these provisions, the Plan does not provide the “same
treatment” of all Talc Personal Injury Claims in Class 4 whose holders have not agreed to less
favorable treatment of their Claims, as required by section 1123(a)(4) of the Bankruptcy Code,
and that, as a result, the Plan cannot be confirmed.




98
       Capitalized terms used in this Section 12.2 and not otherwise defined herein or in the Plan have the
meanings ascribed to them in the Trust Distribution Procedures.

                                                   173
US-DOCS\120811663.4
              Case 19-10289-LSS         Doc 2853     Filed 01/27/21   Page 186 of 203




        (a)      Alleged Risk of Unequal Treatment of Talc Personal Injury Claims Resulting from
                 the Sub-Division of the Trust Fund into Funds A, B, and C

         Arnold & Itkin contends that the Trust Distribution Procedures divide Claims in Class 4
into three categories – (i) Ovarian Cancer A Claims; (ii) Mesothelioma Claims; and (iii) Ovarian
Cancer B, C, and D Claims – and allocates a fixed percentage of Trust assets to each of these three
categories of claims, without reference to either the actual amount of the Allowed Claims in each
claim category, or the proportion of the total amount of the Claims in Class 4 that is represented
by the Allowed Claims in any claim category. Arnold & Itkin asserts that this construct creates
the risk that one or two of these categories of Claims may receive a percentage of the Trust Fund
that is disproportionately high when compared to the percentage of the total Talc Personal Injury
Claims represented by that Claim category, at the expense of another category of Claims that will
receive a percentage of the Trust Fund that is disproportionately low when compared to the
percentage of the total Talc Personal Injury Claims represented by that Claim category.

        In addition, Arnold & Itkin notes that, Section 2.2 of the Trust Distribution Procedures
provides that the “Trust Fund will be divided into three sub-funds within the Trust” and that “each
Fund operates entirely separately and any changes to the administration of one Fund, such as
changes to Medical/Exposure Criteria, Scheduled, Average or Maximum Values, Payment
Percentage or Maximum Annual Payment, shall not affect or require changes to the other Funds.”99
Arnold & Itkin further notes that Mesothelioma Claimants and Secondary Mesothelioma
Claimants will receive 40% of the Trust Fund (as will Ovarian Cancer A Claimants), regardless of
the relative aggregate amount of the allowed claims against the Trust that such claimants ultimately
hold.

      As a result, Arnold & Itkin alleges that the claims that will be paid out of each of Fund A,
Fund B, and Fund C may receive disparate treatment – i.e., the claims payable out of the different
Funds may receive different “Payment Percentages” on their claims, depending on the Fund
making the distributions and the total claims allowed against that Fund.

        Arnold & Itkin also notes that Section 4.2 of the Trust Distribution Procedures provides
for future Fund-by-Fund adjustments in Payment Percentages. As such, and according to Arnold
& Itkin, disparities in treatment among claims to be paid from each of the three Funds could
develop or become more pronounced. Moreover, Arnold & Itkin notes that Section 2.9 provides
that the Maximum Annual Payment for each Fund will be determined annually (and, presumably,
separately, on a Fund-by-Fund basis), which, according to Arnold & Itkin, results in a risk of
disparate treatment.

       Arnold & Itkin contends that in considering the risk of non-pro-rata treatment resulting
from the creation of Funds A, B and C and the fixed allocation of Trust assets among them, it
should be noted that: (i) forty percent of the Trust assets will be allocated to Fund B, for
Mesothelioma Claims and Secondary Mesothelioma Claims; and (ii) historical information
suggests that there may be approximately fifteen times as many Ovarian Cancer Claims as there
are Mesothelioma Claims, which may suggest that an allocation of 40% of the Trust assets to
holders of Mesothelioma Claims will result in such holders receiving a greater percentage of their

99
        Trust Distribution Procedures, at § 2.2.

                                                   174
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853       Filed 01/27/21     Page 187 of 203




claims than holders of Ovarian Cancer Claims. As to point (ii) Arnold & Itkin further asserts that:
(x) approximately 16,500 lawsuits asserting Ovarian Cancer Claims have been filed since 2014,
as compared to approximately 1,200 lawsuits asserting Mesothelioma Claims; and (y) as of the
Petition Date, there were approximately 13,800 pending lawsuits asserting Ovarian Cancer Claims
and approximately 850 pending lawsuits asserting Mesothelioma Claims against one or more of
the North American Debtors.

        (b)      Alleged Risk of Less Favorable Treatment of Class 4 Talc Personal Injury Claims
                 that are Liquidated by Money Judgments against the Trust, Rather than through
                 Other Trust Procedures

         Arnold & Itkin also contends that any Class 4 claimant who exercises his or her right to
file suit against the Trust to liquidate the claimant’s claim judicially (and his or her right to a jury
trial) faces a risk of less favorable treatment under the Trust Distribution Procedures than holders
of Claims in Class 4 whose claims are not liquidated through judicial proceedings. According to
Arnold & Itkin, although Section 7.7 of the Trust Distribution Procedures provides for the payment
of a “sequencing adjustment” on Talc Personal Injury Claims with respect to which the claimant
has had to wait one year or more for payment (up to a maximum of seven years), “[n]o sequencing
adjustment shall be available to or paid on any claim liquidated in the tort system pursuant to
Section 5.8 above herein.”100

        Arnold & Itkin also asserts that following the liquidation of its claim in a judicial
proceeding, the distribution to a holder of a Claim in Class 4 who obtains a judgment against the
Trust will be subject to a delay of a type that is not applicable to a distribution on the claim of a
claimant following the liquidation of its claim under any other Trust procedure. According to
Arnold & Itkin, (A) a holder of a Claim in Class 4 that obtains a money judgment against the Trust
will receive from the Trust an initial payment of an amount equal to the greater of (i) the Trust’s
last offer to the claimant, or (ii) the award that the claimant declined in non-binding arbitration,
not to exceed the amount of the judgment obtained in the tort system, and (B) the payment of any
portion of the judgment that exceeds the greater of (i) or (ii) will be deferred, with such portion to
be paid in five equal installments in years six through ten following the year of the initial payment.
Thus, Arnold & Itkin contends that payment of some portion of a Claim in Class 4 that is judicially
liquidated by a money judgment against the Trust may be delayed for years in a manner that is not
applicable to any other Claim in Class 4 (and without any “sequencing adjustment” or other
compensation for the delay).101

        In addition, Arnold & Itkin asserts that regardless of the size of the judgment obtained by
a holder of a Claim in Class 4 in a judicial proceeding, the Trust Distribution Procedures provide
that the claimant cannot recover more from the Trust than the “Maximum Value” set forth in
Section 5.2 of the Trust Distribution Procedures. Arnold & Itkin alleges that this provision sets a
ceiling on the allowed amount of every Talc Personal Injury Claim whose holder seeks judicial
review, and disallows the amount of any claim in excess of the applicable “Maximum Value.”
Thus, Arnold & Itkin contends that the Trust Distribution Procedures impose a limit on the


100
        See id. at § 7.7(b).
101
        See id. at § 7.8.

                                                 175
US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853      Filed 01/27/21     Page 188 of 203




maximum amount of a claim that will be allowed against the Trust, regardless of the amount of
any money judgment obtained following judicial proceedings. Arnold & Itkin further asserts that
counsel for certain holders of Talc Personal Injury Claims has indicated that the legality of this
limitation will be challenged, as will features of the Trust Distribution Procedures that allegedly
result in less favorable treatment of Claims that are liquidated through judicial proceedings, rather
than through other Trust procedures.

        (c)      Alleged Risk of Less Favorable Treatment of Holders of Indemnified Claims in
                 Class 4

        Arnold & Itkin also contends that the Trust Distribution Procedures require a holder of a
Claim in Class 4 who may have rights against J&J under the J&J Indemnities to forego such rights
in order to receive the same “Scheduled Value,” “Average Value,” or “Maximum Value” as a
holder of a Claim in Class 4 who does not have such rights against J&J; otherwise, the claimant
that has and pursues rights against J&J under the J&J Indemnities will be accorded a lower
Scheduled Value, Average Value or Maximum Value, as applicable (and a correspondingly lower
distribution from the Trust), than a holder of a Non-Indemnified Claim in the same category (i.e.,
Mesothelioma Claim or same category of Ovarian Cancer Claim) that is resolved through the same
resolution process (i.e., Expedited Review Process or Individual Review Process). According to
Arnold & Itkin, the holder of an Indemnified Claim will have to forego any right he or she may
have against J&J under the J&J Indemnities in order to be accorded the same treatment of his or
her claim against the Trust as the holder of a Claim in Class 4 who has no such additional rights.

        Arnold & Itkin notes that the Trust Distribution Procedures distinguish between
“Indemnified Claims” and “Non-Indemnified Claims.” According to Arnold & Itkin, the Trust
Distribution Procedures then go on to require that the claimant that may have rights against J&J
under the J&J Indemnities that other claimants do not have must forego those additional rights in
order to receive the same Scheduled Value, Average Value, or Maximum Value, as applicable, as
its counterpart that holds a Non-Indemnified Claim. In particular, a holder of an Indemnified
Claim must choose between holding a “Trust Election Claim” (and being a “Trust Election
Claimant”) and holding a “Tort System Election Claim” (and being a “Tort System Election
Claimant”). A “Tort System Election Claimant” is defined as “the holder of an Indemnified Claim
who elects to pursue such claim against one or more of the Debtors in the tort system . . . based on
one or more of the J&J Indemnities.”102 To qualify as a “Trust Election Claimant,” the holder of
an Indemnified Claim must elect “to seek recovery from the Trust in lieu of proceeding against the
J&J Indemnities in the tort system.”103 Arnold & Itkin asserts that the result of this mandatory
election is that in order to receive the same Scheduled Value, Average Value or Maximum Value,
as applicable, as the claimant with a Non-Indemnified Claim in the same category that is subject
to the same resolution process, the holder of an Indemnified Claim must elect to become a “Trust
Election Claimant,” thereby foregoing the right to pursue indemnification under the J&J
Indemnities – a right that its Non-Indemnified Claim holding counterpart does not have.104


102
        See id. at § 1.2(97).
103
        See id. at § 1.2(101).
104
        See id. at § 2(a).

                                                176
US-DOCS\120811663.4
              Case 19-10289-LSS      Doc 2853     Filed 01/27/21      Page 189 of 203




        Arnold & Itkin contends that under the Scheduled Values for the Expedited Review Process
under Section 5.2(a) of the Trust Distribution Procedures, an Ovarian Cancer A Claim whose
holder participates in the Expedited Review Process and does not have an Indemnified Claim (i.e.,
does not have a claim against J&J under the J&J Indemnities) will be allowed under the heading
“Trust Election Claims and Non-Indemnified Claims” for $400,000.00. However, the Ovarian
Cancer A Claimant who does have a claim against J&J under the J&J Indemnities must forego the
prosecution of that additional claim in order to receive the same $400,000 claim (and the same
distribution from the Trust Fund); otherwise, that Ovarian Cancer A Claimant will receive the
lower $140,000 Scheduled Value that would be allowed for a “Tort System Election Claim,” and
a correspondingly lower distribution from the Trust.

        (d)      Alleged Risk to Ovarian Cancer B, C, and D Claimants

       Furthermore, Arnold & Itkin points out that (i) Section 5.2(a)(iii) of the Trust Distribution
Procedures provides that the Trustees, with the consent of the TAC and FCR can modify the
Scheduled Values and/or Medical/Exposure Criteria for Ovarian Cancer A-D Claims and
Mesothelioma Claims, except that in no event shall the Scheduled Value for Ovarian Cancer A or
Mesothelioma Claims be reduced to an amount less than the Scheduled Value identified in the
Trust Distribution Procedures and (ii) this exception to the power to amend the Trust Distribution
Procedures to lower Scheduled Values does not apply to Ovarian Cancer B, C and D Claims.
According to Arnold & Itkin, as a result, only the Scheduled Values for such claims are subject to
being reduced by a subsequent amendment of the Trust Distribution Procedures.

         In addition, Arnold & Itkin contends that the provisions of Section 7.1 of the Trust
Distribution Procedures may result in the diversion of funds from Fund C – the sole source of
distributions to holders of Ovarian Cancer B, C, and D claims under the Trust Distribution
Procedures – to holders of Ovarian Cancer A Claimants against Fund A. Arnold & Itkin asserts
that this potential diversion results from the fact that, although the Trust Distribution Procedures
provide that a Claimant cannot have a Claim in two of the Funds, it also provides that if the holder
of a Claim asserted against Fund C later asserts a new claim for a higher level of Ovarian Cancer
that is paid from Fund A, only the additional amount distributable to that Claimant in excess of the
amount already received from Fund C is paid from Fund A, resulting in a portion of a Fund A
claim effectively being paid from Fund C.

        Arnold & Itkin also alleges that holders of Ovarian Cancer B, C and D claims also face the
risk of unequal treatment as compared to the holders of Ovarian Cancer A Claims that results from
the fixed allocation of 40% of the Trust assets to Fund A, for Ovarian Cancer A Claims, and only
20% of the Trust assets to Fund C, for Ovarian Cancer B, C and D Claims.




                                                177
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853       Filed 01/27/21      Page 190 of 203




12.3    The Insurer Group105

       On December 7, 2020, the Insurer Group106 sent the Debtors comments and proposed
additions to the Third Amended Disclosure Statement. The Insurer Group has requested that the
statements contained in this Section 12.3 be included in this Disclosure Statement.

         The Insurer Group argues that the Disclosure Statement does not make certain disclosures
that it contends are necessary before the Bankruptcy Court can approve the Disclosure Statement.
In partial settlement of those objections, the Plan Proponents have agreed to include this Section
12.3 in the Disclosure Statement. As noted above, the Plan Proponents do not necessarily agree
with the statements set forth below. The position of the Debtors and the other Plan Proponents
with respect to many of the arguments and contentions made by the Insurer Group in this
Section 12.3 are addressed in other sections of this Disclosure Statement.

        (a)      The Trust Distribution Procedures Allegedly Abandon the Debtors’ Liability
                 Defenses

       The Insurer Group contends that the Trust Distribution Procedures are structured in such a
way that insurance coverage may not be available for any valid claim paid by the Talc Personal
Injury Trust pursuant to the Trust Distribution Procedures, thereby reducing the amounts paid to
holders of Claims in Class 4.

         The Insurer Group points out that the Debtors vigorously and successfully defended the
Talc Claims against them prior to filing the Bankruptcy Cases, and note that the Debtors’ former
chief financial officer has stated under oath in the Bankruptcy Cases that “Debtors believe this
litigation is without merit and their strategy has consistently been to mount a vigorous defense to
all such claims.”107 The Insurer Group further notes that the Debtors continue to assert that
position today, in that (i) the Debtors maintain that their talc is safe, that the Talc Personal Injury
Claims are without medical or scientific merit, and that exposure to their talc products has not


105
       Capitalized terms used in this Section 12.3 and not otherwise defined herein or in the Plan have the
meanings ascribed to them in the Trust Distribution Procedures.
106
         The Debtors believe the “Insurer Group” includes (i) Columbia Casualty Company, Continental
Casualty Company, the Continental Insurance Company, as successor to CNA Casualty of California and
as successor in interest to certain insurance policies issued by Harbor Insurance Company, Lamorak
Insurance Company (formerly known as OneBeacon America Insurance Company), as successor to
Employers’ Surplus Lines Insurance Company, Stonewall Insurance Company (now known as Berkshire
Hathaway Specialty Insurance Company), National Union Fire Insurance Company of Pittsburgh PA, and
Lexington Insurance Company to the extent that they issued policies to Cyprus Mines Corporation prior to
1981; (ii) Century Indemnity Company, Federal Insurance Company, Central National Insurance Company
of Omaha, TIG Insurance Company, International Surplus Lines Insurance Company, Mt. McKinley
Insurance Company, Fairmont Premier Insurance Company, Everest Reinsurance Company, The North
River Insurance Company, Providence Washington Insurance Company, and American Insurance
Company; (iii) Employers Mutual Casualty Company; (iv) Hartford Accident and Indemnity Company and
First State Insurance Company; and (v) Certain Underwriters at Lloyd’s London and Certain London
Market Insurers.
107
        See First Day Declaration, at ¶ 31.

                                                   178
US-DOCS\120811663.4
            Case 19-10289-LSS           Doc 2853        Filed 01/27/21       Page 191 of 203




caused personal injuries, and (ii) the Debtors also contend that the safety of their talc has been
confirmed by dozens of peer-reviewed studies and multiple regulatory and scientific bodies,
including five of the largest real-world studies ever conducted.108

        The Insurer Group observes that judges and juries frequently agreed with the Debtors’
position, and note that the Debtors had significant prepetition success defending against Talc
Personal Injury Claims in the tort system and no final, unappealable verdict has been issued against
any Debtor in any lawsuit asserting talc related claims. Specifically, as the Insurer Group notes,
ITA “won outright three defense verdicts in its favor in jury trials in Missouri state court.”109 In
addition, the Insurer Group notes that in both an early federal case and a more recent state court
case, the Debtors won summary judgment based on the “bulk supplier doctrine,” which shields
from liability a company that sells a raw material like talc that is later included in another
company’s finished product.110

        The Insurer Group also observes that the Debtors have leaned heavily and successfully on
causation defenses – both general causation (e.g., there is no scientific evidence that talc is
harmful) and specific causation (e.g., the claimant did not use talc, or their injury is due to their
exposure to asbestos for which some other company is responsible). Further, the Insurer Group
notes that the First Day Declaration discusses rulings by state courts in coordinated proceedings
in New Jersey and California that the scientific evidence of talc as an alleged cause of ovarian
cancer was insufficient to allow cases in those courts to proceed to trial against ITA.111

       However, despite the Debtors’ record of success in the tort system prepetition, the Insurer
Group contends that the Trust Distribution Procedures do not appear to take into account, in any
way, the Debtors’ liability defenses. According to the Insurer Group, there is, for example, no
provision in the Trust Distribution Procedures that allows the Debtors or their insurers to assert

108
        See Disclosure Statement, at § 4.1; see also First Day Declaration, at ¶ 37.
109
         First Day Declaration, at ¶ 37. The Insurer Group notes that the three cases are Ristesund v. Johnson
& Johnson, 558 S.W.3d 77 (Mo. App. 2019) (the jury absolved Imerys of any liability, while finding J&J
liable for $5 million in compensatory damages and $50 million in punitive damages), Estate of Fox v.
Johnson & Johnson, 539 S.W.3d 48, 50 (Mo. App. 2017) (a jury held J&J liable for $10 million in
compensatory damages and $62 million in punitive damages, but the jury found Imerys not liable), and
Swann v. Johnson & Johnson, Case No. 1422-CC09326-01 (Mo. Cir. Ct. 2017) (a jury returned a defense
verdict for both J&J and Imerys, rejecting plaintiff’s claim that her 38 years’ worth of daily J&J talcum
powder use caused her ovarian cancer, and finding in favor of Imerys on negligence and misrepresentation
by concealment claims). See also Disclosure Statement, at § 5.8(f).
110
        Berg v. Johnson & Johnson, et al., Dkt. No. 196, Civ. No. 09-4179-KES (D.S.D. Mar. 25, 2013)
(granting summary judgment to Debtors’ predecessor Luzenac based on the bulk supplier doctrine); Trial
Order, Johnson & Johnson Talcum Powder Cases, 2017 WL 4325960 (Cal. Super. Los Angeles Cty. Aug.
9, 2017). See also Artiglio v. General Electric Co., 61 Cal. App.4th 830 (1998) (discussing the bulk supplier
doctrine under California law); In re TMJ Implants Products Liability Litigation, 97 F.3d 1050, 1057 (8th
Cir. 1996) (also discussing the doctrine).
111
         See First Day Declaration, at ¶ 37. Certain members of the Insurer Group previously served
Debtors with discovery designed to identify other liability defenses successfully asserted by Debtors
prepetition. The Debtors recently provided some documents in response to those requests, which the Insurer
Group is reviewing.

                                                    179
US-DOCS\120811663.4
              Case 19-10289-LSS       Doc 2853      Filed 01/27/21     Page 192 of 203




liability defenses in response to Talc Personal Injury Claims. Rather, the Insurer Group contends
that the Trust Distribution Procedures permit the Talc Personal Injury Trust to make payment to
holders of Claims in Class 4 if they satisfy certain product exposure and medical criteria – without
regard to whether the Debtors have viable defenses to liability for the person’s claim. Moreover,
the Insurer Group asserts that the Trust Distribution Procedures contain no meaningful exposure
criteria and do not require claimants to list any other exposures they might have, effectively
limiting any challenge to that aspect of a claim.

       The Insurer Group alleges that the Trust Distribution Procedures’ abandonment of the
Debtors’ viable liability defenses has important negative consequences for holders of Class 4
claims. Specifically the Insurer Group contends:

                First, by abandoning all of the liability defenses the Debtors successfully asserted
                 in the tort system, the Plan significantly increases the “quantum of liability” that
                 would be paid under the Trust Distribution Procedures. The Insurer Group asserts
                 that this severely dilutes the recoveries of any claimants with valid claims, who
                 might be forced to share limited assets with persons asserting invalid or more
                 questionable claims.

                Second, it means that the Plan and the Trust Distribution Procedures may have
                 created coverage defenses for their insurers and indemnitors, which could
                 substantially reduce overall recoveries for holders of Direct Talc Personal Injury
                 Claims. For example, insurance policies require insureds to cooperate in the
                 defense of claims – but because unilateral abandonment of liability defenses is the
                 antithesis of such cooperation, such abandonment creates new coverage defenses
                 for insurers. If such coverage defenses are found meritorious, the Insurer Group
                 contends that the Talc Personal Injury Trust’s ability to recover insurance proceeds
                 to assist in paying claims could be adversely affected, thereby reducing the amounts
                 available to pay holders of Claims in Class 4.

                Third, the abandonment of liability defenses and the resulting increase in the
                 quantum of liability at issue may give insurers viable confirmation objections, thus
                 putting plan confirmation at risk.

        (b)      Potential Breach of the J&J Indemnification Obligations

        The Insurer Group also contends that J&J previously offered “to take over liability for, and
thereby remove from the Debtors’ bankruptcy estates, most of Debtors’ liabilities – approximately
90% of the current and future claims against the Debtors.”112 According to J&J, if the J&J Stay
Motion had been granted, holders of Claims in Class 4 would “keep their day in court and be
assured a full recovery of any judgment or settlement, backed by the credit of one of the world’s
largest companies, J&J,” and “J&J would waive its claims against the Debtors and most of its
defenses to indemnity.”113 The Insurer Group contends that the Debtors rejected J&J’s proposal,


112
        J&J Reply, at ¶ 4.
113
        Id. (emphasis in original).

                                                 180
US-DOCS\120811663.4
              Case 19-10289-LSS        Doc 2853      Filed 01/27/21      Page 193 of 203




and assert that the Trust Distribution Procedures purport to allow holders of Claims in Class 4 to
elect to pursue claims against the “J&J Indemnities” in the tort system, in which event a successful
claimant would not be subject to the caps on trust payments set forth in the Trust Distribution
Procedures. Because the Debtors rejected J&J’s proposal, the Insurer Group notes that (i) J&J
now contends that the Debtors have breached the J&J Indemnities, relieving J&J of any obligation
to pay, and (ii) J&J contends that the Plan artificially increases J&J’s liability and otherwise
operates in a manner that relieves J&J of any indemnification obligation. Thus, the Insurer Group
asserts that even if a claimant were to obtain a judgment against the Debtors in the tort system,
J&J has said that it will contest its purported indemnification obligation, leaving the judgment
creditor without any recovery.

        The Insurer Group asserts that if J&J is not obligated to pay under the J&J Indemnities
because a court determines that the Debtors breached the J&J Indemnities, the Debtors and holders
of Claim in Class 4 will not be able to turn to the Debtors’ insurance for any recovery. The Insurer
Group contends that J&J’s uncapped indemnification obligation is primary to the obligations of
Debtors’ insurers, and that if the Debtors, by rejecting J&J’s offer (or otherwise), breached the J&J
Indemnities, the insurers may now have a defense to coverage to the extent the Debtors’ alleged
breach jeopardized the insurers’ subrogation rights against J&J.114 According to the Insurer Group,
given that funding for the Talc Personal Injury Trust is largely dependent on the availability of
insurance, any reduction in insurance availability may reduce the amounts available to pay holders
with Claims in Class 4.

        The Insurer Group also contends that the Trust Distribution Procedures do not specify who
will defend Tort System Election Claims, and imply that J&J will defend all Tort System Election
Claims. According to the Insurer Group, J&J contends, however, that none of the underlying
contracts impose such an obligation on J&J and that there has been no finding that J&J owes an
indemnity. The Insurer Group alleges that there is a risk that J&J may choose not to defend any
or all of the Tort System Election Claims. Further, the Insurer Group asserts that the Trust
Distribution Procedures and the Plan do not require the Talc Personal Injury Trust, the Debtors, or
the Debtors’ insurers to defend such claims,115 and that to the extent that Tort System Election
Claimants opt to rely on the alleged J&J Indemnities, they risk having no recovery at all because
the election precludes them from accessing trust assets, including the Debtors’ insurance that the
Plan purports to assign to the Talc Personal Injury Trust.

        (c)      ITI as a Proper Debtor

        Because the Debtors are in the process of selling substantially all of their assets, meaning
that they are liquidating rather than reorganizing, the Insurer Group asserts that the Debtors will
not be entitled to a discharge under the Bankruptcy Code or a channeling injunction under section

114
        See generally Cyprus Historical Excess Insurers’ Statement in Support, Objection to Debtors’
Actions Impairing Rights of Subrogation, and Limited Objection to Johnson & Johnson Motion to Modify
Stay [DKT. 1567] [Docket No. 1802] (making the argument noted in the text).
115
        Trust Distribution Procedures, at § 2.3(b); see also id. at § 2.3(c) (“J&J shall pay such final
settlement reached with J&J or judgment entered in the tort system directly to such Tort System Election
Claimant, and for the avoidance of doubt, none of the Trust, the Debtors or the Reorganized Debtors shall
have any obligation to pay such settlement or judgment”).

                                                  181
US-DOCS\120811663.4
            Case 19-10289-LSS          Doc 2853       Filed 01/27/21      Page 194 of 203




524(g) of the Bankruptcy Code. The Insurer Group further contends that without a section 524(g)
channeling injunction, it is likely that Imerys S.A., Rio Tinto, Zurich and any other persons or
entities with whom the Debtors settle would not continue with their settlements. According to the
Insurer Group, in an attempt to address this problem, the Plan provides that if holders of Claims in
Class 4 approve the Plan, another one of the Debtors’ affiliates, ITI, will commence a chapter 11
case and purport to “reorganize.”

        The Insurer Group alleges that it appears, however, that ITI is not actually reorganizing.
The Insurer Group notes that the Plan provides that (i) the legal, equitable, and contractual rights
of the holders of Unsecured Claims against ITI (Class 3b) would be unaltered by the Plan; (ii)
holders of Claims in Class 3b would not vote and they would be presumed to accept the Plan;116
and (iii) all Equity Interests in ITI (Class 7) would be “reinstated and the legal, equitable, and
contractual rights to which holders of Equity Interests in ITI are entitled shall remain unaltered to
the extent necessary to implement the Plan.”117 The Insurer Group contends that the Debtors
acknowledge this in the Disclosure Statement, and state that “ITI’s reorganization will have a
minimal effect on ITI.”118 Thus, the Insurer Group asserts that there appears to be no reason for
ITI to file for bankruptcy.

         The Insurer Group points out that the Debtors argue, however, that ITI would commence
a Chapter 11 case so it can “address its talc-related liabilities.”119 Notwithstanding, the Insurer
Group asserts that ITI has not ever been held liable for any Talc Claims, nor has it ever entered
into any settlement of any Talc Claims. Rather, the Insurer Group notes that ITI’s “talc-related
liabilities” apparently consist of eight mesothelioma lawsuits filed by a single law firm, which
agreed to dismiss (and did, in fact, dismiss) all eight suits “in light of the potential chapter 11 filing
of ITI contemplated under the proposed plan.”120 The Insurer Group also notes that it appears that
ITI has never been sued for causing a plaintiff’s ovarian cancer.

        As a result of the foregoing, the Insurer Group contends that the Bankruptcy Court may
not have statutory authority to issue a section 524(g) channeling injunction to the three existing
liquidating North American Debtors and a fourth affiliated debtor (ITI) whose entire Talc Personal
Injury Claim litigation history consists of just eight mesothelioma lawsuits, all of which were
dismissed without payment, and whose “reorganization” consists merely of allowing the claimants
who dismissed those eight lawsuits potentially to have access to a trust. Because of these facts,
the Insurer Group asserts that a section 524(g) channeling injunction may not be available to any
of the Debtors, and objections to the Plan on the basis that it fails to satisfy the “good faith”
requirement for confirmation under section 1129 of the Bankruptcy Code could be found to have
merit.




116
        Plan, at § 3.3.4.
117
        Plan, at § 3.3.9.
118
        Disclosure Statement, at § 5.10.
119
        See Third Amended Disclosure Statement, at § 5.11(a).
120
        Id. at § 4.1(a).

                                                  182
US-DOCS\120811663.4
              Case 19-10289-LSS           Doc 2853        Filed 01/27/21        Page 195 of 203




       According to the Insurer Group, if ITI is not eligible to be a debtor, then it appears that the
Bankruptcy Court would not be able to issue any channeling injunction under section 524(g) of
the Bankruptcy Code, which would preclude confirmation of the Plan.

        (d)      Alleged Inadequacy of the “Insurance Neutrality” Provisions

       Although the Plan Proponents contend that the Plan is “insurance neutral,” the Insurer
Group disagrees. Instead, the Insurer Group asserts that the Plan does not protect the insurers’
contractual rights and threatens to increase insurers’ obligation significantly (or vitiate
coverage).121

        The Insurer Group contends that the Trust Distribution Procedures will almost certainly
result in “the quantum of liability that the insurers would be called upon to absorb” being greatly
increased, because the Trust Distribution Procedures do not recognize liability defenses that the
Debtors successfully asserted in the tort system prepetition and do not contain any meaningful
exposure criteria. Moreover, the Insurer Group contends that the Trust Distribution Procedures
create an incentive for claimants to file “Mixed Claims” that are likely to lead to double recoveries
or inflated recoveries. The Insurer Group asserts that under the Trust Distribution Procedures, the
Talc Personal Injury Trust would pay claims that would not be paid in the tort system or would
pay greater amounts than would be paid in the tort system, increasing the amount of liability the
insurers would be called upon to absorb. Accordingly, under the analysis of the Third Circuit in
GIT, the Insurer Group asserts that the Plan is not insurance neutral.

        The Insurer Group also contends that the Plan directly threatens insurers’ subrogation
rights since J&J has taken the position that the Debtors’ actions have vitiated any contractual
indemnity obligation that J&J might have. In addition, the Insurer Group asserts that the Plan
purports to preempt insurers’ state law rights and assign their policies to the Talc Personal Injury
Trust even though the Insurer Group alleges there is significant doubt that the Debtors have rights
to some of the Insurer Group’s policies.

        Further, the Insurer Group contends that rather than affirming insurance neutrality, the Plan
provides that “[n]othing in . . . Section 11.4.1 of the Plan is intended or shall be construed to
preclude otherwise applicable principles of res judicata or collateral estoppel from being applied
against any Talc Insurance Company with respect to any issue that is actually litigated by such
Talc Insurance Company as part of its objections, if any, to Confirmation of the Plan or as part of
any contested matter or adversary proceeding filed by such Talc Insurance Company in
conjunction with or related to Confirmation of the Plan. Plan objections that are withdrawn prior
to the conclusion of the Confirmation Hearing shall be deemed not to have been actually


121
         According to the Insurer Group, as the U.S. Court of Appeals for the Third Circuit explained in its
GIT decision, “insurance neutrality” “is a meaningful concept where . . . a plan does not materially alter the
quantum of liability that the insurers would be called upon to absorb.” In re Global Industrial Technologies,
Inc., 645 F.3d 201, 204, 212 (3d Cir. 2011). But where a plan would increase the liability exposure the
insurers are asked to pay, “it cannot fairly be said that the . . . plan is ‘insurance neutral,’” even if “the Plan
provided that nothing therein or in Plan-related documents or in the Bankruptcy Court’s confirmation order
would preclude those insurers from asserting any rights or defenses under the policies, except those related
to ‘anti-assignment provisions.’” Id. at 206, 212.

                                                       183
US-DOCS\120811663.4
            Case 19-10289-LSS         Doc 2853      Filed 01/27/21      Page 196 of 203




litigated.”122 The Insurer Group asserts that this language directly threatens collateral
consequences to the insurers if they raise confirmation objections to the Plan, providing an
exception that swallows the rule of the Plan’s purported neutrality language.

        Because the Plan is not insurance neutral (according to the Insurer Group), the Insurer
Group contends there is a material risk that confirmation will be denied or, alternatively, that if the
Plan is confirmed, the lack of insurance neutrality will relieve the insurers of any obligations they
otherwise might have under their policies, thereby reducing the funds available to pay holders of
Claims in Class 4.

12.4    Travelers Casualty and Surety Company

        On December 9, 2020, Travelers Casualty and Surety Company (f/k/a The Aetna Casualty
and Surety Company) (“Travelers”) sent the Debtors comments and proposed additions to the
Third Amended Disclosure Statement. Travelers has requested that the statements contained in
this Section 12.4 be included in this Disclosure Statement.

        Travelers contends that the Disclosure Statement is vague regarding the treatment of
Indirect Talc Personal Injury Claims under the Plan and that it does not describe how the Trust
Distribution Procedures operate with respect to Indirect Talc Personal Injury Claims. Travelers
further contends that the Trust Distribution Procedures do not clarify the rights of holders of
Indirect Talc Personal Injury Claims and are silent regarding what a holder of an Indirect Talc
Personal Injury Claim, such as Travelers, must do to recover on its claim.

        Travelers also contends that the Disclosure Statement fails to specify whether insurance
policies issued or allegedly issued to J&J (the “J&J Policies”), including the J&J Policies,
constitute Talc Insurance Policies (as defined in the Plan) and that without knowing whether the
J&J Policies are Talc Insurance Policies, Travelers cannot determine whether it falls within the
definition of Talc Insurance Company with respect to the J&J Policies. Travelers further contends
that the Disclosure Statement fails to disclose that policies allegedly issued to J&J are the subject
of active coverage litigation in New Jersey state court and that creditors cannot adequately assess
the financial resources that may be available to the proposed Talc Personal Injury Trust because
the Disclosure Statement overstates the Debtors’ probability of accessing J&J’s insurance policies,
the availability of which may be substantially reduced by insurers’ meritorious coverage defenses.

         Travelers also contends that it cannot assess whether the J&J Policies are subject to the
purported insurance neutrality provisions of the Plan, including whether such neutrality applies to
the pending New Jersey coverage action and further that the Disclosure Statement does not
reconcile the Plan’s purported protection of the rights of Talc Insurance Companies with the Plan’s
restriction on any right to contest the Plan or any Plan Documents.

       Travelers further contends that: (i) the Plan as described cannot be confirmed because it
does not comply with sections 105(a) and 524(g) of the Bankruptcy Code; (ii) that the Disclosure
Statement does not explain why a section 524(g) trust is needed or how the requirements can be
met when only a small fraction of the Talc Personal Injury Claims allege injury caused by asbestos

122
        Plan, at § 11.4.1.4.

                                                 184
US-DOCS\120811663.4
            Case 19-10289-LSS         Doc 2853      Filed 01/27/21     Page 197 of 203




in talc; (iii) that the Disclosure Statement does not explain the risk that the Talc Personal Injury
Trust may not properly value claims or treat similar claims in substantially the same manner; and
(iv) that the Disclosure Statement fails to disclose that insurance may not be available to pay claims
channeled to the Talc Personal Injury Trust.

                                         ARTICLE XIII.

   ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN

        If the Plan is not confirmed and consummated, alternatives to the Plan include:
(a) continuation in chapter 11 and formulation of an alternative plan or plans of reorganization, or
(b) liquidation of the Debtors under chapter 7 of the Bankruptcy Code. Each of these possibilities
is discussed in turn below.

13.1    Alternative Plan of Reorganization

        The Plan is the product of extensive negotiations among the Plan Proponents, and reflects
a balance of the respective interests held by the parties. If the Plan is not confirmed, the Debtors
or any other party in interest (upon the expiration of the Debtors’ exclusivity period) could attempt
to formulate a different plan of reorganization. During the negotiations prior to the filing of the
Plan, however, the Plan Proponents explored various alternatives to the Plan and believe that the
Plan enables the Reorganized Debtors to emerge from the Chapter 11 Cases more successfully and
expeditiously than any alternative plan, while preserving and maximizing the Debtors’ assets, and
allowing claimants of the Debtors to realize the highest recoveries under the circumstances.

13.2    Liquidation under Chapter 7

        If the Plan is not confirmed, the Debtors’ Chapter 11 Cases could be converted to
liquidation cases under chapter 7 of the Bankruptcy Code. In chapter 7, a trustee would be
appointed to promptly liquidate the assets of the Debtors.

        As described above in the Liquidation Analysis, the Plan Proponents believe that a
liquidation under chapter 7 would result in a substantial diminution in the value of the Debtors’
Estates. The Debtors further believe that it is likely that distributions in a chapter 7 liquidation
would not occur for a substantial time, primarily due to, among other things, the time required to
liquidate the Debtors’ insurance-related assets.

                                         ARTICLE XIV.

                      CERTAIN TAX CONSEQUENCES OF THE PLAN

        The following discussion summarizes certain U.S. federal income tax consequences
expected to result from the consummation of the Plan. This discussion is only for general
information purposes and only describes the expected tax consequences to holders of Talc Personal
Injury Claims. It is not a complete analysis of all potential federal income tax consequences and
does not address any tax consequences arising under any state, local or foreign tax laws or federal
estate or gift tax laws. This discussion is based on the Internal Revenue Code of 1986, as amended
(the “IRC” or “Tax Code”), Treasury Regulations promulgated thereunder, judicial decisions, and

                                                 185
US-DOCS\120811663.4
            Case 19-10289-LSS        Doc 2853      Filed 01/27/21     Page 198 of 203




published rulings and administrative pronouncements of the Internal Revenue Service (the “IRS”),
all as in effect on the date of this Disclosure Statement. These authorities may change, possibly
retroactively, resulting in federal income tax consequences different from those discussed below.
No ruling has been or will be sought from the IRS, and no legal opinion of counsel will be rendered,
with respect to the matters discussed below. There can be no assurance that the IRS will not take
a contrary position regarding the federal income tax consequences resulting from the
consummation of the Plan or that any contrary position would not be sustained by a court.

        This discussion does not address all federal income tax considerations that may be relevant
to a particular holder in light of that holder’s particular circumstances. In addition, it does not
address considerations relevant to holders subject to special rules under the federal income tax
laws, such as holders subject to the alternative minimum tax, holders who utilize installment
method reporting with respect to their Claims, non-U.S. holders and U.S. holders who have a
functional currency other than the U.S. dollar. This discussion also does not address the U.S.
federal income tax consequences to holders (a) whose Claims are Unimpaired or otherwise entitled
to payment in full under the Plan, or (b) that are deemed to accept or deemed to reject the Plan.
Additionally, this discussion does not address any consideration being received other than in a
person’s capacity as a holder of a Claim. Moreover, this discussion does not address the tax
treatment of the Reorganized Debtors given that (a) the Reorganized North American Debtors will
have limited operations after the Effective Date, (b) all items of federal income, gain, loss, and
deduction of ITA and ITV arising on the Effective Date should generally be includible on the tax
return of Imerys USA, and (c) the operations of ITI will be largely unaffected by the Chapter 11
Cases. In addition, the tax treatment of the Reorganized Debtors should have no impact on holders
of Talc Personal Injury Claims.

       Holders should consult their own tax advisors regarding the U.S. federal income tax
consequences to them of the consummation of the Plan and the receipt of amounts from the
Talc Personal Injury Trust, as well as any tax consequences arising under any state, local or
foreign tax laws, or any other federal tax laws. The Debtors and the Reorganized Debtors
shall not be liable to any person with respect to the tax liability of a holder or its Affiliates.

14.1    Treatment of the Talc Personal Injury Trust

        It is anticipated that the Talc Personal Injury Trust will be a “qualified settlement fund”
within the meaning of the Treasury Regulations promulgated under Section 468B of the Tax Code.
Such Treasury Regulations provide that a fund, account, or trust will be a qualified settlement fund
if three conditions are met. First, the fund, account, or trust must be established pursuant to an
order of or be approved by a government authority, including a court, and must be subject to the
continuing jurisdiction of that government authority. A court order giving preliminary approval
to a fund, account, or trust will satisfy this requirement even though the order is subject to review
or revision. Second, the fund, account, or trust must be established to resolve or satisfy one or
more contested or uncontested claims that have resulted or may result from an event (or related
series of events) that has occurred and that has given rise to at least one claim asserting liability
arising, among other things, out of a tort. Third, the fund, account, or trust must be a trust under
applicable state law or have its assets physically segregated from the other assets of the transferor
and persons related to the transferor. The Talc Personal Injury Trust has been established with the
express purpose of satisfying the requirements of a qualified settlement fund and will be treated as

                                                186
US-DOCS\120811663.4
            Case 19-10289-LSS         Doc 2853       Filed 01/27/21     Page 199 of 203




a separate taxable entity. Its modified gross income will generally be subject to U.S. federal
income tax at the highest rate applicable to estates and trusts (currently 37%). For purposes of
determining the Talc Personal Injury Trust’s modified gross income, payments to the Talc Personal
Injury Trust and payments from the Talc Personal Injury Trust to holders of Talc Personal Injury
Claims in settlement of their Claims will not be taken into account.

14.2    Tax Consequences to Holders of Talc Personal Injury Claims

        The tax consequences of payments received by holders of Talc Personal Injury Claims will
depend on the individual nature of each such Claim and the particular circumstances and facts
applicable to such holder at the time each such payment is made. To the extent that payments from
the Talc Personal Injury Trust to holders of Talc Personal Injury Claims constitute damages
received by such holders on account of physical injuries or physical sickness, such payments
should not constitute gross income to such recipients under Section 104 of the Tax Code, except
to the extent that such payments are attributable to medical expense deductions allowed under
Section 213 of the Tax Code for a prior taxable year. To the extent that any payments from the
Talc Personal Injury Trust to holders of Talc Personal Injury Claims constitute damages received
by such holders on account of claims other than physical injuries (such as lost wages) or received
as interest (or any other amounts not excludable from income under Section 104 of the Tax Code),
such payments will be includible in gross income to such holders.

        All distributions to holders of Talc Personal Injury Claims under the Plan are subject to
any applicable withholding. Under U.S. federal income tax law, interest, dividends, and other
reportable payments may, under certain circumstances, be subject to “backup withholding” at the
then applicable rate. Backup withholding generally applies if the holder (i) fails to furnish its
social security number or other taxpayer identification number (“TIN”), (ii) furnishes an incorrect
TIN, (iii) fails properly to report interest or dividends, or (iv) under certain circumstances, fails to
provide a certified statement, signed under penalty of perjury, that the TIN provided is its correct
number and that it is not subject to backup withholding. Backup withholding is not an additional
tax but merely an advance payment, which may be refunded to the extent it results in an
overpayment of tax. Certain persons are exempt from backup withholding, including, in certain
circumstances, corporations and financial institutions.

       The foregoing is intended to be a summary only and not a substitute for careful tax
planning with a tax advisor. The federal, state, local and foreign income tax consequences
of the Plan are complex and, in some cases, uncertain. Such consequences also may vary
based on the individual circumstances of each holder of a Talc Personal Injury Claim.
Accordingly, each holder of a Claim is strongly urged to consult with its, his, or her own tax
advisor regarding the federal, state, local, and foreign income tax consequences of the Plan.

       Furthermore, any U.S. federal tax discussion contained in this Disclosure Statement,
the Plan and any Plan Documents, and any exhibits or attachments to any such documents,
was not intended or written to be used, and cannot be used, by any taxpayer for the purpose
of avoiding any penalties that may be imposed on such taxpayer by the Internal Revenue
Service.




                                                 187
US-DOCS\120811663.4
            Case 19-10289-LSS        Doc 2853      Filed 01/27/21     Page 200 of 203




                                          ARTICLE XV.

                         CONCLUSION AND RECOMMENDATION

       The Plan Proponents believe that the Plan is in the best interests of all holders of Claims
and urge all holders of Impaired Claims in Class 4 entitled to vote on the Plan to vote to accept the
Plan and to evidence such acceptance by returning their Ballots so that they WILL BE actually
received on or before 4 p.m. (Prevailing Eastern Time), on March 25, 2021.



                           [Remainder of page left intentionally blank]




                                                188
US-DOCS\120811663.4
            Case 19-10289-LSS   Doc 2853   Filed 01/27/21     Page 201 of 203




 Dated: January 27, 2021          IMERYS TALC AMERICA, INC.
        Wilmington, Delaware      (On behalf of itself and each of the Debtors)

                                  /s/ Ryan Van Meter
                                  Ryan Van Meter
                                  Secretary of Imerys Talc America, Inc., Imerys Talc
                                  Vermont, Inc. and Imerys Talc Canada Inc.

                                  TORT CLAIMANTS’ COMMITTEE

                                  /s/ Maura Kolb, Esq. of The Lanier Law Firm
                                  As attorney for Robin Alander,
                                  a member of the Official Committee of Tort Claimants

                                  /s/ Steven T. Baron, Esq. of Baron & Budd, P.C.
                                  As attorney for Lloyd Fadem,
                                  as representative of the estate of Margaret Ferrell,
                                  a member of the Official Committee of Tort Claimants

                                  /s/ Ted Meadows, Esq. of Beasley, Allen, Crow,
                                  Methvin, Portis & Miles, P.C.
                                  As attorney for Deborah Giannecchini,
                                  a member of the Official Committee of Tort Claimants

                                  FUTURE CLAIMANTS’ REPRESENTATIVE

                                  /s/ James L. Patton, Jr., Esq.
                                  James L. Patton Jr.
                                  Legal Representative for Future Talc Personal Injury
                                  Claimants

                                  IMERYS S.A.
                                  (On behalf of itself and each of the Imerys Plan
                                  Proponents)

                                  /s/ Frédérique Berthier-Raymond
                                  Frédérique Berthier-Raymond
                                  Group General Counsel & Company Secretary of
                                  Imerys S.A.




                                        189
US-DOCS\120811663.4
            Case 19-10289-LSS     Doc 2853    Filed 01/27/21   Page 202 of 203




                       COUNSEL FOR THE PLAN PROPONENTS

 COUNSEL FOR THE DEBTORS:
 RICHARDS, LAYTON & FINGER, P.A.             LATHAM & WATKINS LLP
 Mark D. Collins, Esq.                       Jeffrey E. Bjork, Esq.
 Michael J. Merchant, Esq.                   Kimberly A. Posin, Esq.
 Amanda R. Steele, Esq.                      Helena G. Tseregounis, Esq.
 Brett M. Haywood, Esq.                      Shawn P. Hansen, Esq.
 One Rodney Square                           355 South Grand Avenue, Suite 100
 920 North King Street                       Los Angeles, California 90071-1560
 Wilmington, DE 19801                        Telephone: (213) 485-1234
 Telephone: (302) 651-7700                   Facsimile: (213) 891-8763
 Facsimile: (302) 651-7701                   E-mail: jeff.bjork@lw.com
 E-mail: collins@rlf.com                              kim.posin@lw.com
         merchant@rlf.com                             helena.tseregounis@lw.com
         steele@rlf.com                               shawn.hansen@lw.com
         haywood@rlf.com
                                             - and -

                                             Richard A. Levy, Esq.
                                             330 North Wabash Avenue, Suite 2800
                                             Chicago, Illinois 60611
                                             Telephone: (312) 876-7700
                                             Facsimile: (312) 993-9767
                                             E-mail: richard.levy@lw.com

 COUNSEL FOR THE TORT                        COUNSEL FOR THE FCR:
 CLAIMANTS’ COMMITTEE:
 ROBINSON & COLE LLP                         YOUNG CONAWAY STARGATT &
 Natalie D. Ramsey, Esq.                     TAYLOR LLP
 Mark A. Fink, Esq.                          Robert S. Brady, Esq.
 1201 North Market Street, Suite 1406        Edwin J. Harron, Esq.
 Wilmington, Delaware 19801                  Sharon M. Zieg, Esq.
 Telephone: (302) 516-1700                   Rodney Square
 Facsimile: (302) 516-1699                   1000 North King Street
 E-mail: nramsey@rc.com                      Wilmington, Delaware 19801
          mfink@rc.com                       Telephone: (302) 571-6600
                                             Facsimile: (302) 571-1253
 - and -                                     E-mail: rbrady@ycst.com
                                                     eharron@ycst.com
 Michael R. Enright, Esq.                            szieg@ycst.com
 280 Trumbull Street
 Hartford, Connecticut 06103
 Telephone: (860) 275-8290
 Facsimile: (860) 275-8299

                                         190
US-DOCS\120811663.4
            Case 19-10289-LSS   Doc 2853    Filed 01/27/21   Page 203 of 203




 E-mail: menright@rc.com


 COUNSEL FOR THE IMERYS PLAN PROPONENTS:
 HUGHES HUBBARD & REED LLP
 Christopher Kiplok, Esq.
 Dustin P. Smith, Esq.
 Erin Diers, Esq.
 One Battery Park Plaza
 New York, New York 10004
 Telephone: (212) 837-6000
 Facsimile: (212) 422-4726
 E-mail: christopher.kiplok@hugheshubbard.com
         dustin.smith@hugheshubbard.com
         erin.diers@hugheshubbard.com




                                         191
US-DOCS\120811663.4
